Exhibit 10.1
EXECUTION VERSION
SECURITIES PURCHASE AGREEMENT
dated as of
JULY 17, 2009
by and between
WABASH NATIONAL CORPORATION
and
TRAILER INVESTMENTS, LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. Definitions
    2  
 
       
2. Closing, Delivery and Payment
    10  
Section 2.1 Purchase and Sale of the Securities
    10  
Section 2.2 Closing; Payment of Purchase Price
    10  
 
       
3. Representations and Warranties of the Company
    11  
Section 3.1 Organization, Good Standing and Qualification
    11  
Section 3.2 Authorization
    12  
Section 3.3 No Conflict, Breach, Violation or Default
    12  
Section 3.4 Capitalization
    12  
Section 3.5 Valid Issuance
    14  
Section 3.6 Consents
    14  
Section 3.7 SEC Matters; Form S-3 Eligibility; Private Placement
    14  
Section 3.8 Financial Statements
    16  
Section 3.9 No Material Adverse Change
    16  
Section 3.10 Compliance With Laws
    17  
Section 3.11 Customers and Suppliers
    18  
Section 3.12 Material Contracts
    19  
Section 3.13 Tax Matters
    20  
Section 3.14 Property
    22  
Section 3.15 Employee Benefits Matters
    23  
Section 3.16 Labor Matters
    24  
Section 3.17 Intellectual Property
    25  
Section 3.18 Environmental Matters
    27  
Section 3.19 Insurance Coverage
    28  
Section 3.20 Product Recalls, Liability and Warranty
    28  
Section 3.21 Internal Controls
    28  
Section 3.22 Transactions with Affiliates
    29  
Section 3.23 Acknowledgement Regarding the Investor’s Purchase of Securities
    29  
Section 3.24 Brokers and Finders
    29  
Section 3.25 Change of Control
    30  
Section 3.26 Disclosure
    30  
 
       
4. Representations and Warranties of the Investor
    30  
Section 4.1 Organization and Existence
    30  
Section 4.2 Authorization
    30  
Section 4.3 No Conflict, Breach, Violation or Default
    31  
Section 4.4 Purchase Entirely for Own Account
    31  
Section 4.5 Investment Experience
    31  
Section 4.6 Restricted Securities
    31  
Section 4.7 Legends
    31  
Section 4.8 Accredited Investor
    32  
Section 4.9 Sufficient Funds
    32  
Section 4.10 Brokers and Finders
    32  
 
        i


 



--------------------------------------------------------------------------------



 



         
Section 4.11 Disclosure
    32  
 
       
5. Conditions to the Closing
    32  
Section 5.1 Conditions to the Investor’s Obligations at the Closing
    32  
Section 5.2 Conditions to Obligations of the Company at the Closing
    33  
 
       
6. Covenants and Agreements of the Company and the Investor
    34  
Section 6.1 Certain Pre-Closing Covenants
    34  
Section 6.2 No Conflicting Agreements
    34  
Section 6.3 Integration
    34  
Section 6.4 Mailing
    35  
Section 6.5 No Solicitation of Competing Proposal or Changes of Recommendation
    35  
Section 6.6 Listing of Underlying Shares and Related Matters
    38  
Section 6.7 Notification
    39  
Section 6.8 Disclosure; Publicity
    39  
Section 6.9 Use of Proceeds
    39  
Section 6.10 Exchange Act Filings
    39  
Section 6.11 Compliance with Laws
    39  
 
       
7. Survival and Indemnification
    40  
Section 7.1 Survival
    40  
Section 7.2 Indemnification
    40  
 
       
8. Termination
    40  
Section 8.1 Termination Events
    40  
Section 8.2 Effect of Termination
    41  
Section 8.3 Termination Fee; Reimbursement of Expenses
    42  
 
       
9. Miscellaneous
    43  
Section 9.1 Successors and Assigns
    43  
Section 9.2 Counterparts; Facsimiles or Emails
    43  
Section 9.3 Titles and Subtitles
    43  
Section 9.4 Notices
    43  
Section 9.5 Expenses
    44  
Section 9.6 Amendments and Waivers
    44  
Section 9.7 Specific Performance
    45  
Section 9.8 Severability
    45  
Section 9.9 No Strict Construction
    45  
Section 9.10 Entire Agreement
    45  
Section 9.11 Section Headings; Construction
    45  
Section 9.12 Schedules and Exhibits
    45  
Section 9.13 Further Assurances
    46  
Section 9.14 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial
    46  
 
       
ii
       

 



--------------------------------------------------------------------------------



 



Schedules

         
Schedule 3.4(a)
  Capitalization    
Schedule 3.4(b)
  Subsidiaries    
Schedule 3.4(c)
  Preemptive Rights    
Schedule 3.4(d)
  Company Awards    
Schedule 3.4(e)
  Adjustments    
Schedule 3.4(f)
  Poison Pill    
Schedule 3.7(a)
  SEC Filing Extensions    
Schedule 3.7(e)
  Compliance With Listing and Maintenance Requirements    
Schedule 3.8
  Financial Statements    
Schedule 3.9(a)
  Material Adverse Change    
Schedule 3.10
  Compliance With Laws    
Schedule 3.11
  Customers and Suppliers    
Schedule 3.12(a)
  Material Contracts    
Schedule 3.14(a)
  Owned Real Property    
Schedule 3.14(b)
  Leased Real Property    
Schedule 3.15(a)
  Employee Benefit Plans    
Schedule 3.15(h)
  Welfare Benefit Obligations    
Schedule 3.15(j)
  Acceleration of Payments    
Schedule 3.15(l)
  Section 409(A) Matters    
Schedule 3.15(m)
  List of Benefits, Compensation Plans or Agreements    
Schedule 3.16(a)
  Collective Bargaining Agreements    
Schedule 3.16(c)
  Employment Claims    
Schedule 3.16(d)
  Citizenship of Employees    
Schedule 3.16(e)
  Plant Closings and Layoffs    
Schedule 3.17(a)
  Intellectual Property Matters    
Schedule 3.17(b)
  Company Intellectual Property    
Schedule 3.17(c)
  Intellectual Property Infringement    
Schedule 3.18
  Environmental Matters    
Schedule 3.20
  Product Recalls, Liability and Warranty    
Schedule 3.22
  Transactions with Affiliates    
Schedule 3.24
  Brokers and Finders    
Schedule 3.25
  Change of Control    
 
        iii


 



--------------------------------------------------------------------------------



 



Exhibits

         
Exhibit A
  Form of Warrant    
Exhibit B
  Investor Rights Agreement    
Exhibit C
  Series E Certificate of Designation    
Exhibit D
  Series F Certificate of Designation    
Exhibit E
  Series G Certificate of Designation    
Exhibit F
  Form of Opinion of Company Counsel    
 
        iv


 



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
          This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of
July 17, 2009 by and between Wabash National Corporation, a Delaware corporation
(the “Company”), and Trailer Investments, LLC, a Delaware limited liability
company (the “Investor”). Capitalized terms used, but not otherwise defined in
this Agreement, shall have the meanings ascribed to such terms in Section 1.
RECITALS
     WHEREAS, the Investor wishes to purchase from the Company, and the Company
wishes to sell and issue to the Investor, upon the terms and subject to the
conditions set forth in this Agreement, (i) 20,000 shares of the Company’s
Series E Redeemable Preferred Stock, par value $0.01 per share, having the
rights, preferences, privileges and restrictions set forth in the Series E
Certificate of Designation (together with any securities into which such shares
may be reclassified, the “Series E Preferred”), at a per share purchase price
equal to $1,000 per share, (ii) 5,000 shares of the Company’s Series F
Redeemable Preferred Stock, par value $0.01 per share, having the rights,
preferences, privileges and restrictions set forth in the Series F Certificate
of Designation (together with any securities into which such shares may be
reclassified, the “Series F Preferred”), at a per share purchase price equal to
$1,000 per share, (iii) 10,000 shares of the Company’s Series G Redeemable
Preferred Stock, par value $0.01 per share, having the rights, preferences,
privileges and restrictions set forth in the Series G Certificate of Designation
(together with any securities into which such shares may be reclassified, the
“Series G Preferred” and, together with the Series E Preferred and the Series F
Preferred, the “Shares”), at a per share purchase price equal to $1,000 per
share and (iv) a warrant to purchase up to the number of shares of Common Stock
equal to 44.21% (and subject to increase to 49.99% in the event the Company is
unable to utilize its current net operating losses as a result of certain
ownership changes) of the issued and outstanding shares of Common Stock
(including shares of restricted stock) as of immediately prior to the Closing on
a fully-diluted basis (but excluding the Out of the Money Options for the
purpose of such calculation), in the form attached hereto as Exhibit A (the
“Warrant”);
     WHEREAS, contemporaneously with the sale of the Series E Preferred, the
Series F Preferred, the Series G Preferred and the Warrant, the parties hereto
will execute and deliver an Investor Rights Agreement in the form attached
hereto as Exhibit B (the “Investor Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights, Board representation
rights, preemptive rights and other rights to the Investor;
     WHEREAS, the Company has obtained the approval from the NYSE for the
consummation of the Transactions (including the issuance of the Securities)
without the approval of the Company’s stockholders in reliance on Section 312.05
of the NYSE Listed Company Manual (the “NYSE Approval”); and
     WHEREAS, the Board (at a meeting duly called and held) has unanimously
approved this Agreement, the other Transaction Documents and the Transactions,
on the terms and subject to the conditions set forth herein, in accordance with
the Delaware General Corporation Law (“DGCL”);

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
     1. Definitions. In addition to those terms defined above and elsewhere in
this Agreement, for the purposes of this Agreement, the following terms shall
have the meanings set forth below:
          “Action” means any action, suit, investigation, proceeding,
litigation, arbitration, mediation, audit, charge, hearing, order, claim or
complaint (whether civil, criminal, administrative, investigative or informal).
          “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
Controlled by, or is under common Control with, such Person.
          “Agreement” has the meaning set forth in the introductory paragraph
hereto.
          “Applicable Period” means the period beginning on the date hereof and
ending ten calendar days after the Mailing Date.
          “Board” means the board of directors of the Company.
          “Business Day” means a day, other than a Saturday or Sunday, on which
banks in New York, New York are open for the general transaction of business.
          “By-laws” means the amended and restated bylaws of the Company, as
amended from time to time.
          “Certificates of Designation” means, collectively, the Series E
Certificate of Designation, the Series F Certificate of Designation and the
Series G Certificate of Designation.
          “Change of Recommendation” has the meaning set forth in
Section 6.5(e).
          “Closing” means the closing of the purchase and sale of the Shares and
the Warrant pursuant to Section 2.1.
          “Closing Date” has the meaning set forth in Section 2.1.
          “COBRA” means Part 6 of Subtitle B of Title I of ERISA, Section 4980B
of the Code, and any similar state law.
          “Code” means the United States Internal Revenue Code of 1986, as
amended, and the rulings and regulations thereunder.
          “Commission” means the United States Securities and Exchange
Commission.
          “Common Stock” means, collectively, the shares of the Company’s Common
Stock, par value $0.01 per share.

2



--------------------------------------------------------------------------------



 



          “Company” has the meaning set forth in the introductory paragraph
hereto.
          “Company Awards” has the meaning set forth in Section 3.4(d).
          “Company Counsel” means Hogan & Hartson LLP, counsel to the Company.
          “Company Options” has the meaning set forth in Section 3.4(d).
          “Company Intellectual Property” has the meaning set forth in
Section 3.17(b).
          “Company Recommendation” has the meaning set forth in Section 3.2.
          “Company Systems” means the computer systems, including the software,
firmware, hardware, networks, interfaces, platforms and related systems owned or
used by the Company and its Subsidiaries in the conduct of its business.
          “Company’s Knowledge” and “Known to the Company” and phrases of
similar import mean the actual knowledge after due inquiry, but without
independent investigation, of the individuals identified as executive officers
in any SEC Filing made during the fiscal year ending December 31, 2009.
          “Competing Proposal” has the meaning set forth in Section 6.5(g).
          “Confidential Information” means material trade secrets, confidential
information and know-how (including ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, pricing and cost
information, and customer and supplier lists and related information).
          “Control” (including the terms “Controlling,” “Controlled by” or
“under common Control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
          “Control Effects” has the meaning set forth in Section 3.25.
          “Credit Agreement” means the Company’s Second Amended and Restated
Loan and Security Agreement, dated as of March 6, 2007 (as amended prior to the
date hereof).
          “Credit Agreement Amendment” means an amendment to the Credit
Agreement dated as of the date hereof among the Company and the various other
parties named therein.
          “Dealer Contract” has the meaning set forth in Section 3.12(a).
          “DGCL” has the meaning set forth in the Recitals hereto.
          “Disclosure Schedules” has the meaning set forth in the introduction
to Section 3.

3



--------------------------------------------------------------------------------



 



          “Employee Benefit Plan” means each “employee benefit plan” as defined
in Section 3(3) of ERISA and each other benefit or compensation plan, program,
agreement or arrangement maintained, sponsored, contributed or required to be
contributed to by the Company or any of its Subsidiaries or with respect to
which the Company or any of its Subsidiaries has any current or potential
liability or obligation.
          “Environmental Laws” means all applicable federal, state, local and
foreign statutes, regulations, ordinances and similar provisions having the
force or effect of law, all judicial and administrative orders and
determinations and all common law concerning public health and safety, worker
health and safety, or pollution or protection of the environment.
          “ERISA” means the United States Employee Retirement Income Security
Act of 1974, as amended, and the rulings and regulations thereunder.
          “Evaluation Date” has the meaning set forth in Section 3.21.
          “Exchange Act” means the United States Securities Exchange Act of
1934, as amended, or any successor statute, and the rules and regulations
promulgated thereunder.
          “Expenses” means all reasonable fees and out-of-pocket expenses
(including all such fees and expenses of counsel, accountants, experts and
consultants to a party hereto and its affiliates).
          “Foreign Benefit Plan” has the meaning set forth in Section 3.15(m).
          “GAAP” means United States generally accepted accounting principles,
applied on a consistent basis, as in effect from time to time.
          “Governmental Authority” means any domestic (federal, state, municipal
or local) or foreign or multinational government or governmental, regulatory,
political, judicial or quasi-judicial or administrative subdivision, department,
authority, entity, agency, commission, board, bureau, court, or instrumentality.
          “Improvements” has the meaning set forth in Section 3.14(d).
          “Inactive Subsidiary” means any direct or indirect Subsidiary of the
Company that has no current operations and does not hold any assets or property.
          “Indebtedness” means, without duplication, all obligations (including
all obligations for principal, interest, premiums, penalties, fees, and breakage
costs) of the Company and its Subsidiaries (i) in respect of indebtedness for
money borrowed (whether current, short-term or long-term, secured or unsecured,
and including all overdrafts and negative cash balances) and indebtedness
evidenced by notes, debentures, bonds or other similar instruments for the
payment of which the Company or any of its Subsidiaries is responsible or
liable; (ii) issued or assumed as the deferred purchase price of property or
services, all conditional sale obligations and all obligations under any title
retention agreement (but excluding trade accounts payable and other accrued
current liabilities arising in the Ordinary Course of Business); (iii) under
leases required to be capitalized in accordance with GAAP; (iv) secured by a
Lien against

4



--------------------------------------------------------------------------------



 



any of its property or assets; (v) for bankers’ acceptances or similar credit
transactions issued for the account of the Company or any of its Subsidiaries;
(vi) under any currency or interest rate swap, hedge or similar protection
device; (vii) under any letters of credit, performance bonds or surety
obligations; (viii) under any capital debts, deferred maintenance capital
expenditures, distributions payable or income taxes payable; and (ix) in respect
of all obligations of other Persons of the type referred to in clauses
(i) through (viii) the payment of which the Company or any of its Subsidiaries
is responsible or liable, directly or indirectly, as obligor, guarantor, surety
or otherwise, including guarantees of such obligations.
          “Indemnified Person” has the meaning set forth in Section 7.2.
          “Infringe” has the meaning set forth in Section 3.17(c).
          “Intellectual Property” means all of the following in any jurisdiction
throughout the world, and all corresponding rights, presently or hereafter
existing, whether arising by operation of law, contract, license or otherwise:
(i) patents, industrial designs, patent disclosures and inventions (whether or
not patentable and whether or not reduced to practice); together with all
improvements thereto, and all reissues, continuations, continuations-in-part,
revisions, divisionals, extensions, and reexaminations in connection with any of
the foregoing; (ii) trademarks, service marks, trade dress, trade names,
corporate names, designs, logos, slogans, Internet domain names, and all other
indicia of origin, together with all goodwill associated with each of the
foregoing (collectively, “Marks”); (iii) all works of authorship (whether or not
copyrightable), copyrights and copyrightable works, mask works, database rights
and moral rights; (iv) registrations, applications and renewals for any of the
foregoing; (v) software (including source code, executable code, systems, tools,
firmware, data, data bases and documentation therefor); (vi) Confidential
Information; (vii) all other proprietary and intellectual property rights; and
(viii) all copies and tangible embodiments or descriptions of any of the
foregoing (in whatever form or medium).
          “Interested Person” means any officer or director of the Company or
any of its Subsidiaries, and any member of the family of any officer or director
of the Company or any of its Subsidiaries.
          “Investment Representations” has the meaning set forth in
Section 5.2(a).
          “Investor” has the meaning set forth in the introductory paragraph
hereto.
          “Investor Directors” has the meaning given such term in the Investor
Rights Agreement.
          “IRS” means the United States Internal Revenue Service.
          “Latest 10-K” means the Annual Report on Form 10-K of the Company
filed with the Commission on April 14, 2009.
          “Law” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute or treaty.

5



--------------------------------------------------------------------------------



 



          “Leased Real Property” means all leasehold or subleasehold estates and
other rights to use or occupy any land, buildings, structures, improvements,
fixtures or other interest in real property held by the Company or any of its
Subsidiaries, in each case providing for annual rentals of $10,000 or more.
          “Leases” means all leases, subleases, licenses, concessions and other
agreements (written or oral) pursuant to which the Company or any of its
Subsidiaries holds any Leased Real Property.
          “Letter of Intent” means that certain Letter of Intent, dated as of
June 10, 2009, by and between the Company and LMI.
          “License Agreements” has the meaning set forth in Section 3.12(a).
          “Lien” means any mortgage, pledge, lien, deed of trust, conditional
sale or other title retention agreement, charge or other security interest or
encumbrance securing obligations for the payment of money.
          “LMI” means Lincolnshire Management, Inc., a Delaware corporation.
          “Losses” has the meaning set forth in Section 7.2.
          “Mailing Date” means the date on which the letter to stockholders of
the Company referred to in Section 6.4 has been mailed.
          “Material Adverse Effect” means any event, change, condition,
development, circumstance, effect, factor or occurrence that individually or in
the aggregate has had or could reasonably be likely to have a material and
adverse effect (i) on the business, operations, assets, liabilities or condition
(financial or otherwise) of the Company and its Subsidiaries, taken as a whole
or (ii) on the ability of the Company or any of its Subsidiaries to perform its
obligations under, or to consummate the Transactions; provided that none of the
following shall be deemed to constitute a Material Adverse Effect: (A) changes
in conditions in the U.S. or global economy or capital or financial markets
generally, including changes in interest or exchange rates, (B) the announcement
or performance of this Agreement or the consummation of the Transactions,
(C) changes or proposed changes in GAAP (or authoritative interpretations
thereof); (D) changes in the market price or trading volume of the Common Stock,
(E) the failure by the Company to meet analyst projections or internal or
industry projections, (F) changes in general legal, tax, regulatory, political
or business conditions that, in each case, generally affect the geographic
regions or industries in which the Company and its Subsidiaries conduct their
business, (G) acts of war, armed hostilities, sabotage or terrorism, or any
escalation or worsening of any such acts of war, armed hostilities, sabotage or
terrorism threatened or underway as of the date of this Agreement, (H)
earthquakes, hurricanes or other natural disasters, and (I) any action taken by
the Company or its Subsidiaries at the request or with the consent of the
Investor, but only to the extent any change or effect of the type described in
(A), (C) or (F) through (G) above does not have a disproportionate effect on the
Company and its Subsidiaries taken as a whole, as compared to other persons or
participants in the industries in which the Company and its Subsidiaries conduct
their business and that operate in the geographic regions affected by such
effect, event, development or change.

6



--------------------------------------------------------------------------------



 



          “Material Contract” has the meaning set forth in Section 3.12(b).
          “Nondisclosure Agreement” means that certain Nondisclosure Agreement
between the Company and LMI dated April 22, 2009.
          “NYSE” means the New York Stock Exchange.
          “NYSE Approval” has the meaning set forth in the Recitals hereto.
          “Order” means any award, decision, injunction, judgment, order,
ruling, subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator.
          “Ordinary Course of Business” means the ordinary course of the
business of the Company and its Subsidiaries as currently conducted, consistent
with past custom and practice of the Company and its Subsidiaries (including
with respect to quantity, quality and frequency).
          “Out-of-the-Money Options” means the Company Options existing as of
the date hereof with an exercise price in excess of $0.54, which have the right
on such date to convert to 2,195,442 shares of Common Stock.
          “Owned Real Property” means all land, together with all buildings,
structures, improvements and fixtures located thereon, and all easements and
other rights and interests appurtenant thereto, owned by the Company or any of
its Subsidiaries and used in the Company’s or its Subsidiaries’ business as
currently conducted.
          “Permitted Liens” shall have the meaning given such term in the Credit
Agreement, as amended by the Credit Agreement Amendment.
          “Person” means any individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, sole proprietorship, unincorporated organization, governmental
authority or other form of entity not specifically listed in this definition.
          “Preferred Shares” means, collectively, the Series E Preferred, the
Series F Preferred and the Series G Preferred.
          “Purchase Price” means the sum of (i) the Series E Purchase Price,
(ii) the Series F Purchase Price and (iii) the Series G Purchase Price.
          “Real Property” means, collectively, the Owned Real Property and the
Leased Real Property.
          “Recall” shall mean recall, rework, retrofit, removal, correction
and/or post-sale general consumer warning, in each case instituted at the
direction or request of, or pursuant to an agreement with, any Governmental
Authority.

7



--------------------------------------------------------------------------------



 



          “Recent Company Filings” means, collectively, the Latest 10-K and the
reports, schedules, forms, statements and other documents filed by the Company
under the Securities Act or the Exchange Act (in each case other than risk
factors and similarly cautionary and forward looking disclosure under the
headings “Risk Factors,” “Forward Looking Statements” or “Future Operating
Results”) since the filing date of the Latest 10-K but on or prior to the date
that is five days prior to the date hereof.
          “Registration Statement” has the meaning set forth in the Investor
Rights Agreement.
          “Representatives” means, with respect to any person, its officers,
directors, employees, accountants, consultants, controlled affiliates, legal
counsel, advisors, agents and other representatives of it and its subsidiaries
and Affiliates.
          “SEC Filings” has the meaning set forth in Section 3.7(a).
          “Securities” means, collectively, the Shares, the Warrant and the
Warrant Shares.
          “Securities Act” means the United States Securities Act of 1933, as
amended, or any successor statute, and the rules and regulations promulgated
thereunder.
          “Series E Certificate of Designation” means the Certificate of
Designation of Rights, Preferences, Privileges and Restrictions of Series E
Redeemable Preferred Stock of the Company, in the form attached hereto as
Exhibit C.
          “Series E Preferred” has the meaning set forth in the recitals hereto.
          “Series E Purchase Price” means $20,000,000 (Twenty Million Dollars).
          “Series F Certificate of Designation” means the Certificate of
Designation of Rights, Preferences, Privileges and Restrictions of Series F
Redeemable Preferred Stock of the Company, in the form attached hereto as
Exhibit D.
          “Series F Preferred” has the meaning set forth in the recitals hereto.
          “Series F Purchase Price” means $5,000,000 (Five Million Dollars).
          “Series G Certificate of Designation” means the Certificate of
Designation of Rights, Preferences, Privileges and Restrictions of Series G
Redeemable Preferred Stock of the Company, in the form attached hereto as
Exhibit E.
          “Series G Preferred” has the meaning set forth in the recitals hereto.
          “Series G Purchase Price” means $10,000,000 (Ten Million Dollars)
          “Shares” has the meaning set forth in the recitals hereto.
          “Stockholder Rights Plan” means the Rights Agreement between the
Company and National City Bank as Rights Agent dated December 28, 2005, as
amended.

8



--------------------------------------------------------------------------------



 



          “Subsidiary,” when used with respect to any Person, means any other
Person of which (i) in the case of a corporation, at least (A) a majority of the
equity and (B) a majority of the voting interests are owned or controlled,
directly or indirectly, by such first Person, by any one or more of its
Subsidiaries, or by such first Person and one or more of its Subsidiaries or
(ii) in the case of any Person other than a corporation, such first Person, one
or more of its Subsidiaries, or such first Person and one or more of its
Subsidiaries (A) owns a majority of the equity interests thereof and (B) has the
power to elect or direct the election of a majority of the members of the
governing body thereof.
          “Superior Proposal” has the meaning set forth in Section 6.5(h).
          “Tax” or “Taxes” means (i) any federal, state, local, or non-U.S.
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under
Section 59A of the Code), customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, escheat (or similar),
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not. (ii) any liability for or in respect of the
payment of any amount of a type described in clause (i) of this definition as a
result of being a member of an affiliated, combined, consolidated, unitary or
other group for Tax purposes; or (iii) any liability for or in respect of the
payment of any amount described in clauses (i) or (ii) of this definition as a
transferee or successor, by contract or otherwise.
          “Termination Fee” has the meaning set forth in Section 8.3(a).
          “Trading Market” has the meaning set forth in Section 6.3.
          “Transaction Documents” means this Agreement, the Certificates of
Designation, the Warrant, and the Investor Rights Agreement.
          “Transactions” means the transactions contemplated by the Transaction
Documents.
          “Triggering Event” means the occurrence of any of the following
events: (i) a Change of Recommendation; or (ii) there shall have been a breach
or violation of any of the provisions set forth in Section 6.4 or Section 6.5.
          “WARN Act” means the United States Worker Adjustment and Retraining
Notification Act of 1988, as amended, or any similar foreign, state or local
law, regulation or ordinance.
          “Warrant” has the meaning set forth in the recitals hereto.
          “Warrant Shares” means the shares of the Company’s Common Stock
issuable upon the exercise of the Warrant (including additional shares of the
Company’s Common Stock issuable under the Warrant in the event the Company is
unable to utilize its current net operating losses as a result of certain
ownership changes) in accordance with the terms thereof.

9



--------------------------------------------------------------------------------



 



     2. Closing, Delivery and Payment.
     Section 2.1 Purchase and Sale of the Securities. Upon the terms and subject
to the conditions of this Agreement, on the third Business Day immediately after
all of the closing conditions set forth in Section 5 (other than those that are
satisfied at the Closing itself) have been satisfied or, if permissible, waived,
or on such other date as the Investor and the Company may mutually agree in
writing (such date, the “Closing Date”), the Investor shall purchase, and the
Company shall sell and issue to the Investor, the Preferred Shares and the
Warrant in exchange for the Purchase Price as specified in Section 2.2(a) below.
     Section 2.2 Closing; Payment of Purchase Price.
          (a) Closing.
               (i) At the Closing, the Company shall deliver, or cause to be
delivered, to the Investor each of the following:
     (A) evidence satisfactory to the Investor of the due filing and acceptance
of each of the Certificates of Designation with the Secretary of State of the
State of Delaware;
     (B) certificates evidencing the Series E Preferred, the Series F Preferred
and the Series G Preferred, each registered in the name of the Investor;
     (C) the Warrant, registered in the name of the Investor and duly executed
by the Company;
     (D) a legal opinion of Company Counsel, substantially in the form of
Exhibit F attached hereto;
     (E) the Investor Rights Agreement, duly executed by the Company;
     (F) a separate indemnification agreement in form and substance to be
reasonably agreed to by the Company and the Investor, each duly executed by the
Company, with each of the Investor’s nominees to the Board pursuant to the
Investor Rights Agreement, which indemnification agreement shall become
effective upon such nominee becoming a member of the Board;
     (G) a certified copy of the By-laws, as amended to increase the size of the
Board in accordance with the Investor Rights Agreement;
     (H) evidence satisfactory to the Investor of the appointment of the
Investor Directors to the Board effective as of the Closing;
     (I) evidence satisfactory to the Investors that the Company has taken the
actions described in Section 3.4 (g).

10



--------------------------------------------------------------------------------



 



     (J) a certified copy of the Credit Agreement Amendment, duly executed by
each party thereto; and
     (K) a certificate, executed on behalf of the Company by its Secretary,
dated as of the Closing Date, certifying the resolutions adopted by the Board
approving the Transactions and the issuance of the Preferred Shares and the
Warrant, certifying the then current versions of the Certificate of
Incorporation and By-laws of the Company and certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Company.
               (ii) At the Closing, the Investor shall deliver, or cause to be
delivered, to the Company each of the following:
     (A) the Purchase Price by wire transfer to the Company’s account as
specified in writing by the Company to the Investor not less than two Business
Days prior to the Closing Date;
     (B) the Warrant, duly executed by the Investor; and
     (C) the Investor Rights Agreement, duly executed by the Investor.
          (b) The Closing shall occur at the offices of Kirkland & Ellis LLP,
601 Lexington Avenue, New York, New York 10022, or such other location as the
parties shall mutually agree.
     3. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that, as of the date hereof and as of
the Closing Date, subject to the exceptions provided in the schedules to this
Agreement furnished by the Company to the Investor with this Agreement, with
specific references in such schedules to the Sections hereof to which such
exceptions relate (collectively, the “Disclosure Schedules”):
     Section 3.1 Organization, Good Standing and Qualification. Each of the
Company and its Subsidiaries, other than any Inactive Subsidiary, is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, as
applicable, and has all requisite power and authority to carry on its business
as currently conducted and as currently proposed to be conducted, and to own and
use its properties. Neither the Company nor any of its Subsidiaries is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, by-laws, limited partnership agreement, or other
organizational or charter documents. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification necessary unless the failure to so
qualify has not had and could not reasonably be expected to have a Material
Adverse Effect. No Action has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

11



--------------------------------------------------------------------------------



 



     Section 3.2 Authorization. The Board (at a meeting duly called and held)
has unanimously approved this Agreement, the other Transaction Documents, the
execution, delivery and performance of this Agreement and the consummation of
the Transactions, including the issuance of the Securities, on the terms and
subject to the conditions set forth herein and in accordance with the DGCL
(collectively, the “Company Recommendation”). The Company has full power and
authority and all requisite action has been taken on the part of the Company,
its officers, directors and stockholders necessary for (a) the authorization,
execution and delivery of the Transaction Documents, (b) the authorization of
the performance of all obligations of the Company hereunder and thereunder, and
(c) the authorization, issuance (or reservation for issuance) and delivery of
the Securities. No vote of stockholders will be needed for the consummation of
the Transactions (including the issuance of the Securities). This Agreement
constitutes, and the other Transaction Documents will constitute when executed
and delivered, the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability, relating to or affecting creditors’
rights generally.
     Section 3.3 No Conflict, Breach, Violation or Default. The execution,
delivery and performance of the Transaction Documents by the Company and the
issuance and sale of the Securities will not conflict with or result in a breach
or violation of any of the terms and provisions of, or constitute a default
under, (a) the Company’s Certificate of Incorporation or the Company’s By-laws,
both as in effect on the Closing (true and complete copies of which have been
made available to the Investor through the Commission’s EDGAR system, other than
as contemplated by Section 2.2), or (b)(i) any statute, rule, regulation or
order of any Governmental Authority having jurisdiction over the Company, any of
its Subsidiaries or any of their respective assets or properties, where such
conflict, breach, violation or default has been or could be material to the
Company and its Subsidiaries, or (ii) any Material Contract to which the Company
or any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of their respective assets or properties
is subject.
     Section 3.4 Capitalization. Schedule 3.4(a) sets forth: (i) the authorized
capital stock of the Company; (ii) the number of shares of capital stock of the
Company issued and outstanding; (iii) the number of shares of capital stock
issuable and reserved for issuance pursuant to the Company’s various option and
incentive plans; and (iv) the number of shares of capital stock issuable and
reserved for issuance pursuant to securities (other than the Warrant)
exercisable for, or convertible into or exchangeable for any shares of capital
stock of the Company.
          (b) All of the Company’s Subsidiaries are listed on Schedule 3.4(b)
hereto. Except as set forth in Section 3.4(b), the Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Lien other than Liens granted for the benefit
of the lenders providing loans under the Credit Agreement. Other than as listed
on Schedule 3.4(b), neither the Company nor any of its Subsidiaries owns,
directly or indirectly, capital stock or other equity interests of any other
Person.
          (c) All of the issued and outstanding equity securities of each of the
Company and its Subsidiaries have been duly authorized and validly issued and
are fully paid,

12



--------------------------------------------------------------------------------



 



nonassessable and free of preemptive rights and were issued in full compliance
with applicable state and federal securities Laws and any rights of third
parties. Except as described on Schedule 3.4(c), no Person is entitled to
preemptive rights, rights of first refusal, rights of participation or similar
statutory or contractual rights with respect to any securities of the Company or
any of its Subsidiaries. Except as described on Schedule 3.4(c), there are no
outstanding warrants, options, convertible securities, stock appreciation
rights, phantom stock, profits interests, economic interests, participation
interests or other rights, agreements or arrangements of any character under
which the Company or any of its Subsidiaries is or may be obligated to issue any
securities of any kind and, except as contemplated by this Agreement, neither
the Company nor any of its Subsidiaries is currently in negotiations for the
issuance of any equity securities of any kind. Except as described on
Schedule 3.4(c) and except for the Investor Rights Agreement, there are no
voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among the Company and any other
Person relating to the securities of the Company. Except as provided in the
Investor Rights Agreement or as described on Schedule 3.4(c), no Person has the
right to require the Company or any of its Subsidiaries to effect the
registration under the Securities Act of any securities of the Company or any of
its Subsidiaries, whether on a demand basis or in connection with the
registration of securities of the Company or any of its Subsidiaries for its own
account or for the account of any other Person or under any other circumstance.
          (d) Schedule 3.4(d) lists all of the Company’s stock-related plans,
including options plans, equity incentive plans and any “phantom” or tracking
stock incentive plans. The Company has reserved 3,254,874 shares of Common Stock
for issuance under such plans, of which awards with respect to 3,147,685 shares
(collectively, “Company Awards”) are outstanding. Of the Company Awards, awards
with respect to 2,195,442 shares of Common Stock are in the form of stock
options (the “Company Options”), and awards with respect to 952,243 shares of
Common Stock are in the form of restricted stock awards. Schedule 3.4(d)
accurately sets forth, with respect to each Company Award outstanding (whether
vested or unvested), as of the date hereof: (i) the name of the holder of such
Company Award; (ii) the total number of shares of Common Stock that are subject
to such Company Award and the number of shares of Common Stock with respect to
which such Company Award is immediately exercisable; (iii) if applicable to the
Company Award, the exercise price per share of Common Stock purchasable under
such Company Award and the vesting schedule and expiration date for such Company
Award; and (iv) the number of such Company Awards that will be exercisable on
the Closing Date, either by reason of the Company Award vesting schedule, or by
reason of the Transactions.
          (e) Except as described on Schedule 3.4(e), the issuance and sale of
the Securities hereunder will not obligate the Company or any of its
Subsidiaries to issue shares of Common Stock or other securities, or provide any
contractual benefit or protection, to any Person other than the Investor and
will not result in the adjustment of the exercise, conversion, exchange or reset
price of any outstanding security of the Company or any of its Subsidiaries.
          (f) Except as described on Schedule 3.4(f), the Company does not have
outstanding stockholder purchase rights or “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company or any of its Subsidiaries upon the occurrence of
certain events.

13



--------------------------------------------------------------------------------



 



          (g) The Company has taken all action necessary to exempt the
Transactions and any subsequent purchase of securities of the Company by the
Investor and its Affiliates from the operation of the Stockholder Rights Plan.
          (h) As of the Closing Date, the Warrant Shares will represent 49.99%
of the issued and outstanding shares of Common Stock (including shares of
restricted stock) as of immediately prior to the Closing on a fully-diluted
basis (but excluding the Out-of-the-Money Options for these purposes).
     Section 3.5 Valid Issuance. The Shares have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
Liens, except for restrictions on transfer imposed by applicable securities Laws
and except for those created by the Investor. The Warrant has been duly and
validly authorized. Upon the due exercise of the Warrant, the Warrant Shares
will be validly issued, fully paid and nonassessable and free and clear of all
Liens, except for restrictions on transfer imposed by applicable securities Laws
and except for those created by the Investor. The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable upon the exercise of the Warrant, free and clear of all Liens, except
for restrictions on transfer imposed by applicable securities Laws and except
for those created by the Investor.
     Section 3.6 Consents. The execution, delivery and performance by the
Company of the Transaction Documents and the offer, issuance and sale of the
Securities do not require the consent of, action by or in respect of, or filing
with, any Person, Governmental Authority, other than filings that have been made
pursuant to applicable state securities Laws and post-sale filings pursuant to
applicable state and federal securities Laws which the Company undertakes to
file within the required time periods. Subject to the accuracy of the
representations and warranties of the Investor set forth in Section 4 hereof,
the Company has taken all action necessary to exempt the execution of the
Transaction Documents, the issuance and sale of the Securities and the
consummation of the other transactions contemplated by the Transaction Documents
from the provisions of any stockholder rights plan or other “poison pill”
arrangement, any anti-takeover, business combination or control share Law or
statute binding on the Company or to which the Company or any of its assets and
properties may be subject and any provision of the Company’s Certificate of
Incorporation or By-laws that is or could reasonably be expected to become
applicable to the Investor as a result of the Transactions, including the
issuance of the Securities and the ownership, disposition or voting of the
Securities by the Investor or the exercise of any right granted to the Investor
pursuant to this Agreement or the other Transaction Documents.
     Section 3.7 SEC Matters; Form S-3 Eligibility; Private Placement.
          (a) Except as set forth on Schedule 3.7(a), the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act or the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof for the last five years (the foregoing
materials as filed by the Company being collectively referred to herein as the
“SEC Filings”) on a timely basis or has filed a Notification of Late Filing on
Form 12b-25 (which notification of late filing is disclosed on Schedule 3.7(a))
and has filed any such

14



--------------------------------------------------------------------------------



 



SEC Filings prior to the expiration of the applicable grace period associated
with the filing of such notification of late filing.
          (b) At the time of filing thereof, the SEC Filings complied as to form
in all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and the rules and regulations of the Commission
promulgated thereunder, and none of the SEC Filings, when filed, contained any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
          (c) The Company does not have pending before the Commission any
request for confidential treatment of information.
          (d) The Company is not, and immediately after receipt of payment for
the Securities or the receipt of the exercise price for the exercise of the
Warrant, will not be an “investment company” within the meaning of the United
States Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1) under the Securities Act.
          (e) The Common Stock is registered pursuant to Section 12(b) or 12(g)
of the Exchange Act, and the Company has taken no action designed to, or which
to the Company’s Knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the Commission is contemplating terminating such
registration. The Company is, and has no reason to believe that it will not in
the foreseeable future continue to be, in compliance with all applicable NYSE
continued listing requirements. Except as described on Schedule 3.7(e), there
are no proceedings pending or, to the Company’s Knowledge, threatened against
the Company relating to the continued listing of the Common Stock on the NYSE
and the Company has not received any notice of, nor to the Company’s Knowledge
is there any basis for, the delisting of the Common Stock from the NYSE.
          (f) Neither the Company nor any Person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation D) in connection with the offer or sale of any of the
Securities.
          (g) Assuming the accuracy of the Investor’s representations and
warranties set forth in Section 4, neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the offering of the
Securities contemplated hereby to be integrated with prior offerings by the
Company for purposes of any applicable shareholder approval provision of any
Trading Market. The issuance and sale of the Securities hereunder do not
contravene the rules and regulations of any Trading Market.
          (h) Assuming the accuracy of the Investor’s representations and
warranties set forth in Section 4, no registration under the Securities Act is
required for the offer and sale of the

15



--------------------------------------------------------------------------------



 



Securities to the Investor as contemplated hereby or the issuance of the Warrant
Shares issuable upon exercise of the Warrant.
     Section 3.8 Financial Statements. The financial statements included in the
SEC Filings, together with the related notes and schedules thereto, comply in
all material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements, together with the related notes and schedules
thereto, present fairly, in all material respects, the consolidated financial
position of the Company and its Subsidiaries as of the dates shown and its
consolidated results of operations and cash flows for the periods shown, and
such financial statements have been prepared in conformity with GAAP (except as
may be disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Form 10-Q under the Exchange Act). Except
as reflected or reserved against in the consolidated balance sheets (or the
notes thereto) of the Company and its Subsidiaries included in the Recent
Company Filings or as described on Schedule 3.8, in each case with reasonable
specificity and detail, neither the Company nor any of its Subsidiaries has
incurred any liabilities, known or unknown, contingent or otherwise, except
those incurred in the Ordinary Course of Business, since the date of such
financial statements (none of which is liability for breach of warranty, tort or
infringement or a claim or lawsuit for an environmental liability).
     Section 3.9 No Material Adverse Change.
          (a) Since December 31, 2008, except as reflected or reserved against
in the consolidated balance sheets (or the notes thereto) of the Company and its
Subsidiaries included in the Recent Company Filings or as described on
Schedule 3.9(a), there has not been:
               (i) any change in the consolidated assets, liabilities, financial
condition or operating results of the Company and its Subsidiaries from that
reflected in the financial statements included in the Company’s Quarterly Report
on Form 10-Q filed with the Commission on May 13, 2009, except for changes in
the Ordinary Course of Business which, individually or in the aggregate, have
not had and could not reasonably be expected to have a Material Adverse Effect;
               (ii) any declaration or payment of any dividend, or any
authorization or payment of any distribution, on any of the capital stock of the
Company, or any redemption or repurchase of any securities of the Company;
               (iii) any damage, destruction or loss, whether or not covered by
insurance, to any physical assets or properties of the Company or any of its
Subsidiaries, in each case, in excess of $250,000 individually or $1,000,000 in
the aggregate;
               (iv) any waiver, not in the Ordinary Course of Business, by the
Company or any of its Subsidiaries of a material right or of a material
Indebtedness owed to it;
               (v) any satisfaction or discharge of any Lien other than any
Permitted Lien by the Company or any of its Subsidiaries, except in the Ordinary
Course of Business and which is not material to the assets, properties,
financial condition, operating results or business of

16



--------------------------------------------------------------------------------



 



the Company and its Subsidiaries taken as a whole (as such business is presently
conducted or currently proposed to be conducted);
               (vi) (A) except as contemplated by Section 2.2(a)(i)(G), any
change or amendment to the Company’s Certificate of Incorporation or By-laws or
the comparable organizational documents of any of the Company’s Subsidiaries, or
(B) any material change to any Material Contract;
               (vii) any labor union organizing activities or material labor
difficulties with respect to employees of the Company or any of its
Subsidiaries;
               (viii) any material transaction entered into by the Company or
any of its Subsidiaries other than in the Ordinary Course of Business;
               (ix) the loss of the services of any employee of the Company
whose annual compensation is $150,000 or greater, or material change in the
composition or duties of the senior management of the Company or any of its
Subsidiaries; or
               (x) any sale, assignment, transfer, license, loss, lapse or other
disposition of, or failure to maintain, enforce or protect, any material Company
Intellectual Property.
          (b) Except for the issuance of the Securities contemplated by this
Agreement, no event, liability or development has occurred or exists with
respect to the Company or any of its Subsidiaries or their respective
businesses, properties, operations or financial condition that, in each case,
would be required to be disclosed by the Company under applicable securities
Laws, whether prior to the date of this Agreement or with the passage of time,
at the time this representation is made that has not been publicly disclosed.
     Section 3.10 Compliance With Laws. Except as set forth on Schedule 3.10:
          (a) each of the Company and its Subsidiaries has complied with all
applicable Laws relating to the business currently conducted by the Company and
each such Subsidiary in all material respects and neither the Company nor any of
its Subsidiaries has received during the last thirty-six months any notice or
communication from any Governmental Authority of any alleged, actual or
potential material violation of or failure to comply with any Laws;
          (b) neither the Company nor any of its Subsidiaries nor, to the
Company’s Knowledge, any of their respective current or former directors,
officers, employees, agents or other Persons acting on behalf of the Company or
any of its Subsidiaries, has: (i) directly or indirectly, used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payments to any governmental officials, government employees or
campaigns from corporate funds; (iii) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets; (iv) made any false or
fictitious entries on the books and records of the Company or any of its
Subsidiaries; or (v) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature;

17



--------------------------------------------------------------------------------



 



          (c) the Company has not, and to the Company’s Knowledge, no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to BB&T in connection with the placement of the Securities;
          (d) each of the Company and its Subsidiaries possesses all material
certificates, licenses, authorities or permits issued by appropriate
Governmental Authorities necessary or reasonably required to conduct the
business now operated by it or as currently proposed to be operated by it, and
neither the Company nor any of its Subsidiaries has received any written notice
of proceedings relating to the revocation or modification of any such
certificate, license, authority or permit;
          (e) there are no Actions pending or, to the Company’s Knowledge,
threatened against the Company or any of its Subsidiaries which are reasonably
likely to result in liability for the Company or any of its Subsidiaries or, to
the Company’s Knowledge, any director or officer of the Company or any of its
Subsidiaries, exceeding $250,000 individually or $1,000,000 in the aggregate,
other than product liability cases set forth on Schedule 3.10(e);
          (f) there is no Action pending or, to the Company’s Knowledge,
threatened that adversely affects or questions the legality, propriety or
enforceability of the Transactions; and
          (g) (i) there is no Order to which the Company or any of its
Subsidiaries, or any of the assets owned or used by the Company or any of its
Subsidiaries, is subject; (ii) each of the Company and its Subsidiaries has
complied in all material respects and is in compliance in all material respects
with all of the terms and requirements of each Order listed on Schedule 3.10 and
each Order to which it is or has been subject to; and (iii) neither the Company
nor any of its Subsidiaries has received any notice or other communication
(whether oral or written) from any Governmental Authority or any other Person
regarding any actual or potential violation of, or failure to comply with, any
term or requirement of any Order.
     Section 3.11 Customers and Suppliers. Schedule 3.11 sets forth (a) the top
twenty customers of the Company and its Subsidiaries, on a consolidated basis,
based on annual revenues for 2008 and (b) the top twenty suppliers of the
Company and its Subsidiaries, on a consolidated basis, based on annual
expenditures for 2008. Except as set forth on Schedule 3.11, neither the Company
nor any of its Subsidiaries has received in writing any notice that any such
customer or supplier intends to, and, to the Knowledge of the Company, no such
customer or supplier has any intention to, cancel or otherwise materially and
adversely modify its relationship with the Company or any of its Subsidiaries or
limit its usage or sale of the products or services provided by or to the
Company or any of its Subsidiaries either as a result of the Transactions or
otherwise other than (i) reductions in volume relating to the general economic
conditions or (ii) limitations on extension of trade credit.

18



--------------------------------------------------------------------------------



 



     Section 3.12 Material Contracts.
          (a) Schedule 3.12(a) lists all agreements, contracts, plans, leases,
arrangements or commitments, whether written or oral, of the following types to
which either the Company or any of its Subsidiaries is a party or subject:
               (i) Leases, in each case providing for annual rentals of $10,000
or more;
               (ii) any contract with any third party requiring a capital
expenditure by the Company or any of its Subsidiaries in excess of $50,000 in
any calendar year;
               (iii) any contract for the purchase of materials, supplies,
goods, services, equipment or other assets from any supplier required to be set
forth on Schedule 3.11;
               (iv) any sales, distribution or other similar agreement providing
for the sale by the Company or any of its Subsidiaries of, or pursuant to which
in the last twelve months the Company or any of its Subsidiaries sold,
materials, supplies, goods, services, equipment or other assets for a purchase
price of $25,000,000 or more, in the aggregate;
               (v) except for any arrangements contained in agreements that are
of the type of agreements responsive to Section 3.12(a)(xv), any contract
involving any joint venture, partnership, strategic alliance, or stockholders’
agreement, or any material co-marketing, co-promotion, co-packaging, joint
development or similar arrangement;
               (vi) any contract (including any letter of intent, other than the
Letter of Intent) involving the future disposition or acquisition of assets or
properties, or any merger, consolidation or similar business combination
transaction, whether or not enforceable other than sales of the Company’s
products in the Ordinary Course of Business;
               (vii) any contract involving Indebtedness of the Company or any
of its Subsidiaries in excess of $1,000,000;
               (viii) any collective bargaining agreement or other contract with
any labor organization or any bonus, pension, profit sharing, retirement or any
other form of deferred compensation plan or any stock purchase, stock option or
similar plan or practice, or any severance agreement or arrangement;
               (ix) any employment or agreement with an executive officer;
               (x) any contract relating to the acquisition, transfer, use,
franchise, reselling, development, sharing or license of any material technology
or any Intellectual Property right with aggregate annual payments under such
contract in excess of $500,000;
               (xi) any licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are material to the Company
and its Subsidiaries and to which the Company or any of its Subsidiaries is a
party or by which any of

19



--------------------------------------------------------------------------------



 



their assets are bound (other than mass-marketed software with a replacement
cost and/or annual license fee of less than $50,000) (collectively, “License
Agreements”);
               (xii) any contract or agreement with any Governmental Authority;
               (xiii) any contract involving Tax sharing arrangements;
               (xiv) any contract involving any resolution or settlement of any
actual or threatened litigation, arbitration, claim or other dispute with the
aggregate payment set forth in such contract in excess of $100,000;
               (xv) any agency, dealer, sales representative or other similar
agreement entered into or in effect within the twelve months prior to the date
of this Agreement (the “Dealer Contracts”);
               (xvi) any contract or other document that limits the freedom of
any Company to compete in any line of business or with any Person or in any area
or which would so limit the freedom of any Company after the Closing Date;
               (xvii) any contract or commitment with or for the benefit of any
Interested Person; or
               (xviii) any other agreement, the termination of which could
reasonably be expected to have a Material Adverse Effect.
          (b) Each agreement set forth on, or required to be set forth on,
Schedule 3.12(a) (each, a “Material Contract”) is in full force and effect and,
except as set forth on Schedule 3.12(a), there exists no (i) default or event of
default by the Company or any of its Subsidiaries or, to the Company’s
Knowledge, any other party to such Material Contract with respect to any
material term or provision of such Material Contract or (ii) event, occurrence,
condition or act (including the consummation of the Transactions) which, with
the giving of notice, the lapse of time or the happening of any other event or
condition, would become a default or event of default by the Company or any of
its Subsidiaries or, to the Company’s Knowledge, any other party thereto, with
respect to any material term or provision of such Material Contract. Except as
set forth on Schedule 3.12(a), each Material Contract is in full force and
effect and is valid, binding and enforceable against the parties thereto in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar Laws of general application relating to or affecting
creditors’ rights and to general equity principles. The Company has provided the
Investor with true and complete copies, including all amendments, of each
Material Contract, and in the case of any oral Material Contract, a written
summary of the material terms of such Material Contract; provided, that, with
respect to the Dealer Contracts, the Company has provided standard forms of
contracts and all Dealer Contracts are in a form substantially similar to one of
such standard forms of contract.
     Section 3.13 Tax Matters
          (a) Each of the Company and its Subsidiaries has timely prepared and
filed all Tax returns required to have been filed by the Company or any of its
Subsidiaries with all

20



--------------------------------------------------------------------------------



 



appropriate Governmental Authorities and timely paid all Taxes shown thereon or
otherwise owed by it. The charges, accruals and reserves on the books of the
Company and its Subsidiaries in respect of Taxes for all fiscal periods are
adequate, and there are no unpaid assessments against the Company or any of its
Subsidiaries for the assessment of any additional Taxes, penalties or interest
for any fiscal period or audits by any federal, state or local taxing authority.
All Taxes and other assessments and levies that the Company or any of its
Subsidiaries is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper Governmental Authority or third
party when due. There are no Tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any of its Subsidiaries or any of
their respective assets or property. There are no outstanding Tax sharing
agreements or other such arrangements between the Company and any of its
Subsidiaries or other Person.
          (b) Neither the Company nor any of its Subsidiaries is a party to any
agreement, contract, arrangement, or plan that has resulted or would result,
separately or in the aggregate, in the payment of any “excess parachute payment”
within the meaning of Section 280G of the Code (or any corresponding provision
of state, local, or non-U.S. Tax law). Neither the Company nor any of its
Subsidiaries has been a United States real property holding corporation within
the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code. Neither the Company nor any
of its Subsidiaries (A) has been a member of an affiliated group filing a
consolidated federal income Tax return (other than a group the common parent of
which was the Company) or (B) has any liability for the Taxes of any Person
(other than the Company or any of its Subsidiaries) under U.S. Treas. Reg. §
1.1502-6 (or any similar provision of state, local, or non-U.S. law), as a
transferee or successor, by contract, or otherwise.
          (c) The unpaid Taxes of the Company and its Subsidiaries (A) did not,
as of March 31, 2009, exceed the reserve for Tax liability (rather than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the Company’s balance sheet
(rather than in any notes thereto) for the quarter ended March 31, 2009, as set
forth in the Company’s Quarterly Report on Form 10-Q for the same period and
(B) will not exceed that reserve as adjusted for the passage of time through the
Closing in accordance with the past practice of the Company and its Subsidiaries
in filing their Tax returns.
          (d) Neither the Company nor any of its Subsidiaries will be required
to include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any (i) change in method of accounting for a taxable period
ending on or prior to the Closing Date, (ii) “closing agreement” as described in
Section 7121 of the Code (or any corresponding or similar provision of state,
local, or non-U.S. income Tax law) executed on or prior to the Closing Date,
(iii) intercompany transactions or any excess loss account described in the U.S.
Treasury Regulations under Section 1502 of the Code (or any corresponding or
similar provision of state, local, or non-U.S. income Tax law), (iv) installment
sale or open transaction disposition made on or prior to the Closing Date or (v)
prepaid amount received on or prior to the Closing Date.

21



--------------------------------------------------------------------------------



 



          (e) Neither the Company nor any of its Subsidiaries has distributed
stock of another Person, or has had its stock distributed by another Person, in
a transaction that was purported or intended to be governed in whole or in part
by Section 355 or 361 of the Code.
          (f) Neither the Company nor any of its Subsidiaries is or has been a
party to any “listed transaction,” as defined in Section 6707A(c)(2) of the Code
and U.S. Treas. Reg. § 1.6011-4(b)(2).
     Section 3.14 Property
          (a) Schedule 3.14(a) sets forth the address and description of each
Owned Real Property. With respect to each Owned Real Property: (i) the Company
or one of its Subsidiaries (as the case may be) has good and marketable
indefeasible fee simple title to such Owned Real Property, free and clear of all
Liens except Permitted Liens, (ii) except as set forth on Schedule 3.14(a),
neither the Company nor any of its Subsidiaries has leased or otherwise granted
to any Person the right to use or occupy such Owned Real Property or any portion
thereof and (iii) there are no outstanding options, rights of first offer or
rights of first refusal to purchase such Owned Real Property or any portion
thereof or interest therein. Neither the Company nor any of its Subsidiaries is
a party to any agreement or option to purchase any real property or interest
therein.
          (b) Schedule 3.14(b) sets forth the address of each Leased Real
Property. The Company has delivered to the Investor a true and complete copy of
each Lease listed on Schedule 3.12(a)(i).
          (c) The Real Property comprises all of the material real property
used, or currently proposed to be used in, and all real property necessary for,
the business and operations of the Company and its Subsidiaries.
          (d) All buildings, structures, improvements, fixtures, building
systems and equipment, and all components thereof, included in the Real Property
(the “Improvements”) are in good condition and repair and sufficient for the
operation of the business of the Company and its Subsidiaries (normal wear and
tear excepted). There are no facts or conditions affecting any of the
Improvements which could, individually or in the aggregate, interfere in any
material respect with the use or occupancy of the Improvements or any portion
thereof in the operation of the business of the Company and its Subsidiaries.
          (e) The Company or one of its Subsidiaries has good and valid title
to, a valid license to use, or a valid leasehold interest in, free and clear of
all Liens (other than Permitted Liens), the tangible personal property material
to the business of the Company and its Subsidiaries, except for tangible
personal property disposed of in the Ordinary Course of Business. The tangible
personal property of the Company and its Subsidiaries, taken as a whole, has
been maintained in accordance with normal industry practice, is in good
operating condition and repair (subject to normal wear and tear), and is
suitable in all material respects for the purposes for which it is presently
used or currently proposed to be used.
          (f) The assets, property and rights (whether real or personal,
tangible or intangible) owned or leased by the Company and its Subsidiaries, or
which they otherwise have

22



--------------------------------------------------------------------------------



 



the right to use, constitute all of the material assets, properties and rights
owned, leased or legitimately held for use in connection with the business of
the Company and its Subsidiaries and are sufficient for the continued conduct of
such business as currently conducted.
     Section 3.15 Employee Benefits Matters.
          (a) Schedule 3.15(a) contains a true, correct and complete list of all
Employee Benefit Plans.
          (b) Each Employee Benefit Plan (and each related trust, insurance
contract, or fund) has been maintained, funded and administered in material
compliance with its terms and with the applicable requirements of ERISA, the
Code, and other applicable Laws.
          (c) All required reports and descriptions (including but not limited
to IRS Form 5500 annual reports, summary annual reports, and summary plan
descriptions, as applicable) have been timely filed or distributed with respect
to each Employee Benefit Plan in accordance with the requirements of the Code,
ERISA, and other applicable Laws.
          (d) With respect to each Employee Benefit Plan, all contributions
(including all employer contributions and employee salary reduction
contributions), distributions, reimbursements, and premium payments that are due
have been made and all contributions, distributions, reimbursements and premium
payments for any period ending on or before the Closing that are not yet due
have been made or properly accrued.
          (e) Each Employee Benefit Plan that is intended to meet the
requirements of a “qualified plan” under Section 401(a) of the Code has received
a favorable determination letter from the IRS, and to the Company’s Knowledge,
nothing has occurred that could adversely affect the qualification of such
Employee Benefit Plan.
          (f) With respect to each Employee Benefit Plan, the Company has
delivered to the Investor true, correct and complete copies of the plan
documents and summary plan descriptions, the most recent determination letter
received from the IRS, the most recent IRS Form 5500 annual report (with
applicable attachments) as filed, and all related trust agreements, insurance
contracts, and other funding arrangements that implement each Employee Benefit
Plan.
          (g) Neither the Company nor any of its Subsidiaries maintains,
sponsors, contributes to, has any obligation to contribute to, or has any
current or potential liability or obligation under or with respect to (i) a
“defined benefit plan” (as such term is defined in Section 3(35) of ERISA),
(ii) a “multiple employer plan” (within the meaning of Section 210 of ERISA or
Section 413(c) of the Code), or (iii) a “multiemployer plan” as defined in
Section 3(37) of ERISA, or (iv) a “multiple employer welfare arrangement” (as
such term is defined in Section 3(40) of ERISA). The Company and its
Subsidiaries have no current or potential liability or obligation by reason of
at any time being treated as a single employer under Section 414 of the Code
with any other Person.
          (h) Except as set forth on Schedule 3.15(h), the Company and its
Subsidiaries do not have any current or potential liability or obligation with
respect to the provision of

23



--------------------------------------------------------------------------------



 



post-retirement or post-termination medical, health, or life insurance or other
welfare type benefits for any Person. The Company and its Subsidiaries have
complied and are in compliance with the requirements of COBRA.
          (i) There have been no prohibited transactions (as defined in
Section 406 of ERISA or Section 4975 of the Code) and no breach of fiduciary
duty (as determined under ERISA) with respect to any Employee Benefit Plan. No
action, suit, claim, proceeding, audit, hearing, or investigation with respect
to any Employee Benefit Plan (other than routine claims for benefits) is pending
or threatened, and there is no basis for any such action, suit, claim,
proceeding, audit, hearing, or investigation.
          (j) Except as set forth on Schedule 3.15(j), the Transactions will not
cause the acceleration of vesting in, or payment of, any benefits or
compensation under any Employee Benefit Plan and will not otherwise accelerate
or increase any material liability or obligation under any Employee Benefit
Plan.
          (k) The Company and its Subsidiaries have, for purposes of each
Employee Benefit Plan, in all material respects correctly classified those
individuals performing services for the Company or any of its Subsidiaries as
common law employees, leased employees, independent contractors or agents.
          (l) Except as set forth on Schedule 3.15(l), since October 3, 2004, no
Company has (i) granted to any Person an interest in a nonqualified deferred
compensation plan (as defined in Section 409A(d)(1) of the Code) which interest
has been or, upon the lapse of a substantial risk of forfeiture with respect to
such interest, will be subject to the tax imposed by Section 409A(a)(1)(B) or
(b)(4)(A) of the Code, or (ii) modified the terms of any nonqualified deferred
compensation plan in a manner that could cause an interest previously granted
under such plan to become subject to the tax imposed by Section 409A(a)(1)(B) or
(b)(4) of the Code, in either case assuming that any amendments to any such
nonqualified deferred compensation plan will be timely made in order to bring
such plan into compliance with Section 409A of the Code by the end of any
amendment period provided under regulations promulgated under Section 409A of
the Code.
          (m) Schedule 3.15(m) sets forth a list of each benefit or compensation
plan, program, agreement or arrangement maintained, sponsored or contributed to
by the Company or any of its Subsidiaries or with respect to which the Company
or any of its Subsidiaries has any liability or obligation for Persons located
outside the United States (each, a “Foreign Benefit Plan”). Each Foreign Benefit
Plan has been maintained, funded and administered in material compliance with
its terms and the requirements of applicable Laws, and no Foreign Benefit Plan
has any unfunded or underfunded liabilities.
     Section 3.16 Labor Matters.
          (a) Except as set forth on Schedule 3.16(a), neither the Company nor
any of its Subsidiaries is a party to or bound by any collective bargaining
agreements or other agreements with labor organizations. Neither the Company nor
any of its Subsidiaries has violated in any material respect any Laws, Orders or
contract terms, affecting the collective

24



--------------------------------------------------------------------------------



 



bargaining rights of employees, labor organizations or any Laws or Orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.
          (b) (i) There are no material labor disputes existing, or to the
Company’s Knowledge, threatened, involving strikes, slow downs, work stoppages,
job actions, disputes, lockouts or any other disruptions of or by the Company’s
or any of its Subsidiaries’ employees, and no such material disputes have
occurred within the past three years, (ii) there are no unfair labor practice
charges or complaints, or representation petitions pending or, to the Company’s
Knowledge, threatened before the National Labor Relations Board or any other
federal, state or local labor commission relating to the Company’s or any of its
Subsidiaries’ employees, and no such charges, complaints or petitions have been
filed against the Company within the past three years, (iii) no demand for
recognition or certification heretofore made by any labor organization or group
of employees is pending with respect to the Company or any of its Subsidiaries,
(iv) to the Company’s Knowledge, there are no union organizing efforts underway
or threatened and no such efforts have occurred within the past five years; and
(v) to the Company’s Knowledge, each of the Company and its Subsidiaries enjoys
good labor and employee relations with its employees and labor organizations.
          (c) Each of the Company and its Subsidiaries is, and at all times has
been, in compliance in all material respects with all applicable Laws respecting
employment (including Laws relating to classification of employees and
independent contractors) and employment practices, terms and conditions of
employment, wages and hours, and immigration and naturalization. Except as
described on Schedule 3.16(c), there are no claims pending against the Company
or any of its Subsidiaries before the Equal Employment Opportunity Commission or
any other administrative body or in any court asserting any violation of Title
VII of the United States Civil Rights Act of 1964, the United States Age
Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983, or any other federal,
state or local law, statute or ordinance barring discrimination in employment.
          (d) Except as specified on Schedule 3.16(d), to the Company’s
Knowledge, each of the Company’s and its Subsidiaries’ employees is a Person who
is either a United States citizen or a permanent resident entitled to work in
the United States. Neither the Company nor any of its Subsidiaries has any
liability for the improper classification by the Company or any of its
Subsidiaries of any employees as independent contractors or leased employees
prior to the Closing.
          (e) Except as set forth on Schedule 3.16(e), within the past three
years, the Company has not implemented any plant closing or layoff of employees
that could result in a violation of the WARN Act.
     Section 3.17 Intellectual Property.
          (a) Schedule 3.17(a) contains a complete and accurate list of all of
the following that are owned, used or held for use by the Company or any of its
Subsidiaries and material to the Company and its Subsidiaries: (i) patented or
registered Intellectual Property (including Internet domain names), (ii) pending
patent applications or applications for

25



--------------------------------------------------------------------------------



 



registration of other Intellectual Property, (iii) all software (other than
mass-marketed software with a replacement cost and/or annual license fee of less
than $50,000), (iv) trade or corporate names, material unregistered Marks,
(v) unregistered copyrights, and (vi) any material other Intellectual Property.
The Company Intellectual Property is currently in compliance with all legal
requirements (including timely filings, proofs and payments of fees) and is
valid, subsisting and enforceable. Except as set forth on Schedule 3.71(a), no
Company Intellectual Property is now involved in any cancellation, action,
opposition proceeding, or other dispute, litigation or proceeding, and, to the
Company’s Knowledge, no such action is threatened. No patent contained in the
Company Intellectual Property is now involved in any interference, reissue, re
examination or opposition proceeding and no such patent has been misused. No
loss of any of the Company Intellectual Property is reasonably foreseeable.
          (b) Except as set forth on Schedule 3.17(b), the Company and its
Subsidiaries exclusively own and possess all right, title and interest in and
to, or have the valid right to use pursuant to an enforceable written license,
all of the Intellectual Property that is material to the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted (together with all material
Intellectual Property owned by the Company or any of its Subsidiaries,
collectively, the “Company Intellectual Property”), including for the ownership,
maintenance and operation of the Company’s and its Subsidiaries’ material
properties and assets, free and clear of all Liens other than Permitted Liens,
adverse claims or obligations to license such Intellectual Property, other than
the License Agreements. The Company and/or its Subsidiaries have a valid and
enforceable right to use all third party Intellectual Property material to the
respective businesses of the Company and its Subsidiaries.
          (c) The Company and its Subsidiaries have not materially infringed,
misappropriated or otherwise impaired or conflicted with, and the conduct of the
Company’s and its Subsidiaries’ businesses as currently conducted and as
currently proposed to be conducted does not infringe, misappropriate or
otherwise impair or conflict with (collectively, “Infringe”) any Intellectual
Property or other rights of any third party, and the Company and its
Subsidiaries are not aware of any facts which indicate a likelihood of any of
the foregoing. The Company and its Subsidiaries have not materially violated,
and the conduct of the Company’s and its Subsidiaries’ businesses does not
materially violate, any confidentiality obligation owed by the Company or any of
its Subsidiaries to a third party. The Company and its Subsidiaries have not
received any threats or notices regarding any of the foregoing (including any
demands or offers to license any Intellectual Property from any other Person).
Except as set forth on Schedule 3.17(c), to the Company’s Knowledge, the Company
Intellectual Property is not being Infringed by any third party. There is no
litigation, claim or Order that was either made within the past six years or is
presently pending or outstanding or, to the Company’s Knowledge, threatened or
imminent, that seeks to limit or challenge or that concerns the ownership, use,
validity or enforceability of any Company Intellectual Property and the
Company’s and its Subsidiaries’ use of any Intellectual Property and, to the
Company’s Knowledge, there is no valid basis for the same. The Company
Intellectual Property is not subject to any outstanding consent, settlement,
decree, Order, injunction, judgment or ruling restricting the use thereof.
          (d) The consummation of the transactions contemplated hereby and by
the other Transaction Documents will not result in the alteration, loss,
impairment of or restriction

26



--------------------------------------------------------------------------------



 



on the Company’s or any of its Subsidiaries’ ownership or right to use any of
the Company Intellectual Property or any material Company Systems, and all of
the Company Intellectual Property and material Company Systems shall be owned or
available for use by the Company and its Subsidiaries immediately after the
Closing on terms and conditions identical to those under which the Company and
its Subsidiaries owned or used the Company Intellectual Property and the
material Company Systems immediately prior to the Closing.
          (e) The Company and its Subsidiaries have taken all actions necessary
to protect, maintain and enforce the Company Intellectual Property. Within the
past 5 years, all employees, consultants and independent contractors who have
had access to Confidential Information which is necessary for or used in the
conduct of the Company’s or its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has executed an agreement to
maintain the confidentiality of such Confidential Information and has executed
appropriate agreements that are substantially consistent with the Company’s
standard forms thereof. Except under written confidentiality obligations, there
has been no disclosure of any of the Company’s or its Subsidiaries’ Confidential
Information to any third party.
          (f) In the last eighteen months, there have been no failures,
breakdowns, continued substandard performance or other adverse events affecting
any Company Systems that have caused or could reasonably be expected to result
in the substantial disruption or interruption in the conduct of the Company’s
and its Subsidiaries’ businesses.
     Section 3.18 Environmental Matters. Except as set forth on Schedule 3.18:
          (a) Within the last five years, the Company and its Subsidiaries have
at all times complied and are in compliance, in all material respects, with all
Environmental Laws, which compliance has included obtaining and complying with
all permits, licenses and other authorizations required pursuant to
Environmental Laws for the occupation of their facilities and the operation of
their business.
          (b) Within the last five years, the Company and its Subsidiaries have
not received any written or oral notice, report, order or directive regarding
any actual or alleged material violation of, or any material liability
(contingent or otherwise) or material investigatory, remedial or corrective
obligation under, Environmental Laws with respect to their business or their
facilities.
          (c) The Company and its Subsidiaries have not treated, stored,
disposed of, arranged for or permitted the disposal of, transported, handled,
released, or exposed any Person to, any substance, or owned or operated any
property or facility which is contaminated by any substance, in each case so as
to give rise to any material liabilities (contingent or otherwise) or material
investigatory, remedial or corrective obligations, pursuant to any Environmental
Laws.
          (d) The Company and its Subsidiaries have not, either expressly or by
operation of law, assumed, undertaken, or provided an indemnity with respect to
any material liability (contingent or otherwise) or material investigatory,
remedial or corrective obligation of any other Person relating to Environmental
Laws.

27



--------------------------------------------------------------------------------



 



          (e) Neither the Company nor any of its Subsidiaries, nor any of their
respective predecessors or Affiliates, has manufactured, sold, marketed,
installed or distributed products or items containing asbestos or other
hazardous materials and none of the foregoing Persons have any material
liability (contingent or otherwise) with respect to the presence or alleged
presence of hazardous materials in any product or item, or at or upon any
property or facility.
          (f) The Company and its Subsidiaries have furnished to the Investor
true and correct copies of all environmental audits, reports and assessments and
all other documents materially bearing on material environmental, health or
safety liabilities relating to the past or current operations, properties or
facilities of their business (including their facilities), in each case which
are in their possession or under their actual control.
     Section 3.19 Insurance Coverage. Each of the Company and its Subsidiaries
maintains in full force and effect insurance coverage, by insurers of recognized
financial responsibility, that is customary for comparably situated companies
for the business being conducted and properties owned or leased by each of the
Company and its Subsidiaries, and the Company reasonably believes such insurance
coverage to be adequate against all liabilities, claims and risks against which
it is customary for comparably situated companies to insure. Neither the Company
nor any of its Subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.
     Section 3.20 Product Recalls, Liability and Warranty. Except as set forth
on Schedule 3.20:
          (a) For the last three years, no products developed, manufactured,
marketed, distributed or sold by the Company or any of its Subsidiaries have
been subject to a Recall by the Company or any of its Subsidiaries nor, to the
Company’s Knowledge, has any of such products been subject to a Recall by any
third party retained by the Company or any of its Subsidiaries or any
distributor or wholesaler of such products or been subject to any Recall
mandated or recommended by a Governmental Authority.
          (b) To the Companies’ Knowledge, the reserve for warranty claims set
forth on the face of the Company’s and its Subsidiaries’ consolidated balance
sheet (rather than in any notes thereto) for the quarter ended March 31, 2009,
as set forth in the Company’s Quarterly Report on Form 10-Q for the same period,
as adjusted for the passage of time through the Closing is sufficient to cover
all such claims.
     Section 3.21 Internal Controls. The Company is in material compliance with
the provisions of the United States Sarbanes-Oxley Act of 2002, as amended,
currently applicable to the Company. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (a) transactions are executed in accordance with management’s
general or specific authorizations, (b) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (c) access to assets is permitted only in
accordance with management’s general or specific authorization, and (d) the
recorded accountability for assets is

28



--------------------------------------------------------------------------------



 



compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a 14 and 15d 14) for
the Company and its Subsidiaries and designed such disclosure controls and
procedures to ensure that material information relating to the Company and its
Subsidiaries is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed period report under the Exchange Act, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s and its Subsidiaries’ controls and procedures as of the end of the
period covered by the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in the Company’s and its Subsidiaries’ internal
controls (as such term is defined in Item 308 of Regulation S-K) or, to the
Company’s Knowledge, in other factors that could significantly affect the
Company’s and its Subsidiaries’ internal controls. Each of the Company and its
Subsidiaries maintains and will continue to maintain a standard system of
accounting established and administered in accordance with GAAP and the
applicable requirements of the Exchange Act.
     Section 3.22 Transactions with Affiliates. Except as described with
reasonable specificity in the Recent Company Filings or as disclosed on
Schedule 3.22, none of the officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any of its Subsidiaries (other than as
holders of stock options and/or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Company’s Knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
     Section 3.23 Acknowledgement Regarding the Investor’s Purchase of
Securities. The Company acknowledges and agrees that the Investor is acting
solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated thereby. The Company
further acknowledges that the Investor is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by the Investor or any of its representatives or agents in connection with
the Transaction Documents and the transactions contemplated thereby is merely
incidental to the Investor’s purchase of the Securities. The Company further
represents to the Investor that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby and thereby by
the Company and its representatives.
     Section 3.24 Brokers and Finders. No Person will have, as a result of the
Transactions, any valid right, interest or claim against or upon the Company,
any of its Subsidiaries or the Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement

29



--------------------------------------------------------------------------------



 



or understanding entered into by or on behalf of the Company, other than as
described on Schedule 3.24.
     Section 3.25 Change of Control. The consummation of the Transactions and
the issuance of the Securities (including the issuance of the Warrant Shares)
will not result in a “Change of Control,” a “Company Transaction” or a similar
term (as such terms are defined in each of the Credit Agreement, the Executive
Employment Agreement, dated June 28, 2002, between the Company and Richard J.
Giromini, as currently in form, the Company’s incentive or severance plans, or
any Material Contract) (the effects described by any of the foregoing, the
“Control Effects”). Other than as disclosed in Schedule 3.25, there are no
arrangements or contracts that upon the occurrence of a Control Effect or in
connection therewith (including through the passage of time) provide (a) for any
benefits (including bonus, severance, acceleration of options or other benefits,
or other payments) or (ii) for the right to consent to a Change Effect or
(b) for termination, acceleration, right to call a default or termination, or
modification of any Material Contract.
     Section 3.26 Disclosure. All disclosure furnished by or on behalf of the
Company to the Investor regarding the Company, its business and the
Transactions, including the representations and warranties of the Company in,
and the Disclosure Schedules to, this Agreement, is true and correct and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company has
fully and accurately disclosed any and all material adverse changes in the
Company’s and its Subsidiaries’ business, operations, assets, liquidity,
liabilities and condition (financial or otherwise) that occurred between
December 31, 2008 and the date hereof. The Company acknowledges and agrees that
the Investor is not making and has not made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in the Transaction Documents.
     4. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company, as of the date hereof and as of the
Closing Date (unless a representation or warranty is made as of a particular
date, in which case such date shall apply), that:
     Section 4.1 Organization and Existence. The Investor is a duly organized
limited liability company, validly existing and in good standing under the Laws
of its jurisdiction of organization, and has all requisite limited liability
company power and authority to invest in the Securities pursuant to this
Agreement.
     Section 4.2 Authorization. The Investor has full power and authority and
all limited liability company action has been taken on the part of the Investor,
its officers, directors and members necessary for (a) the authorization,
execution and delivery of the Transaction Documents and (b) the authorization of
the performance of all obligations of the Investor hereunder and thereunder.
This Agreement constitutes, and the other Transaction Documents to which the
Investor is a party will constitute when executed and delivered, the valid and
legally binding obligation of the Investor, enforceable against the Investor in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization,

30



--------------------------------------------------------------------------------



 



moratorium and similar Laws of general applicability, relating to or affecting
creditors’ rights generally.
     Section 4.3 No Conflict, Breach, Violation or Default. The execution,
delivery and performance of the Transaction Documents by the Investor and its
investment in the Securities will not conflict with or result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
(a) the Investor’s certificate of formation or the Investor’s operating
agreement, or (b)(i) any statute, rule, regulation or order of any Governmental
Authority or any court, domestic or foreign, having jurisdiction over the
Investor, any of its affiliates or any of their respective assets or properties,
where such conflict, breach, violation or default has been or could be material
to the Investor, or (ii) any material agreement or instrument to which the
Investor is a party or by which the Investor is bound or to which any of its
assets or properties is subject.
     Section 4.4 Purchase Entirely for Own Account. The Securities to be
received by the Investor hereunder will be acquired for the Investor’s own
account, not as nominee or agent, and not with a view to the resale or
distribution of any part thereof in violation of the Securities Act, and the
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the Securities Act without
prejudice, however, to the Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities Laws. Nothing contained herein shall be deemed a
representation or warranty by the Investor to hold the Securities for any period
of time. The Investor is not a broker dealer registered with the Commission
under the Exchange Act or an entity engaged in a business that would require it
to be so registered.
     Section 4.5 Investment Experience. The Investor acknowledges that it can
bear the economic risk and complete loss of its investment in the Securities and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.
     Section 4.6 Restricted Securities. The Investor understands that the
Securities are characterized as “restricted securities” under the United States
federal securities Laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.
     Section 4.7 Legends.
          (a) Except as provided below, certificates evidencing the Securities
may bear the following or any similar legend:
          “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION THEREUNDER.”

31



--------------------------------------------------------------------------------



 



          (b) If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.
     Section 4.8 Accredited Investor. The Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the Securities Act.
     Section 4.9 Sufficient Funds. As of the Closing Date, the Investor will
have sufficient funds to pay the Purchase Price.
     Section 4.10 Brokers and Finders. No Person will have, as a result of the
Transactions, any valid right, interest or claim against or upon the Company,
any of its Subsidiaries or the Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Investor or any of its Affiliates.
     Section 4.11 Disclosure. The Investor acknowledges and agrees that the
Company is not making and has not made any representations or warranties with
respect to the Transactions other than those specifically set forth in the
Transaction Documents.
     5. Conditions to the Closing.
     Section 5.1 Conditions to the Investor’s Obligations at the Closing. The
obligation of the Investor to purchase the Preferred Shares and the Warrant at
the Closing is subject to the fulfillment to the Investor’s satisfaction, on or
prior to the Closing Date, of the following conditions, any of which may be
waived by the Investor:
          (a) The representations and warranties made by the Company in this
Agreement qualified as to materiality shall be true and correct on the as of the
date hereof and the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and the representations and warranties made by the Company in this Agreement
hereof not qualified as to materiality shall be true and correct in all material
respects as of the date hereof and the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date, except that the representations and warranties
in Sections 3.2, 3.4 and 3.5 shall be true and correct in all respects as of the
date hereof and the Closing Date. The Company shall have performed in all
material respects all obligations and covenants in this Agreement and in any of
the other Transaction Documents required to be performed by it on or prior to
the Closing Date, except that the Company shall have performed its obligations
under Section 6.1(b) in all respects.
          (b) The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary for consummation of the purchase
and sale of the Securities and the consummation of the other Transactions, all
of which shall be in full force and effect.
          (c) No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any Governmental Authority, shall have been issued, and no
action or proceeding shall have been

32



--------------------------------------------------------------------------------



 



instituted by any Governmental Authority, enjoining or preventing the
consummation of the transactions contemplated hereby or in the other Transaction
Documents.
          (d) The Company NYSE Approval shall not have been withdrawn and shall
be in full force and effect.
          (e) Each of the Investor Directors shall have been duly appointed as
directors of the Company by the Board.
          (f) The Company shall have delivered to the Investor each of the items
set forth in Section 2.2(a)(i).
          (g) The Credit Agreement Amendment shall have been become effective,
shall be in full force and effect without further amendment, and there shall be
no default or event of default under the Credit Agreement.
          (h) Except as reflected or reserved against in the consolidated
balance sheets (or the notes thereto) of the Company and its Subsidiaries
included in the Recent Company Filings or as described on Schedule 3.9(a), there
shall not have occurred a Material Adverse Effect since December 31, 2008.
          (i) The number of the Company’s trailers ordered and built between
January 1, 2009 and July 31, 2009 shall not be less than 9,800.
     Section 5.2 Conditions to Obligations of the Company at the Closing. The
Company’s obligation to sell and issue the Preferred and the Warrant at the
Closing is subject to the fulfillment on or prior to the Closing Date of the
following conditions, any of which may be waived by the Company:
          (a) The representations and warranties made by the Investor in
Section 4 hereof, other than the representations and warranties contained in
Section 4.5, Section 4.6, Section 4.7, Section 4.8 and Section 4.10 (the
“Investment Representations”), shall be true and correct in all material
respects on the date hereof and on the Closing Date with the same force and
effect as if they had been made on and as of such date. The Investment
Representations shall be true and correct in all respects on the date hereof and
on the Closing Date with the same force and effect as if they had been made on
and as of said date. The Investor shall have performed in all material respects
all obligations and covenants herein required to be performed by it on or prior
to the Closing Date.
          (b) No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any Governmental Authority, shall have been issued, and no
action or proceeding shall have been instituted by any Governmental Authority,
enjoining or preventing the sale of the Preferred Shares.
          (c) The Investor shall have delivered to the Company each of the items
set forth in Section 2.2(a)(ii).

33



--------------------------------------------------------------------------------



 



     6. Covenants and Agreements of the Company and the Investor.
     Section 6.1 Certain Pre-Closing Covenants.
          (a) Reasonable Best Efforts. Subject to the terms and conditions of
this Agreement, each party hereto will use its reasonable best efforts to take,
or cause to be taken, all appropriate actions, to file, or cause to be filed,
all documents and to do, or cause to be done, all things necessary, proper or
advisable to consummate the Transactions, including preparing and filing as
promptly as reasonably practicable all documentation to effect all necessary
filings, consents, waivers, approvals, authorizations, licenses, consents,
certificates, registrations, approvals or other permits of any Governmental
Authority or orders from all Governmental Authorities or other Persons;
provided, however, that in no event shall the Company or any of its Subsidiaries
be required to pay any fee, penalty or other consideration to obtain any
consent, approval or waiver required for the consummation of the Transactions
under any contract.
          (b) Interim Actions. If during the period between the date hereof and
the earlier of the Closing Date and the date this Agreement is terminated, the
Company takes any action (i) listed in Section 3.9, (ii) that, had the Preferred
Stock been outstanding at such time and the Investor Rights Agreement been in
full force and effect, (A) would have resulted in a distribution or payment to
the holders of the Preferred Stock, (B) would, or together with other like
events could, have resulted in any adjustments to the terms of the Preferred
Stock, or (C) would have required the prior approval of or consent by the
holders of the Preferred Stock or (iii) to implement any layoffs that could
implement the WARN Act, then the taking of any such action referred to in
clauses (i), (ii) or (iii) of this Section 6.1(b) by the Company shall require
the approval of the Investor.
          (c) Full Access. During the period between the date hereof and the
earlier of the Closing Date or the date this Agreement is terminated in
accordance with Section 8, the Company will permit the Investor and its
representatives to have reasonable access at reasonable times to its premises,
properties, personnel and other third parties whose consent is required in order
to consummate the Transactions, and to the books and documents of or pertaining
to the Company and its Subsidiaries.
     Section 6.2 No Conflicting Agreements. During the period between the date
hereof and the earlier of the Closing Date or the date this Agreement is
terminated in accordance with Section 8, the Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investor under the
Transaction Documents.
     Section 6.3 Integration. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities for purposes of the rules and regulations of any
of the following markets or exchanges on which the Common Stock is listed or
quoted for trading on the date in question: the Pink OTC Markets, the OTC
Bulletin Board, the American Stock Exchange, the Nasdaq Capital Market, the
Nasdaq Global Market, the Nasdaq Global Select Market or the New York Stock
Exchange (each, a “Trading Market”) such

34



--------------------------------------------------------------------------------



 



that it would require shareholder approval before the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.
     Section 6.4 Mailing. As soon as reasonably practicable after the date
hereof (but in any event within three Business Days after the date hereof), the
Company shall mail to the holders of Common Stock the letter required by
Section 312.05 of the NYSE’s Listed Company Manual in the form previously agreed
to by the Parties.
     Section 6.5 No Solicitation of Competing Proposal or Changes of
Recommendation.
          (a) No Solicitation or Changes of Recommendation. From and after the
date of this Agreement until the earlier of the Closing Date or the date, if
any, on which this Agreement is properly terminated pursuant to Section 8.1, the
Company shall not, and that it shall cause its Subsidiaries and its and their
respective Representatives not to, directly or indirectly:
               (i) solicit, initiate, facilitate or encourage (including by way
of providing information) the making, submission, announcement or completion of
any Competing Proposal or take any action that is intended to lead to any
Competing Proposal;
               (ii) furnish or disclose to any person any non-public information
relating to the Company or any of its Subsidiaries in response to, in connection
with or to any person who would reasonably be expected to be interested in
making, any Competing Proposal;
               (iii) participate or engage in any discussions or negotiations
with any Person with respect to, or otherwise cooperate with or assist any
Person in connection with, any Competing Proposal;
               (iv) support, adopt, approve, endorse or recommend any Competing
Proposal;
               (v) enter into any letter of intent, agreement in principle,
investment agreement, purchase agreement, merger agreement, acquisition
agreement, option agreement or similar document or any other Contract relating
to any Competing Proposal (other than a nondisclosure agreement as and to the
extent contemplated and permitted by Section 6.5(d)(1)); or
               (vi) resolve, propose, disclose any intention or agree to do any
of the foregoing.
          (b) Cessation of Negotiations. The Company shall, and shall cause its
Subsidiaries and its and their respective Representatives, to immediately cease
any existing solicitations, discussions or negotiations with any person that has
made or indicated an intention to make, has been invited to make, or has
requested or been provided with non-public information relating to the Company
or any of its subsidiaries relating to, a Competing Proposal. The Company shall
promptly request that each Person who has executed a confidentiality or
nondisclosure agreement with the Company in connection with such Person’s
consideration of such a Competing Proposal return or destroy all non-public
information furnished to that Person or its Representatives by or on behalf of
the Company or any of its Subsidiaries.

35



--------------------------------------------------------------------------------



 



          (c) Notice of Competing Proposals and Developments. The Company shall
provide notice to the Investor of the receipt by the Company, any of its
Subsidiaries or any of its or their respective Representatives of (i) any
Competing Proposal or (ii) any request for non-public information relating to
the Company or any of its Subsidiaries reasonably relating to such a Competing
Proposal, in either case promptly, and in all cases within twenty-four
(24) hours following, receipt thereof, including all material terms and
conditions of such Competing Proposal or request and the identity of the Person
or group making any such Competing Proposal or request. The Company shall
forward to the Investor copies of all written material (including materials
received by facsimile and electronic communications) received by the Company,
any of its Subsidiaries or any of its or their respective Representatives
relating to any such Competing Proposal or request promptly, and in all cases
within twenty-four (24) hours following, receipt thereof. The Company shall keep
the Investor informed on a reasonably current basis (and in any event within
twenty-four (24) hours of the occurrence of any changes, developments,
discussions or negotiations), and at any time upon the request of the Investor
from time to time, of the status and material terms and conditions (including
all amendments or proposed amendments) of any such Competing Proposal or request
and any discussions and negotiations relating thereto, including furnishing
copies of any written inquiries, correspondence and draft documentation, and
written summaries of any material oral inquiries or discussions. Nothing in this
Section 6.5(c) shall be deemed to expand the scope of Section 6.5(d) or
Section 6.5(e).
          (d) Negotiations and Discussions. Notwithstanding the limitations set
forth in Section 6.5(a)(ii) or Section 6.5(a)(iii), if (i) the Company receives
an unsolicited, written bona fide Competing Proposal (which has not been
withdrawn) which the Board has reasonably determined prior to the expiration of
the Applicable Period in good faith, after consultation with the Company’s
outside legal and financial advisors, each of nationally-recognized standing,
(x) constitutes a Superior Proposal or (y) would reasonably be expected to
result, after the taking of any of the actions referred to in either of clause
(A) or (B) below, in a Superior Proposal; (ii) the Company has not breached or
violated any of the terms of, Section 6.4 or this Section 6.5; (iii) the Board
shall have reasonably determined in good faith, after receiving the advice of
the Company’s outside legal advisors of nationally-recognized standing, that the
failure of the Board of Directors to take any action referred to in clause (A)
or (B) below would constitute a breach of its fiduciary duties under the Laws of
the State of Delaware; (iv) without limiting the obligations of the Company set
forth in Section 6.5(c), the Company shall have provided written notice to
Investor of the occurrence of the events contemplated by clause (i) and (iii) of
this Section 6.5(d) and, at least two (2) Business Days prior to taking any
action referred to in clause (A) or (B) below, the Company shall have notified
Investor of its intention to take those actions referred to in clause (A) or (B)
below specified in such notice, the Company may during the Applicable Period
take the following actions:
               (A) furnish non-public information to the third party making such
Competing Proposal with respect to such Competing Proposal, if, and only if
(1) prior to so furnishing such information, the Company shall have executed
with such third party a confidentiality and standstill agreement on customary
terms and conditions which are in any event no less favorable to the Company
than those contained in the Nondisclosure Agreement (and which complies with the
last sentence of Section 6.5(f)), and (2) contemporaneously with

36



--------------------------------------------------------------------------------



 



furnishing any non-public information to such person (whether written or oral or
otherwise), the Company furnishes such non-public information to Investor;
and/or
               (B) engage in discussions or negotiations with the third party
with respect to such Competing Proposal.
          (e) Superior Proposals; Change of Recommendation. Notwithstanding the
limitations set forth in Section 6.5(a)(iv) and the limitations in
Section 6.5(a)(vi) related to the limitations in Section 6.5(a)(iv), the Board
may, prior to the expiration of the Applicable Period support, adopt, approve,
endorse or recommend the approval or adoption of any Competing Proposal (any
such event, a “Change of Recommendation”) to accept a Superior Proposal during
the Applicable Period if: (i) the Company has received an unsolicited, written
bona fide Competing Proposal (which has not been withdrawn and pursuant to which
the person making it continues to be bound) which the Board has reasonably
determined in good faith, after consultation with the Company’s outside legal
and financial advisors, each of nationally-recognized standing, constitutes a
Superior Proposal; (ii) the Company has not breached or violated (A) any of the
terms of Section 6.4 or this Section 6.5; or (B) any of the binding terms of the
Letter of Intent prior to the date of hereof; (iii) the Board shall have
reasonably determined in good faith, after receiving the advice of the Company’s
outside legal advisors, that the failure of the Board to make a Change of
Recommendation would constitute a breach of its fiduciary duties to the
Company’s stockholders under the Laws of the State of Delaware; (iv) without
limiting the obligations of the Company set forth in Section 6.5(c), the Company
shall have provided to the Investor all material terms of the Superior Proposal
and complete copies of all documentation related thereto and given the Investor
at least three (3) Business Days’ prior written notice of its intent to effect a
Change of Recommendation; (v) during the three (3) Business Day period referred
to in clause (iv) above, if requested by the Investor, the Company shall have
negotiated in good faith with the Investor and its Representatives the terms of
possible revisions to the terms of this Agreement such that such Competing
Proposal contemplated by clause (i) shall no longer constitute a Superior
Proposal; (vi) the Investor shall not have made during such three (3) Business
Day period a bona fide offer or proposal to revise the terms hereof that (if
implemented) would make the Competing Proposal contemplated by clause (i) above
cease to constitute a Superior Proposal; (vii) the Company has paid the
Termination Fee in accordance with Section 8.3(a); and (viii) simultaneously
with the Change of Recommendation, and notwithstanding the limitations in
Section 6.5(a)(v) and the limitations in Section 6.5(a)(vi) related to the
limitations in Section 6.5(a)(v), the Company shall terminate this Agreement in
accordance with Section 8.1(e) and enter into a binding written agreement to
consummate the transaction contemplated by the Competing Proposal contemplated
by clause (i) above.
          (f) Enforcement of Standstills and Confidentiality Agreements. The
Company shall enforce, and shall not release or permit the release of any person
from, or amend, waive, terminate or modify, and shall not permit the amendment,
waiver, termination or modification of, any provision of, any nondisclosure,
confidentiality, standstill or similar agreement or provision to which the
Company or any of its subsidiaries is a party or under which the Company or any
of its subsidiaries has any rights. The Company shall not, and shall not permit
any of its subsidiaries or its or their Representatives to, enter into any
nondisclosure or confidentiality agreement with any person subsequent to the
date of this Agreement, and none of the Company,

37



--------------------------------------------------------------------------------



 



any of its subsidiaries or any of its or their respective Representatives is
party to any agreement, which prohibits the Company from providing any
information to the Investor.
          (g) Competing Proposal Definition. As used in this Agreement,
“Competing Proposal” means any proposal, offer or inquiry (other than a
proposal, offer or inquiry by Investor or any of its Affiliates or any of its or
their respective Representatives) relating to any transaction or series of
related transactions involving or resulting in: (i) any acquisition or purchase
(including from the Company) by any person or “group” (as defined in or under
Section 13(d) of the Exchange Act), directly or indirectly, of more than fifteen
percent (15%) of the total outstanding voting securities of the Company or any
of its subsidiaries, or any tender offer or exchange offer that, if consummated,
would result in the person or “group” (as defined in or under Section 13(d) of
the Exchange Act) beneficially owning fifteen percent (15%) or more of the total
outstanding voting securities (including Securities that are convertible into
voting Securities) of the Company or any of its subsidiaries; (ii) any preferred
stock investment in, or debt financing for, the Company or any of its
Subsidiaries (other than pursuant to the Credit Agreement or the Credit
Agreement Amendment); (iii) any merger, consolidation, share exchange, business
combination, issuance of securities, acquisition of securities,
recapitalization, tender offer, exchange offer or other similar transaction
involving the Company or any of its subsidiaries pursuant to which the
stockholders of the Company immediately prior to the consummation of such
transaction would hold less than eighty-five percent (85%) of the equity
interests in the surviving or resulting entity of such transaction immediately
after consummation thereof; (iv) any sale, lease, exchange, transfer, license,
acquisition or disposition of more than fifteen percent (15%) of the aggregate
Assets of the Company and its subsidiaries (measured by either book or fair
market value thereof) or the aggregate net revenues or net income of the Company
and its subsidiaries; or (v) any liquidation, dissolution, recapitalization or
other significant corporate reorganization of the Company and/or its
subsidiaries.
          (h) Superior Proposal Definition. As used in this agreement, “Superior
Proposal” means an unsolicited, written bona fide Competing Proposal on terms,
after considering any revisions to the terms hereof proposed by Investor
pursuant to Section 6.5(e)(vi) and any fees payable by the Company pursuant to
Section 8.3(a)), that (A) are more favorable from a financial perspective to the
Company’s stockholders (in their capacities as such) than the transactions
contemplated by this Agreement and (B) is capable of being consummated before
the anticipated consummation of the Transactions or, in the event an
unsolicited, written bona fide Competing Proposal is received by the Company or
its Representatives for the first time later than five days prior to the
expiration of the Applicable Period so long as neither the Person making such
Competing Proposal nor any of such Person’s Affiliates shall have previously
made a Competing Proposal during the Applicable Period, within five Business
Days after the anticipated consummation of the Transactions; provided, however,
that a Competing Proposal that is subject to the receipt of financing (either by
an express financing condition or other terms and conditions) cannot constitute
a Superior Proposal.
     Section 6.6 Listing of Underlying Shares and Related Matters. Promptly
following the date hereof, the Company shall take all action necessary or
reasonably required to cause the Warrant Shares to be approved for listing,
subject to notice of issuance, on the NYSE no later than thirty days following
the Closing Date. Further, if the Company applies to have its Common Stock or
other securities traded on any other principal stock exchange or market then it

38



--------------------------------------------------------------------------------



 



shall include in such application the Warrant Shares and will take such other
action as is necessary to cause such Common Stock to be so listed. The Company
will use commercially reasonable efforts to continue the listing and trading of
its Common Stock on the NYSE and, in accordance therewith, shall use
commercially reasonable efforts to comply in all respects with the Company’s
reporting, filing and other obligations under the by-laws or rules of such
market or exchange, as applicable.
     Section 6.7 Notification. Prior to the Closing, the Company will give
prompt written notice to the Investor of any development causing a breach of any
of the representations and warranties in Section 3 above or any of the covenants
to be complied with by the Company prior to the Closing Date pursuant to this
Agreement. No disclosure by the Company pursuant to this Section 6.7, however,
shall be deemed to amend or supplement the Disclosure Schedules or to prevent or
cure any misrepresentation, breach of warranty, or breach of covenant.
     Section 6.8 Disclosure; Publicity. Except as set forth below, no public
release or announcement concerning the transactions contemplated hereby shall be
issued by the Company or the Investor without the prior consent of the Company
(in the case of a release or announcement by the Investor) or the Investor (in
the case of a release or announcement by the Company) (which consents shall not
be unreasonably withheld), conditioned or delayed except as such release or
announcement may be required by Law or the applicable rules or regulations of
any securities exchange or securities market, in which case the Company or the
Investor, as the case may be, shall allow the Investor or the Company, as
applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in advance of such
issuance. The parties hereto agree that a joint press release shall be issued to
announce the execution of this Agreement and the Transactions and such press
release shall be in the form agreed to by the parties hereto prior to the
execution of this Agreement.
     Section 6.9 Use of Proceeds. The net proceeds of the sale of the Preferred
Shares and the Warrant hereunder at the Closing shall be used by the Company as
follows: (a) to fund the Company’s working capital requirements; (b) to fund
consolidation and efficiency initiatives; (c) to reduce outstanding balances
incurred under the Credit Agreement; and (d) to fund fees and expenses of the
Transactions.
     Section 6.10 Exchange Act Filings. Prior to the Closing, the Company
covenants to use commercially reasonable efforts to timely file all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act (or to file a Notification of Late Filing on Form 12b-25 and
subsequently file the relevant report prior to the expiration of the applicable
grace period associated with the filing of such notification of late filing),
even if the Company is not then subject to the reporting requirements of the
Exchange Act, and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would no longer require or otherwise permit
such termination.
     Section 6.11 Compliance with Laws
     Prior to the Closing, the Company will comply in all material respects with
all applicable Laws and Orders of all Governmental Authorities (including all
Environmental Laws).

39



--------------------------------------------------------------------------------



 



     7. Survival and Indemnification.
     Section 7.1 Survival. The representations and warranties of the contained
in this Agreement (whether or not contained in Section 3 or Section 4) shall
survive the Closing for a period of two years after the Closing Date, except
that (a) the representations and warranties set forth in Section 3.1,
Section 3.2, Section 3.3, Section 3.4, Section 3.5, Section 3.21, Section 3.22,
Section 3.24, Section 4.1, Section 4.2, Section 4.3 and Section 4.10 shall
survive indefinitely; (b) the representations and warranties set forth in
Section 3.13, Section 3.15 and Section 3.18 shall survive until 90 days after
the end of the applicable statute of limitations; provided, that any
representation or warranty in respect of which an indemnity claim is made, and
the indemnity with respect thereto, shall survive the time at which it would
otherwise terminate pursuant to this Section 7.1 if notice of claim shall have
been given to the party against whom such indemnity is sought prior to such
time. All covenants set forth herein shall survive the Closing indefinitely or,
if otherwise specified, in accordance with their respective terms.
     Section 7.2 Indemnification. The Company agrees to indemnify and hold
harmless the Investor and its Affiliates and their respective directors,
officers, members, partners, employees, affiliates and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Investor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
members, partners, employees, affiliates and agents (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, an
“Indemnified Person”) from and against, without duplication, any and all losses,
claims, damages, liabilities, diminution in value, contingencies and expenses
(including reasonable attorneys’ fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Indemnified Person may become subject as
a result of or relating to (a) any breach of representation, warranty, covenant
or agreement made by or to be performed on the part of the Company under the
Transaction Documents, and (b) any action instituted against an Indemnified
Party, by any third party with respect to any of the Transactions (unless such
action is based upon a breach of the Investor’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
the Investor may have with any such stockholder or any violations by the
Investor of state or federal securities Laws or any conduct by the Investor
which constitutes fraud or willful misconduct).
     8. Termination.
     Section 8.1 Termination Events.
     This Agreement and the obligations of the Company, on the one hand, and the
Investor, on the other hand, to effect the Closing may be terminated at any time
prior to the Closing as follows:

40



--------------------------------------------------------------------------------



 



          (a) upon the mutual written consent of the Company and the Investor;
          (b) by the Company if any of the conditions set forth in Section 5.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company; provided, however, that the Company shall have given the Investor
written notice, delivered at least ten
          (10) calendar days prior to such termination, stating the Company’s
intention to terminate this Agreement pursuant to this Section 8.1(b) and the
basis for such termination and giving the Investor the opportunity to cure such
breach (to the extent curable) during such period;
          (c) by the Investor if any of the conditions set forth in Section 5.1
shall have become incapable of fulfillment, and shall not have been waived by
the Investor; provided, however, that the Investor shall have given the Company
written notice, delivered at least ten (10) calendar days prior to such
termination, stating the Investor’s intention to terminate this Agreement
pursuant to this Section 8.1(c) and the basis for such termination and giving
the Investor the opportunity to cure such breach (to the extent curable) during
such period or
          (d) by the Investor if the Closing has not occurred on or prior to
August 31, 2009;
          (e) by the Company, subject to the limitations and procedures set
forth in Section 6.5(e), in order to effect a Change of Recommendation to accept
a Superior Proposal during the Applicable Period; or
          (f) by the Investor, upon the occurrence of a Triggering Event.
Any proper termination of this Agreement pursuant clauses (a), (d), (e) or
(f) to this Section 8.1 shall be effective immediately upon the delivery of
written notice of the terminating party to the other party or parties hereto, as
applicable;
provided, however, that, except in the case of clause (a) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
     Section 8.2 Effect of Termination.
     In the event that this Agreement is validly terminated in accordance with
Section 8.1, except as provided herein (including pursuant to Section 8.3), each
of the parties shall be relieved of its duties and obligations arising under
this Agreement after the date of such termination and such termination shall be
without liability to the Investor or the Company; provided, that no such
termination shall relieve any party hereto from liability for a breach of any of
its covenants or agreements contained in this Agreement; provided further, that
the covenants and agreements of the parties set forth in Section 7, Section 8
and Section 9 hereof shall survive any such termination and shall be enforceable
hereunder. The damages recoverable by the non-breaching party shall include all
attorneys’ fees reasonably incurred by such party in connection with the
Transactions.

41



--------------------------------------------------------------------------------



 



     Section 8.3 Termination Fee; Reimbursement of Expenses.
          (a) Termination Fee. The Company shall pay to the Investor a
termination fee equal to $2,000,000 (Two Million Dollars) (the “Termination
Fee”) in immediately available funds in the event that this Agreement is
terminated as follows:
               (i) (A) this Agreement is terminated by the Company pursuant to
Section 8.1(b) or by the Investor pursuant to Section 8.1(c); (B) from the date
of this Agreement and prior to the termination of this Agreement, any Competing
Proposal or any request for non-public information relating to the Company or
any of its subsidiaries reasonably relating to a Competing Proposal is made
known to the Company, any of its subsidiaries, any of its or their respective
Representatives; (C) following the existence of such Competing Proposal or
request and prior to any such termination, the Company shall have breached (and
not cured after notice thereof) any of its covenants or agreements set forth in
this Agreement in any material respect, which breach shall have materially
contributed to the failure of Closing to occur on or before the termination of
this Agreement; and (D) within eighteen (18) months after such termination, the
Company enters into an agreement relating to a Competing Proposal or a Competing
Proposal is otherwise consummated;
               (ii) this Agreement is terminated by the Company pursuant to
Section 8.1(e); or
               (iii) this Agreement is terminated by the Investor pursuant to
Section 8.1(f).
The payment of the Termination Fee shall be made by the Company to the Investor
or any other Person designated by the Investor and to an account or accounts
designated by the Investor, in the case of (x) clause (i), on the first date on
which the first to occur of the execution of the applicable Contract or the
consummation of the applicable Competing Proposal and (y) clause (ii) or (iii)
above, within one (1) Business Day following the termination of this Agreement
pursuant to Section 8.1(e) or Section 8.1(f). In no event shall the Company be
required to pay the fee referred to in this Section 8.3(a) on more than one
occasion.
          (b) Reimbursement of Expenses. The Company shall reimburse Investor
for all Expenses incurred by Investor or its affiliates in connection with this
Agreement or the transactions contemplated hereby in immediately available funds
in the event that this Agreement is terminated as follows:
               (i) a Termination Fee is payable pursuant to Section 8.3(a)(i);
               (ii) this Agreement is terminated by the Company pursuant to
Section 8.1(e); or
               (iii) this Agreement is terminated by Investor pursuant to
Section 8.1(f).

42



--------------------------------------------------------------------------------



 



The payment for reimbursement shall be made by the Company to an account or
accounts designated by Investor within two (2) Business Days following the
demand for reimbursement of such Expenses by Investor and presentment of
documentation for such Expenses.
          (c) Acknowledgement. The Company acknowledges that the agreements
contained in this Section 8.3 are an integral part of the transactions
contemplated by this Agreement and that, without these agreements, the Investor
would enter into this Agreement. Accordingly, if the Company fails to pay in
full any amount due pursuant to this Section 8.3 by the date required, the
Company shall, in addition to any amounts otherwise payable pursuant to this
Section 8.3, (i) reimburse Investor for all Expenses incurred by Investor or its
affiliates in collection of such unpaid amounts or mitigating losses from such
failure to pay; and (ii) pay interest on the amount an any such unpaid amount at
the prime rate of Citibank, N.A. in effect on the date such payment was required
to be made.
     9. Miscellaneous.
Section 9.1 Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investor,
as applicable; provided, however, that the Investor may assign its rights and
delegate its duties hereunder to an Affiliate without the prior written consent
of the Company, after notice duly given by the Investor to the Company. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties hereto. Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement (including in
Section 7.2, in Section 9.6 and in Section 9.10).
     Section 9.2 Counterparts; Facsimiles or Emails. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. This
Agreement may also be executed via facsimile or email with signature attachment,
which shall be deemed an original.
     Section 9.3 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
     Section 9.4 Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (a) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (b) if given by telex
or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (c) if given by mail, then such notice
shall be deemed given upon the earlier of (i) receipt of such notice by the
recipient or (ii) three days after such notice is deposited in first class mail,
postage prepaid, and (d) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier. All notices shall be addressed to the party to be

43



--------------------------------------------------------------------------------



 



notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:
If to the Company:
Wabash National Corporation
1000 Sagamore Parkway South
Lafayette, Indiana 47905
Attention: Chief Financial Officer
Fax: (765) 771-5579
With a copy to:
Hogan & Hartson LLP
111 South Calvert Street
Suite 1600
Baltimore, MD 21202
Attention: Michael J. Silver
Fax: (410) 539-6981
If to the Investor:
Trailer Investments, LLC
c/o Lincolnshire Management, Inc.
780 Third Avenue
New York, NY 10017
Attention: Michael J. Lyons
                 Allan D. L. Weinstein
Fax: (212) 755-5457
With a copy to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Frederick Tanne, P.C.
                 Srinivas S. Kaushik
Fax: (212) 446-6460
     Section 9.5 Expenses. The parties hereto shall pay their own costs and
expenses in connection herewith, except that the Company shall, promptly upon
request, pay all Expenses of the Investor in an amount not to exceed $500,000
without the Company’s approval. Such expenses shall be paid not later than the
Closing.
     Section 9.6 Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor.
Any amendment or waiver effected in accordance with this Section

44



--------------------------------------------------------------------------------



 



9.6 shall be binding upon each holder of any Securities purchased under this
Agreement at the time outstanding, each future holder of all such Securities,
and the Company.
     Section 9.7 Specific Performance. The Company hereby acknowledges and
agrees that the failure of the Company to perform its agreements and covenants
hereunder, including its failure to take all actions as are necessary on its
part to consummate the Transactions, will cause irreparable injury to the
Investor, for which damages, even if available, will not be an adequate remedy.
Accordingly, the Company hereby consents to the issuance of injunctive relief by
any court of competent jurisdiction to compel performance of the Company’s
obligations and to the granting by any court of the remedy of specific
performance of its obligations hereunder.
     Section 9.8 Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be
declared by any court of competent jurisdiction to be invalid, illegal, void or
unenforceable in any respect, all other provisions of this Agreement, or the
application of such provision to Persons or circumstances other than those as to
which it has been held invalid, illegal, void or unenforceable, shall
nevertheless remain in full force and effect and will in no way be affected,
impaired or invalidated thereby. Upon such determination that any provision, or
the application of any such provision, is invalid, illegal, void or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible to the fullest extent permitted by Law in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the greatest
extent possible.
     Section 9.9 No Strict Construction. The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
Person.
     Section 9.10 Entire Agreement. This Agreement, including the Exhibits and
the Disclosure Schedules, and the other Transaction Documents constitute the
entire agreement among the parties hereof with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, both
oral and written, between the parties with respect to the subject matter hereof
and thereof (including the Letter of Intent). Subject to the consummation of the
Closing, the Nondisclosure Agreement shall terminate and shall have no force or
effect. LMI shall be a third party beneficiary of this Agreement with respect to
this Section 9.10.
     Section 9.11 Section Headings; Construction. The headings of Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Section” or “Sections” refer
to the corresponding Section or Sections of this Agreement. All words used in
this Agreement will be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the word “including”
does not limit the preceding words or terms.
     Section 9.12 Schedules and Exhibits.
          (a) All Schedules and Exhibits attached hereto are hereby incorporated
herein by reference and made a part hereof. Any matter disclosed pursuant to any
Schedule to this

45



--------------------------------------------------------------------------------



 



Agreement (or any section of any Schedule to this Agreement) whose relevance or
applicability to any representation made elsewhere in this Agreement or to the
information called for by any other Schedule to this Agreement (or any other
section of any Schedule to this Agreement) is reasonably apparent on its face
shall be deemed to be an exception to such representations and to be disclosed
with respect to all such other Schedules to this Agreement (and all sections of
all Schedules to this Agreement) where it is so apparent on its face,
notwithstanding the omission of a reference or cross-reference thereto.
          (b) Neither the specification of any dollar amount in any
representation or warranty nor the mere inclusion of any item in a Schedule as
an exception to a representation or warranty shall be deemed an admission by the
Company that such item represents an exception or material fact, event or
circumstance or that such item is reasonably likely to result in a Material
Adverse Effect.
     Section 9.13 Further Assurances. The parties hereto shall execute and
deliver all such further instruments and documents and take all such other
actions as may reasonably be required to carry out the transactions contemplated
hereby and to evidence the fulfillment of the agreements herein contained.
     Section 9.14 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Agreement shall be governed by, and construed in accordance with, the
internal Laws of the State of Delaware without regard to the choice of law
principles thereof or of any other jurisdiction. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the Delaware Court of
Chancery (unless such court shall lack subject matter jurisdiction, in which
case, in any state or federal court located in Delaware) for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS AND WARRANTS THAT
COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
[END OF PAGE]
[SIGNATURE PAGE FOLLOWS]

46



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement or
caused their duly authorized officers to execute this Agreement as of the date
first above written.

            WABASH NATIONAL CORPORATION
      By:   /s/ Robert J. Smith       Name:   Robert J. Smith      Title:  
Senior Vice President and Chief Financial Officer        TRAILER INVESTMENTS,
LLC
      By:   /s/ Michael J. Lyons       Name:   Michael J. Lyons      Title:  
President     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), (II) SUCH SECURITIES
MAY BE SOLD PURSUANT TO RULE 144 OF THE SECURITIES ACT, OR (III) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.
SUBJECT TO THE PROVISIONS OF SECTION 13 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. (EASTERN TIME) ON THE TENTH ANNIVERSARY (THE “EXPIRATION DATE”) OF
[•], 2009 (THE “DATE OF ISSUANCE”).
WABASH NATIONAL CORPORATION
[FORM OF] WARRANT TO PURCHASE SHARES OF COMMON STOCK
     FOR VALUE RECEIVED, Trailer Investments, LLC (the “Warrantholder”), is
entitled to purchase, subject to the provisions of this Warrant, from Wabash
National Corporation, a Delaware corporation (the “Company”), at any time not
later than 5:00 p.m. (Eastern Time) on the Expiration Date, at an exercise price
per share equal to $0.01 (such exercise price, as adjusted from time to time in
accordance with the terms of this Warrant, the “Warrant Price”), [•]1shares (the
“Warrant Shares”) of the Company’s Common Stock, par value $0.01 per share
(“Common Stock”). The number of Warrant Shares purchasable upon exercise of this
Warrant shall be subject to adjustment from time to time as described herein.
Capitalized terms used but not otherwise defined in this Warrant shall have the
meanings ascribed to such terms in the Securities Purchase Agreement, dated as
of the date hereof, by and between the Company and the Warrantholder (the
“Purchase Agreement”).
     Section 1. Registration. The Company shall maintain books for the transfer
and registration of this Warrant. Upon the initial issuance of this Warrant, the
Company shall issue and register this Warrant in the name of the Warrantholder.
     Section 2. Transfers. As provided herein, this Warrant may be transferred
to any person or entity but only pursuant to a registration statement filed
under the Securities Act or pursuant to an exemption from such registration.
Subject to such restrictions, the Company shall transfer this Warrant from time
to time upon the books to be maintained by the Company for that purpose, within
five calendar days following the surrender hereof for transfer, properly
endorsed or accompanied by appropriate instructions for transfer and a new
Warrant shall be issued to the transferee and the surrendered Warrant shall be
canceled by the Company within such five calendar day period.
 

1   Number of shares to be equal to 44.21% of the fully diluted Common Stock
immediately following the Closing and taking into account the issuance of the
Warrant Shares, but excluding the outstanding Out of the Money Options (as
defined below).

 



--------------------------------------------------------------------------------



 



     Section 3. Exercise of Warrant. Subject to the provisions hereof, the
Warrantholder may exercise this Warrant, in whole or in part, at any time prior
to the Expiration Date upon surrender of this Warrant, together with delivery of
a duly executed Warrant exercise form, in the form attached hereto as Appendix A
(the “Exercise Agreement”) and payment by wire transfer of funds (or, in certain
circumstances, by cashless exercise as provided in Section 4) of the aggregate
Warrant Price for that number of Warrant Shares then being purchased, to the
Company during normal business hours on any business day at the Company’s
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the Warrantholder). The Warrant Shares so purchased
shall be deemed to be issued to the Warrantholder or the Warrantholder’s
designee, as the record owner of such shares, as of the close of business on the
date on which this Warrant shall have been surrendered (or the date evidence of
loss, theft or destruction thereof and security or indemnity reasonably
satisfactory to the Company has been provided to the Company), the Warrant Price
shall have been paid and the completed Exercise Agreement shall have been
delivered. Certificates for the Warrant Shares so purchased shall be delivered
to the Warrantholder within a reasonable time, not exceeding three business
days, after this Warrant shall have been so exercised. The certificates so
delivered shall be in such denominations as may be requested by the
Warrantholder and shall be registered in the name of the Warrantholder or such
other name as shall be designated by the Warrantholder, as specified in the
Exercise Agreement. If this Warrant shall have been exercised only in part,
then, unless this Warrant has expired, the Company shall, at its expense, at the
time of delivery of such certificates, deliver to the Warrantholder a new
Warrant representing the right to purchase the number of shares with respect to
which this Warrant shall not then have been exercised. As used herein, “business
day” means a day, other than a Saturday or Sunday, on which banks in New York,
New York are open for the general transaction of business.
     Section 4. Cashless Exercise. Notwithstanding any other provision contained
herein to the contrary, the Warrantholder may elect to receive, without payment
by the Warrantholder of the aggregate Warrant Price in respect of the shares of
Common Stock to be acquired, shares of Common Stock having a Fair Market Value
equal to the Market Price of all shares of Common Stock that may then be
purchased upon full exercise of this Warrant, less the aggregate Warrant Price
for all such shares, or any specified portion thereof, by the surrender to the
Company of this Warrant (or such portion of this Warrant being so exercised)
together with a Net Issue Election Notice, in the form annexed hereto as
Appendix B, duly executed, to the Company. Thereupon, the Company shall issue to
the Warrantholder such number of fully paid, validly issued and nonassessable
shares of Common Stock as is computed using the following formula:
X = Y (A - B)
A
where

      X = the number of shares of Common Stock to which the Warrantholder is
entitled upon such cashless exercise;         Y = the total number of shares of
Common Stock covered by this Warrant for which the Warrantholder has surrendered
purchase rights at such time for

2



--------------------------------------------------------------------------------



 



      cashless exercise (including both shares to be issued to the Warrantholder
and shares as to which the purchase rights are to be canceled as payment
therefor);         A = the Market Price of one share of Common Stock as of the
date the net issue election is made; and         B = the Warrant Price;

provided that if X is equal to zero or a negative number, then the Warrantholder
shall not be entitled to receive any Warrant Shares pursuant to a cashless
exercise in accordance with this Section 4.
     Section 5. Compliance with Securities Act. Except as provided in the
Purchase Agreement, the Company may cause the legend set forth on the first page
of this Warrant to be set forth on each Warrant, and a similar legend on any
security issued or issuable upon exercise of this Warrant, unless counsel for
the Company is of the opinion as to any such security that such legend is
unnecessary. The Warrantholder hereby represents and warrants to the Company
that the Warrantholder is acquiring the Warrant and the Warrant Shares
purchasable upon exercise of this Warrant (collectively, the “Securities”) for
investment for its own account and not with a view to, or for resale in
connection with, any distribution thereof. The Warrantholder acknowledges and
understands that the Securities have not been registered under the Securities
Act or applicable state securities laws and may not be offered, sold, assigned,
pledged, transferred or otherwise disposed of unless (a) such Securities have
been registered for sale pursuant to the Securities Act, (b) such Securities may
be sold pursuant to Rule 144 of the Securities Act, or (c) the Company has
received an opinion of counsel reasonably satisfactory to the Company that such
transfer may lawfully be made without registration under the Securities Act or
qualification under applicable state securities laws.
     Section 6. Payment of Taxes. The Company will pay any documentary stamp
taxes attributable to the initial issuance of Warrant Shares issuable upon the
exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid. The
Warrantholder shall be responsible for income taxes due under federal, state or
other law to the extent any such tax is due.
     Section 7. Replacement. Upon receipt of evidence reasonably satisfactory to
the Company (an affidavit of the Warrantholder shall be satisfactory) of the
ownership and the loss, theft, destruction or mutilation of this Warrant, and in
the case of any such loss, theft or destruction, upon receipt of indemnity
reasonably satisfactory to the Company (provided that if the Warrantholder is a
financial institution or other institutional investor, then the Warrantholder’s
own agreement shall be satisfactory; it being understood and agreed that each of
Trailer Investments, LLC and its affiliates shall constitute an institutional
investor for such

3



--------------------------------------------------------------------------------



 



purpose), or, in the case of any such mutilation upon surrender of this Warrant,
the Company shall (at its expense) execute and deliver in lieu of this Warrant a
new Warrant of like kind representing the number of Warrant Shares represented
by such lost, stolen, destroyed or mutilated Warrant and dated the date of such
lost, stolen, destroyed or mutilated Warrant.
     Section 8. Reservation of Common Stock; Outstanding Options. The Company
hereby represents and warrants that there have been reserved, and the Company
shall at all applicable times keep reserved until issued (if necessary), out of
the authorized and unissued shares of Common Stock, the maximum number of shares
issuable upon the exercise of the rights of purchase represented by this
Warrant. The Company represents, warrants and covenants that all Warrant Shares
issued upon due exercise of this Warrant shall be, at the time of delivery of
the certificates for such Warrant Shares, duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock. The Company represents and
warrants that, as of the Date of Issuance, (a) [•] shares of Common Stock have
been issued and remain outstanding, (b) [•] Options (as defined below) have been
issued or granted, and (c) no Convertible Securities (as defined below) have
been issued or remain outstanding.
     Section 9. Adjustment of Number of Warrant Shares. In order to prevent
dilution of the rights granted under this Warrant (including on account of the
Out of the Money Options) and to provide for certain protections in the event
the Company is unable to fully utilize its NOLs, the number of Warrant Shares
obtainable upon exercise of this Warrant shall be subject to adjustment from
time to time as provided in this Section 9; provided that if more than one
subsection of this Section 9 is applicable to a single event, then the
subsection shall be applied that produces the largest adjustment and no single
event shall cause an adjustment under more than one subsection of this Section 9
so as to result in duplication; provided, further, that, with respect to any
Warrantholder that is not a Trailer Investor (as defined in the Investor Rights
Agreement), no adjustment shall be made pursuant to Section 9(a), Section 9(b)
or Section 9(e) if, immediately prior to the time at which such adjustment would
otherwise be made, the number of shares of Common Stock exercisable under this
Warrant and any other Warrant held by the Warrantholder or any of its affiliates
is for fewer than [•]2 shares of Common Stock (provided, however, that such
number shall be adjusted from time to time in the same manner as the number of
Warrant Shares subject to this Warrant is adjusted in accordance with Section
9(c) and Section 9(d)). For the avoidance of doubt, the Warrant Price shall not
be subject to adjustment hereunder. For the purposes of this Warrant, the
following terms have the meanings set forth below:
     “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock deemed to be outstanding pursuant to Section 9(b)(i) and
Section 9(b)(ii) hereof regardless of whether the Options or Convertible
Securities are actually exercisable at such time, but excluding any shares of
Common Stock issuable upon exercise of this Warrant.
 

2   Number of shares to be equal to 5.0% of the fully diluted Common Stock
immediately following the Closing and taking into account the issuance of the
Warrant Shares, but excluding the outstanding Out of the Money Options (as
defined below).

4



--------------------------------------------------------------------------------



 



     “Convertible Securities” means any stock or securities (directly or
indirectly) convertible into or exchangeable for Common Stock.
     “Fair Market Value” means, with respect to any security or other property,
the fair market value of such security or other property, as jointly determined
in good faith by the Board of Directors of the Company and the Warrantholder,
assuming a willing buyer and willing seller; provided that no minority or
illiquidity discount shall be taken into account and no consideration shall be
given to any restrictions on transfer, or to the existence or absence of, or any
limitations on, voting rights.
     “Liquidity Event” means, (i) with respect to any Option (other than awards
of Common Stock), the last day of the fiscal quarter during which such Option is
exercised or in respect of which any liquidity event has occurred, including the
cashing out of such Option or the underlying share of Common Stock, the payment
of any consideration or the exchange or rollover of such Option (or the
underlying share of Common Stock), provided, however, that if any of the
foregoing occur in connection with any transaction or a series of related
transactions in which the liquidity for the Warrant or the Warrant Share occurs
substantially contemporaneously, then “Liquidity Event” shall mean the date on
which such transaction or the last portion of such series of related
transactions is consummated, and (ii) with respect to any Option that is an
award of Common Stock, the date of grant of such Option.
     “Market Price” means, as of a particular date (the “Valuation Date”), the
following: (i) if the Common Stock is then quoted on the New York Stock
Exchange, Inc. (“NYSE”), The Nasdaq Stock Market, Inc. (“Nasdaq”), the National
Association of Securities Dealers, Inc. OTC Bulletin Board (the “Bulletin
Board”) or such similar quotation system or association (together with the NYSE,
Nasdaq and Bulletin Board, “Trading Markets” and each, a “Trading Market”), the
average of the daily volume weighted average prices, as reported by Bloomberg
Financial L.P., of one share of Common Stock on a Trading Market for a period of
five trading days consisting of the trading day immediately prior to the
Valuation Date and the four trading days prior to such date; or (ii) if the
Common Stock is not then quoted on a Trading Market, the Fair Market Value of
one share of Common Stock as of the Valuation Date, as jointly determined in
good faith by the Board of Directors of the Company and the Warrantholder. If
the Common Stock is not then listed on a Trading Market, then the Board of
Directors of the Company shall respond promptly, in writing, to an inquiry by
the Warrantholder prior to the exercise hereunder as to the Fair Market Value of
a share of Common Stock as determined in good faith by the Board of Directors of
the Company. In the event that the Board of Directors of the Company and the
Warrantholder are unable to agree upon the Fair Market Value in respect of
clause (ii) above, the Company and the Warrantholder shall jointly select an
appraiser who is experienced in such matters. The decision of such appraiser
shall be final and conclusive, and the cost of such appraiser shall be borne
equally by the Company and the Warrantholder.
     “Options” means any rights or options to subscribe for or purchase Common
Stock or Convertible Securities and any awards of Common Stock or Convertible
Securities.
     “Out of the Money Options” means any Options existing as of the Signing
Date with an exercise in excess of $0.54, which have the right on such date to
convert to 2,195,442 shares of Common Stock. For the avoidance of doubt, an Out
of the Money Option shall continue to

5



--------------------------------------------------------------------------------



 



remain an Out of the Money Option after a repricing, exchange or similar action
with respect to such Out of the Money Option.
     “Signing Date” means July 17, 2009.
     (a) Adjustment of Number of Warrant Shares Issuable upon Exercise of
Warrant.
          (i) If and whenever on or after the Date of Issuance of this Warrant
the Company issues or sells, or in accordance with Section 9(b) is deemed to
have issued or sold, any shares of Common Stock for a consideration per share
less than (x) $0.54 (as such amount is proportionately adjusted for stock
splits, stock combinations, stock dividends and recapitalizations affecting the
Common Stock after the Date of Issuance, the “Base Price”) or (y) the Market
Price of the Common Stock determined as of the date of such issue or sale, then
immediately upon such issue or sale the number of Warrant Shares issuable upon
exercise of this Warrant shall be increased to whichever of the following number
of Warrant Shares is greater:
               (A) the number of Warrant Shares acquirable upon exercise of this
Warrant determined by multiplying number of Warrant Shares acquirable upon
exercise of this Warrant immediately prior to such issue or sale by a fraction,
the numerator of which shall be the product derived by multiplying the Base
Price of the Common Stock by the number of shares of Common Stock Deemed
Outstanding immediately after such issue or sale, and the denominator of which
shall be the sum of (1) the number of shares of Common Stock Deemed Outstanding
immediately prior to such issue or sale multiplied by the Base Price of the
Common Stock determined as of the date of such issue or sale, plus (2) the
consideration, if any, received by the Company upon such issue or sale; or
               (B) the number of Warrant Shares acquirable upon exercise of this
Warrant determined by multiplying the number of Warrant Shares acquirable upon
exercise of this Warrant immediately prior to such issue or sale by a fraction,
the numerator of which shall be the product derived by multiplying the Market
Price of the Common Stock by the number of shares of Common Stock Deemed
Outstanding immediately after such issue or sale, and the denominator of which
shall be the sum of (1) the number of shares of Common Stock Deemed Outstanding
immediately prior to such issue or sale multiplied by the Market Price of the
Common Stock determined as of the date of such issuance of sale, plus (2) the
consideration, if any, received by the Company upon such issue or sale.
          (ii) Anything herein to the contrary notwithstanding, the Company
shall not be required to make any adjustment of the number of Warrant Shares
acquirable upon exercise of this Warrant in the case of the issuance of
(A) securities issued pursuant to the Purchase Agreement and securities issued
upon the exercise or conversion of those securities, and (B) shares of Common
Stock issued or issuable by reason of a dividend, stock split or other
distribution on shares of Common Stock (but only to the extent that such a
dividend, split or distribution results in an adjustment in the number of
Warrant Shares acquirable upon exercise of this Warrant pursuant to the other
provisions of this Warrant).

6



--------------------------------------------------------------------------------



 



     (b) Effect of Certain Events on Number of Warrant Shares. For purposes of
determining the adjusted number of Warrant Shares acquirable upon exercise of
this Warrant under Section 9(a), the following shall be applicable:
          (i) Issuance of Options. If the Company in any manner grants or sells
any Options, then upon the occurrence of a Liquidity Event with respect to such
Options the number of Warrant Shares acquirable upon exercise of this Warrant
shall be increased such that the Warrantholder shall be entitled to acquire upon
exercise of this Warrant the same percentage of the fully diluted Common Stock
(i.e., determined by calculating all convertible instruments as fully converted)
immediately following or contemporaneous with the occurrence of such Liquidity
Event that the Warrantholder otherwise would have been entitled to acquire upon
exercise of this Warrant immediately prior to the occurrence of such Liquidity
Event (excluding, for purposes of such calculation, the number of Out of the
Money Options outstanding as of the Signing Date). The Company shall promptly
provide the Warrantholder with written notice of the occurrence of any Liquidity
Event. The adjustments set forth in this paragraph shall also be given effect
with respect to any transaction where the relevant Liquidity Event and liquidity
for the Warrant or the Warrant Shares occurs contemporaneously, in the same
transaction or as part of a series of related transactions.
          (ii) Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities, and the price per share for which
Common Stock is issuable upon conversion or exchange thereof is less than
(a) the Base Price in effect immediately prior to the time of such issue or sale
or (b) the Market Price determined as of such time, then the maximum number of
shares of Common Stock issuable upon conversion or exchange of such Convertible
Securities shall be deemed to be outstanding and to have been issued and sold by
the Company for such price per share. For the purposes of this paragraph, the
“price per share for which Common Stock is issuable upon conversion or exchange
thereof” is determined by dividing (A) the total amount received or receivable
by the Company as consideration for the issue or sale of such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Company upon the conversion or exchange thereof, by (B) the
total maximum number of shares of Common Stock issuable upon the conversion or
exchange of all such Convertible Securities. No further adjustment of the number
of Warrant Shares acquirable upon exercise of this Warrant shall be made upon
the actual issue of such Common Stock upon conversion or exchange of such
Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustments of the
number of Warrant Shares acquirable upon exercise of this Warrant had been or
are to be made pursuant to other provisions of this Section 9(b), no further
adjustment of the number of Warrant Shares acquirable upon exercise of this
Warrant shall be made by reason of such issue or sale.
          (iii) Change in Conversion Rate. If the additional consideration, if
any, payable upon the issue, conversion or exchange of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exchangeable for Common Stock changes at any time, the number of Warrant
Shares acquirable upon exercise of this Warrant at the time of such change shall
be adjusted immediately to the number of Warrant Shares which would have been
acquirable upon exercise of this Warrant at such time had such Convertible
Securities still outstanding provided for such changed additional consideration
or changed

7



--------------------------------------------------------------------------------



 



conversion rate, as the case may be, at the time initially granted, issued or
sold. For purposes of this Section 9(b), if the terms of any Convertible
Security which was outstanding as of the date of issuance of this Warrant are
changed in the manner described in the immediately preceding sentence, then such
Convertible Security and the Common Stock deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such change; provided that no such change shall at any time cause the
number of Warrant Shares acquirable upon exercise of this Warrant hereunder to
be decreased.
          (iv) Treatment of Expired Options and Terminated Convertible
Securities. Upon the expiration of any Option issued or granted on or following
the Date of Issuance or the termination of any right to convert or exchange any
Convertible Securities without the exercise of such Option or right, the number
of Warrant Shares acquirable upon exercise of this Warrant shall be adjusted
immediately to the number of Warrant Shares which would have been acquirable
upon exercise of this Warrant at the time of such expiration or termination had
such Option or Convertible Securities, to the extent outstanding immediately
prior to such expiration or termination, never been issued.
          (v) Treatment of Out of the Money Options Outstanding as of the Date
of Issuance. Upon the occurrence of a Liquidity Event with respect to any Out of
the Money Option at any time after the Signing Date, (A) if this Warrant shall
not have been exercised in full, then the number of Warrant Shares acquirable
upon exercise of this Warrant shall be increased such that the Warrantholder
shall be entitled to acquire upon exercise of this Warrant the same percentage
of the Common Stock outstanding immediately following the occurrence of the
Liquidity Event with respect to such Option that the Warrantholder otherwise
would have been entitled to acquire upon exercise of this Warrant immediately
prior to the occurrence of the Liquidity Event with respect to of such Option,
or (B) if this Warrant shall have been exercised in full, then the Company shall
promptly, and in any event within three business days, issue and deliver to the
Warrantholder the requisite number of shares of Common Stock such that the
Warrantholder shall own the same percentage of the Common Stock outstanding
immediately following the occurrence of the Liquidity Event with respect to such
Option that the Warrantholder owned immediately prior to the occurrence of the
Liquidity Event with respect to such Option. The Company shall promptly provide
the Warrantholder with written notice of the occurrence of any Liquidity Event.
The adjustments set forth in this paragraph shall also be given effect with
respect to any transaction where the relevant Liquidity Event and liquidity for
the Warrant or the Warrant Shares occurs contemporaneously in the same
transaction or as part of a series of related transactions.
          (vi) Calculation of Consideration Received. If any Common Stock or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, then the consideration received therefor shall be deemed to be the net
amount received by the Company therefor. In case any Common Stock or Convertible
Securities are issued or sold for a consideration other than cash, the amount of
the consideration other than cash received by the Company shall be the Fair
Market Value of such consideration, except where such consideration consists of
securities, in which case the amount of consideration received by the Company
shall be the Market Price thereof as of the date of receipt. In case any Common
Stock or Convertible Securities are issued to the owners of the non-surviving
entity in connection with any merger in which the Company is the surviving
entity the amount of consideration therefor shall be deemed

8



--------------------------------------------------------------------------------



 



to be the Fair Market Value of such portion of the net assets and business of
the non-surviving entity as is attributable to such Common Stock or Convertible
Securities, as the case may be. In the event that the Board of Directors of the
Company and the Warrantholder are unable to agree upon the Fair Market Value,
the Company and the Warrantholder shall jointly select an appraiser who is
experienced in such matters. The decision of such appraiser shall be final and
conclusive, and the cost of such appraiser shall be borne equally by the Company
and the Warrantholder.
          (vii) Treasury Shares. The number of shares of Common Stock
outstanding at any given time does not include shares owned or held by or for
the account of the Company or any Subsidiary of the Company, and the disposition
of any shares so owned or held shall be considered an issue or sale of Common
Stock.
          (viii) Record Date. If the Company takes a record of the holders of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
     (c) Subdivision or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, then the number of Warrant Shares acquirable upon exercise of
this Warrant immediately prior to such subdivision shall be proportionately
increased. If the Company at any time combines (by reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, then the number of Warrant Shares acquirable upon
exercise of this Warrant shall be proportionately decreased.
     (d) Reorganization, Reclassification, Consolidation, Merger or Sale. Any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Company’s assets or other transaction, which
in each case is effected in such a way that the holders of Common Stock are
entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock is referred
to herein as “Organic Change.” Prior to the consummation of any Organic Change,
the Company shall make appropriate provision (in form and substance reasonably
satisfactory to the Warrantholder) to insure that the Warrantholder shall
thereafter have the right to acquire and receive, in lieu of or addition to (as
the case may be) the Warrant Shares immediately theretofore acquirable and
receivable upon the exercise of this Warrant, such shares of stock, securities
or assets as would have been issued or payable in such Organic Change (if the
Warrantholder had exercised this Warrant immediately prior to such Organic
Change) with respect to or in exchange for the number of Warrant Shares
immediately theretofore acquirable and receivable upon exercise of this Warrant
had such Organic Change not taken place. In any such case, the Company shall
make appropriate provision (in form and substance satisfactory to the
Warrantholder) with respect to the Warrantholder’s rights and interests to
insure that the provisions of this Section 9 and Sections 10 and 11 hereof shall
thereafter be applicable to the Warrant. The Company shall not effect any such
consolidation, merger or sale, unless prior to

9



--------------------------------------------------------------------------------



 



the consummation thereof, the successor entity (if other than the Company)
resulting from consolidation or merger or the entity purchasing such assets
assumes by written instrument (in form and substance reasonably satisfactory to
the Warrantholder), the obligation to deliver to the Warrantholder such shares
of stock, securities or assets as, in accordance with the foregoing provisions,
the Warrantholder may be entitled to acquire. Notwithstanding any other
provision in this Warrant to the contrary, the Warrantholder shall have the
right, at its election, to sell or exchange this Warrant (rather sell or
exchange the Warrant Shares) in connection with any Organic Change that is
structured as a sale or exchange of securities of the Company, and the Company
shall use its reasonable best efforts to take all actions necessary or
reasonably requested by the Warrantholder to give effect to such election.
     (e) Loss of Existing NOLs: If the Company is unable to fully utilize its
net operating loss carry forward for income tax purposes (“NOLs”) existing as of
the date hereof (which is at least $117 million) as a result of an ownership
change within the meaning of Section 382(g) of the Internal Revenue Code of
1986, as amended (an “NOL Event”), the number of Warrant Shares acquirable upon
exercise of this Warrant shall be increased on the date the Company becomes
aware of the NOL Event by the sum of (A) a number of shares of Common Stock that
the Warrant would have been initially exercisable for as of the Issuance Date if
the initial number of Warrant Shares represented 49.99% of the fully diluted
shares of Common Stock of the Company on the Issuance Date including the Warrant
Shares (i.e., determined by calculating all convertible instruments as fully
converted but excluding, for purposes of such calculation, the number of Out of
the Money Options outstanding as of Issuance Date) (such number of additional
shares, the “Additional NOL Shares”) and (B) such additional shares of Common
Stock that would have been issuable under the Warrant with respect to the
Additional NOL Shares pursuant to the adjustments set forth in provision of this
Warrant if such Additional NOL Shares were part of the Warrant Shares issuable
under this Warrant as of the Issuance Date. The Company shall promptly provide
the Warrantholder with written notice of any NOL Event as soon as practicable
after the NOL Event becomes known to the Company. In the event this Warrant has
been transferred or exercised, the adjustments set forth in this paragraph shall
be made on a pro rata basis among the holders of the Warrants if none of the
Warrants had been exercised, or if any Warrant has been exercised, taking into
account the number of Warrant Shares held by the holders of the Warrant and the
Warrant Shares. For the avoidance of doubt and in clarification of the
foregoing, to the extent that this Warrant has been exercised, in whole or in
part (the “Exercised Portion”), the holder of this Warrant will be entitled to
receive an additional Warrant to purchase the number of Warrant Shares for which
this Warrant would have been increased with respect to the Exercised Portion had
the Exercised Portion not been exercised prior to an adjustment for an NOL
Event, plus, to the extent that the Warrant has not been fully exercised, the
increase that the holder of the Warrant would be entitled to receive pursuant to
this Section 9(e) for the portion of the Warrant still outstanding, in each
case, without duplication. The adjustments set forth in this paragraph shall
also be given effect with respect to any transaction where the loss of the NOLs
occurs contemporaneously, in the same transaction or as part of a series of
related transactions, with a liquidity event for the Warrant or the Warrant
Shares.
     (f) Certain Events. If any event occurs of the type contemplated by the
provisions of this Section 9 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity

10



--------------------------------------------------------------------------------



 



features), then the Company’s Board of Directors shall make an appropriate
adjustment in the number of Warrant Shares obtainable upon exercise of this
Warrant so as to protect the rights of the Warrantholder; provided that no such
adjustment shall decrease the number of Warrant Shares obtainable as otherwise
determined pursuant to this Section 9.
     Section 10. Dividends. If the Company declares or pays any dividend upon
the Common Stock except for a stock dividend payable in shares of Common Stock
(a “Dividend”), then the Company shall pay to the Warrantholder at the time of
payment thereof the Dividend which would have been paid to such Warrantholder
had this Warrant been fully exercised immediately prior to the date on which a
record is taken for such Dividend, or, if no record is taken, the date as of
which the record holders of Common Stock entitled to such dividends are to be
determined.
     Section 11. Purchase Rights. If at any time the Company grants, issues or
sells any Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Warrantholder shall be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which such holder could have acquired if such holder had held
the number of Warrant Shares acquirable upon complete exercise of this Warrant
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.
     Section 12. Fractional Interest. The Company shall not be required to issue
fractions of Warrant Shares upon the exercise of this Warrant. If any fractional
share of Common Stock would, except for the provisions of the first sentence of
this Section 12, be deliverable upon such exercise, then the Company, in lieu of
delivering such fractional share, shall pay to the exercising Warrantholder an
amount in cash equal to the Market Price of such fractional share of Common
Stock on the date of exercise.
     Section 13. Extension of Expiration Date. If (a)(i) the Company fails to
cause any Registration Statement covering Registrable Securities (as such term
is defined in that certain Investor Rights Agreement, dated as of the date
hereof, by and between the Company and Trailer Investments, LLC, as amended,
supplemented or otherwise modified from time to time (the “Investor Rights
Agreement”)) to be declared effective prior to the applicable dates set forth
therein, or (ii) if any of the events specified in Section 7.1 of the Investor
Rights Agreement occurs, and the Blackout Period (as such term is defined in the
Investor Rights Agreement) (whether alone, or in combination with any other
Blackout Period) continues for more than sixty days in any twelve-month period,
or for more than a total of ninety days, or (b) the Company fails to provide the
notice required by Section 15(b) within the time periods set forth therein, then
the Expiration Date of this Warrant shall be extended one day for (1) in the
case of clause (a), each day beyond the sixty day or ninety day limits, as the
case may be, that the Blackout Period continues, or (2) in the case of clause
(b), each day after the ninetieth day prior to the Expiration Date that the
required notice has not yet been provided to the Warrantholder.
     Section 14. Benefits. Nothing in this Warrant shall be construed to give
any person, firm or corporation (other than the Company and the Warrantholder)
any legal or equitable right,

11



--------------------------------------------------------------------------------



 



remedy or claim, it being agreed that this Warrant shall be for the sole and
exclusive benefit of the Company and the Warrantholder.
     Section 15. Notices to Warrantholder.
     (a) Upon the happening of any event requiring an adjustment of the number
of Warrant Shares acquirable upon exercise of this Warrant, the Company shall
promptly give written notice thereof to the Warrantholder at the address
appearing in the records of the Company, stating the adjusted number of Warrant
Shares acquirable upon exercise of this Warrant resulting from such event and
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based. Failure to give such notice to the
Warrantholder or any defect therein shall not affect the legality or validity of
the subject adjustment.
     (b) At least ninety but no more than one hundred twenty days prior to the
Expiration Date, the Company shall provide written notice to the Warrantholder
at the address appearing in the records of the Company, stating the calendar
date upon which the Expiration Date will occur.
     Section 16. Identity of Transfer Agent. The transfer agent for the Common
Stock is BNY Mellon. Upon the appointment of any subsequent transfer agent for
the Common Stock or other shares of the Company’s capital stock issuable upon
the exercise of the rights of purchase represented by this Warrant, the Company
will mail to the Warrantholder a statement setting forth the name and address of
such transfer agent; provided, however, that such notice shall be provided for
convenience only and shall not be required for effectiveness of any such
subsequent appointment.
     Section 17. Further Assurances. Except and to the extent as waived or
consented to by the Warrantholder, the Company shall not by any action,
including, without limitation, amending its certificate of incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such actions as may be necessary or reasonably required
to protect the rights of Warrantholder as set forth in this Warrant against
impairment. Without limiting the generality of the foregoing, the Company will
(a) not increase the par value of any Warrant Shares above the amount payable
therefor upon such exercise immediately before such increase in par value,
(b) take all such action as may be necessary or reasonably required in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use all reasonable
best efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant. Before taking any
action which would result in an adjustment in the number of Warrant Shares for
which this Warrant is exercisable, the Company shall use all reasonable best
efforts to obtain all such authorizations or exemptions thereof, or consents
thereto, as may be necessary or reasonably required from any public regulatory
body or bodies having jurisdiction thereof.

12



--------------------------------------------------------------------------------



 



     Section 18. Notices. Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (a) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (b) if given by telex
or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (c) if given by mail, then such notice
shall be deemed given upon the earlier of (i) receipt of such notice by the
recipient or (ii) three days after such notice is deposited in first class mail,
postage prepaid, and (d) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one business day after delivery
to such carrier. All notices shall be addressed as set forth below, or at such
other address as the Warrantholder or the Company may designate by ten days’
advance written notice to the other party:
     If to the Company, then to:
Wabash National Corporation
1000 Sagamore Parkway South
Lafayette, Indiana 47905
Attention: Chief Financial Officer
Facsimile: (765) 771-5579
     with a copy to (which shall not constitute notice):
Hogan & Hartson LLP
111 South Calvert Street
Suite 1600
Baltimore, MD 21202
Attention: Michael J. Silver
Facsimile: (410) 539-6981
     If to the Warrantholder, then to:
Trailer Investments, Inc.
c/o Lincolnshire Management, Inc.
780 Third Avenue
New York, NY 10017
Attention: Michael J. Lyons
Allan D. L. Weinstein
Facsimile: (212) 755-5457
     with a copy to (which shall not constitute notice):
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Frederick Tanne, P.C.
Srinivas S. Kaushik
Facsimile: (212) 446-6460

13



--------------------------------------------------------------------------------



 



     Section 19. Registration Rights. The initial Warrantholder is entitled to
the benefit of certain registration rights with respect to the shares of Common
Stock issuable upon the exercise of this Warrant as provided in the Investor
Rights Agreement, and any subsequent Warrantholder may be entitled to such
rights in accordance with the terms of the Investor Rights Agreement.
     Section 20. Successors. All the covenants and provisions hereof by or for
the benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.
     Section 21. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Warrant shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without reference to the choice of law
provisions thereof. The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this Warrant
and the transactions contemplated hereby. Service of process in connection with
any such suit, action or proceeding may be served on each party hereto anywhere
in the world by the same methods as are specified for the giving of notices
under this Warrant. The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such court.
The Company and, by accepting this Warrant, the Warrantholder, each irrevocably
waives any objection to the laying of venue of any such suit, action or
proceeding brought in such courts and irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE
WARRANTHOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS AND WARRANTS THAT COUNSEL
HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
     Section 22. No Rights as Stockholder. Prior to the exercise of this
Warrant, the Warrantholder shall not have or exercise any rights as a
stockholder of the Company by virtue of its ownership of this Warrant.
     Section 23. Amendment; Waiver. This Warrant was issued in connection with
the consummation of the transactions contemplated by the Purchase Agreement. Any
term of this Warrant may be amended or waived (including the adjustment
provisions included in Section 9 of this Warrant) upon the written consent of
the Company and the Warrantholder.
     Section 24. No Strict Construction. The language used in this Warrant shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
Person.
     Section 25. Section Headings. The section headings in this Warrant are for
the convenience of the Company and the Warrantholder and in no way alter,
modify, amend, limit or restrict the provisions hereof.

14



--------------------------------------------------------------------------------



 



[END OF PAGE]
[SIGNATURE PAGES FOLLOW]

15



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO WARRANT
     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
as of the Date of Issuance.

              WABASH NATIONAL CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO WARRANT
ACCEPTED AND AGREED TO AS OF THE DATE OF ISSUANCE BY:

              TRAILER INVESTMENTS, LLC  
 
  By:    
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



APPENDIX A
WABASH NATIONAL CORPORATION
WARRANT EXERCISE FORM
To: Wabash National Corporation
     The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant,
                                         shares of Common Stock (“Warrant
Shares”) provided for therein, and requests that:
     certificates for the Warrant Shares be issued as follows:

         
 
 
 
Name    
 
       
 
 
 
Address    
 
       
 
 
 
   
 
       
 
 
 
Federal Tax ID No.    

      and delivered by   (certified mail to the above address, or
(other (specify):                                                             ).

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, then that a new Warrant for the
balance of the Warrant Shares purchasable upon exercise of this Warrant be
registered in the name of the undersigned Warrantholder or the undersigned’s
assignee as below indicated and delivered to the address stated below.

 



--------------------------------------------------------------------------------



 



Dated:                                           ,                      

         
 
  Signature:    
 
       
 
                  Name (please print)
 
             
 
                  Address
 
                  Federal Tax ID No.
 
            Assignee:
 
             
 
             

 



--------------------------------------------------------------------------------



 



APPENDIX B
WABASH NATIONAL CORPORATION
NET ISSUE ELECTION NOTICE
To: Wabash National Corporation
Date: [                                        ]
     The undersigned hereby elects under Section 4 of this Warrant to surrender
the right to purchase [                    ] shares of Common Stock pursuant to
this Warrant and hereby requests the issuance of [                    ] shares
of Common Stock. The certificate(s) for the shares issuable upon such net issue
election shall be issued in the name of the undersigned or as otherwise
indicated below.

     
 
Signature
   
 
   
 
Name for Registration
   
 
   
 
Mailing Address
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF] INVESTOR RIGHTS AGREEMENT
dated as of
JULY [•], 2009
by and between
WABASH NATIONAL CORPORATION
and
TRAILER INVESTMENTS, LLC

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
Article I Certain Definitions
    1  
 
       
Article II Registration Rights
    8  
Section 2.1 Mandatory Registration
    8  
Section 2.2 Allowed Delay
    10  
Section 2.3 Expenses
    10  
Section 2.4 Company Obligations
    10  
Section 2.5 Due Diligence Review; Information
    13  
Section 2.6 Obligations of the Common Investors
    13  
Section 2.7 Indemnification
    14  
 
       
Article III Other Rights
    16  
Section 3.1 Right Of First Refusal
    16  
Section 3.2 Due Diligence in Connection with Subsequent Financings
    18  
 
       
Article IV Nomination Of Investor Directors
    18  
Section 4.1 Interim Appointment of Investor Directors
    18  
Section 4.2 Continuing Designation of Investor Directors
    18  
Section 4.3 Termination of Investor Director Designation Rights
    19  
Section 4.4 Resignation; Removal; Vacancies
    19  
Section 4.5 Fees and Expenses
    19  
Section 4.6 Board Observer
    19  
Section 4.7 Subsidiary Boards; Committees
    20  
Section 4.8 Reporting Information
    20  
Section 4.9 Directors and Officers Insurance; Indemnification Agreements
    20  
 
       
Article V Consent Rights
    20  
Section 5.1 Approval of the Majority Trailer Investors
    20  
Section 5.2 Affirmative Covenants
    23  
 
       
Article VI Information Rights
    24  
Section 6.1 Delivery of Financial Statements
    24  
Section 6.2 Inspection
    25  
Section 6.3 Budget
    26  
 
       
Article VII Events of Default; Remedies
    26  
Section 7.1 Events of Default
    26  
Section 7.2 Remedies
    27  
 
       
Article VIII Indemnity; Expenses
    28  
Section 8.1 Indemnity
    28  
Section 8.2 Expenses
    28  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
Article IX Miscellaneous
    29  
Section 9.1 Amendments and Waivers
    29  
Section 9.2 Limitations under Senior Credit Agreement
    29  
Section 9.3 Notices
    29  
Section 9.4 Assignments and Transfers by Investors
    30  
Section 9.5 Assignments and Transfers by the Company
    30  
Section 9.6 Benefits of the Agreement
    30  
Section 9.7 Counterparts; Facsimiles and Electronic Copies
    31  
Section 9.8 Titles and Subtitles
    31  
Section 9.9 Severability
    31  
Section 9.10 No Strict Construction
    31  
Section 9.11 Further Assurances
    31  
Section 9.12 Entire Agreement
    31  
Section 9.13 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial
    31  

 



--------------------------------------------------------------------------------



 



INVESTOR RIGHTS AGREEMENT
     This INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of July [•], 2009 by and between Wabash National Corporation, a Delaware
corporation (the “Company”), and Trailer Investments, LLC, a Delaware limited
liability company (“Trailer”). Capitalized terms used but not otherwise defined
in this Agreement shall have the meanings ascribed to such terms in Article I.
     WHEREAS, Trailer is party to that certain Securities Purchase Agreement,
dated as of July [•], 2009, by and between the Company and Trailer (the
“Purchase Agreement”); and
     WHEREAS, as a condition to entering into the Purchase Agreement, Trailer
and the Company have agreed to enter into this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
     As used in this Agreement, the following terms shall have the following
meanings:
     “Additional Shares” has the meaning set forth in Section 2.1(b).
     “Affiliate” means (i) with respect to the Company, (A) any other Person
(other than the Subsidiaries of the Company) which directly or indirectly
through one or more intermediaries Controls, is Controlled by, or is under
common Control with, such Person, (B) any Person that owns more than 5% of the
outstanding stock of the Company, and (C) any officer, director or employee of
the Company, its Subsidiaries or any Person described in subclause (A) or
(B) above with a base salary in excess of $100,000 per year or with any
individual related by blood, marriage or adoption to such officer, director or
employee, and (ii) with respect to any Person other than the Company, any other
Person which directly or indirectly through one or more intermediaries Controls,
is Controlled by, or is under common Control with, such first Person.
     “Agreement” has the meaning set forth in the preamble.
     “Allowed Delay” has the meaning set forth in Section 2.2.
     “Audit Committee” has the meaning set forth in Section 4.6.
     “Availability Date” has the meaning set forth in Section 2.4(a)(ix).
     “Blackout Period” has the meaning set forth in Section 7.2.
     “Blue Sky Application” has the meaning set forth in Section 2.7(a).

 



--------------------------------------------------------------------------------



 



     “Board” means the board of directors of the Company.
     “Board Observer” has the meaning set forth in Section 4.6.
     “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York, New York are open for the general transaction of business.
     “Certificate of Designation” means the Series E Certificate of Designation,
the Series F Certificate of Designation or the Series G Certificate of
Designation, as applicable, and “Certificates of Designation” means each of the
foregoing, collectively.
     “Change of Control” has the meaning set forth in the Series E Certificate
of Designation.
     “Closing Date” means the date hereof.
     “Common Expiration Date” means the date on which the Trailer Investors
cease to hold, or cease to “beneficially own” (within the meaning of Rule 13d-3
under the Exchange Act) at least 10% of the issued and outstanding Common Stock
of the Company.
     “Common Investors” means, collectively, (a) the Trailer Investors, to the
extent that the Trailer Investors then hold the Warrant and/or any Registrable
Securities, and (b) the Investors who beneficially own a number of Registrable
Securities (including, for this purpose, Registrable Securities issuable upon
exercise of a Warrant then held by each such Investor) equal to or greater than
one-third of the Registrable Securities that were issuable pursuant to the
Warrant on the date hereof.
     “Common Stock” means the Company’s common stock, par value $0.01 per share,
and any securities into which such shares may hereinafter be reclassified.
     “Company Indemnified Person” has the meaning set forth in Section 2.7(b).
     “Company” has the meaning set forth in the preamble.
     “Control” (including the terms “Controlling,” “Controlled by” or “under
common Control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
     “Effectiveness Period” has the meaning set forth in Section 2.4(a)(i).
     “Election Period” has the meaning set forth in Section 3.1(c).
     “Event of Default” has the meaning set forth in Section 7.1.
     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
     “Fair Market Value” means, for the purposes of valuing the Common Stock,
the average of the closing prices of the Common Stock on the New York Stock
Exchange reporting system

2



--------------------------------------------------------------------------------



 



or on the principal stock exchange where Common Stock is traded (as reported in
The Wall Street Journal) for a period of five days consisting of (i) for the
purposes of Section 3.1, the date on which the Subsequent Financing Notice is
delivered and the four consecutive trading days prior to such date, and (ii) for
the purposes of Section 7.2, (A) the date on which the Repurchase Request is
delivered or (B) the date on which an Event of Default first occurs, as
applicable, and the four consecutive trading days prior to such date; provided
that, in each case, if the Common Stock is not traded on any exchange or
over-the-counter market, then the Fair Market Value shall be jointly determined
in good faith by the Board and the Majority Common Investors.
     “Filing Deadline” has the meaning set forth in Section 2.1(a).
     “Financial Performance Levels” means any financial covenant (as such term
is commonly understood with respect to credit agreements) as may be in force
from time to time under the Senior Loan Agreement after the relevant test
contained in such financial covenant has been modified by 5% in favor of the
Company and its Subsidiaries.
     “GAAP” means United States generally accepted accounting principles,
consistently applied, as in effect from time to time.
     “Governance Committee” has the meaning set forth in Section 4.1.
     “Indebtedness” means, without duplication, all obligations (including all
obligations for principal, interest, premiums, penalties, fees, and breakage
costs) of the Company and its Subsidiaries (i) in respect of indebtedness for
money borrowed (whether current, short-term or long-term, secured or unsecured,
and including all overdrafts and negative cash balances) and indebtedness
evidenced by notes, debentures, bonds or other similar instruments for the
payment of which the Company or any of its Subsidiaries is responsible or
liable; (ii) issued or assumed as the deferred purchase price of property or
services, all conditional sale obligations and all obligations under any title
retention agreement (but excluding trade accounts payable and other accrued
current liabilities arising in the ordinary course of business); (iii) under
leases required to be capitalized in accordance with GAAP; (iv) secured by a
Lien against any of its property or assets; (v) for bankers’ acceptances or
similar credit transactions issued for the account of the Company or any of its
Subsidiaries; (vi) under any currency or interest rate swap, hedge or similar
protection device; (vii) under any letters of credit, performance bonds or
surety obligations; (viii) under any capital debts, deferred maintenance capital
expenditures, distributions payable or income taxes payable; and (ix) in respect
of all obligations of other Persons of the type referred to in clauses
(i) through (viii) the payment of which the Company or any of its Subsidiaries
is responsible or liable, directly or indirectly, as obligor, guarantor, surety
or otherwise, including guarantees of such obligations.
     “Indemnified Liabilities” has the meaning set forth in Section 8.1.
     “Initial Registration Statement” has the meaning set forth in
Section 2.1(a).
     “Investor” or “Investors” means, as applicable, Trailer and/or any of its
Permitted Transferees.
     “Investor Directors” has the meaning set forth in Section 4.1.

3



--------------------------------------------------------------------------------



 



     “Investor Director Seats” has the meaning set forth in Section 4.1.
     “Investor Indemnified Person” has the meaning set forth in Section 2.7(a).
     “Leverage Ratio” has the meaning set forth in Section 5.1(a)(v).
     “Lien” means any mortgage, pledge, lien, deed of trust, conditional sale or
other title retention agreement, charge or other security interest or
encumbrance securing obligations for the payment of money.
     “Majority Common Investors” means the Common Investors from time to time
holding at least a majority, in the aggregate, of the Registrable Securities
then outstanding and the rights to acquire Registrable Securities.
     “Majority Preferred Investors” means the Investors from time to time
holding at least a majority of the Preferred Stock then outstanding.
     “Majority Trailer Investors” means the Trailer Investors from time to time
holding (i) at least a majority of the Preferred Stock then held by all Trailer
Investors or (ii) at least a majority, in the aggregate, of the Registrable
Securities then held by all Trailer Investors and the rights to acquire
Registrable Securities then held by all Trailer Investors.
     “NYSE Limitation” means the maximum number of securities of the Company
that could be issued by the Company to the Trailer Investors without triggering
a requirement to obtain the approval of the Company’s shareholders of such
issuance pursuant to Section 312.03 of the New York Stock Exchange Listed
Company Manual, as in effect on the date of issuance of such shares of Common
Stock.
     “Outside Date” has the meaning set forth in Section 7.2.
     “Permitted Transferee” means (i) with respect to the Preferred Stock, any
Person who acquires all or any portion of the Preferred Stock from Trailer (or
any other Permitted Transferee) after the Closing Date, and (ii) with respect to
the Warrant or the Warrant Shares, any Person who acquires all or any portion of
the Warrant or the Registrable Securities from Trailer (or any other Permitted
Transferee) following the Closing Date. Any such transferee shall become bound
by the terms of this Agreement as an additional Preferred Investor, Investor
and/or Common Investor, as applicable, by executing and delivering to the
Company a joinder agreement in form and substance reasonably acceptable to the
Company and such transferee. The Company shall be furnished with at least three
Business Days’ prior written notice of the name and address of such transferee
and the Securities being Transferred, the representation by the transferee that
such Transfer is being made in accordance with the applicable requirements of
this Agreement and with all laws applicable thereto. Following the execution and
delivery of such joinder agreement by the Company and such transferee, such
transferee shall constitute one of the Preferred Investors, Investors and/or
Common Investors, as applicable, referred to in this Agreement and shall have
all of the rights and obligations of a Preferred Investor, Investor and/or
Common Investor, as applicable, hereunder.

4



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or
other form of entity not specifically listed in this definition.
     “Preferred Expiration Date” means the date on which the Trailer Investors
cease to hold at least a majority of the Preferred Stock then outstanding.
     “Preferred Investors” means, collectively, the Investors from time to time
holding the shares of Preferred Stock then outstanding.
     “Preferred Stock” means, collectively, the Series E Preferred, the Series F
Preferred and the Series G Preferred, if any.
     “Pro Rata Portion” has the meaning set forth in Section 3.1(d).
     “Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to such
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.
     “Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.
     “Put Purchase Price” has the meaning set forth in Section 7.2(b).
     “Put Shares” has the meaning set forth in Section 7.2(b).
     “Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such Registration Statement or document.
     “Registrable Securities” means, collectively, (i) the Warrant Shares and
(ii) any other securities issued or issuable with respect to or in exchange for
Registrable Securities; provided that a security shall cease to be a Registrable
Security upon (A) sale pursuant to a Registration Statement or Rule 144 under
the Securities Act, or (B) such security becoming eligible for sale by the
Investor pursuant to Rule 144(b)(i)(1).
     “Registration Statement” means any registration statement of the Company
filed under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement (including the Initial
Registration Statement, the New Registration Statement, if any, and any
Remainder Registration Statements), amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such registration statement.
     “Repurchase Request” has the meaning set forth in Section 7.2(b).

5



--------------------------------------------------------------------------------



 



     “Restricted Payment” means: (i) any dividend, other distribution,
repurchase or redemption, direct or indirect, on account of any shares of any
class of stock of the Company or any of its Subsidiaries now or hereafter
outstanding; (ii) any payment or prepayment of principal of, premium, if any, or
interest on, or any redemption, conversion, exchange, retirement, defeasance,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of the Company or any of its
Subsidiaries now or hereafter outstanding; (iii) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of the Company or any of its Subsidiaries
now or hereafter outstanding; and (iv) any payment by the Company or any of its
Subsidiaries or of any management, consulting or any fees to any Affiliate of
the Company, whether pursuant to a management agreement or otherwise, excluding
customary compensation of employees of the Company and its Subsidiaries.
     “Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.
     “SEC” means the United States Securities and Exchange Commission.
     “SEC Filings” means, collectively, all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act or the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the prior two-year period.
     “SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the SEC staff and (ii) the Securities Act.
     “Securities” means, collectively, (i) the shares of Preferred Stock issued
pursuant to the Purchase Agreement, (ii) the Warrant issued pursuant to the
Purchase Agreement, and (iii) the Warrant Shares issued upon exercise of the
Warrant.
     “Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.
     “Senior Loan Agreement” means the Company’s Second Amended and Restated
Loan and Security Agreement, dated as of March 6, 2007, as amended by the Credit
Agreement Amendment, dated as of July [•], 2009 (as amended, modified or
otherwise restated from time to time) (the “Existing Loan Agreement”), and any
agreement relating to a refinancing, replacement or substitution of the loans
under the Existing Loan Agreement or any subsequent Senior Loan Agreement.
     “Senior Loan Documents” means the “Loan Documents” as defined in the
Existing Loan Agreement and any other equivalent or similar term used in any
subsequent Senior Loan Agreement.
     “Series E Certificate of Designation” means the Certificate of Designation
of Rights, Preferences, Privileges and Restrictions of Series E Preferred, in
the form attached as Exhibit D to the Purchase Agreement.

6



--------------------------------------------------------------------------------



 



     “Series E Preferred” means Series E Redeemable Preferred Stock of the
Company, par value $0.01 per share, having the rights, preferences, privileges
and restrictions set forth in the Series E Certificate of Designation, together
with any securities into which such shares may be reclassified.
     “Series F Certificate of Designation” means the Certificate of Designation
of Rights, Preferences, Privileges and Restrictions of Series F Preferred, in
the form attached as Exhibit E to the Purchase Agreement.
     “Series F Preferred” means Series F Redeemable Preferred Stock of the
Company, par value $0.01 per share, having the rights, preferences, privileges
and restrictions set forth in the Series E Certificate of Designation, together
with any securities into which such shares may be reclassified.
     “Series G Certificate of Designation” means the Certificate of Designation
of Rights, Preferences, Privileges and Restrictions of Series G Preferred, in
the form attached as Exhibit F to the Purchase Agreement.
     “Series G Preferred” means the Series G Redeemable Preferred Stock, par
value $0.01 per share, having the rights, preferences, privileges and
restrictions set forth in the Series G Certificate of Designation, together with
any securities into which such shares may be reclassified.
     “Specified Event of Default” means any Event of Default described in
Section 7.1(a), Section 7.1(b), Section 7.1(c), Section 7.1(d), Section 7.1(e)
(provided that, in the case of any Event of Default arising out of Section 5.1
or Article VI, such Event of Default arose out of any intentional or willful
action or omission taken or suffered by the Company or any of its Subsidiaries)
or Section 7.1(f) (provided that, in the case of any Event of Default arising
out of Section 5.2, such Event of Default arose out of any intentional or
willful action or omission taken or suffered by the Company or any of its
Subsidiaries).
     “Sub Board” has the meaning set forth in Section 4.7.
     “Subsequent Financing” means any private issuance of debt or equity
securities or other private financing transaction that, in each case, is
consummated by the Company (or any of its Subsidiaries, as applicable) following
the Closing Date; provided that any issuance of debt securities pursuant to the
Senior Loan Agreement shall not constitute a Subsequent Financing under this
Agreement.
     “Subsequent Financing Notice” has the meaning set forth in Section 3.1(b).
     “Subsidiary,” when used with respect to any Person, means any other Person
of which (i) in the case of a corporation, at least (A) a majority of the equity
and (B) a majority of the voting interests are owned or Controlled, directly or
indirectly, by such first Person, by any one or more of its Subsidiaries, or by
such first Person and one or more of its Subsidiaries or (ii) in the case of any
Person other than a corporation, such first Person, one or more of its
Subsidiaries, or such first Person and one or more of its Subsidiaries (A) owns
a majority of the equity

7



--------------------------------------------------------------------------------



 



interests thereof and (B) has the power to elect or direct the election of a
majority of the members of the governing body thereof.
     “Total Value” means, at any particular time and with respect to any
Investor, an amount equal to (i) the aggregate Fair Market Value of any Warrant
Shares held by such Investor at such time, plus (ii) the aggregate Fair Market
Value of any Warrant Shares issuable to such Investor upon exercise of the
Warrant by such Investor at such time, plus (iii) the aggregate liquidation
value (plus accumulated, accrued and unpaid dividends) of the Preferred Shares
held by such Investor at such time.
     “Trailer” has the meaning set forth in the preamble.
     “Trailer Investors” means (i) Trailer and (ii) any other Person that is a
Permitted Transferee of Trailer that is an Affiliate of Trailer (including for
this purpose only any investor (and its Affiliates) in any investment fund
managed by Lincolnshire Management, Inc.).
     “Transaction Documents” means this Agreement, the Certificates of
Designation, the Warrant, the Purchase Agreement and all other documents
delivered or required to be delivered by any party hereto pursuant to the
Purchase Agreement.
     “Transfer” means any transfer, sale, assignment, pledge, conveyance, loan,
hypothecation or other encumbrance or disposition of the Warrant, the Warrant
Shares and/or the Preferred Stock.
     “Transfer Agent” has the meaning set forth in Section 2.4(b).
     “Warrant” means, collectively, (i) the Warrant to purchase shares of Common
Stock issued to Trailer pursuant to the Purchase Agreement on the date hereof,
the form of which is attached to the Purchase Agreement as Exhibit A thereto,
and (ii) any warrants issued in replacement or exchange, or in connection with a
Transfer, thereof.
     “Warrant Shares” means the shares of Common Stock issuable upon the
exercise of the Warrant.
ARTICLE II
REGISTRATION RIGHTS
     Section 2.1 Mandatory Registration.
     (a) Promptly, but no later than thirty days after, the Closing Date (the
“Filing Deadline”), the Company shall prepare and file with the SEC one
Registration Statement on Form S-3 (or, if Form S-3 is not then available to the
Company, then on (i) Form S-1 or (ii) such other form of registration statement
as is then available to effect a registration for resale of the Registrable
Securities, subject, in the case of clause (ii) above, to the Majority Common
Investors’ prior written consent), covering the resale of the Registrable
Securities in an amount at least equal to the Warrant Shares (the “Initial
Registration Statement”). The Initial Registration Statement also shall cover,
to the extent allowable under the Securities Act and the rules

8



--------------------------------------------------------------------------------



 



promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends,
similar transactions or other adjustments provided for in the Warrant with
respect to the Registrable Securities. The Initial Registration Statement shall
not include any shares of Common Stock or other securities for the account of
any other holder without the prior written consent of the Majority Common
Investors. Each Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 2.4(a)(iii) to the Common Investors and
their counsel prior to its filing or other submission.
     (b) At such time as additional shares of Common Stock (“Additional Shares”)
become issuable upon the exercise of the Warrant (whether due to an adjustment
under the Warrant or otherwise), the Company shall prepare and file with the SEC
one or more Registration Statements on Form S-3 or amend any Registration
Statement filed pursuant to Section 2.1(a), if such Registration Statement has
not previously been declared effective (or, if Form S-3 is not then available to
the Company, then on (i) Form S-1 or (ii) such other form of registration
statement as is then available to effect a registration for resale of such
Additional Shares, subject, in the case of clause (ii) above, to the Majority
Common Investors’ prior written consent) covering the resale of the Additional
Shares, but only to the extent the Additional Shares are not at the time covered
by an effective Registration Statement. Such Registration Statement also shall
cover, to the extent allowable under the Securities Act and the rules
promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Additional Shares. Such Registration
Statement shall not include any shares of Common Stock or other securities for
the account of any other holder without the prior written consent of the
Majority Common Investors.
     (c) Notwithstanding the registration obligations set forth in this
Section 2.1, in the event that the SEC informs the Company that all of the
Registrable Securities may not, as a result of the application of Rule 415 or
any other applicable securities law, rule or regulation, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to (i) promptly inform each of the Common Investors thereof, and (ii) use
all best efforts to promptly file amendments to the Initial Registration
Statement as required by the Commission and/or (iii) promptly withdraw the
Initial Registration Statement and promptly file a new registration statement (a
“New Registration Statement”), in either case, covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-3 or
such other form available to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
New Registration Statement, the Company shall be obligated to use all reasonable
best efforts to advocate with the SEC for the registration of all of the
Registrable Securities in accordance with the SEC Guidance, including the Manual
of Publicly Available Telephone Interpretations D.29. In the event that the
Company amends the Initial Registration Statement or files a New Registration
Statement, as the case may be, under clauses (ii) or (iii) above, the Company
will use all reasonable best efforts to file with the SEC, as promptly as
allowed by the SEC or the SEC Guidance provided to the Company or to registrants
of securities in general, one or more registration statements on Form S-3 or
such other form available to register for resale those Registrable Securities
that were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement (the “Remainder Registration
Statements”).

9



--------------------------------------------------------------------------------



 



     Section 2.2 Allowed Delay. For not more than twenty consecutive days or for
a total of not more than forty-five days in any twelve-month period, the Company
may delay the disclosure of material non-public information concerning the
Company by suspending the use of any Prospectus included in any registration
contemplated by Section 2.1, containing such information, the disclosure of
which at the time is not, in the good faith opinion of the Board, in the best
interests of the Company (an “Allowed Delay”); provided that the Company shall
promptly (a) notify the Common Investors in writing of the existence of (but in
no event, without the prior written consent of an Investor, shall the Company
disclose to such Investor any of the facts or circumstances regarding) material
non-public information giving rise to an Allowed Delay, (b) advise the Common
Investors in writing to cease all sales under a Registration Statement until the
end of the Allowed Delay and (c) use all reasonable best efforts to terminate an
Allowed Delay as promptly as practicable.
     Section 2.3 Expenses. The Company will pay all expenses associated with the
registration contemplated by Section 2.1, including filing and printing fees,
the Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws, listing fees, reasonable fees and expenses of one counsel to the Common
Investors, underwriters’ fees and expenses, and the Common Investors’ reasonable
out-of-pocket expenses in connection with the registration, but excluding
discounts, commissions, selling brokers, dealer managers or similar securities
industry professionals with respect to the Registrable Securities being sold.
     Section 2.4 Company Obligations.
     (a) The Company will use all reasonable best efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible (but subject
to the limitations set forth set forth in Section 2.2):
          (i) use all reasonable best efforts to cause such Registration
Statement to become effective and to remain continuously effective for a period
that will terminate upon the earlier of (A) the date on which all Registrable
Securities covered by such Registration Statement have been sold, and (B) the
date on which all Registrable Securities covered by such Registration Statement
may be sold pursuant to Rule 144(b)(i)(1) (the “Effectiveness Period”), and
advise the Common Investors in writing when the Effectiveness Period has
expired;
          (ii) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement and the Prospectus as may be necessary
to keep such Registration Statement continuously effective, supplemented and
amended for the Effectiveness Period and to comply with the provisions of the
Securities Act and the Exchange Act with respect to the distribution of all of
the Registrable Securities covered thereby;
          (iii) provide copies to and permit counsel designated by the Common
Investors to review each Registration Statement and all amendments and
supplements thereto no fewer than five Business Days prior to their filing with
the SEC and not file any document to which such counsel reasonably objects;

10



--------------------------------------------------------------------------------



 



          (iv) furnish to the Common Investors and their legal counsel
(A) promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company (but not later than three Business Days after
the filing date, receipt date or sending date, as the case may be) one copy of
each Registration Statement and any amendment thereto, each preliminary
prospectus, free-writing prospectus and Prospectus and each amendment or
supplement thereto, and each letter written by or on behalf of the Company to
the SEC or the staff of the SEC, and each item of correspondence from the SEC or
the staff of the SEC, in each case, relating to such Registration Statement
(other than any portion thereof which contains information for which the Company
has sought confidential treatment), and (B) such number of copies of a
Prospectus, including a preliminary prospectus, any free-writing prospectus and
all amendments and supplements thereto and such other documents as each Common
Investor may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Common Investor that are covered by each
Registration Statement;
          (v) use all reasonable best efforts to (A) prevent the issuance of any
stop order or other suspension of effectiveness and, (B) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;
          (vi) prior to any public offering of Registrable Securities, use all
reasonable best efforts to register or qualify or cooperate with the Common
Investors and their counsel in connection with the registration or qualification
of such Registrable Securities for offer and sale under the securities or blue
sky laws of such jurisdictions requested by the Common Investors and do any and
all other acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (A) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 2.4(a)(vi), (B) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 2.4(a)(vi), or (C) file a general consent to service of process in any
such jurisdiction;
          (vii) use all reasonable best efforts to cause all Registrable
Securities covered by each Registration Statement to be listed on each
securities exchange, interdealer quotation system or other market on which
similar securities issued by the Company are then listed;
          (viii) promptly notify the Common Investors, at any time when a
Prospectus relating to Registrable Securities is required to be delivered under
the Securities Act (including during any period when the Company is in
compliance with Rule 172), upon discovery that, or upon the happening of any
event as a result of which, the Prospectus included in any Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, and at the request of any Common Investor, promptly prepare, file with
the SEC pursuant to Rule 172 and furnish to such Common Investor a supplement to
or an amendment of such Prospectus as may be necessary so that such Prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing;

11



--------------------------------------------------------------------------------



 



          (ix) otherwise use all reasonable best efforts to comply with all
applicable rules and regulations of the SEC under the Securities Act and the
Exchange Act, including Rule 172, notify the Common Investors promptly if the
Company no longer satisfies the conditions of Rule 172 and take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities hereunder; and make available to its security holders, as
soon as reasonably practicable, but not later than the Availability Date (as
defined below), an earnings statement covering a period of at least twelve
months, beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act, including Rule 158 promulgated thereunder (for the purpose of
this Section 2.4(a)(ix), “Availability Date” means the 45th day following the
end of the fourth fiscal quarter that includes the effective date of such
Registration Statement, except that, if such fourth fiscal quarter is the last
quarter of the Company’s fiscal year, “Availability Date” means the 90th day
after the end of such fourth fiscal quarter); and
          (x) use all reasonable best efforts to take all other steps necessary
or reasonably required to effect the registration of the Registrable Securities
covered by each Registration Statement contemplated hereby.
     (b) Upon the earlier of (i) Rule 144(b)(i) or (b)(iv) becoming available
the Company, (ii) any sale pursuant to Rule 144 (assuming the transferor is not
an Affiliate of the Company) or (iii) such time as a legend is no longer
required under applicable requirements of the Securities Act (including
controlling judicial interpretations and pronouncements issued by the SEC), the
Company shall (A) deliver to the transfer agent for the Common Stock (the
“Transfer Agent”) irrevocable instructions that the Transfer Agent shall reissue
a certificate representing shares of Common Stock without legends upon receipt
by such Transfer Agent of the legended certificates for such shares, together
with either (1) a customary representation by each Common Investor that Rule
144(b)(i), Rule 144(b)(iv) or Rule 144 applies to the shares of Common Stock
represented thereby or (2) in connection with any sale of Common Stock by the
Common Investors pursuant to the registration contemplated by this Agreement,
and (B) cause its counsel to deliver to the Transfer Agent one or more blanket
opinions to the effect that the removal of such legends in such circumstances
may be effected under the Securities Act. From and after the earlier of such
dates, upon the Majority Common Investors’ written request, the Company shall
promptly cause certificates evidencing the Majority Common Investors’ Securities
to be replaced with certificates which do not bear such restrictive legends, and
Warrant Shares subsequently issued upon due exercise of the Warrant shall not
bear such restrictive legends provided the provisions of clause (i) above are
satisfied with respect to such Warrant Shares. When the Company is required to
cause unlegended certificates to replace previously issued legended
certificates, if unlegended certificates are not delivered to the Common
Investor within three Business Days of submission by such Common Investors of
legended certificate(s) to the Transfer Agent as provided above (or to the
Company, in the case of the Warrant), then the Company shall be liable to the
Common Investors for liquidated damages in an amount equal to 2.0% of the
aggregate purchase price of the Securities evidenced by such certificate(s) for
each thirty-day period (or portion thereof) beyond such three Business Day
period that the unlegended certificates have not been so delivered.
     (c) With a view to making available to the Common Investors the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time

12



--------------------------------------------------------------------------------



 



permit the Common Investors to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six months after such date as all of the Registrable
Securities may be resold pursuant to Rule 144(b)(i)(1) or any other rule of
similar effect or (B) such date as all of the Registrable Securities shall have
been resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act; and (iii) furnish to
each Common Investor upon request, as long as such Common Investor owns any
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the Exchange Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail such Common Investor of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration.
     Section 2.5 Due Diligence Review; Information.
     (a) Upon reasonable prior notice, the Company shall make available, during
normal business hours, for inspection and review by the Common Investors and the
representatives of and advisors to the Common Investors, all financial and other
records, all SEC Filings and other filings with the SEC, and all other corporate
documents and properties of the Company as may be reasonably necessary for the
purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Common Investors or any such representative or
advisor, in each case, in connection with each Registration Statement (including
in response to all questions and other inquiries reasonably made or submitted by
any of them), prior to and from time to time after the filing and effectiveness
of such Registration Statement for the sole purpose of enabling the Common
Investors and such representatives and advisors and their respective accountants
and attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement.
     (b) The Company shall not disclose material non-public information to the
Common Investors, or to advisors to or representatives of the Common Investors,
unless prior to disclosure of such information the Company identifies such
information as being material non-public information and provides the Common
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material non-public information for review and any Common
Investor wishing to obtain such information enters into an appropriate
confidentiality agreement with the Company with respect thereto; provided,
however, that the foregoing shall not restrict the Company from disclosing
material non-public information to any director or Board Observer, or to their
advisors or representatives.
     Section 2.6 Obligations of the Common Investors.
     (a) Each Common Investor shall promptly furnish in writing to the Company
such information regarding itself and the Registrable Securities held by it as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least ten Business Days prior to the
first anticipated filing date of each Registration Statement,

13



--------------------------------------------------------------------------------



 



the Company shall notify each Common Investor of the information the Company
requires from such Common Investor if such Common Investor elects to have any of
the Registrable Securities included in such Registration Statement. A Common
Investor shall provide such information to the Company at least three Business
Days prior to the first anticipated filing date of such Registration Statement
if such Common Investor elects to have any of the Registrable Securities
included in any Registration Statement.
     (b) Each Common Investor, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Common Investor has notified the Company in writing of
its election to exclude all of its Registrable Securities from such Registration
Statement.
     (c) Each Common Investor agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2.2 or (ii) the happening of an event pursuant to Section 2.4(a)(viii),
such Common Investor will immediately discontinue disposition of Registrable
Securities pursuant to any Registration Statement covering such Registrable
Securities, until the Common Investor is advised by the Company that a
supplemented or amended Prospectus has been filed with the SEC and until any
related post-effective amendment is declared effective and, if so directed by
the Company, then the Common Investor shall deliver to the Company or destroy
(and deliver to the Company a certificate of destruction) all copies in such
Common Investor’s possession of the Prospectus covering the Registrable
Securities current at the time of receipt of such notice.
     Section 2.7 Indemnification.
     (a) Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Common Investor and its Affiliates and their respective
directors, officers, members, shareholders, fiduciaries, partners, employees,
Affiliates, representatives and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who Controls such Common
Investor (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), and the directors, officers, members, partners, employees,
Affiliates, representatives and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such Controlling Person (each, an
“Investor Indemnified Person”) from and against, without duplication, any and
all losses, claims, damages, liabilities, contingencies and expenses (including
reasonable attorneys’ fees and disbursements and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof) to which
such Investor Indemnified Person may become subject as a result of or relating
to: (i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary Prospectus or final
Prospectus contained therein, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof (any such application,
document or information herein called a “Blue Sky Application”); (iii) the
omission or alleged omission to state therein a

14



--------------------------------------------------------------------------------



 



material fact required to be stated therein or necessary to make the statements
therein not misleading; (iv) any violation by the Company or its agents of any
rule or regulation promulgated under the Securities Act applicable to the
Company or its agents and relating to action or inaction required of the Company
in connection with such registration; or (v) any failure to register or qualify
the Registrable Securities included in any such Registration in any state where
the Company or its agents has affirmatively undertaken or agreed in writing that
the Company will undertake such registration or qualification on any Common
Investor’s behalf, and will reimburse each Investor Indemnified Person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, contingency
or expense; provided, however, that the Company will not be liable to any Common
Investor pursuant to this Section if and to the extent that any such loss,
claim, damage, liability, contingency or expense arises out of or is based upon
any untrue statement or alleged untrue statement or omission or alleged omission
so made in conformity with information furnished by such Common Investor in
writing specifically for use in such Registration Statement or Prospectus.
     (b) Indemnification by the Common Investors. Each Common Investor agrees,
severally but not jointly, to indemnify and hold harmless the Company and its
Affiliates and their respective directors, officers, members, shareholders,
fiduciaries, partners, employees, Affiliates, representatives and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
Controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents, members,
partners, employees, Affiliates, representatives and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title) of such Controlling
Person (each, a “Company Indemnified Person”) from and against, without
duplication, any and all losses, claims, damages, liabilities, contingencies and
expenses (including reasonable attorneys’ fees and disbursements and other
expenses incurred in connection with investigating, preparing or defending any
action, claim or proceeding, pending or threatened and the costs of enforcement
thereof) to which such Company Indemnified Person may become subject as a result
of or relating to any untrue statement of a material fact or any omission of a
material fact required to be stated in any Registration Statement or Prospectus
or preliminary prospectus or amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent, but only to the
extent that such untrue statement or omission is contained in any information
furnished in writing by such Common Investor to the Company specifically for
inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of any Common Investor be
greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such Common Investor in connection with any claim relating to this
Section 2.7 and the amount of any damages such Common Investor has otherwise
been required to pay by reason of such untrue statement or omission) received by
such Common Investor upon the sale of the Registrable Securities included in any
Registration Statement giving rise to such indemnification obligation.
     (c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any

15



--------------------------------------------------------------------------------



 



Person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such Person unless
(A) the indemnifying party has agreed to pay such fees or expenses, or (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person or (C) in the reasonable
judgment of any such Person, based upon written advice of its counsel, a
conflict of interest exists between such Person and the indemnifying party with
respect to such claims (in which case, if the Person notifies the indemnifying
party in writing that such Person elects to employ separate counsel at the
expense of the indemnifying party, then the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially and adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.
     (d) Contribution. If for any reason the indemnification provided for in
Section 2.7(a) and Section 2.7(b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of all such losses, claims, damages,
liabilities, contingencies and expenses (including reasonable attorneys’ fees
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) in such proportion as is appropriate to
reflect the relative fault of the indemnified party and the indemnifying party,
as well as any other relevant equitable considerations. No Person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person not guilty of
such fraudulent misrepresentation. In no event shall the contribution obligation
of any Investor be greater in amount than the dollar amount of the proceeds (net
of all expenses paid by such Common Investor in connection with any claim
relating to this Section 2.7 and the amount of any damages such Common Investor
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by such Common Investor upon
the sale of the Registrable Securities giving rise to such contribution
obligation.
ARTICLE III
OTHER RIGHTS
     Section 3.1 Right Of First Refusal.
     (a) From and after the Closing Date until the Preferred Expiration Date,
the Trailer Investors shall have the right, at their election in accordance with
this Article III, to participate in

16



--------------------------------------------------------------------------------



 



any Subsequent Financing. The Trailer Investors may elect to provide all or any
portion of the Subsequent Financing.
     (b) At least forty-five days prior to the anticipated consummation of any
Subsequent Financing, the Company shall deliver a written notice (each, a
“Subsequent Financing Notice”) to each Trailer Investor. The Subsequent
Financing Notice shall disclose in reasonable detail the proposed terms and
conditions of the Subsequent Financing, the amount of proceeds intended to be
raised thereunder and the identity, and ownership of capital stock of the
Company (if applicable), of any other prospective participants in such
Subsequent Financing, and shall include a term sheet or similar document
relating thereto as an attachment. The Subsequent Financing Notice shall
constitute a binding offer to enter into the Subsequent Financing with each
Trailer Investor on the terms and conditions set forth in such Subsequent
Financing Notice.
     (c) Each Trailer Investor may elect to participate in such Subsequent
Financing and shall have the right, subject to Section 3.1(e) below, to fund all
or any portion of the Subsequent Financing on the terms and subject to the
conditions specified in the Subsequent Financing Notice by delivering written
notice of such election to the Company within forty days after the delivery of
the Subsequent Financing Notice to the Trailer Investors (the “Election
Period”). If the Trailer Investors elect to participate in the Subsequent
Financing, then the closing of the Subsequent Financing shall occur on the date
specified in the Subsequent Financing Notice or on such other date as otherwise
may be agreed by the Company and the Trailer Investors participating in such
Subsequent Financing. If the Trailer Investors fail to deliver such election
notices prior to the end of the Election Period, then the Trailer Investors
shall be deemed to have notified the Company that they do not elect to
participate in such Subsequent Financing.
     (d) If any Trailer Investor declines to participate in the Subsequent
Financing with respect to its full Pro Rata Portion, then each Trailer Investor
electing to purchase its full Pro Rata Portion shall have the right to purchase
up to (i) its Pro Rata Portion of the Subsequent Financing, plus (ii) a pro rata
amount (based upon the relative amount of the participating Trailer Investors’
respective Pro Rata Portions) of the aggregate unallocated Pro Rata Portions of
the other Trailer Investors. For purposes of clarity, (A) in the event that
there is any amount of a Subsequent Financing that is not requested to be
purchased by a Trailer Investor, then any other Trailer Investor shall have the
right to purchase such remaining amount of the Subsequent Financing and (B) in
no event shall the Trailer Investors have the right to purchase more than 100%
of the amount the Subsequent Financing described in any Subsequent Financing
Notice, in the aggregate. For purposes hereof, “Pro Rata Portion” means a
fraction, the numerator of which is the Total Value of Securities held by a
Trailer Investor participating under this Section 3.1(d), and the denominator of
which is the sum of the aggregate Total Value of Securities held by all Trailer
Investors participating under this
Section 3.1(d).
     (e) If any portion of a Subsequent Financing is not funded by the Trailer
Investors or the Person identified in the Subsequent Financing Notice within
sixty days after the delivery of the relevant Subsequent Financing Notice to the
Trailer Investors on the same terms described in such Subsequent Financing
Notice, then prior to consummating any subsequent Subsequent Financing, the
Company must deliver a new Subsequent Financing Notice to the Trailer Investors
and otherwise follow the procedures set forth in this Section 3.1 (and, for the
avoidance

17



--------------------------------------------------------------------------------



 



of doubt, the Trailer Investors will again have the right of participation set
forth above in this Section 3.1).
     (f) Notwithstanding any other provision in this Agreement to the contrary,
the Trailer Investors’ rights to participate in any Subsequent Financing shall
be subject to such participation not causing a violation of the NYSE Limitation;
provided, however, that the Company shall use all commercially reasonable
efforts to discuss and explore ways to enable the Trailer Investors to
participate in any Subsequent Financing in compliance with the NYSE Limitation.
     Section 3.2 Due Diligence in Connection with Subsequent Financings. The
provisions of Section 2.5 shall apply mutatis mutandis to the Trailer Investors’
due diligence review of any Subsequent Financings pursuant to Article III.
ARTICLE IV
NOMINATION OF INVESTOR DIRECTORS
     Section 4.1 Interim Appointment of Investor Directors. From and after the
Closing Date until the Common Expiration Date, the Majority Trailer Investors
may nominate five directors (collectively, the “Investor Directors”) to be
elected to the Board. Any such nominee for Investor Director shall be subject to
(a) the reasonable approval of the Board’s Nominating and Corporate Governance
Committee (the “Governance Committee”) (such approval not to be unreasonably
withheld, conditioned or delayed), and (b) satisfaction of all legal and
governance requirements regarding service as a director of the Company;
provided, that the Company shall at the reasonable request of the Majority
Trailer Investors, so long as such request is not inconsistent with applicable
law or exchange requirements, amend or modify any such requirements so as not to
any way impede the right of the Majority Trailer Investors to nominate
directors. On the Closing Date, the Company shall cause the following five
initial Investor Directors to be elected and appointed to the Board:
[•],[•],[•],[•] and [•]1. The Company from time to time shall take all actions
necessary or reasonably required such that the number of members on the Board
shall (a) except as otherwise provided herein, consist of no more than seven
non-Investor Directors, and (b) if necessary, be increased such that there are
sufficient seats on the Board for the Investor Directors to serve on the Board
and such vacancies (the “Investor Director Seats”) shall be filled by the
Investor Directors, effective as of the Closing Date (or, if later, then the
date that the Majority Trailer Investors determine to appoint such Investor
Directors). Each Investor Director appointed pursuant to this Section 4.1 shall
continue to hold office until such Investor Director’s term expires, subject,
however, to prior death, resignation, retirement, disqualification or
termination of term of office as provided in Section 4.3.
     Section 4.2 Continuing Designation of Investor Directors. Prior to the
Common Expiration Date, at each meeting of the Company’s stockholders at which
the election of directors to the Investor Director Seats is to be considered,
the Company shall, subject to the provisions of Section 4.1 and Section 4.3,
nominate the Investor Director(s) designated by the Majority Trailer Investors
for election to the Board by the holders of voting capital stock and
 

1   NTD: Trailer to provide.

18



--------------------------------------------------------------------------------



 



solicit proxies from the Company’s stockholders in favor of the election of
Investor Directors. Subject to the provisions of Section 4.1 and Section 4.3,
the Company shall use all reasonable best efforts to cause each Investor
Director to be elected to the Board (including voting all unrestricted proxies
in favor of the election of such Investor Director and including recommending
approval of such Investor Director’s appointment to the Board) and shall not
take any action which would diminish the prospects of such Investor Director(s)
of being elected to the Board.
     Section 4.3 Termination of Investor Director Designation Rights. The right
of the Majority Trailer Investors to designate the Investor Directors pursuant
to Section 4.1 and Section 4.2 shall terminate on the Common Expiration Date. If
the right of the Majority Trailer Investors to nominate Investor Directors
terminates pursuant to the immediately preceding sentence, then each Investor
Director shall promptly submit his or her resignation as a member of the Board
and each applicable Sub Board with immediate effect.
     Section 4.4 Resignation; Removal; Vacancies.
     (a) Any elected Investor Director may resign from the Board at any time by
giving written notice to the Board. The resignation is effective without
acceptance when the notice is given to the Board, unless a later effective time
is specified in the notice.
     (b) So long as the Majority Trailer Investors retain the right to designate
Investor Directors, the Company shall use all reasonable best efforts to remove
any Investor Director only if so directed in writing by the Majority Trailer
Investors.
     (c) In the event of a vacancy on the Board resulting from the death,
disqualification, resignation, retirement or termination of term of office of an
Investor Director nominated by the Majority Trailer Investors, the Company shall
use all reasonable best efforts to fill such vacancy with a representative
designated by the Majority Trailer Investors as provided hereunder, in either
case, to serve until the next annual or special meeting of the stockholders (and
at such meeting, such representative, or another representative designated by
the Majority Trailer Investors, will be elected to the Board in the manner set
forth in Section 4.2).
     Section 4.5 Fees and Expenses. The Investor Directors and the Board
Observer, if any, shall be entitled to reimbursement of reasonable expenses
incurred in such capacities, but shall not otherwise be entitled to any
compensation from the Company in such capacities as Investor Directors or the
Board Observer.
     Section 4.6 Board Observer. Until the Majority Trailer Investors cease to
hold, or cease to “beneficially own” (within the meaning of Rule 13d-3 under the
Exchange Act) at least 2% of the issued and outstanding Common Stock of the
Company, the Majority Trailer Investors shall have the right to designate one
non-compensated, non-voting observer (the “Board Observer”) to attend all
meetings of the Board as an observer. The Board Observer shall not attend
executive sessions or committee meetings without the consent of the majority of
the members of the Board or committee members; provided that the Board Observer
shall be entitled to attend all meetings of the Audit Committee. The Board
Observer shall be entitled to notice of all meetings of the Board and the Audit
Committee in the manner that notice is provided to

19



--------------------------------------------------------------------------------



 



members of the Board or the Audit Committee, as applicable, shall be entitled to
receive all materials provided to members of the Board and the Audit Committee,
shall be entitled to attend (whether in person, by telephone, or otherwise),
subject to the restriction set forth in the immediately preceding sentence, all
meetings of the Board and the Audit Committee as a non-voting observer.
     Section 4.7 Subsidiary Boards; Committees. Subject to (a) the reasonable
approval of the Governance Committee (such approval not to be unreasonably
withheld, conditioned or delayed), and (b) satisfaction of all legal and
governance requirements regarding service as a director or member of any
committee of the Company or any of its Subsidiaries, at the request of the
Majority Trailer Investors, the Company shall cause the Investor Directors to
have proportional representation (relative to their percentage on the whole
Board, but in no event less than one representative) on the boards (or
equivalent governing body) of each Subsidiary (each, a “Sub Board”), and each
committee of the Board (other than the Audit Committee of the Board (the “Audit
Committee”) to the extent prohibited by applicable law or exchange requirements
but shall allow one representative to attend meetings of the Audit Committee as
a non-voting observer) and each Sub Board. The Company shall at the reasonable
request of the Majority Trailer Investors, so long as such request is not
inconsistent with applicable law or exchange requirements, amend or modify any
requirements regarding service as a director or member of any committee of the
Company or any of its Subsidiaries.
     Section 4.8 Reporting Information. With respect to each Investor Director
designated pursuant to the provisions of this Article IV, the Trailer Investors
shall use their reasonable best efforts to cause each Investor Director to
provide to the Company all necessary assistance and information related to such
Investor Director that is required under Regulation 14A under the Exchange Act
to be disclosed in solicitations of proxies or otherwise, including such
Person’s written consent to being named in the proxy statement (if applicable)
and to serving as a director if elected.
     Section 4.9 Directors and Officers Insurance; Indemnification Agreements.
     (a) The Company shall purchase and maintain directors’ and officers’
liability insurance policy covering each Investor Director effective from the
Closing Date (or such later date as such Investor Director is appointed pursuant
to Section 4.1 or Section 4.2) and shall purchase and maintain for a period of
not less than six years from the date of any Investor Director’s death,
resignation, retirement, disqualification or termination of term of office as
provided in Section 4.3, a directors’ and officers’ liability insurance tail
policy for such Investor Director.
     (b) The Company shall enter into a separate Indemnification Agreement with
each of the Investor Directors substantially in the form set forth as Exhibit C
to the Purchase Agreement.
ARTICLE V
CONSENT RIGHTS
     Section 5.1 Approval of the Majority Trailer Investors.

20



--------------------------------------------------------------------------------



 



     (a) From and after the Closing Date until the Preferred Expiration Date,
the Company and the Board shall not, and shall take all action possible to
ensure that each Subsidiary of the Company shall not, without the prior written
consent of the Majority Trailer Investors (which consent may be withheld in
their sole discretion) take any of the following actions or engage in any of the
following transactions:
          (i) directly or indirectly declare or make any Restricted Payment
except for payments with respect to the Preferred Stock (including redemption
thereof) as permitted by the Certificates of Designation;
          (ii) authorize, issue or enter into any agreement providing for the
issuance (contingent or otherwise) of (A) any notes or debt securities
containing equity or voting features (including any notes or debt securities
convertible into or exchangeable for capital stock or other equity securities,
issued in connection with the issuance of capital stock or other equity
securities or containing profit participation features) or (B) any capital
stock, other equity securities or equity-linked securities (or any securities
convertible into or exchangeable for any capital stock or other equity
securities), except for the issuance of the Registrable Securities;
          (iii) make any loans or advances to, guarantees for the benefit of, or
investments in, any Person (other than the Company or a wholly-owned direct or
indirect Subsidiary of the Company), except for (A) reasonable advances to
employees in the ordinary course of business consistent with past practice,
(B) investments having a stated maturity no greater than one year from the date
on which the Company or any of its Subsidiaries makes such investment in
(1) obligations of the United States government or any agency thereof or
obligations guaranteed by the United States government, (2) certificates of
deposit of commercial banks having combined capital and surplus of at least
$500 million and fully insured by the Federal Deposit Insurance Corporation, or
(3) commercial paper with a rating of at least “Prime-1” by Moody’s Investors
Service, Inc., and (C) investments expressly permitted pursuant to
Section 5.1(a)(v);
          (iv) liquidate, dissolve or effect a recapitalization or
reorganization in any form of transaction (including any reorganization into a
limited liability company, a partnership or any other non-corporate entity which
is treated as a partnership for federal income tax purposes), unless, in the
case of a recapitalization or reorganization, such transaction would result in a
Change of Control and the Company pays to the holders of the Preferred Stock all
amounts then due and owing under the Preferred Stock (including the premium
payable in connection with any redemption relating to a Change of Control) prior
to or contemporaneous with the consummation of such transaction;
          (v) directly or indirectly acquire or enter into, or permit any
Subsidiary to acquire or enter into, any interest in any Person, business or
joint venture (in each case, whether by a purchase of assets, purchase of stock,
merger or otherwise), except for acquisitions involving aggregate consideration
(whether payable in cash or otherwise) not to exceed $5,000,000 in the aggregate
if, at the time of any such acquisition, the Company and its Subsidiaries have
availability for draw-downs under the Senior Loan Agreement in an amount equal
to or exceeding $20,000,000 and the ratio of the aggregate Indebtedness of the
Company and its Subsidiaries as of the most recent month end to the previous
twelve-month EBITDA (as

21



--------------------------------------------------------------------------------



 



each such term is defined in the Senior Loan Agreement, as in effect on the date
hereof) (such ratio, the “Leverage Ratio”) after giving effect to such
acquisition is less than 6:1;
          (vi) reclassify or recapitalize any securities of the Company or any
of its Subsidiaries, unless such reclassification or recapitalization would
result in a Change of Control and the Company pays to the holders of the
Preferred Stock all amounts then due and owing under the Preferred Stock
(including the premium payable in connection with any redemption relating to a
Change of Control) prior to or contemporaneous with the consummation of such
reclassification or recapitalization;
          (vii) enter into, or permit any Subsidiary to enter into, any line of
business other than the lines of business in which those entities are currently
engaged and other activities reasonably related thereto;
          (viii) enter into, amend, modify or supplement any agreement,
commitment or arrangement with any of the Company’s or any of its Subsidiaries’
Affiliates, except for customary employment arrangements and benefit programs on
reasonable terms and except as otherwise expressly contemplated by this
Agreement or the Purchase Agreement;
          (ix) create, incur, guarantee, assume or suffer to exist, or permit
any Subsidiary to create, incur, guarantee, assume or suffer to exist, any
Indebtedness, other than (A) Indebtedness pursuant to the Existing Loan
Agreement (and refinancings thereof in an aggregate principal amount not in
excess $100,000,000 on substantially similar terms), and (B) Indebtedness in an
aggregate amount not to exceed $10,000,000, provided that, in the case of this
subclause (B), such Indebtedness is created, incurred, guaranteed, assumed or
suffered to exist solely to satisfy the Company’s and its Subsidiaries’ working
capital requirements and the interest rate per annum applicable to such
Indebtedness does not exceed 9% and the Leverage Ratio after giving effect to
such creation, incurrence, guaranty, assumption of sufferance does not exceed
3:1;
          (x) (A) engage in any transaction that results in a Change of Control
unless the Company pays to the holders of the Preferred Stock all amounts then
due and owing under the Preferred Stock (including the premium payable in
connection with any redemption relating to a Change of Control) prior to or
contemporaneous with the consummation of such transaction, or (B) sell, lease or
otherwise dispose of more than 2% of the consolidated assets of the Company and
its Subsidiaries (computed on the basis of book value, determined in accordance
with GAAP, or fair market value, determined by the Board in its reasonable good
faith judgment) in any transaction or series of related transactions, other than
(1) sales of inventory in the ordinary course of business, (2) the arm’s length
sale to a third Person that is not an Affiliate of the Company or any of its
Subsidiaries of the real estate and manufacturing facilities of the Company that
have been previously identified to Trailer, and (3) in the event that such
transaction would result in a Change of Control and the Company pays to the
holders of the Preferred Stock all amounts then due and owing under the
Preferred Stock (including the premium payable in connection with any redemption
relating to a Change of Control) prior to or contemporaneous with the
consummation of such transaction;

22



--------------------------------------------------------------------------------



 



          (xi) become subject to any agreement or instrument which by its terms
would (under any circumstances) restrict (A) the right of any Subsidiary to make
loans or advances or pay dividends to, transfer property to, or repay any
Indebtedness owed to, the Company or any Subsidiary or (B) restrict the
Company’s or any of its Subsidiaries’ right or ability to perform the provisions
of this Agreement or any of the other Transaction Documents or to conduct its
business as currently conducted;
          (xii) make any amendment to or rescind (including, in each case, by
merger or consolidation) any provision of the certificate of incorporation,
articles of incorporation, by-laws or similar organizational documents of the
Company or any of its Subsidiaries, or file any resolution of the board of
directors, board of managers or similar governing body with the applicable
secretary of state of the state of formation of the Company or any of its
Subsidiaries which would increase the number of authorized shares of Common
Stock or Preferred Stock or adversely affect or otherwise impair the rights of
the Investors under the Transaction Documents (including the relative
preferences and priorities of the Preferred Stock); or
          (xiii) (A) increase the size of the Board or any Sub Board or
(B) create or change any committee of the Board or any Sub Board.
     (b) If the Company violates or is in breach of the Financial Performance
Levels, until the Preferred Expiration Date, the Company and the Board shall
not, and shall take all action possible to ensure that each Subsidiary of the
Company shall not, without the prior written consent of the Majority Trailer
Investors (which consent may be withheld in their sole discretion) take any of
the following actions or engage in any of the following transactions:
          (i) approve the annual budget of the Company and its Subsidiaries for
any fiscal year or deviate from any annual budget by more than 10% in the
aggregate; or
          (ii) approve the employment or termination by the Board of any member
of senior management of the Company.
     Section 5.2 Affirmative Covenants. From and after the Closing Date until
the Preferred Expiration Date, the Company and the Board shall, and shall take
all action possible to ensure that each Subsidiary of the Company shall, unless
it has received the prior written consent of the Majority Trailer Investors
(which consent may be withheld in their sole discretion):
     (a) at all times cause to be done all things necessary or reasonably
required to maintain, preserve and renew its corporate existence and all
material licenses, authorizations and permits necessary or reasonably required
to the conduct of its businesses;
     (b) maintain and keep its material properties in good repair, working order
and condition (normal wear and tear excepted), and from time to time make all
necessary or reasonably required repairs, renewals and replacements so that its
businesses may be properly and advantageously conducted in all material respects
at all times; provided that in no event shall this Section 5.2(b) be deemed to
require the making of capital expenditures in excess of the amount approved by
the Board;

23



--------------------------------------------------------------------------------



 



     (c) pay and discharge when payable all taxes, assessments and governmental
charges imposed upon its properties or upon the income or profits therefrom (in
each case, before the same becomes delinquent and before penalties accrue
thereon) and all material claims for labor, materials or supplies which if
unpaid would by law become a Lien upon any of its property, unless and to the
extent that the same are being contested in good faith and by appropriate
proceedings and adequate reserves (as determined in accordance with generally
accepted accounting principles, consistently applied) have been established on
its books and financial statements with respect thereto;
     (d) comply with all other material obligations which it incurs pursuant to
any Material Contract (as such term is defined in the Purchase Agreement), as
such obligations become due, unless and to the extent that the same are being
contested in good faith and by appropriate proceedings and adequate reserves (as
determined in accordance with generally accepted accounting principles,
consistently applied) have been established on its books and financial
statements with respect thereto;
     (e) comply with all applicable laws, rules and regulations of all
governmental authorities in all material respects;
     (f) apply for and continue in force with reputable insurance companies
adequate insurance covering risks of such types and in such amounts as are
customary for companies of similar size as the Company and its Subsidiaries and
engaged in similar lines of business as the Company and its Subsidiaries;
     (g) maintain proper books of record and account which present fairly in all
material respects its financial condition and results of operations and make
provisions on its financial statements for all such proper reserves as in each
case are required in accordance with GAAP; and
     (h) reserve and keep available out of the authorized but unissued shares of
Common Stock, solely for the purpose of providing for the exercise of the
Warrant, such number of shares of Common Stock as shall from time to time equal
the number of shares sufficient to permit the exercise of the Warrant.
ARTICLE VI
INFORMATION RIGHTS
     Section 6.1 Delivery of Financial Statements.
     (a) For so long as (x) the Preferred Investors hold at least 10% of the
Preferred Stock issued pursuant to the Purchase Agreement or (y) the Common
Investors in the aggregate hold, or “beneficially own” (within the meaning of
Rule 13d-3 under the Exchange Act) at least 10% of the issued and outstanding
Common Stock of the Company, at any time that the Company is not required to
file periodic reports with the SEC, the Company shall deliver to each Preferred
Investor and/or Common Investor, as applicable:

24



--------------------------------------------------------------------------------



 



          (i) as soon as practicable, but in any event within ninety days after
the end of each fiscal year of the Company, for each of the Company and each of
its Subsidiaries, an income statement for such fiscal year, a balance sheet, and
statement of stockholder’s equity as of the end of such fiscal year, and a
statement of cash flows for such fiscal year, such year-end financial reports to
be in reasonable detail, prepared in accordance with GAAP, and audited and
certified by a nationally recognized accounting firm selected by the Company and
reasonably acceptable to the Majority Common Investors;
          (ii) as soon as practicable, but in any event within thirty days after
the end of each of the first three quarters of each fiscal year of the Company,
for the Company and each of its Subsidiaries, an unaudited income statement for
such quarter, statement of cash flows for such quarter and an unaudited balance
sheet as of the end of such quarter;
          (iii) as promptly as practicable but in any event within thirty days
of the end of each month, an unaudited income statement and statement of cash
flows for such month, and a balance sheet for and as of the end of such month,
in reasonable detail;
          (iv) with respect to the financial statements called for in
subsections (ii) and (iii) of this Section 6.1(a), an instrument executed by the
Chief Financial Officer or Chief Executive Officer of the Company and certifying
that such financial statements were prepared in accordance with GAAP
consistently applied with prior practice for earlier periods (with the exception
of footnotes that may be required by GAAP) and fairly present in all material
respects the financial condition of the Company and its Subsidiaries and its
results of operation for the period specified, subject to year-end audit
adjustment;
          (v) notices of events that have had or could reasonably be expected to
have a material and adverse effect on the Company and its Subsidiaries, taken as
a whole, as soon as practicable following the occurrence of any such event; and
          (vi) such other information relating to the financial condition,
business, prospects or corporate affairs of the Company and its Subsidiaries as
any Preferred Investor or Common Investor may from time to time reasonably
request.
     (b) Notwithstanding the foregoing, at all times, the Company shall use
commercially reasonable efforts to deliver the financial statements listed
Sections 6.1(a)(i), 6.1(a)(ii), and 6.1(a)(iii) promptly after such statements
are internally available.
     Section 6.2 Inspection.
     (a) For so long as (i) the Preferred Investors hold at least 10% of the
Preferred Stock issued pursuant to the Purchase Agreement or (ii) the Common
Investors in the aggregate hold, or “beneficially own” (within the meaning of
Rule 13d-3 under the Exchange Act) at least 10% of the issued and outstanding
Common Stock of the Company, (A) the Company shall permit each Preferred
Investor and/or Common Investor, as applicable, together with such Investor’s
consultants and advisors, to visit and inspect the Company’s and its
Subsidiaries’ properties, to examine their respective books of account and
records and to discuss the Company’s and its Subsidiaries’ affairs, finances and
accounts with their respective officers and employees, all at such reasonable
times as may be requested by such Investor, and (B) the Company shall, with

25



--------------------------------------------------------------------------------



 



reasonable promptness, provide to each Preferred Investor and/or Common
Investor, as applicable, such other information and financial data concerning
the Company and its Subsidiaries as such Investor may reasonably request.
     (b) For so long as (i) the Trailer Investors hold at least 10% of the
Preferred Stock issued pursuant to the Purchase Agreement or (ii) the Trailer
Investors in the aggregate hold, or “beneficially own” (within the meaning of
Rule 13d-3 under the Exchange Act) at least 10% of the issued and outstanding
Common Stock of the Company, the Company shall pay the reasonable fees and
expenses of any consultant or professional advisor that the Majority Trailer
Investors may engage in connection with the Trailer Investors’ interests in the
Company.
     Section 6.3 Budget. For so long as (a) the Preferred Investors hold at
least 10% of the Preferred Stock issued pursuant to the Purchase Agreement or
(b) the Common Investors in the aggregate hold, or “beneficially own” (within
the meaning of Rule 13d-3 under the Exchange Act) at least 10% of the issued and
outstanding Common Stock of the Company, the Company shall provide to each
Preferred Investor and/or Common Investor, as applicable, not later than thirty
days before the beginning of each fiscal year of the Company, but in any event,
ten days prior to presenting such budget to the Board, an annual budget prepared
on a monthly basis for the Company and its Subsidiaries for such fiscal year
(displaying anticipated statements of income and cash flows and balance sheets),
and promptly upon preparation thereof any other significant budgets or forecasts
prepared by the Company and any revisions of such annual or other budgets or
forecasts.
ARTICLE VII
EVENTS OF DEFAULT; REMEDIES
     Section 7.1 Events of Default. It shall be considered an “Event of Default”
if:
     (a) the Company fails to file or cause to be filed with the SEC (i) the
Initial Registration Statement covering the Registrable Securities on or prior
to the Filing Deadline or (ii) the New Registration Statement, if any, prior to
the 30th day after the Board reasonably and in good faith has determined that it
has exhausted the Company’s obligations under Section 2.1(c) to use all
reasonable best efforts to advocate with the SEC for the registration of all of
the Registrable Securities in the Initial Registration Statement;
     (b) (i) any Registration Statement covering the Registrable Securities is
not declared effective by the SEC prior to the earlier of (A) five Business Days
after the SEC shall have informed the Company that no review of such
Registration Statement will be made or that the SEC has no further comments on
such Registration Statement, or (B) in the case of the Initial Registration
Statement or the New Registration Statement, the 90th day after the Closing Date
(or the 180th day if the SEC reviews such Registration Statement), (ii) any
Registration Statement covering the Additional Shares is not declared effective
by the SEC within ninety days following the time such Registration Statement was
required to be filed pursuant to Section 2.1(b) (or the 180th day if the SEC
reviews such Registration Statement), or (C) any additional Registration
Statement covering Additional Securities that may be required pursuant to
Section 2(c) is not declared effective by the SEC prior to the 90th day
following the date on which the Company, pursuant to SEC Guidance, is permitted
to register for re-sale the securities set forth in such

26



--------------------------------------------------------------------------------



 



additional Registration Statement (or the 120th day if the SEC reviews such
Registration Statement);
     (c) after a Registration Statement has been declared effective by the SEC,
sales cannot be made pursuant to such Registration Statement for any reason
(including by reason of a stop order or the Company’s failure to update the
Registration Statement), but excluding the inability of any Common Investor to
sell the Registrable Securities covered thereby due to market conditions and
except as excused pursuant to Section 2.2;
     (d) the Company fails to file or amend, or to cause to be filed or amended,
the Registration Statement covering the Additional Shares as required to be
filed or amended pursuant to Section 2.1(b), and such default continues for ten
Business Days or longer following the delivery to the Company of a written
demand by any Common Investor;
     (e) the Company defaults in any way with its obligations under
Section 2.7(a), Section 3.1, Article IV, Section 5.1 or Article VI, and such
default (other than with respect to Section 3.1, Article IV or Section 5.1 for
which there shall be no cure period) continues for thirty days or longer; or
     (f) the Company defaults in any way with its obligations under Section 5.2
or Article VIII, and such default continues for ninety days or longer.
     Section 7.2 Remedies.
     (a) Upon the occurrence and during the continuation of any Event of
Default, (i) if requested in writing by the Majority Common Investors, the
Company will, for as long as the Warrant or any Warrant Shares are outstanding,
pay to each Common Investor in respect of the Warrant or the Warrant Shares held
by such Investor, subject to any limitations in the Senior Credit Agreement, an
amount equal to 2.0% of the aggregate Fair Market Value of the Warrant Shares
(or the Warrant Shares underlying the Warrant, if the Warrant has not been
exercised in full) held by such Investor for each thirty-day period or pro rata
for any portion thereof following the occurrence of an Event of Default (the
“Blackout Period”) and (ii) the holders of the Preferred Stock shall have the
rights and remedies set forth in the applicable Certificate of Designation. The
payments described in subclause (i) above shall not affect the right of the
Investors to seek any other relief including injunctive relief or request
registration pursuant to Section 2.1. The amounts payable pursuant to this
paragraph shall be paid monthly within three Business Days of the last day of
each month following the commencement of the Blackout Period until the
termination of the Blackout Period. Such payments shall be made to each Common
Investor in cash.
     (b) In addition to the remedy set forth in Section 7.2(a), if any Specified
Event of Default is not cured within three months following the date on which
such Specified Event of Default first occurs (the “Outside Date”), then each
Common Investor shall be entitled to, subject to any limitations in the Senior
Credit Agreement, cause the Company to repurchase all or any lesser portion of
such Investor’s Warrant Shares (or all or any portion of the Warrant) (together,
the “Put Shares”) for an aggregate cash purchase price equal to the Fair Market
Value of such Warrant Shares (or Warrant Shares underlying the Warrant if the
Warrant has not been exercised

27



--------------------------------------------------------------------------------



 



in full) (the “Put Purchase Price”). Each Common Investor may exercise such
right by delivering written notice thereof to the Company at any time after the
Outside Date (the “Repurchase Request”). If a Repurchase Request is delivered,
then such Put Shares shall immediately cease to be outstanding and the Company
shall pay the Put Purchase Price as soon as reasonably practicable, but in any
event within thirty days after the delivery of the Repurchase Request. If the
Put Purchase Price is not paid in full within such time period, then interest
shall accrue on the unpaid Put Purchase Price at a rate of 15% per annum (or
such lesser interest rate as may be permitted under applicable law) from the
date that is thirty days after the date on which the Repurchase Request was
delivered to the Company through and including the date of payment. The Company
shall not declare or pay a dividend until such time as the Put Purchase Price,
together with any accrued interest thereon, has been paid in full.
ARTICLE VIII
INDEMNITY; EXPENSES
     Section 8.1 Indemnity. The Company shall indemnify, exonerate and hold each
of the Investor Indemnified Persons (provided that, for purposes of this
Section 8.1, each reference to “Common Investor” in the definition of Investor
Indemnified Parties shall be replaced with a referenced to “Common Investor and
Preferred Investor”) free and harmless from and against any and all actions,
causes of action, suits, claims, liabilities, losses, damages and costs and
out-of-pocket expenses in connection therewith (including reasonable attorneys’
and accountants’ fees and expenses) incurred by the Investor Indemnified Persons
or any of them before or after the date of this Agreement (collectively, the
“Indemnified Liabilities”), as a result of, arising out of, or in any way
relating to (a) the operations of the Company or any of its Subsidiaries or
(b) its capacity as a stockholder or owner of securities of the Company
(including litigation related thereto), in each case excluding any loss in value
of any investment in the Company by the Investor Indemnified Persons; provided
that if and to the extent that the foregoing undertaking may be unavailable or
unenforceable for any reason, the Company will make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. The rights of any Investor Indemnified Person
to indemnification hereunder will be in addition to any other rights any such
Person may have under any other agreement or instrument referenced above or any
other agreement or instrument to which such Investor Indemnified Person is or
becomes a party or is or otherwise becomes a beneficiary or under law or
regulation. None of the Investor Indemnified Persons shall in any event be
liable to the Company, any of its Subsidiaries, or any of their respective
affiliates for any act or omission suffered or taken by such Investor
Indemnified Person.
     Section 8.2 Expenses. All reasonable costs and expenses incurred by any
Preferred Investor or Common Investor (a) in exercising or enforcing any rights
afforded to such Investor under this Agreement or the other Transaction
Documents, (b) in amending, modifying, or revising this Agreement, the Warrant
or the Certificate of Designation, or (c) in connection with any transaction,
claim, or event which such Investor reasonably believes affects the Company and
as to which such Investor seeks the advice of counsel, shall be paid or
reimbursed by the Company.

28



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     Section 9.1 Amendments and Waivers. This Agreement may be amended, modified
or waived (a) with respect to the rights of the Common Investors, only by a
writing signed by the Company and the Majority Common Investors, (b) with
respect to the rights of the Preferred Investors, only by a writing signed by
the Company and the Majority Preferred Investors, and (c) with respect to the
rights of the Trailer Investors, only by a writing signed by the Company and the
Majority Trailer Investors.
     Section 9.2 Limitations under Senior Credit Agreement.
     Except for payments for which this Agreement expressly provides for
restrictions related to the Senior Credit Agreement, in the event a payment is
required to be made by the Company hereunder and such payment (or a portion
thereof) would not be permitted to be paid pursuant to the terms of the Senior
Credit Agreement, the Company shall not be in default with respect to
non-payment of such payment or the portion thereof, in each case that is not so
permitted (the “Deferred Portion”). The Deferred Portion shall accrue and
accumulate at an annual interest rate equal to the JPMorgan Chase Prime rate (or
that of another nationally recognized financial institution if the JPMorgan
Chase Prime rate is not available) (unless another rate and method of
calculation is provided for herein) until paid and shall become immediately due
and payable at the earliest to occur of (a) when permitted by the Senior Credit
Agreement and (b) when all loans under the Senior Credit Agreement have been
paid off.
     Section 9.3 Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (a) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (b) if given by
facsimile, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (c) if given by mail, then such notice shall be deemed
given upon the earlier of (i) receipt of such notice by the recipient or
(ii) three days after such notice is deposited in first class mail, postage
prepaid, and (d) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier. All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:
          If to the Company:
Wabash National Corporation
1000 Sagamore Parkway South
Lafayette, Indiana 47905
Attention: Chief Financial Officer
Facsimile: (765) 771-5579

29



--------------------------------------------------------------------------------



 



With a copy to:
Hogan & Hartson LLP
111 South Calvert Street
Suite 1600
Baltimore, MD 21202
Attention: Michael J. Silver
Facsimile: (410) 539-6981
          If to Trailer:
Trailer Investments, LLC
c/o Lincolnshire Management, Inc.
780 Third Avenue
New York, NY 10017
Attention: Michael J. Lyons
                 Allan D. L. Weinstein
Facsimile: (212) 755-5457
          With a copy to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Frederick Tanne, P.C.
                 Srinivas S. Kaushik
Facsimile: (212) 446-6460
     Section 9.4 Assignments and Transfers by Investors. The provisions of this
Agreement shall be binding upon and inure to the benefit of Trailer, the other
Investors and their respective successors and Permitted Transferees. Any
Investor may Transfer, in whole or from time to time in part, to one or more
Permitted Transferees its rights hereunder (to the extent transferable and
applicable to such Transferee as set forth herein) in connection with the
Transfer of Securities to such Permitted Transferee(s).
     Section 9.5 Assignments and Transfers by the Company. This Agreement may
not be assigned by the Company (whether by operation of law or otherwise)
(a) with respect to the Warrants or the Registrable Securities, without the
prior written consent of the Majority Common Investors and the Majority Trailer
Investors, or (b) with respect to the Preferred Stock, without the prior written
consent of the Majority Preferred Investors.
     Section 9.6 Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and Permitted Transferees of the parties hereto as set
forth in this Agreement. Nothing in this Agreement, express or implied, is
intended to confer upon any Person other than the parties hereto or their
respective successors and Permitted Transferees any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

30



--------------------------------------------------------------------------------



 



     Section 9.7 Counterparts; Facsimiles and Electronic Copies. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement may also be executed via facsimile or other
electronic copy (including copies sent via email), which shall be deemed an
original.
     Section 9.8 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references to “Section” or
“Sections” refer to the corresponding Section or Sections of this Agreement. All
words used in this Agreement will be construed to be of such gender or number as
the circumstances require. Unless otherwise expressly provided, the word
“including” does not limit the preceding words or terms.
     Section 9.9 Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be
declared by any court of competent jurisdiction to be invalid, illegal, void or
unenforceable in any respect, all other provisions of this Agreement, or the
application of such provision to Persons or circumstances other than those as to
which it has been held invalid, illegal, void or unenforceable, shall
nevertheless remain in full force and effect and will in no way be affected,
impaired or invalidated thereby. Upon such determination that any provision, or
the application of any such provision, is invalid, illegal, void or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible to the fullest extent permitted by Law in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the greatest
extent possible.
     Section 9.10 No Strict Construction. The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
Person.
     Section 9.11 Further Assurances. The parties hereto shall execute and
deliver all such further instruments and documents and take all such other
actions as may be necessary or reasonably required to carry out the transactions
contemplated hereby and to evidence the fulfillment of the agreements herein
contained.
     Section 9.12 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. This Agreement and the other
Transaction Documents supersede all prior agreements and understandings between
the parties with respect to such subject matter.
     Section 9.13 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any

31



--------------------------------------------------------------------------------



 



such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement. Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
[END OF PAGE]
[SIGNATURE PAGE FOLLOWS]

32



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
INVESTOR RIGHTS AGREEMENT
     IN WITNESS WHEREOF, the parties have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.

            WABASH NATIONAL CORPORATION
      By:           Name:           Title:           TRAILER INVESTMENTS, LLC
      By:           Name:           Title:        

33



--------------------------------------------------------------------------------



 



EXHIBIT C
[FORM OF] CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS
OF
SERIES E REDEEMABLE PREFERRED STOCK
OF
WABASH NATIONAL CORPORATION
*  *  *  *
Adopted in accordance with the provisions of Section 151(g) of the
General Corporation Law of the State of Delaware
*  *  *  *
          Richard J. Giromini, being the President and Chief Executive Officer
of Wabash National Corporation, a corporation duly organized and existing under
and by virtue of the General Corporation Law of the State of Delaware, DOES
HEREBY CERTIFY as follows:
          FIRST: The name of the corporation is Wabash National Corporation (the
“Corporation”).
          SECOND: The Certificate of Incorporation, as amended, of the
Corporation (the “Certificate of Incorporation”) authorizes the issuance of
25,000,000 shares of Preferred Stock, par value $0.01 per share, of the
Corporation and expressly vests in the Board of Directors of the Corporation
(the “Board”) the authority provided therein to issue all of said shares in one
or more series and by resolution or resolutions, the designation, number, full
or limited voting powers, or the denial of voting powers, preferences and
relative, participation, optional, or other special rights, qualifications,
limitations or restrictions of each series to be issued.
          THIRD: The Board, pursuant to the authority expressly vested by the
Certificate of Incorporation, as amended, has adopted the following resolution
creating Series E Redeemable Preferred Stock:

1



--------------------------------------------------------------------------------



 



     “Be it resolved, that the issuance of Series E Redeemable Preferred Stock,
par value $0.01 per share, of the Corporation is hereby authorized, and the
designation, voting powers, preferences and relative, participating, optional
and other special rights, and qualifications, limitations and restrictions
thereof, of the shares of such series, in addition to those set forth in the
Certificate of Incorporation of the Corporation, are hereby fixed as follows:

  A.   Designation of Series E Preferred Stock

          Section 1. Designation. The distinctive serial designation of such
series is “Series E Redeemable Preferred Stock” (“Series E Preferred”). Each
share of Series E Preferred shall be identical in all respects to each other
share of Series E Preferred. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in Article B.
          Section 2. Number of Shares. The number of authorized shares of
Series E Preferred shall be 20,000. Such number may from time to time be
increased (but not in excess of the total number of authorized shares of
Preferred Stock less the number of shares of Preferred Stock then outstanding)
or decreased (but not below the number of shares of Series E Preferred then
outstanding) by the Board. Shares of Series E Preferred that are redeemed,
purchased or otherwise acquired by the Corporation, or converted into another
series of Preferred Stock, shall be canceled and shall revert to authorized but
unissued shares of Preferred Stock undesignated as to series.
          Section 3. Dividends.
               (a) General Obligation. The holders of the Series E Preferred
shall be entitled to receive preferential dividends, when and as declared by the
Board or any duly authorized committee thereof, out of funds legally available
for payment of dividends, as provided in this Section 3. Such dividends shall be
payable by the Corporation in an amount per share of Series E Preferred (each, a
“Series E Preferred Share”) determined by multiplying the Dividend Rate times a
fraction the numerator of which is the number of days in such Dividend Period
and the denominator of which is three hundred sixty-five.
               (b) Payment of Dividends. Dividends on the Series E Preferred
shall be paid in cash and until paid shall be accrued as set forth in
Section 3(d). All dividends paid pursuant to this Section 3(b) shall be paid in
equal pro rata proportions to the holders entitled thereto.
               (c) Dividend Rate. Except as otherwise provided herein, dividends
on each Series E Preferred Share shall accrue on a daily basis at the rate of
15.0% per annum (as adjusted from time to time in accordance with the terms
hereof, the “Dividend Rate”) of the sum of the Liquidation Value thereof and all
accumulated, accrued and unpaid dividends thereon (whether accrued with respect
to the Liquidation Value or any previously accrued dividends) from and including
the Issuance Date of such Series E Preferred Share. On August [•], 2014 and on
the [•] day of each third month thereafter, the Dividend Rate shall increase by
an additional 0.5%, subject to applicable usury laws. Such dividends shall
accrue whether or not they have

2



--------------------------------------------------------------------------------



 



been declared and whether or not there are profits, surplus or other funds of
the Corporation legally available for the payment of dividends, such dividends
shall be cumulative and all accrued and unpaid dividends shall be fully paid or
declared with funds irrevocably set apart for payment before any dividends,
distributions, redemptions or other payments may be declared or paid with
respect to any Junior Stock (except as otherwise expressly provided herein). The
date on which the Corporation initially issues any Series E Preferred Share
shall be deemed to be its date of issuance (the “Issuance Date”) regardless of
the number of times transfer of such Series E Preferred Share is made on the
stock records maintained by or for the Corporation and regardless of the number
of certificates which may be issued to evidence such Series E Preferred Share.
               (d) Dividend Payment Dates; Calculation of Dividend. Dividends
shall be payable in cash quarterly in arrears when and as declared by the Board,
or any duly authorized committee thereof, on March 31, June 30, September 30 and
December 31 of each year (each, a “Dividend Payment Date”), commencing on
September 30, 2009. If any Dividend Payment Date occurs on a day that is not a
Business Day, any accumulated and accrued dividends otherwise payable on such
Dividend Payment Date shall be paid on the next succeeding Business Day.
Dividends shall be paid to the holders of record of the Series E Preferred as
their names shall appear on the share register of the Corporation on the record
date for such dividend. Dividends payable in any Dividend Period which is less
than a full Dividend Period in length will be computed on the basis of a
ninety-day quarterly period and actual days elapsed in such Dividend Period.
Dividends on account of arrears for any past Dividend Periods may be declared
and paid at any time to holders of record on the record date therefor. For any
Dividend Period in which dividends are not paid in full in cash on the Dividend
Payment Date first succeeding the end of such Dividend Period, then on such
Dividend Payment Date such accrued and unpaid dividends shall be accumulated
effective at the beginning of the Dividend Period succeeding the Dividend Period
as to which such dividends were not paid and shall thereafter accrue additional
dividends in respect thereof at the Dividend Rate until such accumulated,
accrued and unpaid dividends (whether accrued with respect to the Liquidation
Value or any previously accrued dividends) have been paid in full .
               (e) Distribution of Partial Dividend Payments. For so long as any
share of Series E Preferred remains outstanding, in the event that full
dividends are not paid to the holders of all outstanding shares of Series E
Preferred or any Parity Stock with the same dividend payment date or with a
dividend payment date during a Dividend Period, and funds available for payment
of dividends shall be insufficient to permit payment in full to the holders of
Series E Preferred and holders of Parity Stock of the full preferential amounts
to which they are then entitled, then the entire amount available for payment of
dividends shall be distributed ratably among all such holders of Series E
Preferred and holders of Parity Stock in proportion to the full amount to which
they would otherwise be respectively entitled.
          Section 4. Priority of Series E Preferred Shares on Dividends and
Redemptions. So long as any shares of Series E Preferred remain outstanding,
without the prior written consent of the holders of a majority of the
outstanding Series E Preferred Shares, the Corporation shall not, nor shall it
permit any Subsidiary to, redeem, purchase or otherwise acquire directly or
indirectly any Junior Stock, nor shall the Corporation directly or indirectly
pay or declare any dividend or make any distribution upon any Junior Stock,
other than:

3



--------------------------------------------------------------------------------



 



               (a) subject to approval, to the extent required under the
Investor Rights Agreement, purchases, redemptions or other acquisitions of
shares of Junior Stock in connection with any employment contract, benefit plan
or other similar arrangement with or for the benefit of employees, officers,
directors or consultants; or
               (b) the payment of any dividends in respect of Junior Stock where
the dividend is in the form of the same stock as that on which the dividend is
being paid.
Subject to the provisions set forth above in Sections 3 and 4 and the
restrictions contained in the Investor Rights Agreement, dividends payable in
cash, stock or otherwise, as may be determined by the Board or any duly
authorized committee thereof, may be declared and paid on any Junior Stock and
Parity Stock from time to time out of any assets legally available for such
payment, and holders of Series E Preferred will not be entitled to participate
in those dividends.
          Section 5. Liquidation.
               (a) Liquidation. Upon any liquidation, dissolution or winding up
of the Corporation (whether voluntary or involuntary), each holder of Series E
Preferred shall be entitled to be paid, before any distribution or payment is
made upon any Junior Stock and subject to the rights of the holders of any
Parity Stock upon liquidation and the rights of the Corporation’s creditors, an
amount in cash equal to the aggregate Liquidation Value of all Series E
Preferred Shares held by such holder (plus all accumulated, accrued and unpaid
dividends thereon (whether accrued with respect to the Liquidation Value or any
previously accrued dividends)) and the holders of Series E Preferred shall not
be entitled to any further payment or have any further right or claim to the
Corporation’s assets. If, upon any such liquidation, dissolution or winding up
of the Corporation, the Corporation’s assets to be distributed among the holders
of Series E Preferred and all holders of any Parity Stock are insufficient to
permit payment to such holders of the aggregate amount which they are entitled
to be paid under this Section 5, then the entire assets available to be
distributed to the Corporation’s stockholders shall be distributed pro rata
among such holders of Series E Preferred and holders of Parity Stock in
proportion to the full amounts to which such holders would otherwise be
respectively entitled if all amounts thereon were paid in full. Not less than
thirty days prior to the payment date stated therein, the Corporation shall mail
written notice of any such liquidation, dissolution or winding up to each record
holder of Series E Preferred, setting forth in reasonable detail the amount of
proceeds to be paid with respect to each Series E Preferred Share in connection
with such liquidation, dissolution or winding up.
               (b) Residual Distributions. If the respective aggregate
liquidating distributions to which all holders of Series E Preferred and all
holders of any Parity Stock are entitled pursuant to Section 5(a) have been
paid, the holders of Junior Stock shall be entitled to receive all remaining
assets of the Corporation according to their respective rights and preferences.
               (c) Merger, Consolidation and Sale of Assets Not Liquidation. For
purposes of this Section 5, the merger or consolidation of the Corporation with
any other corporation or other entity, including a merger or consolidation in
which the holders of Series E Preferred receive cash, securities or other
property for their shares, or the sale, lease or exchange

4



--------------------------------------------------------------------------------



 



(for cash, securities or other property) of all or substantially all of the
assets of the Corporation, shall not constitute a liquidation, dissolution or
winding up of the Corporation.
          Section 6. Redemptions.

  (a)   Optional Redemption.

                    (i) Except pursuant to Section 6(b), the Corporation may not
redeem the Series E Preferred prior to July [•], 2010. From and after July [•],
2010, the Corporation may at any time and from time to time redeem all or any
portion of the Series E Preferred Shares then outstanding pursuant to this
Section 6(a) (an “Optional Redemption”). Upon the consummation of any Optional
Redemption, the Corporation shall pay to each holder of Series E Preferred a
price per Series E Preferred Share (with respect to each Series E Preferred
Share to be redeemed in such Optional Redemption, the “Optional Redemption
Price”) equal to:

  (A)   if such redemption occurs at any time after July [•], 2010 but on or
prior to July [•], 2012, then 120% of the sum of the Liquidation Value thereof
and all accumulated, accrued and unpaid dividends thereon (whether accrued with
respect to the Liquidation Value or any previously accrued dividends);     (B)  
if such redemption occurs at any time after July [•], 2012 but on or prior to
July [•], 2014, then 115% of the sum of the Liquidation Value thereof and all
accumulated, accrued and unpaid dividends thereon (whether accrued with respect
to the Liquidation Value or any previously accrued dividends); and     (C)   if
such redemption occurs at any time after July [•], 2014, then 100% of the sum of
the Liquidation Value thereof and all accumulated, accrued and unpaid dividends
thereon (whether accrued with respect to the Liquidation Value or any previously
accrued dividends);

provided that if a Change of Control occurs on or prior to the one-year
anniversary of the date on which an Optional Redemption is consummated pursuant
to this Section 6(a)(i), then the Corporation shall, simultaneously with or
prior to such Change of Control, pay to each holder of Series E Preferred an
amount per share, in cash, equal to the positive difference, if any, between
(1) the Change of Control Price that would have been payable had such prior
redemption been consummated as a Mandatory Redemption pursuant to Section 6(b),
and (2) the applicable Optional Redemption Price.
                    (ii) The Corporation shall deliver notice of an Optional
Redemption to the holders of Series E Preferred at least fifteen days prior to
the date of such Optional Redemption (the “Optional Redemption Date”). Such
notice shall state the Optional Redemption Date, the Optional Redemption Price,
the number of shares of Series E Preferred to be redeemed, and the place or
places where certificates for shares of Series E Preferred are to be

5



--------------------------------------------------------------------------------



 



surrendered to the Corporation for redemption by Series E Preferred holder, in
the manner and at the place designated.
                    (iii) The number of Series E Preferred Shares to be redeemed
from each holder thereof in an Optional Redemption pursuant to this Section 6(a)
shall be the number of Series E Preferred Shares determined by multiplying the
total number of Series E Preferred Shares to be redeemed times a fraction, the
numerator of which shall be the total number of Series E Preferred Shares then
held by such holder and the denominator of which shall be the total number of
Series E Preferred Shares then outstanding.
               (b) Mandatory Redemption.
                    (i) Immediately prior to or simultaneously with the
occurrence of a Change of Control or at such later time as may be specified in
writing by any holder of the Series E Preferred, the Corporation shall redeem
(such redemption, the “Mandatory Redemption”), upon election in writing by such
holder of Series E Preferred, all of the Series E Preferred then outstanding and
pay to each holder of Series E Preferred a price per Series E Preferred Share
(the “Change of Control Price”) equal to the Liquidation Value thereof (and the
accumulated, accrued and unpaid dividends thereon (whether accrued with respect
to the Liquidation Value or any previously accrued dividends)) plus a premium
equal to 200% of the sum of (A) the Liquidation Value thereof and (B) all
accumulated, accrued and unpaid dividends thereon (whether accrued with respect
to the Liquidation Value or any previously accrued dividends).
                    (ii) The Corporation shall provide each holder of Series E
Preferred with not less than fifteen days’ written notice prior to the
occurrence of a Change of Control (the date on which such Change of Control
occurs, the “Mandatory Redemption Date”) or entering into an agreement providing
for such Change of Control or, in the case of a Change of Control referred to in
clause (ii) of the definition thereof pursuant to a tender offer of which the
Corporation has no prior knowledge, promptly after the Corporation discovers
that the Change of Control will occur or has occurred. Such notice shall
describe in reasonable detail the material terms and the Mandatory Redemption
Date (or anticipated timing, in the case of an agreement) to each holder of
Series E Preferred, and the Corporation shall give each holder of Series E
Preferred prompt written notice of any material change in the terms or timing of
such transaction. Any such notice also shall state the Change of Control Price
and that the holder is to surrender to the Corporation, at the place or places
where certificates for shares of Series E Preferred are to be surrendered for
redemption, in the manner and at the price designated, the certificate or
certificates representing the shares of Series E Preferred to be redeemed.
               (c) Mechanics of Redemption. Upon receipt of payment of the
Optional Redemption Price (in the case of an Optional Redemption) or the Change
of Control Price (in the case of the Mandatory Redemption) with respect to each
Series E Preferred Share to be redeemed by the holders of Series E Preferred,
each holder of Series E Preferred will deliver the certificate(s) evidencing the
Series E Preferred to be redeemed by the Corporation, unless such holder is
awaiting receipt of a new certificate evidencing such shares from the
Corporation pursuant to another provision hereof.

6



--------------------------------------------------------------------------------



 



               (d) Dividends After Redemption Date. No Series E Preferred Share
shall be entitled to any dividends accruing after the date on which Optional
Redemption Price (in the case of an Optional Redemption) or the Change of
Control Price (in the case of the Mandatory Redemption) of such Series E
Preferred Share is paid to the holder of such Series E Preferred Share. On such
date, all rights of the holder of such Series E Preferred Share shall cease, and
such Series E Preferred Share shall no longer be deemed to be issued and
outstanding.
          Section 7. Other Rights.
               (a) Board Representation.
                    (i) From and after the Effective Date until the Common
Expiration Date, the Majority Trailer Investors may nominate five directors
(collectively, the “Investor Directors”) to be elected to the Board. Any such
nominee for Investor Director shall be subject to (A) the reasonable approval of
the Board’s Nominating and Corporate Governance Committee (the “Governance
Committee”) (such approval not to be unreasonably withheld, conditioned or
delayed), and (B) satisfaction of all legal and governance requirements
regarding service as a director of the Corporation; provided that the
Corporation shall, at the reasonable request of the Majority Trailer Investors,
so long as such request is not inconsistent with applicable law or exchange
requirements, amend or modify any such requirements so as not to any way impede
the right of the Majority Trailer Investors to nominate directors. On the
Effective Date, the Corporation shall cause the five initial Investor Directors
who are named in Section 4.1 of the Investor Rights Agreement to be elected and
appointed to the Board. The Corporation from time to time shall take all actions
necessary or reasonably required such that the number of members on the Board
shall (1) except as otherwise provided herein, consist of no more than seven
non-Investor Directors, and (2) if necessary, be increased such that there are
sufficient seats on the Board for the Investor Directors to serve on the Board
and such vacancies (the “Investor Director Seats”) shall be filled by the
Investor Directors, effective as of the Effective Date (or, if later, then the
date that the Majority Trailer Investors determine to appoint such Investor
Directors). Each Investor Director appointed pursuant to this Section 7(a)(i)
shall continue to hold office until such Investor Director’s term expires,
subject, however, to prior death, resignation, retirement, disqualification or
termination of term of office as provided in Section 7(a)(iii).
                    (ii) Prior to the Common Expiration Date, at each meeting of
the Corporation’s stockholders at which the election of directors to the
Investor Director Seats is to be considered, the Corporation shall, subject to
the provisions of Section 7(a)(i) and Section 7(a)(iii), nominate the Investor
Director(s) designated by the Majority Trailer Investors for election to the
Board by the holders of voting capital stock and solicit proxies from the
Corporation’s stockholders in favor of the election of Investor Directors.
Subject to the provisions of Section 7(a)(i) and Section 7(a)(iii), the
Corporation shall use all reasonable best efforts to cause each Investor
Director to be elected to the Board (including voting all unrestricted proxies
in favor of the election of such Investor Director and including recommending
approval of such Investor Director’s appointment to the Board) and shall not
take any action which would diminish the prospects of such Investor Director(s)
of being elected to the Board.

7



--------------------------------------------------------------------------------



 



                    (iii) The right of the Majority Trailer Investors to
designate the Investor Directors pursuant to Section 7(a)(i) and
Section 7(a)(ii) shall terminate on the Common Expiration Date. If the right of
the Majority Trailer Investors to nominate Investor Directors terminates
pursuant to the immediately preceding sentence, then each Investor Director
shall promptly submit his or her resignation as a member of the Board and each
applicable Sub Board with immediate effect.
                    (iv) Any elected Investor Director may resign from the Board
at any time by giving written notice to the Board. The resignation is effective
without acceptance when the notice is given to the Board, unless a later
effective time is specified in the notice.
                    (v) So long as the Majority Trailer Investors retain the
right to designate Investor Directors, the Corporation shall use all reasonable
best efforts to remove any Investor Director only if so directed in writing by
the Majority Trailer Investors.
                    (vi) In the event of a vacancy on the Board resulting from
the death, disqualification, resignation, retirement or termination of term of
office of an Investor Director nominated by the Majority Trailer Investors, the
Corporation shall use all reasonable best efforts to fill such vacancy with a
representative designated by the Majority Trailer Investors as provided
hereunder, in either case, to serve until the next annual or special meeting of
the stockholders (and at such meeting, such representative, or another
representative designated by the Majority Trailer Investors, will be elected to
the Board in the manner set forth in Section 7(a)(ii)).
                    (vii) The Investor Directors and the Board Observer, if any,
shall be entitled to reimbursement of reasonable expenses incurred in such
capacities, but shall not otherwise be entitled to any compensation from the
Corporation in such capacities as Investor Directors or the Board Observer.
                    (viii) Until the Majority Trailer Investors cease to hold,
or cease to “beneficially own” (within the meaning of Rule 13d-3 under the
Exchange Act) at least 2% of the issued and outstanding Common Stock of the
Corporation, the Majority Trailer Investors shall have the right to designate
one non-compensated, non-voting observer (the “Board Observer”) to attend all
meetings of the Board as an observer. The Board Observer shall not attend
executive sessions or committee meetings without the consent of the majority of
the members of the Board or committee members; provided that the Board Observer
shall be entitled to attend all meetings of the Audit Committee. The Board
Observer shall be entitled to notice of all meetings of the Board and the Audit
Committee in the manner that notice is provided to members of the Board or the
Audit Committee, as applicable, shall be entitled to receive all materials
provided to members of the Board and the Audit Committee, shall be entitled to
attend (whether in person, by telephone, or otherwise), subject to the
restriction set forth in the immediately preceding sentence, all meetings of the
Board and the Audit Committee as a non-voting observer.
                    (ix) Subject to (A) the reasonable approval of the
Governance Committee (such approval not to be unreasonably withheld, conditioned
or delayed), and (B) satisfaction of all legal and governance requirements
regarding service as a director or member

8



--------------------------------------------------------------------------------



 



of any committee of the Corporation or any of its Subsidiaries, at the request
of the Majority Trailer Investors, the Corporation shall cause the Investor
Directors to have proportional representation (relative to their percentage on
the whole Board, but in no event less than one representative) on the boards (or
equivalent governing body) of each Subsidiary (each, a “Sub Board”), and each
committee of the Board (other than the Audit Committee of the Board (the “Audit
Committee”) to the extent prohibited by applicable law or exchange requirements
but shall allow one representative to attend meetings of the Audit Committee as
a non-voting observer) and each Sub Board. The Corporation shall at the
reasonable request of the Majority Trailer Investors, so long as such request is
not inconsistent with applicable law or exchange requirements, amend or modify
any requirements regarding service as a director or member of any committee of
the Corporation or any of its Subsidiaries.
                    (x) The Corporation shall purchase and maintain directors’
and officers’ liability insurance policy covering each Investor Director
effective from the Effective Date (or such later date as such Investor Director
is appointed pursuant to Section 7(a)(i) or Section 7(a)(ii)) and shall purchase
and maintain for a period of not less than six years from the date of any
Investor Director’s death, resignation, retirement, disqualification or
termination of term of office as provided in Section 7(a)(iii), a directors’ and
officers’ liability insurance tail policy for such Investor Director.
          (b) Approval of the Majority Trailer Investors.
                    (i) From and after the Effective Date until the Preferred
Expiration Date, the Corporation and the Board shall not, and shall take all
action possible to ensure that each Subsidiary of the Corporation shall not,
without the prior written consent of the Majority Trailer Investors (which
consent may be withheld in their sole discretion) take any of the following
actions or engage in any of the following transactions:
                    (A) directly or indirectly declare or make any Restricted
Payment except for payments with respect to the Series E Preferred, Series F
Preferred or Series G Preferred (including, in each case, any redemption
thereof) as permitted by the Certificates of Designation;
                    (B) authorize, issue or enter into any agreement providing
for the issuance (contingent or otherwise) of (1) any notes or debt securities
containing equity or voting features (including any notes or debt securities
convertible into or exchangeable for capital stock or other equity securities,
issued in connection with the issuance of capital stock or other equity
securities or containing profit participation features) or (2) any capital
stock, other equity securities or equity-linked securities (or any securities
convertible into or exchangeable for any capital stock or other equity
securities), except for the issuance of the Registrable Securities;
                    (C) make any loans or advances to, guarantees for the
benefit of, or investments in, any Person (other than the Corporation or a
wholly-owned direct or indirect Subsidiary of the Corporation), except for
(1) reasonable advances to employees in the ordinary course of business
consistent with past practice, (2) investments having a stated maturity no
greater than one year from the date on which the

9



--------------------------------------------------------------------------------



 



Corporation or any of its Subsidiaries makes such investment in (a) obligations
of the United States government or any agency thereof or obligations guaranteed
by the United States government, (b) certificates of deposit of commercial banks
having combined capital and surplus of at least $500 million and fully insured
by the Federal Deposit Insurance Corporation, or (c) commercial paper with a
rating of at least “Prime-1” by Moody’s Investors Service, Inc., and
(3) investments expressly permitted pursuant to Section 7(b)(i)(E);
               (D) liquidate, dissolve or effect a recapitalization or
reorganization in any form of transaction (including any reorganization into a
limited liability company, a partnership or any other non-corporate entity which
is treated as a partnership for federal income tax purposes), unless, in the
case of a recapitalization or reorganization, such transaction would result in a
Change of Control and the Corporation pays to the holders of the Series E
Preferred, the Series F Preferred and the Series G Preferred all amounts then
due and owing under the Series E Preferred, the Series F Preferred and the
Series G Preferred (including the premium payable in connection with any
redemption relating to a Change of Control) prior to or contemporaneous with the
consummation of such transaction;
               (E) directly or indirectly acquire or enter into, or permit any
Subsidiary to acquire or enter into, any interest in any Person, business or
joint venture (in each case, whether by a purchase of assets, purchase of stock,
merger or otherwise), except for acquisitions involving aggregate consideration
(whether payable in cash or otherwise) not to exceed $5,000,000 in the aggregate
if, at the time of any such acquisition, the Corporation and its Subsidiaries
have availability for draw-downs under the Senior Loan Agreement in an amount
equal to or exceeding $20,000,000 and the ratio of the aggregate Indebtedness of
the Corporation and its Subsidiaries as of the most recent month end to the
previous twelve-month EBITDA (as each such term is defined in the Senior Loan
Agreement, as in effect on the Effective Date) (such ratio, the “Leverage
Ratio”) after giving effect to such acquisition is less than 6:1;
               (F) reclassify or recapitalize any securities of the Corporation
or any of its Subsidiaries, unless such reclassification or recapitalization
would result in a Change of Control and the Corporation pays to the holders of
the Series E Preferred, the Series F Preferred and the Series G Preferred all
amounts then due and owing under the Series E Preferred, the Series F Preferred
and the Series G Preferred (including the premium payable in connection with any
redemption relating to a Change of Control) prior to or contemporaneous with the
consummation of such reclassification or recapitalization;
               (G) enter into, or permit any Subsidiary to enter into, any line
of business other than the lines of business in which those entities are
currently engaged and other activities reasonably related thereto;
               (H) enter into, amend, modify or supplement any agreement,
commitment or arrangement with any of the Corporation’s or any of its
Subsidiaries’ Affiliates, except for customary employment arrangements and
benefit

10



--------------------------------------------------------------------------------



 



programs on reasonable terms and except as otherwise expressly contemplated by
this Certificate of Designation, the Investor Rights Agreement or the Purchase
Agreement;
               (I) create, incur, guarantee, assume or suffer to exist, or
permit any Subsidiary to create, incur, guarantee, assume or suffer to exist,
any Indebtedness, other than (1) Indebtedness pursuant to the Existing Loan
Agreement (and refinancings thereof in an aggregate principal amount not in
excess $100,000,000 on substantially similar terms), and (2) Indebtedness in an
aggregate amount not to exceed $10,000,000, provided that, in the case of this
subclause (2), such Indebtedness is created, incurred, guaranteed, assumed or
suffered to exist solely to satisfy the Corporation’s and its Subsidiaries’
working capital requirements and the interest rate per annum applicable to such
Indebtedness does not exceed 9% and the Leverage Ratio after giving effect to
such creation, incurrence, guaranty, assumption of sufferance does not exceed
3:1;
               (J) (A) engage in any transaction that results in a Change of
Control unless the Corporation pays to the holders of the Series E Preferred,
the Series F Preferred and the Series G Preferred all amounts then due and owing
under the Series E Preferred, the Series F Preferred and the Series G Preferred
(including the premium payable in connection with any redemption relating to a
Change of Control) prior to or contemporaneous with the consummation of such
transaction, or (B) sell, lease or otherwise dispose of more than 2% of the
consolidated assets of the Corporation and its Subsidiaries (computed on the
basis of book value, determined in accordance with GAAP, or fair market value,
determined by the Board in its reasonable good faith judgment) in any
transaction or series of related transactions, other than (1) sales of inventory
in the ordinary course of business, (2) the arm’s length sale to a third Person
that is not an Affiliate of the Corporation or any of its Subsidiaries of the
real estate and manufacturing facilities of the Corporation that have been
previously identified to Trailer, and (3) in the event that such transaction
would result in a Change of Control and the Corporation pays to the holders of
the Series E Preferred, the Series F Preferred and the Series G Preferred all
amounts then due and owing under the Series E Preferred, the Series F Preferred
and the Series G Preferred (including the premium payable in connection with any
redemption relating to a Change of Control) prior to or contemporaneous with the
consummation of such transaction;
               (K) become subject to any agreement or instrument which by its
terms would (under any circumstances) restrict (A) the right of any Subsidiary
to make loans or advances or pay dividends to, transfer property to, or repay
any Indebtedness owed to, the Corporation or any Subsidiary or (B) restrict the
Corporation’s or any of its Subsidiaries’ right or ability to perform the
provisions of this Certificate of Designation, the Investor Rights Agreement or
any of the other Transaction Documents or to conduct its business as conducted
as of the Effective Date;
               (L) make any amendment to or rescind (including, in each case, by
merger or consolidation) any provision of the certificate of incorporation,
articles of incorporation, by-laws or similar organizational documents of the
Corporation or any of its Subsidiaries, or file any resolution of the board of
directors, board of managers or similar governing body with the applicable
secretary of state of the state of

11



--------------------------------------------------------------------------------



 



formation of the Corporation or any of its Subsidiaries which would increase the
number of authorized shares of Common Stock or Preferred Stock or adversely
affect or otherwise impair the rights of the Investors under the Transaction
Documents (including the relative preferences and priorities of the Series E
Preferred, the Series F Preferred or the Series G Preferred); or
               (M) (1) increase the size of the Board or any Sub Board or
(2) create or change any committee of the Board or any Sub Board.
               (ii) If the Corporation violates or is in breach of the Financial
Performance Levels, until the Preferred Expiration Date, the Corporation and the
Board shall not, and shall take all action possible to ensure that each
Subsidiary of the Corporation shall not, without the prior written consent of
the Majority Trailer Investors (which consent may be withheld in their sole
discretion) take any of the following actions or engage in any of the following
transactions:
               (A) approve the annual budget of the Corporation and its
Subsidiaries for any fiscal year or deviate from any annual budget by more than
10% in the aggregate; or
               (B) approve the employment or termination by the Board of any
member of senior management of the Corporation.
          (c) Affirmative Covenants. From and after the Effective Date until the
Preferred Expiration Date, the Corporation and the Board shall, and shall take
all action possible to ensure that each Subsidiary of the Corporation shall,
unless it has received the prior written consent of the Majority Trailer
Investors (which consent may be withheld in their sole discretion):
               (i) at all times cause to be done all things necessary or
reasonably required to maintain, preserve and renew its corporate existence and
all material licenses, authorizations and permits necessary or reasonably
required to the conduct of its businesses;
               (ii) maintain and keep its material properties in good repair,
working order and condition (normal wear and tear excepted), and from time to
time make all necessary or reasonably required repairs, renewals and
replacements so that its businesses may be properly and advantageously conducted
in all material respects at all times; provided that in no event shall this
Section 7(d)(ii) be deemed to require the making of capital expenditures in
excess of the amount approved by the Board;
               (iii) pay and discharge when payable all taxes, assessments and
governmental charges imposed upon its properties or upon the income or profits
therefrom (in each case, before the same becomes delinquent and before penalties
accrue thereon) and all material claims for labor, materials or supplies which
if unpaid would by law become a Lien upon any of its property, unless and to the
extent that the same are being contested in good faith and by appropriate
proceedings and adequate reserves (as determined in accordance with

12



--------------------------------------------------------------------------------



 



generally accepted accounting principles, consistently applied) have been
established on its books and financial statements with respect thereto;
               (iv) comply with all other material obligations which it incurs
pursuant to any Material Contract (as such term is defined in the Purchase
Agreement), as such obligations become due, unless and to the extent that the
same are being contested in good faith and by appropriate proceedings and
adequate reserves (as determined in accordance with generally accepted
accounting principles, consistently applied) have been established on its books
and financial statements with respect thereto;
               (v) comply with all applicable laws, rules and regulations of all
governmental authorities in all material respects;
               (vi) apply for and continue in force with reputable insurance
companies adequate insurance covering risks of such types and in such amounts as
are customary for companies of similar size as the Corporation and its
Subsidiaries and engaged in similar lines of business as the Corporation and its
Subsidiaries;
               (vii) maintain proper books of record and account which present
fairly in all material respects its financial condition and results of
operations and make provisions on its financial statements for all such proper
reserves as in each case are required in accordance with GAAP; and
               (viii) reserve and keep available out of the authorized but
unissued shares of Common Stock, solely for the purpose of providing for the
exercise of the Warrant, such number of shares of Common Stock as shall from
time to time equal the number of shares sufficient to permit the exercise of the
Warrant.
          (d) Information Rights.
               (i) For so long as (x) the Preferred Investors hold at least 10%
of the Preferred Stock issued pursuant to the Purchase Agreement or (y) the
Common Investors in the aggregate hold, or “beneficially own” (within the
meaning of Rule 13d-3 under the Exchange Act) at least 10% of the issued and
outstanding Common Stock of the Corporation, at any time that the Corporation is
not required to file periodic reports with the SEC, the Corporation shall
deliver to each Preferred Investor and/or Common Investor, as applicable:
                    (A) as soon as practicable, but in any event within ninety
days after the end of each fiscal year of the Corporation, for each of the
Corporation and each of its Subsidiaries, an income statement for such fiscal
year, a balance sheet, and statement of stockholder’s equity as of the end of
such fiscal year, and a statement of cash flows for such fiscal year, such
year-end financial reports to be in reasonable detail, prepared in accordance
with GAAP, and audited and certified by a nationally recognized accounting firm
selected by the Corporation and reasonably acceptable to the Majority Common
Investors;
                    (B) as soon as practicable, but in any event within thirty
days after the end of each of the first three quarters of each fiscal year of
the Corporation,

13



--------------------------------------------------------------------------------



 



for the Corporation and each of its Subsidiaries, an unaudited income statement
for such quarter, statement of cash flows for such quarter and an unaudited
balance sheet as of the end of such quarter;
                    (C) as promptly as practicable but in any event within
thirty days of the end of each month, an unaudited income statement and
statement of cash flows for such month, and a balance sheet for and as of the
end of such month, in reasonable detail;
                    (D) with respect to the financial statements called for in
subsections (B) and (C) of this Section 7(d)(i), an instrument executed by the
Chief Financial Officer or Chief Executive Officer of the Corporation and
certifying that such financial statements were prepared in accordance with GAAP
consistently applied with prior practice for earlier periods (with the exception
of footnotes that may be required by GAAP) and fairly present in all material
respects the financial condition of the Corporation and its Subsidiaries and its
results of operation for the period specified, subject to year-end audit
adjustment;
                    (E) notices of events that have had or could reasonably be
expected to have a material and adverse effect on the Corporation and its
Subsidiaries, taken as a whole, as soon as practicable following the occurrence
of any such event; and
                    (F) such other information relating to the financial
condition, business, prospects or corporate affairs of the Corporation and its
Subsidiaries as any Preferred Investor or Common Investor may from time to time
reasonably request.
               (ii) Notwithstanding the foregoing, at all times, the Corporation
shall use commercially reasonable efforts to deliver the financial statements
listed Section 7(d)(i)(A), Section 7(d)(i)(B) and Section 7(d)(i)(C) promptly
after such statements are internally available.
               (iii) For so long as (A) the Preferred Investors hold at least
10% of the Preferred Stock issued pursuant to the Purchase Agreement or (B) the
Common Investors in the aggregate hold, or “beneficially own” (within the
meaning of Rule 13d-3 under the Exchange Act) at least 10% of the issued and
outstanding Common Stock of the Corporation, (a) the Corporation shall permit
each Preferred Investor and/or Common Investor, as applicable, together with
such Investor’s consultants and advisors, to visit and inspect the Corporation’s
and its Subsidiaries’ properties, to examine their respective books of account
and records and to discuss the Corporation’s and its Subsidiaries’ affairs,
finances and accounts with their respective officers and employees, all at such
reasonable times as may be requested by such Investor, and (b) the Corporation
shall, with reasonable promptness, provide to each Preferred Investor and/or
Common Investor, as applicable, such other information and financial data
concerning the Corporation and its Subsidiaries as such Investor may reasonably
request.
               (iv) For so long as (A) the Trailer Investors hold at least 10%
of the Preferred Stock issued pursuant to the Purchase Agreement or (B) the
Trailer Investors in the aggregate hold, or “beneficially own” (within the
meaning of Rule 13d-3 under the Exchange

14



--------------------------------------------------------------------------------



 



Act) at least 10% of the issued and outstanding Common Stock of the Corporation,
the Corporation shall pay the reasonable fees and expenses of any consultant or
professional advisor that the Majority Trailer Investors may engage in
connection with the Trailer Investors’ interests in the Corporation.
               (v) For so long as (A) the Preferred Investors hold at least 10%
of the Preferred Stock issued pursuant to the Purchase Agreement or (B) the
Common Investors in the aggregate hold, or “beneficially own” (within the
meaning of Rule 13d-3 under the Exchange Act) at least 10% of the issued and
outstanding Common Stock of the Corporation, the Corporation shall provide to
each Preferred Investor and/or Common Investor, as applicable, not later than
thirty days before the beginning of each fiscal year of the Corporation, but in
any event, ten days prior to presenting such budget to the Board, an annual
budget prepared on a monthly basis for the Corporation and its Subsidiaries for
such fiscal year (displaying anticipated statements of income and cash flows and
balance sheets), and promptly upon preparation thereof any other significant
budgets or forecasts prepared by the Corporation and any revisions of such
annual or other budgets or forecasts.
          (e) Right Of First Refusal.
               (i) From and after the Closing Date until the Preferred
Expiration Date, the Trailer Investors shall have the right, at their election
in accordance with this Section 7(e), to participate in any Subsequent
Financing. The Trailer Investors may elect to provide all or any portion of the
Subsequent Financing.
               (ii) At least forty-five days prior to the anticipated
consummation of any Subsequent Financing, the Corporation shall deliver a
written notice (each, a “Subsequent Financing Notice”) to each Trailer Investor.
The Subsequent Financing Notice shall disclose in reasonable detail the proposed
terms and conditions of the Subsequent Financing, the amount of proceeds
intended to be raised thereunder and the identity, and ownership of capital
stock of the Corporation (if applicable), of any other prospective participants
in such Subsequent Financing, and shall include a term sheet or similar document
relating thereto as an attachment. The Subsequent Financing Notice shall
constitute a binding offer to enter into the Subsequent Financing with each
Trailer Investor on the terms and conditions set forth in such Subsequent
Financing Notice.
               (iii) Each Trailer Investor may elect to participate in such
Subsequent Financing and shall have the right, subject to Section 7(e)(v) below,
to fund all or any portion of the Subsequent Financing on the terms and subject
to the conditions specified in the Subsequent Financing Notice by delivering
written notice of such election to the Corporation within forty days after the
delivery of the Subsequent Financing Notice to the Trailer Investors (the
“Election Period”). If the Trailer Investors elect to participate in the
Subsequent Financing, then the closing of the Subsequent Financing shall occur
on the date specified in the Subsequent Financing Notice or on such other date
as otherwise may be agreed by the Corporation and the Trailer Investors
participating in such Subsequent Financing. If the Trailer Investors fail to
deliver such election notices prior to the end of the Election Period, then the
Trailer Investors shall be deemed to have notified the Corporation that they do
not elect to participate in such Subsequent Financing.

15



--------------------------------------------------------------------------------



 



               (iv) If any Trailer Investor declines to participate in the
Subsequent Financing with respect to its full Pro Rata Portion, then each
Trailer Investor electing to purchase its full Pro Rata Portion shall have the
right to purchase up to (A) its Pro Rata Portion of the Subsequent Financing,
plus (B) a pro rata amount (based upon the relative amount of the participating
Trailer Investors’ respective Pro Rata Portions) of the aggregate unallocated
Pro Rata Portions of the other Trailer Investors. For purposes of clarity,
(1) in the event that there is any amount of a Subsequent Financing that is not
requested to be purchased by a Trailer Investor, then any other Trailer Investor
shall have the right to purchase such remaining amount of the Subsequent
Financing and (2) in no event shall the Trailer Investors have the right to
purchase more than 100% of the amount the Subsequent Financing described in any
Subsequent Financing Notice, in the aggregate. For purposes hereof, “Pro Rata
Portion” means a fraction, the numerator of which is the Total Value of
Securities held by a Trailer Investor participating under this Section 7(e)(iv),
and the denominator of which is the sum of the aggregate Total Value of
Securities held by all Trailer Investors participating under this
Section 7(e)(iv).
               (v) If any portion of a Subsequent Financing is not funded by the
Trailer Investors or the Person identified in the Subsequent Financing Notice
within sixty days after the delivery of the relevant Subsequent Financing Notice
to the Trailer Investors on the same terms described in such Subsequent
Financing Notice, then prior to consummating any subsequent Subsequent
Financing, the Corporation must deliver a new Subsequent Financing Notice to the
Trailer Investors and otherwise follow the procedures set forth in this
Section 7(e) (and, for the avoidance of doubt, the Trailer Investors will again
have the right of participation set forth above in this Section 7(e)).
               (vi) Notwithstanding any other provision in this Certificate of
Designation to the contrary, the Trailer Investors’ rights to participate in any
Subsequent Financing shall be subject to such participation not causing a
violation of the NYSE Limitation; provided, however, that the Corporation shall
use all commercially reasonable efforts to discuss and explore ways to enable
the Trailer Investors to participate in any Subsequent Financing in compliance
with the NYSE Limitation.
               (vii) Upon reasonable prior notice, the Corporation shall make
available, during normal business hours, for inspection and review by the
Trailer Investors and the representatives of and advisors to the Trailer
Investors, all financial and other records, all SEC Filings and other filings
with the SEC, and all other corporate documents and properties of the
Corporation as may be reasonably necessary for the purpose of such review, and
cause the Corporation’s officers, directors and employees, within a reasonable
time period, to supply all such information reasonably requested by the Trailer
Investors or any such representative or advisor, in each case, for the sole
purpose of enabling the Trailer Investors and such representatives and advisors
and their respective accountants and attorneys to conduct due diligence with
respect to the Corporation in connection with such Subsequent Financing.
               (viii) The Corporation shall not disclose material non-public
information to the Trailer Investors, or to advisors to or representatives of
the Trailer Investors, unless prior to disclosure of such information the
Corporation identifies such information as being material non-public information
and provides the Trailer Investors, such advisors and representatives with the
opportunity to accept or refuse to accept such material non-public

16



--------------------------------------------------------------------------------



 



information for review and any Trailer Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Corporation with respect thereto; provided, however, that the foregoing shall
not restrict the Corporation from disclosing material non-public information to
any director or Board Observer, or to their advisors or representatives.
     Section 8. Events of Noncompliance.
          (a) Definition. An “Event of Noncompliance” shall have occurred if:
               (i) the Corporation fails to make any regular quarterly payment
of dividends in cash with respect to the Series E Preferred, beginning with the
September 30, 2011 Dividend Payment Date;
               (ii) the Corporation fails to make any redemption payment with
respect to the Series E Preferred which it is required to make hereunder,
whether or not such payment is legally permissible or is prohibited by any
agreement to which the Corporation is subject;
               (iii) the Corporation breaches or otherwise fails to perform or
observe any covenant or agreement set forth in Section 7 hereof or Article II of
the Investor Rights Agreement and, if such breach, failure or Event of
Noncompliance, as applicable, is capable of being cured, such breach or failure
continues for a period of thirty days or longer;
               (iv) any representation or warranty contained in Section 3.2, 3.3
or 3.4 of the Purchase Agreement was not true and correct in all respects, at
and as of the Issuance Date;
               (v) the Corporation violates or is in breach of the Financial
Performance Levels (as defined in the Investor Rights Agreement) and such
violation continues for a period of one hundred eighty days or longer; or
               (vi) the Corporation or any Subsidiary makes an assignment for
the benefit of creditors or admits in writing its inability to pay its debts
generally as they become due; or an order, judgment or decree is entered
adjudicating the Corporation or any of its Subsidiaries bankrupt or insolvent;
or any order for relief with respect to the Corporation or any of its
Subsidiaries is entered under the Federal Bankruptcy Code; or the Corporation or
any of its Subsidiaries petitions or applies to any tribunal for the appointment
of a custodian, trustee, receiver or liquidator of the Corporation or any of its
Subsidiaries or of any substantial part of the assets of the Corporation or any
of its Subsidiaries, or commences any proceeding (other than a proceeding for
the voluntary liquidation and dissolution of a Subsidiary of the Corporation)
relating to the Corporation or any of its Subsidiaries under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or any such petition or application is
filed, or any such proceeding is commenced, against the Corporation or any of
its Subsidiaries and either (A) the Corporation or any such Subsidiary by any
act indicates its approval thereof, consent thereto or acquiescence therein or
(B) such petition, application or proceeding is not dismissed within sixty days.

17



--------------------------------------------------------------------------------



 



          The foregoing shall constitute Events of Noncompliance whatever the
reason or cause for any such Event of Noncompliance and whether it is voluntary
or involuntary or is effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body and regardless of the effects of any
subordination provisions.
          (b) Consequences of Events of Noncompliance.
               (i) If any Event of Noncompliance has occurred and is continuing,
then the dividend rate on the Series E Preferred from and after the occurrence
of such Event of Noncompliance shall increase immediately by an additional 2.0%
per annum, subject to applicable usury laws; provided, that if the Event of
Noncompliance is related to the non payment of the cash dividends beginning with
the September 30, 2011 Dividend Payment Date (whether or not the Corporation is
legally able to pay the dividends), the dividend rate shall automatically
increase to (A) the higher of (X) the then prevailing dividend rate and (Y) the
then prevailing LIBOR rate plus 14.7% plus 2.0% per annum. Any increase of the
dividend rate resulting from the operation of this subparagraph shall terminate
as of the close of business on the date on which no Event of Noncompliance
exists, subject to subsequent increases pursuant to this paragraph.
               (ii) If any Specified Event of Noncompliance has occurred and is
continuing, then the holder or holders of a majority of the Series E Preferred
then outstanding may demand (by written notice delivered to the Corporation),
subject to any limitations contained in the Senior Credit Agreement, immediate
redemption of all or any portion of the Series E Preferred owned by such holder
or holders at a price per Series E Preferred Share equal to the sum of the
Liquidation Value thereof and all accumulated, accrued and unpaid dividends
thereon (whether accrued with respect to the Liquidation Value or any previously
accrued dividends). The Corporation shall give prompt written notice of such
election to the other holders of Series E Preferred (but in any event within
five days after receipt of the initial demand for redemption), and each such
other holder may demand immediate redemption of all or any portion of such
holder’s Series E Preferred by giving written notice thereof to the Corporation
within seven days after receipt of the Corporation’s notice. The Corporation
shall redeem all Series E Preferred as to which rights under this paragraph have
been exercised within twenty days after receipt of the initial demand for
redemption.
               (iii) If any Event of Noncompliance exists, each holder of
Series E Preferred shall also have any other rights which such holder is
entitled to under any contract or agreement at any time and any other rights
which such holder may have pursuant to applicable law.
          Section 9. Conversion. Holders of Series E Preferred shall have no
right to exchange or convert such shares into any other securities.
          Section 10. Voting Rights. Except as otherwise provided herein, in the
Investor Rights Agreement and as otherwise required by applicable law, the
Series E Preferred Shares shall have no voting rights; provided that each holder
of Series E Preferred shall be

18



--------------------------------------------------------------------------------



 



entitled to notice of all stockholders meetings at the same time and in the same
manner as notice is given to all stockholders entitled to vote at such meetings.
          Section 11. Amendment and Waiver. No amendment, modification or waiver
shall be binding or effective with respect to any provision of the Certificate
of Incorporation or the Bylaws that would alter or change the preferences or
special rights of the Series E Preferred Shares without the prior written
consent of the holders of a majority of the Series E Preferred Shares
outstanding at the time such action is taken; provided that no such action shall
change (a) the rate at which or the manner in which dividends on the Series E
Preferred accrue or the times at which such dividends become payable or the
amount payable on redemption of the Series E Preferred or the times at which
redemption of Series E Preferred is to occur, or (b) the percentage required to
approve any change described in this Section 10 without the prior written
consent of the holders of at least 75% of the Series E Preferred then
outstanding; and provided further that no amendment, modification, alteration,
repeal or waiver of the terms or relative priorities of the Series E Preferred
may be accomplished by the merger, consolidation or other transaction of the
Corporation with another corporation or entity unless the Corporation has
obtained the prior written consent of the holders of the applicable percentage
of the Series E Preferred then outstanding.
          Section 12. Registration of Transfer. The Corporation shall keep at
its principal office a register for the registration of Series E Preferred
Shares. Except in connection with Optional Redemption, Mandatory Redemption or
as otherwise set forth herein, upon the surrender of any certificate
representing Series E Preferred Shares at such place, the Corporation shall, at
the request of the record holder of such certificate, execute and deliver (at
the Corporation’s expense) a new certificate or certificates in exchange
therefor representing in the aggregate the number of shares of Series E
Preferred Shares represented by the surrendered certificate. Each such new
certificate shall be registered in such name and shall represent such number of
Series E Preferred Shares as is requested by the holder of the surrendered
certificate and shall be substantially identical in form to the surrendered
certificate, and dividends shall accrue on the Series E Preferred Shares
represented by such new certificate from the date to which dividends have been
fully paid on such Series E Preferred Shares represented by the surrendered
certificate.
          Section 13. Record Holders. To the fullest extent permitted by
applicable law, the Corporation and the transfer agent for Series E Preferred
may deem and treat the record holder of any share of Series E Preferred as the
true and lawful owner thereof for all purposes, and neither the Corporation nor
such transfer agent shall be affected by any notice to the contrary.
          Section 14. Replacement. Upon receipt of evidence reasonably
satisfactory to the Corporation (an affidavit of the registered holder shall be
satisfactory) of the ownership and the loss, theft, destruction or mutilation of
any certificate evidencing shares of Series E Preferred, and in the case of any
such loss, theft or destruction, upon receipt of indemnity reasonably
satisfactory to the Corporation (provided that if the holder is a financial
institution or other institutional investor its own agreement shall be
satisfactory), or, in the case of any such mutilation upon surrender of such
certificate, the Corporation shall (at its expense) execute and deliver in lieu
of such certificate a new certificate of like kind representing the number of
shares

19



--------------------------------------------------------------------------------



 



of Series E Preferred represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.
          Section 15. Redeemed or Otherwise Acquired Shares. Any shares of
Series E Preferred that are redeemed or otherwise acquired by the Corporation by
reason of repurchase, conversion or otherwise shall be automatically and
immediately canceled and shall revert to authorized but unissued shares of
Preferred Stock, provided, that any such cancelled shares of Series E Preferred
shall not be reissued, sold or transferred as shares of Series E Preferred. The
Corporation (without the need for stockholder action) may thereafter take such
appropriate action as may be necessary to reduce the authorized shares of
Series E Preferred accordingly.
          Section 16. Notices. Except as otherwise expressly provided hereunder,
all notices referred to herein shall be in writing and shall be delivered by
registered or certified mail, return receipt requested and postage prepaid, or
by reputable overnight courier service, charges prepaid, and shall be deemed to
have been given when so mailed or sent (a) to the Corporation, at its principal
executive offices, and (b) to any holder of Series E Preferred, at such holder’s
address as it from time to time appears in the stock records of the Corporation
(unless otherwise indicated by any such holder). Notwithstanding anything herein
to the contrary, if Series E Preferred is issued in book-entry form through The
Depository Trust Company or any similar facility, such notices may be given to
the holders of Series E Preferred in any manner permitted by such facility.
          Section 17. Specific Performance. The Corporation hereby acknowledges
and agrees that the failure of the Corporation to perform its obligations
hereunder, including its failure to pay dividends when due and payable, will
cause irreparable injury to the holder of the Series E Preferred, for which
damages, even if available, will not be an adequate remedy. Accordingly, the
Corporation hereby consents to the issuance of injunctive relief by any court of
competent jurisdiction to compel performance of the Corporation’s obligations
and to the granting by any court of the remedy of specific performance of its
obligations hereunder.
          Section 18. No Preemptive Rights. Except as set forth in the Investor
Rights Agreement, no share of Series E Preferred shall have any rights of
preemption whatsoever as to any securities of the Corporation, or any warrants,
rights or options issued or granted with respect thereto, regardless of how such
securities, or such warrants, rights or options, may be designated, issued or
granted.
          Section 19. Limitations under Senior Loan Agreement. Except for
payments for which there is an express provision herein for restrictions related
to the Senior Loan Agreement, in the event a payment is required to be made by
the Corporation hereunder and such payment (or a portion thereof) would not be
permitted to be paid pursuant to the terms of the Senior Loan Agreement, the
Corporation shall not be in default with respect to non-payment of such payment
or the portion thereof, in each case that is not so permitted (the “Deferred
Portion”). The Deferred Portion shall accrue and accumulate at an annual
interest rate equal to the JPMorgan Chase Prime rate (or that of another
nationally recognized financial institution if the JPMorgan Chase Prime rate is
not available) (unless another rate and method of calculation is provided for
herein) until paid and shall become immediately due and payable at the earliest
to

20



--------------------------------------------------------------------------------



 



occur of (a) when permitted by the Senior Loan Agreement and (b) when all loans
under the Senior Loan Agreement have been paid off.
          Section 20. Other Terms. Shares of Series E Preferred shall be subject
to the other terms, provisions and restrictions set forth in the Certificate of
Incorporation with respect to the shares of Preferred Stock of the Corporation.
          Section 21. Indemnity; Expenses.
               (a) The Corporation shall indemnify, exonerate and hold each of
the holders of Series E Preferred (each, an “Indemnified Person”) free and
harmless from and against any and all actions, causes of action, suits, claims,
liabilities, losses, damages and costs and out-of-pocket expenses in connection
therewith (including reasonable attorneys’ and accountants’ fees and expenses)
incurred by the Indemnified Persons or any of them before or after the Date of
Issuance (collectively, the “Indemnified Liabilities”), as a result of, arising
out of, or in any way relating to (i) the operations of the Corporation or any
of its Subsidiaries or (ii) its capacity as a stockholder or owner of securities
of the Corporation (including litigation related thereto); in each case
excluding any loss in value of any investment in the Corporation by any
Indemnified Person; provided that if and to the extent that the foregoing
undertaking may be unavailable or unenforceable for any reason, the Corporation
will make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law. The
rights of any Indemnified Person to indemnification hereunder will be in
addition to any other rights any such Person may have under any other agreement
or instrument referenced above or any other agreement or instrument to which
such Indemnified Person is or becomes a party or is or otherwise becomes a
beneficiary or under law or regulation. None of the Indemnified Persons shall in
any event be liable to the Corporation, any of its Subsidiaries, or any of their
respective affiliates for any act or omission suffered or taken by such
Indemnified Person.
               (b) All reasonable costs and expenses incurred by any holder of
Series E Preferred (i) in exercising or enforcing any rights afforded to such
holder under this Certificate of Designation or the other Transaction Documents,
(ii) in amending, modifying, or revising this Certificate of Designation or any
other Certificate of Designation, the Investor Rights Agreement or the Warrant,
or (iii) in connection with any transaction, claim, or event which such holder
reasonably believes affects the Corporation and as to which such holder seeks
the advice of counsel, shall be paid or reimbursed by the Corporation.
     B. Definitions.
     The following terms shall have the meanings specified:
          “Affiliate” means (i) with respect to the Corporation, (A) any other
Person (other than the Subsidiaries of the Corporation) which directly or
indirectly through one or more intermediaries Controls, is Controlled by, or is
under common Control with, such Person, (B) any Person that owns more than 5% of
the outstanding stock of the Corporation, and (C) any officer, director or
employee of the Corporation, its Subsidiaries or any Person described in
subclause (A) or (B) above with a base salary in excess of $100,000 per year or
with any

21



--------------------------------------------------------------------------------



 



individual related by blood, marriage or adoption to such officer, director or
employee, and (ii) with respect to any Person other than the Corporation, any
other Person which directly or indirectly through one or more intermediaries
Controls, is Controlled by, or is under common Control with, such first Person.
          “Audit Committee” has the meaning set forth in Article Third, Section
7(a)(ix) hereof.
          “Board” has the meaning set forth in Article Second hereof.
          “Board Observer” has the meaning set forth in Article Third, Section
7(a)(viii) hereof.
          “Business Day” means any day except Saturday, Sunday and any day on
which banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.
          “Bylaws” means the amended and restated bylaws of the Corporation, as
they may be amended from time to time.
          “Certificate of Incorporation” has the meaning set forth in Article
Second hereof.
          “Certificate of Designation” means the this Certificate of
Designation, the Series F Certificate of Designation or the Series G Certificate
of Designation, as applicable, and “Certificates of Designation” means each of
the foregoing, collectively.
          “Change of Control” means (i) any sale or other disposition of all or
substantially all of the assets of the Corporation and its Subsidiaries on a
consolidated basis in any transaction or series of related transactions,
(ii) any sale, transfer or issuance or series of related sales, transfers and/or
issuance of shares of the Corporation’s capital stock by the Corporation or any
holder thereof which results in any single Person or group (as defined in Rule
13d-5 of the Exchange Act) other than Trailer or any of its Affiliates becoming
the beneficial owners of greater than 50.0% of the Corporation’s issued and
outstanding Common Stock, (iii) any merger or consolidation to which the
Corporation is a party unless after giving effect to such merger no single
Person or group (as defined in Rule 13d-5 of the Exchange Act) other than other
than Trailer or any of its Affiliates is beneficial owner of capital stock of
the Corporation possessing the voting power (under ordinary circumstances) to
elect a majority of the Board or the surviving Person’s board of directors (or
similar governing body) or becomes the beneficial owner of greater than 50.0% of
the Corporation’s or such surviving Person’s issued and outstanding Common
Stock, (iv) any sale, transfer, issuance or series of related sales, transfers
and/or issuances of shares of the Corporation’s capital stock by the Corporation
or any holder thereof which results in Trailer or any of its Affiliates
acquiring all of the Corporation’s issued and outstanding Common Stock (other
than any portion agreed by any holder of Common Stock to be rolled over or
invested in an Affiliate of Trailer in connection with such acquisition) or a
“going private” transaction of the Corporation that is led by Trailer or any of
its Affiliates, or (v) a merger or consolidation with or into another Person,
pursuant to which the holders of equity or equity linked instruments of the
Corporation at the time of the execution of the agreement to merge or
consolidate own less than 80% of the total equity of the Person surviving or
resulting

22



--------------------------------------------------------------------------------



 



from the merger or consolidation, or of a Person owning a majority of the total
equity of such surviving or resulting Person.
          “Change of Control Price” has the meaning set forth in Article Third,
Section 6(b)(i) hereof.
          “Common Expiration Date” means the date on which the Trailer Investors
cease to hold, or cease to “beneficially own” (within the meaning of Rule 13d-3
under the Exchange Act) at least 10% of the issued and outstanding Common Stock
of the Corporation.
          “Common Investors” means, collectively, (a) the Trailer Investors, to
the extent that the Trailer Investors then hold the Warrant and/or any
Registrable Securities, and (b) the Investors who beneficially own a number of
Registrable Securities (including, for this purpose, Registrable Securities
issuable upon exercise of a Warrant then held by each such Investor) equal to or
greater than one-third of the Registrable Securities that were issuable pursuant
to the Warrant on the Effective Date.
          “Common Stock” means, collectively, the shares of the Corporation’s
Common Stock, par value $0.01 per share.
          “Control” (including the terms “Controlling,” “Controlled by” or
“under common Control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
          “Corporation” has the meaning set forth in Article First hereof.
          “Dividend Payment Date” has the meaning set forth in Article Third,
Section 3(d) hereof.
          “Dividend Period” means the period from, and including, the initial
Issuance Date to, but not including, the first Dividend Payment Date following
the Issuance Date and thereafter, each quarterly period from, and including, the
Dividend Payment Date to, but not including, the next Dividend Payment Date.
          “Dividend Rate” has the meaning set forth in Article Third, Section
3(c) hereof.
          “Effective Date” means August [•], 2009.
          “Election Period” has the meaning set forth in Article Third, Section
7(f)(iii) hereof.
          “Event of Noncompliance” has the meaning set forth in Article Third,
Section 8(a) hereof.
          “Exchange Act” means the United States Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

23



--------------------------------------------------------------------------------



 



          “Existing Loan Agreement” has the meaning set forth in the definition
of Senior Loan Agreement.
          “Fair Market Value” means, for the purposes of valuing the Common
Stock, the average of the closing prices of the Common Stock on the New York
Stock Exchange reporting system or on the principal stock exchange where Common
Stock is traded (as reported in The Wall Street Journal) for a period of five
days consisting of, for the purposes of Article Third, Section 7(e), the date on
which the Subsequent Financing Notice is delivered and the four consecutive
trading days prior to such date; provided that if the Common Stock is not traded
on any exchange or over-the-counter market, then the Fair Market Value shall be
jointly determined in good faith by the Board and the Majority Common Investors.
          “Financial Performance Levels” means any financial covenant (as such
term is commonly understood with respect to credit agreements) as may be in
force from time to time under the Senior Loan Agreement after the relevant test
contained in such financial covenant has been modified by 5% in favor of the
Corporation and its Subsidiaries.
          “GAAP” means United States generally accepted accounting principles,
consistently applied, as in effect from time to time.
          “Governance Committee” has the meaning set forth in Article Third,
Section 7(a)(i) hereof.
          “Indebtedness” means, without duplication, all obligations (including
all obligations for principal, interest, premiums, penalties, fees, and breakage
costs) of the Corporation and its Subsidiaries (i) in respect of indebtedness
for money borrowed (whether current, short-term or long-term, secured or
unsecured, and including all overdrafts and negative cash balances) and
indebtedness evidenced by notes, debentures, bonds or other similar instruments
for the payment of which the Corporation or any of its Subsidiaries is
responsible or liable; (ii) issued or assumed as the deferred purchase price of
property or services, all conditional sale obligations and all obligations under
any title retention agreement (but excluding trade accounts payable and other
accrued current liabilities arising in the ordinary course of business);
(iii) under leases required to be capitalized in accordance with GAAP;
(iv) secured by a Lien against any of its property or assets; (v) for bankers’
acceptances or similar credit transactions issued for the account of the
Corporation or any of its Subsidiaries; (vi) under any currency or interest rate
swap, hedge or similar protection device; (vii) under any letters of credit,
performance bonds or surety obligations; (viii) under any capital debts,
deferred maintenance capital expenditures, distributions payable or income taxes
payable; and (ix) in respect of all obligations of other Persons of the type
referred to in clauses (i) through (viii) the payment of which the Corporation
or any of its Subsidiaries is responsible or liable, directly or indirectly, as
obligor, guarantor, surety or otherwise, including guarantees of such
obligations.
          “Indemnified Liabilities” has the meaning set forth in Article Third,
Section 20(a) hereof.
          “Indemnified Person” has the meaning set forth in Article Third,
Section 20(a) hereof.

24



--------------------------------------------------------------------------------



 



          “Investor Director Seats” has the meaning set forth in Article Third,
Section 7(a)(i) hereof.
          “Investor Directors” has the meaning set forth in Article Third,
Section 7(a)(i) hereof.
          “Investor Rights Agreement” means that certain Investor Rights
Agreement, dated as of the Effective Date, by and between the Corporation and
Trailer Investments, LLC, as such agreement may from time to time be amended,
supplemented or otherwise modified in accordance with its terms.
          “Investor” or “Investors” means, as applicable, Trailer and/or any of
its Permitted Transferees.
          “Issuance Date” has the meaning set forth in Article Third, Section
3(c) hereof.
          “Lien” means any mortgage, pledge, lien, deed of trust, conditional
sale or other title retention agreement, charge or other security interest or
encumbrance securing obligations for the payment of money.
          “Junior Stock” means, collectively, the Common Stock and any capital
stock or other equity security of the Corporation that (i) does not expressly
provide that it ranks senior in preference or priority to or on parity with the
Series E Preferred Shares, or (ii) was not approved by the holders of a majority
of the Series E Preferred Shares then outstanding, except for the Series E
Preferred, the Series F Preferred and the Series G Preferred.
          “Leverage Ratio” has the meaning set forth in Article Third, Section
7(b)(i)(E) hereof.
          “Liquidation Value” means, as of any particular date and with respect
to any Series E Preferred Share, an amount equal to $1,000.
          “Majority Common Investors” means the Common Investors from time to
time holding at least a majority, in the aggregate, of the Registrable
Securities then outstanding and the rights to acquire Registrable Securities.
          “Majority Trailer Investors” means the Trailer Investors from time to
time holding (i) at least a majority of the Series E Preferred, the Series F
Preferred and the Series G Preferred then held by all Trailer Investors or
(ii) at least a majority, in the aggregate, of the Registrable Securities then
held by all Trailer Investors and the rights to acquire Registrable Securities
then held by all Trailer Investors.
          “Mandatory Redemption” has the meaning set forth in Article Third,
Section 6(b)(i) hereof.
          “NYSE Limitation” means the maximum number of securities of the
Corporation that could be issued by the Corporation to the Trailer Investors
without triggering a requirement to obtain the approval of the Corporation’s
shareholders of such issuance pursuant to Section

25



--------------------------------------------------------------------------------



 



312.03 of the New York Stock Exchange Listed Corporation Manual, as in effect on
the date of issuance of such shares of Common Stock.
          “Optional Redemption” has the meaning set forth in Article Third,
Section 6(a)(i) hereof.
          “Optional Redemption Price” has the meaning set forth in
Article Third, Section 6(a)(ii) hereof.
          “Optional Redemption Price” has the meaning set forth in
Article Third, Section 6(a)(i) hereof.
          “Parity Stock” means the Series E Preferred, the Series F Preferred
and the Series G Preferred.
          “Permitted Transferee” means (i) with respect to the Series E
Preferred, the Series F Preferred and the Series G Preferred, any Person who
acquires all or any portion of the Series E Preferred, the Series F Preferred or
the Series G Preferred from Trailer (or any other Permitted Transferee) after
the Effective Date, and (ii) with respect to the Warrant or the Warrant Shares,
any Person who acquires all or any portion of the Warrant or the Registrable
Securities from Trailer (or any other Permitted Transferee) following the
Effective Date. Any such transferee shall become bound by the terms of the
Investor Rights Agreement as an additional Preferred Investor, Investor and/or
Common Investor (as each such term is defined in the Investor Rights Agreement),
as applicable, by executing and delivering to the Corporation a joinder
agreement in form and substance reasonably acceptable to the Corporation and
such transferee. The Corporation shall be furnished with at least three Business
Days’ prior written notice of the name and address of such transferee and the
securities being Transferred, the representation by the transferee that such
Transfer is being made in accordance with the applicable requirements of the
Investor Rights Agreement and with all laws applicable thereto. Following the
execution and delivery of such joinder agreement by the Corporation and such
transferee, such transferee shall constitute one of the Preferred Investors,
Investors and/or Common Investors, as applicable, referred to in the Investor
Rights Agreement and shall have all of the rights and obligations of a Preferred
Investor, Investor and/or Common Investor, as applicable, thereunder.
          “Person” means any individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization and governmental entity or department, agency or
political subdivision thereof.
          “Preferred Expiration Date” means the date on which the Trailer
Investors cease to hold at least a majority of the Series E Preferred, the
Series F Preferred and the Series G Preferred then outstanding.
          “Preferred Investors” means, collectively, the Investors from time to
time holding the shares of the Series E Preferred, the Series F Preferred and
the Series G Preferred then outstanding.
          “Preferred Stock” means, collectively, the Corporation’s preferred
stock, par value $0.01 per share, and any capital stock of any class of the
Corporation hereafter authorized

26



--------------------------------------------------------------------------------



 



which is limited to a fixed sum or percentage of par or stated value in respect
to the rights of the holders thereof to participate in dividends or in the
distribution of assets upon any liquidation, dissolution or winding up of the
Corporation.
          “Pro Rata Portion” has the meaning set forth in Article Third, Section
7(f)(iv) hereof.
          “Purchase Agreement” means that certain Securities Purchase Agreement,
dated as of July 17, 2009, by and between the Corporation and Trailer
Investments, LLC, as such agreement may from time to time be amended,
supplemented or modified in accordance with its terms.
          “Registrable Securities” means, collectively, (i) the Warrant Shares
and (ii) any other securities issued or issuable with respect to or in exchange
for Registrable Securities; provided that a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement (as
defined in the Investor Rights Agreement) or Rule 144 under the Securities Act,
or (B) such security becoming eligible for sale by the Investor pursuant to Rule
144(b)(i)(1).
          “Restricted Payment” means: (i) any dividend, other distribution,
repurchase or redemption, direct or indirect, on account of any shares of any
class of stock of the Corporation or any of its Subsidiaries now or hereafter
outstanding; (ii) any payment or prepayment of principal of, premium, if any, or
interest on, or any redemption, conversion, exchange, retirement, defeasance,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of the Corporation or any of
its Subsidiaries now or hereafter outstanding; (iii) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of stock of the Corporation or any of its
Subsidiaries now or hereafter outstanding; and (iv) any payment by the
Corporation or any of its Subsidiaries or of any management, consulting or any
fees to any Affiliate of the Corporation, whether pursuant to a management
agreement or otherwise, excluding customary compensation of employees of the
Corporation and its Subsidiaries.
          “SEC” means the United States Securities and Exchange Commission.
          “SEC Filings” means, collectively, all reports, schedules, forms,
statements and other documents required to be filed by the Corporation under the
Securities Act or the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the prior two-year period.
          “Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.
          “Senior Loan Agreement” means the Corporation’s Second Amended and
Restated Loan and Security Agreement, dated as of March 6, 2007, as amended by
the Credit Agreement Amendment, dated as of July [•], 2009 (as amended, modified
or otherwise restated from time to time) (the “Existing Loan Agreement”), and
any agreement relating to a refinancing, replacement or substitution of the
loans under the Existing Loan Agreement or any subsequent Senior Loan Agreement.

27



--------------------------------------------------------------------------------



 



          “Series E Preferred” has the meaning set forth in Article Third,
Section 1 hereof.
          “Series E Preferred Share” has the meaning set forth in Article Third,
Section 3(a) hereof.
          “Series F Certificate of Designation” means the Certificate of
Designation of Rights, Preferences, Privileges and Restrictions of Series F
Preferred.
          “Series F Preferred” means the Corporation’s Series F Redeemable
Preferred Stock, par value $0.01 per share.
          “Series G Certificate of Designation” means the Certificate of
Designation of Rights, Preferences, Privileges and Restrictions of Series G
Preferred.
          “Series G Preferred” means the Corporation’s Series G Redeemable
Preferred Stock, par value $0.01 per share.
          “Specified Event of Noncompliance” means any Event of Noncompliance
described in Section 8(a)(i), Section 8(a)(ii), Section 8(a)(iii) (provided
that, in the case of any Event of Default arising out of Section 7(b)(i),
Section 7(c) or Section 7(d) hereof, such Event of Default arose out of any
intentional or willful action or omission taken or suffered by the Corporation
or any of its Subsidiaries), Section 8(a)(iv), Section 8(a)(v) or
Section 8(a)(vi).
          “Sub Board” has the meaning set forth in Article Third, Section
7(a)(ix) hereof.
          “Subsequent Financing” means any private issuance of debt or equity
securities or other private financing transaction that, in each case, is
consummated by the Corporation (or any of its Subsidiaries, as applicable)
following the Effective Date; provided that any issuance of debt securities
pursuant to the Senior Loan Agreement shall not constitute a Subsequent
Financing under this Certificate of Designation.
          “Subsequent Financing Notice” has the meaning set forth in
Article Third, Section 7(f)(ii) hereof.
          “Subsidiary,” when used with respect to any Person, means any other
Person of which (i) in the case of a corporation, at least (A) a majority of the
equity and (B) a majority of the voting interests are owned or controlled,
directly or indirectly, by such first Person, by any one or more of its
Subsidiaries, or by such first Person and one or more of its Subsidiaries or
(ii) in the case of any Person other than a corporation, such first Person, one
or more of its Subsidiaries, or such first Person and one or more of its
Subsidiaries (A) owns a majority of the equity interests thereof and (B) has the
power to elect or direct the election of a majority of the members of the
governing body thereof.
          “Total Value” means, at any particular time and with respect to any
Investor, an amount equal to (i) the aggregate Fair Market Value of any Warrant
Shares held by such Investor at such time, plus (ii) the aggregate Fair Market
Value of any Warrant Shares issuable to such Investor upon exercise of the
Warrant by such Investor at such time, plus (iii) the aggregate

28



--------------------------------------------------------------------------------



 



liquidation value (plus accumulated, accrued and unpaid dividends) of the
Series E Preferred, Series F Preferred and Series G Preferred held by such
Investor at such time.
          “Trailer” means Trailer Investments, LLC, a Delaware limited liability
company.
          “Trailer Investors” means (i) Trailer and (ii) any other Person that
is a Permitted Transferee of Trailer that is an Affiliate of Trailer (including
for this purpose only any investor (and its Affiliates) in any investment fund
managed by Lincolnshire Management, Inc.).
          “Transaction Documents” means the Investor Rights Agreement, the
Certificates of Designation, the Warrant, the Purchase Agreement and all other
documents delivered or required to be delivered by any party hereto pursuant to
the Purchase Agreement.
          “Transfer” means any transfer, sale, assignment, pledge, conveyance,
loan, hypothecation or other encumbrance or disposition of the Warrant, the
Warrant Shares, the Series E Preferred, the Series F Preferred and/or the
Series G Preferred.
          “Warrant” means, collectively, (i) the Warrant to purchase shares of
Common Stock issued to Trailer pursuant to the Purchase Agreement on the
Effective Date, and (ii) any warrants issued in replacement or exchange, or in
connection with a Transfer, thereof.
          “Warrant Shares” means the shares of Common Stock issuable upon the
exercise of the Warrant.
          FOURTH: The Series E Preferred Stock shall be created upon filing this
Certificate of Designation.
[END OF PAGE]
[SIGNATURE PAGE FOLLOWS]

29



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned does hereby certify under
penalties of perjury that this Certificate of Designation to the Certificate of
Incorporation is the act and deed of the undersigned and the facts stated herein
are true and accordingly has hereunto set his hand as of August [•], 2009.

                  WABASH NATIONAL CORPORATION,         a Delaware corporation  
 
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[FORM OF] CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS
OF
SERIES F REDEEMABLE PREFERRED STOCK
OF
WABASH NATIONAL CORPORATION
*  *  *  *
Adopted in accordance with the provisions of Section 151(g) of the
General Corporation Law of the State of Delaware
*  *  *  *
          Richard J. Giromini, being the President and Chief Executive Officer
of Wabash National Corporation, a corporation duly organized and existing under
and by virtue of the General Corporation Law of the State of Delaware, DOES
HEREBY CERTIFY as follows:
          FIRST: The name of the corporation is Wabash National Corporation (the
“Corporation”).
          SECOND: The Certificate of Incorporation, as amended, of the
Corporation (the “Certificate of Incorporation”) authorizes the issuance of
25,000,000 shares of Preferred Stock, par value $0.01 per share, of the
Corporation and expressly vests in the Board of Directors of the Corporation
(the “Board”) the authority provided therein to issue all of said shares in one
or more series and by resolution or resolutions, the designation, number, full
or limited voting powers, or the denial of voting powers, preferences and
relative, participation, optional, or other special rights, qualifications,
limitations or restrictions of each series to be issued.
          THIRD: The Board, pursuant to the authority expressly vested by the
Certificate of Incorporation, as amended, has adopted the following resolution
creating Series F Redeemable Preferred Stock:

1



--------------------------------------------------------------------------------



 



     “Be it resolved, that the issuance of Series F Redeemable Preferred Stock,
par value $0.01 per share, of the Corporation is hereby authorized, and the
designation, voting powers, preferences and relative, participating, optional
and other special rights, and qualifications, limitations and restrictions
thereof, of the shares of such series, in addition to those set forth in the
Certificate of Incorporation of the Corporation, are hereby fixed as follows:
     A. Designation of Series F Preferred Stock
          Section 1. Designation. The distinctive serial designation of such
series is “Series F Redeemable Preferred Stock” (“Series F Preferred”). Each
share of Series F Preferred shall be identical in all respects to each other
share of Series F Preferred. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in Article B.
          Section 2. Number of Shares. The number of authorized shares of
Series F Preferred shall be 5,000. Such number may from time to time be
increased (but not in excess of the total number of authorized shares of
Preferred Stock less the number of shares of Preferred Stock then outstanding)
or decreased (but not below the number of shares of Series F Preferred then
outstanding) by the Board. Shares of Series F Preferred that are redeemed,
purchased or otherwise acquired by the Corporation, or converted into another
series of Preferred Stock, shall be canceled and shall revert to authorized but
unissued shares of Preferred Stock undesignated as to series.
          Section 3. Dividends.
               (a) General Obligation. The holders of the Series F Preferred
shall be entitled to receive preferential dividends, when and as declared by the
Board or any duly authorized committee thereof, out of funds legally available
for payment of dividends, as provided in this Section 3. Such dividends shall be
payable by the Corporation in an amount per share of Series F Preferred (each, a
“Series F Preferred Share”) determined by multiplying the Dividend Rate times a
fraction the numerator of which is the number of days in such Dividend Period
and the denominator of which is three hundred sixty-five.
               (b) Payment of Dividends. Dividends on the Series F Preferred
shall be paid in cash and until paid shall be accrued as set forth in
Section 3(d). All dividends paid pursuant to this Section 3(b) shall be paid in
equal pro rata proportions to the holders entitled thereto.
               (c) Dividend Rate. Except as otherwise provided herein, dividends
on each Series F Preferred Share shall accrue on a daily basis at the rate of
16.0% per annum (as adjusted from time to time in accordance with the terms
hereof, the “Dividend Rate”) of the sum of the Liquidation Value thereof and all
accumulated, accrued and unpaid dividends thereon (whether accrued with respect
to the Liquidation Value or any previously accrued dividends) from and including
the Issuance Date of such Series F Preferred Share. On August [•], 2014 and on
the [•] day of each third month thereafter, the Dividend Rate shall increase by
an additional 0.5%, subject to applicable usury laws. Such dividends shall
accrue whether or not they have

2



--------------------------------------------------------------------------------



 



been declared and whether or not there are profits, surplus or other funds of
the Corporation legally available for the payment of dividends, such dividends
shall be cumulative and all accrued and unpaid dividends shall be fully paid or
declared with funds irrevocably set apart for payment before any dividends,
distributions, redemptions or other payments may be declared or paid with
respect to any Junior Stock (except as otherwise expressly provided herein). The
date on which the Corporation initially issues any Series F Preferred Share
shall be deemed to be its date of issuance (the “Issuance Date”) regardless of
the number of times transfer of such Series F Preferred Share is made on the
stock records maintained by or for the Corporation and regardless of the number
of certificates which may be issued to evidence such Series F Preferred Share.
               (d) Dividend Payment Dates; Calculation of Dividend. Dividends
shall be payable in cash quarterly in arrears when and as declared by the Board,
or any duly authorized committee thereof, on March 31, June 30, September 30 and
December 31 of each year (each, a “Dividend Payment Date”), commencing on
September 30, 2009. If any Dividend Payment Date occurs on a day that is not a
Business Day, any accumulated and accrued dividends otherwise payable on such
Dividend Payment Date shall be paid on the next succeeding Business Day.
Dividends shall be paid to the holders of record of the Series F Preferred as
their names shall appear on the share register of the Corporation on the record
date for such dividend. Dividends payable in any Dividend Period which is less
than a full Dividend Period in length will be computed on the basis of a
ninety-day quarterly period and actual days elapsed in such Dividend Period.
Dividends on account of arrears for any past Dividend Periods may be declared
and paid at any time to holders of record on the record date therefor. For any
Dividend Period in which dividends are not paid in full in cash on the Dividend
Payment Date first succeeding the end of such Dividend Period, then on such
Dividend Payment Date such accrued and unpaid dividends shall be accumulated
effective at the beginning of the Dividend Period succeeding the Dividend Period
as to which such dividends were not paid and shall thereafter accrue additional
dividends in respect thereof at the Dividend Rate until such accumulated,
accrued and unpaid dividends (whether accrued with respect to the Liquidation
Value or any previously accrued dividends) have been paid in full .
               (e) Distribution of Partial Dividend Payments. For so long as any
share of Series F Preferred remains outstanding, in the event that full
dividends are not paid to the holders of all outstanding shares of Series F
Preferred or any Parity Stock with the same dividend payment date or with a
dividend payment date during a Dividend Period, and funds available for payment
of dividends shall be insufficient to permit payment in full to the holders of
Series F Preferred and holders of Parity Stock of the full preferential amounts
to which they are then entitled, then the entire amount available for payment of
dividends shall be distributed ratably among all such holders of Series F
Preferred and holders of Parity Stock in proportion to the full amount to which
they would otherwise be respectively entitled.
          Section 4. Priority of Series F Preferred Shares on Dividends and
Redemptions. So long as any shares of Series F Preferred remain outstanding,
without the prior written consent of the holders of a majority of the
outstanding Series F Preferred Shares, the Corporation shall not, nor shall it
permit any Subsidiary to, redeem, purchase or otherwise acquire directly or
indirectly any Junior Stock, nor shall the Corporation directly or indirectly
pay or declare any dividend or make any distribution upon any Junior Stock,
other than:

3



--------------------------------------------------------------------------------



 



               (a) subject to approval, to the extent required under the
Investor Rights Agreement, purchases, redemptions or other acquisitions of
shares of Junior Stock in connection with any employment contract, benefit plan
or other similar arrangement with or for the benefit of employees, officers,
directors or consultants; or
               (b) the payment of any dividends in respect of Junior Stock where
the dividend is in the form of the same stock as that on which the dividend is
being paid.
Subject to the provisions set forth above in Sections 3 and 4 and the
restrictions contained in the Investor Rights Agreement, dividends payable in
cash, stock or otherwise, as may be determined by the Board or any duly
authorized committee thereof, may be declared and paid on any Junior Stock and
Parity Stock from time to time out of any assets legally available for such
payment, and holders of Series F Preferred will not be entitled to participate
in those dividends.
          Section 5. Liquidation.
               (a) Liquidation. Upon any liquidation, dissolution or winding up
of the Corporation (whether voluntary or involuntary), each holder of Series F
Preferred shall be entitled to be paid, before any distribution or payment is
made upon any Junior Stock and subject to the rights of the holders of any
Parity Stock upon liquidation and the rights of the Corporation’s creditors, an
amount in cash equal to the aggregate Liquidation Value of all Series F
Preferred Shares held by such holder (plus all accumulated, accrued and unpaid
dividends thereon (whether accrued with respect to the Liquidation Value or any
previously accrued dividends)) and the holders of Series F Preferred shall not
be entitled to any further payment or have any further right or claim to the
Corporation’s assets. If, upon any such liquidation, dissolution or winding up
of the Corporation, the Corporation’s assets to be distributed among the holders
of Series F Preferred and all holders of any Parity Stock are insufficient to
permit payment to such holders of the aggregate amount which they are entitled
to be paid under this Section 5, then the entire assets available to be
distributed to the Corporation’s stockholders shall be distributed pro rata
among such holders of Series F Preferred and holders of Parity Stock in
proportion to the full amounts to which such holders would otherwise be
respectively entitled if all amounts thereon were paid in full. Not less than
thirty days prior to the payment date stated therein, the Corporation shall mail
written notice of any such liquidation, dissolution or winding up to each record
holder of Series F Preferred, setting forth in reasonable detail the amount of
proceeds to be paid with respect to each Series F Preferred Share in connection
with such liquidation, dissolution or winding up.
               (b) Residual Distributions. If the respective aggregate
liquidating distributions to which all holders of Series F Preferred and all
holders of any Parity Stock are entitled pursuant to Section 5(a) have been
paid, the holders of Junior Stock shall be entitled to receive all remaining
assets of the Corporation according to their respective rights and preferences.
               (c) Merger, Consolidation and Sale of Assets Not Liquidation. For
purposes of this Section 5, the merger or consolidation of the Corporation with
any other corporation or other entity, including a merger or consolidation in
which the holders of Series F Preferred receive cash, securities or other
property for their shares, or the sale, lease or exchange

4



--------------------------------------------------------------------------------



 



(for cash, securities or other property) of all or substantially all of the
assets of the Corporation, shall not constitute a liquidation, dissolution or
winding up of the Corporation.
          Section 6. Redemptions.
               (a) Optional Redemption.
                    (i) Except pursuant to Section 6(b), the Corporation may not
redeem the Series F Preferred prior to July [•], 2010. From and after July [•],
2010, the Corporation may at any time and from time to time redeem all or any
portion of the Series F Preferred Shares then outstanding pursuant to this
Section 6(a) (an “Optional Redemption”). Upon the consummation of any Optional
Redemption, the Corporation shall pay to each holder of Series F Preferred a
price per Series F Preferred Share (with respect to each Series F Preferred
Share to be redeemed in such Optional Redemption, the “Optional Redemption
Price”) equal to:

  (A)   if such redemption occurs at any time after July [•], 2010 but on or
prior to July [•], 2012, then 120% of the sum of the Liquidation Value thereof
and all accumulated, accrued and unpaid dividends thereon (whether accrued with
respect to the Liquidation Value or any previously accrued dividends);     (B)  
if such redemption occurs at any time after July [•], 2012 but on or prior to
July [•], 2014, then 115% of the sum of the Liquidation Value thereof and all
accumulated, accrued and unpaid dividends thereon (whether accrued with respect
to the Liquidation Value or any previously accrued dividends); and     (C)   if
such redemption occurs at any time after July [•], 2014, then 100% of the sum of
the Liquidation Value thereof and all accumulated, accrued and unpaid dividends
thereon (whether accrued with respect to the Liquidation Value or any previously
accrued dividends);

provided that if a Change of Control occurs on or prior to the one-year
anniversary of the date on which an Optional Redemption is consummated pursuant
to this Section 6(a)(i), then the Corporation shall, simultaneously with or
prior to such Change of Control, pay to each holder of Series F Preferred an
amount per share, in cash, equal to the positive difference, if any, between
(1) the Change of Control Price that would have been payable had such prior
redemption been consummated as a Mandatory Redemption pursuant to Section 6(b),
and (2) the applicable Optional Redemption Price.
                    (ii) The Corporation shall deliver notice of an Optional
Redemption to the holders of Series F Preferred at least fifteen days prior to
the date of such Optional Redemption (the “Optional Redemption Date”). Such
notice shall state the Optional Redemption Date, the Optional Redemption Price,
the number of shares of Series F Preferred to be redeemed, and the place or
places where certificates for shares of Series F Preferred are to be

5



--------------------------------------------------------------------------------



 



surrendered to the Corporation for redemption by Series F Preferred holder, in
the manner and at the place designated.
                    (iii) The number of Series F Preferred Shares to be redeemed
from each holder thereof in an Optional Redemption pursuant to this Section 6(a)
shall be the number of Series F Preferred Shares determined by multiplying the
total number of Series F Preferred Shares to be redeemed times a fraction, the
numerator of which shall be the total number of Series F Preferred Shares then
held by such holder and the denominator of which shall be the total number of
Series F Preferred Shares then outstanding.
               (b) Mandatory Redemption.
                    (i) Immediately prior to or simultaneously with the
occurrence of a Change of Control or at such later time as may be specified in
writing by any holder of the Series F Preferred, the Corporation shall redeem
(such redemption, the “Mandatory Redemption”), upon election in writing by such
holder of Series F Preferred, all of the Series F Preferred then outstanding and
pay to each holder of Series F Preferred a price per Series F Preferred Share
(the “Change of Control Price”) equal to the Liquidation Value thereof (and the
accumulated, accrued and unpaid dividends thereon (whether accrued with respect
to the Liquidation Value or any previously accrued dividends)) plus a premium
equal to 200% of the sum of (A) the Liquidation Value thereof and (B) all
accumulated, accrued and unpaid dividends thereon (whether accrued with respect
to the Liquidation Value or any previously accrued dividends).
                    (ii) The Corporation shall provide each holder of Series F
Preferred with not less than fifteen days’ written notice prior to the
occurrence of a Change of Control (the date on which such Change of Control
occurs, the “Mandatory Redemption Date”) or entering into an agreement providing
for such Change of Control or, in the case of a Change of Control referred to in
clause (ii) of the definition thereof pursuant to a tender offer of which the
Corporation has no prior knowledge, promptly after the Corporation discovers
that the Change of Control will occur or has occurred. Such notice shall
describe in reasonable detail the material terms and the Mandatory Redemption
Date (or anticipated timing, in the case of an agreement) to each holder of
Series F Preferred, and the Corporation shall give each holder of Series F
Preferred prompt written notice of any material change in the terms or timing of
such transaction. Any such notice also shall state the Change of Control Price
and that the holder is to surrender to the Corporation, at the place or places
where certificates for shares of Series F Preferred are to be surrendered for
redemption, in the manner and at the price designated, the certificate or
certificates representing the shares of Series F Preferred to be redeemed.
               (c) Mechanics of Redemption. Upon receipt of payment of the
Optional Redemption Price (in the case of an Optional Redemption) or the Change
of Control Price (in the case of the Mandatory Redemption) with respect to each
Series F Preferred Share to be redeemed by the holders of Series F Preferred,
each holder of Series F Preferred will deliver the certificate(s) evidencing the
Series F Preferred to be redeemed by the Corporation, unless such holder is
awaiting receipt of a new certificate evidencing such shares from the
Corporation pursuant to another provision hereof.

6



--------------------------------------------------------------------------------



 



               (d) Dividends After Redemption Date. No Series F Preferred Share
shall be entitled to any dividends accruing after the date on which Optional
Redemption Price (in the case of an Optional Redemption) or the Change of
Control Price (in the case of the Mandatory Redemption) of such Series F
Preferred Share is paid to the holder of such Series F Preferred Share. On such
date, all rights of the holder of such Series F Preferred Share shall cease, and
such Series F Preferred Share shall no longer be deemed to be issued and
outstanding.
          Section 7. Other Rights.
               (a) Board Representation.
                    (i) From and after the Effective Date until the Common
Expiration Date, the Majority Trailer Investors may nominate five directors
(collectively, the “Investor Directors”) to be elected to the Board. Any such
nominee for Investor Director shall be subject to (A) the reasonable approval of
the Board’s Nominating and Corporate Governance Committee (the “Governance
Committee”) (such approval not to be unreasonably withheld, conditioned or
delayed), and (B) satisfaction of all legal and governance requirements
regarding service as a director of the Corporation; provided that the
Corporation shall, at the reasonable request of the Majority Trailer Investors,
so long as such request is not inconsistent with applicable law or exchange
requirements, amend or modify any such requirements so as not to any way impede
the right of the Majority Trailer Investors to nominate directors. On the
Effective Date, the Corporation shall cause the five initial Investor Directors
who are named in Section 4.1 of the Investor Rights Agreement to be elected and
appointed to the Board. The Corporation from time to time shall take all actions
necessary or reasonably required such that the number of members on the Board
shall (1) except as otherwise provided herein, consist of no more than seven
non-Investor Directors, and (2) if necessary, be increased such that there are
sufficient seats on the Board for the Investor Directors to serve on the Board
and such vacancies (the “Investor Director Seats”) shall be filled by the
Investor Directors, effective as of the Effective Date (or, if later, then the
date that the Majority Trailer Investors determine to appoint such Investor
Directors). Each Investor Director appointed pursuant to this Section 7(a)(i)
shall continue to hold office until such Investor Director’s term expires,
subject, however, to prior death, resignation, retirement, disqualification or
termination of term of office as provided in Section 7(a)(iii).
                    (ii) Prior to the Common Expiration Date, at each meeting of
the Corporation’s stockholders at which the election of directors to the
Investor Director Seats is to be considered, the Corporation shall, subject to
the provisions of Section 7(a)(i) and Section 7(a)(iii), nominate the Investor
Director(s) designated by the Majority Trailer Investors for election to the
Board by the holders of voting capital stock and solicit proxies from the
Corporation’s stockholders in favor of the election of Investor Directors.
Subject to the provisions of Section 7(a)(i) and Section 7(a)(iii), the
Corporation shall use all reasonable best efforts to cause each Investor
Director to be elected to the Board (including voting all unrestricted proxies
in favor of the election of such Investor Director and including recommending
approval of such Investor Director’s appointment to the Board) and shall not
take any action which would diminish the prospects of such Investor Director(s)
of being elected to the Board.

7



--------------------------------------------------------------------------------



 



                    (iii) The right of the Majority Trailer Investors to
designate the Investor Directors pursuant to Section 7(a)(i) and
Section 7(a)(ii) shall terminate on the Common Expiration Date. If the right of
the Majority Trailer Investors to nominate Investor Directors terminates
pursuant to the immediately preceding sentence, then each Investor Director
shall promptly submit his or her resignation as a member of the Board and each
applicable Sub Board with immediate effect.
                    (iv) Any elected Investor Director may resign from the Board
at any time by giving written notice to the Board. The resignation is effective
without acceptance when the notice is given to the Board, unless a later
effective time is specified in the notice.
                    (v) So long as the Majority Trailer Investors retain the
right to designate Investor Directors, the Corporation shall use all reasonable
best efforts to remove any Investor Director only if so directed in writing by
the Majority Trailer Investors.
                    (vi) In the event of a vacancy on the Board resulting from
the death, disqualification, resignation, retirement or termination of term of
office of an Investor Director nominated by the Majority Trailer Investors, the
Corporation shall use all reasonable best efforts to fill such vacancy with a
representative designated by the Majority Trailer Investors as provided
hereunder, in either case, to serve until the next annual or special meeting of
the stockholders (and at such meeting, such representative, or another
representative designated by the Majority Trailer Investors, will be elected to
the Board in the manner set forth in Section 7(a)(ii)).
                    (vii) The Investor Directors and the Board Observer, if any,
shall be entitled to reimbursement of reasonable expenses incurred in such
capacities, but shall not otherwise be entitled to any compensation from the
Corporation in such capacities as Investor Directors or the Board Observer.
                    (viii) Until the Majority Trailer Investors cease to hold,
or cease to “beneficially own” (within the meaning of Rule 13d-3 under the
Exchange Act) at least 2% of the issued and outstanding Common Stock of the
Corporation, the Majority Trailer Investors shall have the right to designate
one non-compensated, non-voting observer (the “Board Observer”) to attend all
meetings of the Board as an observer. The Board Observer shall not attend
executive sessions or committee meetings without the consent of the majority of
the members of the Board or committee members; provided that the Board Observer
shall be entitled to attend all meetings of the Audit Committee. The Board
Observer shall be entitled to notice of all meetings of the Board and the Audit
Committee in the manner that notice is provided to members of the Board or the
Audit Committee, as applicable, shall be entitled to receive all materials
provided to members of the Board and the Audit Committee, shall be entitled to
attend (whether in person, by telephone, or otherwise), subject to the
restriction set forth in the immediately preceding sentence, all meetings of the
Board and the Audit Committee as a non-voting observer.
                    (ix) Subject to (A) the reasonable approval of the
Governance Committee (such approval not to be unreasonably withheld, conditioned
or delayed), and (B) satisfaction of all legal and governance requirements
regarding service as a director or member

8



--------------------------------------------------------------------------------



 



of any committee of the Corporation or any of its Subsidiaries, at the request
of the Majority Trailer Investors, the Corporation shall cause the Investor
Directors to have proportional representation (relative to their percentage on
the whole Board, but in no event less than one representative) on the boards (or
equivalent governing body) of each Subsidiary (each, a “Sub Board”), and each
committee of the Board (other than the Audit Committee of the Board (the “Audit
Committee”) to the extent prohibited by applicable law or exchange requirements
but shall allow one representative to attend meetings of the Audit Committee as
a non-voting observer) and each Sub Board. The Corporation shall at the
reasonable request of the Majority Trailer Investors, so long as such request is
not inconsistent with applicable law or exchange requirements, amend or modify
any requirements regarding service as a director or member of any committee of
the Corporation or any of its Subsidiaries.
                    (x) The Corporation shall purchase and maintain directors’
and officers’ liability insurance policy covering each Investor Director
effective from the Effective Date (or such later date as such Investor Director
is appointed pursuant to Section 7(a)(i) or Section 7(a)(ii)) and shall purchase
and maintain for a period of not less than six years from the date of any
Investor Director’s death, resignation, retirement, disqualification or
termination of term of office as provided in Section 7(a)(iii), a directors’ and
officers’ liability insurance tail policy for such Investor Director.
               (b) Approval of the Majority Trailer Investors.
                    (i) From and after the Effective Date until the Preferred
Expiration Date, the Corporation and the Board shall not, and shall take all
action possible to ensure that each Subsidiary of the Corporation shall not,
without the prior written consent of the Majority Trailer Investors (which
consent may be withheld in their sole discretion) take any of the following
actions or engage in any of the following transactions:
                    (A) directly or indirectly declare or make any Restricted
Payment except for payments with respect to the Series E Preferred, Series F
Preferred or Series G Preferred (including, in each case, any redemption
thereof) as permitted by the Certificates of Designation;
                    (B) authorize, issue or enter into any agreement providing
for the issuance (contingent or otherwise) of (1) any notes or debt securities
containing equity or voting features (including any notes or debt securities
convertible into or exchangeable for capital stock or other equity securities,
issued in connection with the issuance of capital stock or other equity
securities or containing profit participation features) or (2) any capital
stock, other equity securities or equity-linked securities (or any securities
convertible into or exchangeable for any capital stock or other equity
securities), except for the issuance of the Registrable Securities;
                    (C) make any loans or advances to, guarantees for the
benefit of, or investments in, any Person (other than the Corporation or a
wholly-owned direct or indirect Subsidiary of the Corporation), except for
(1) reasonable advances to employees in the ordinary course of business
consistent with past practice, (2) investments having a stated maturity no
greater than one year from the date on which the

9



--------------------------------------------------------------------------------



 



Corporation or any of its Subsidiaries makes such investment in (a) obligations
of the United States government or any agency thereof or obligations guaranteed
by the United States government, (b) certificates of deposit of commercial banks
having combined capital and surplus of at least $500 million and fully insured
by the Federal Deposit Insurance Corporation, or (c) commercial paper with a
rating of at least “Prime-1” by Moody’s Investors Service, Inc., and
(3) investments expressly permitted pursuant to Section 7(b)(i)(E);
                    (D) liquidate, dissolve or effect a recapitalization or
reorganization in any form of transaction (including any reorganization into a
limited liability company, a partnership or any other non-corporate entity which
is treated as a partnership for federal income tax purposes), unless, in the
case of a recapitalization or reorganization, such transaction would result in a
Change of Control and the Corporation pays to the holders of the Series E
Preferred, the Series F Preferred and the Series G Preferred all amounts then
due and owing under the Series E Preferred, the Series F Preferred and the
Series G Preferred (including the premium payable in connection with any
redemption relating to a Change of Control) prior to or contemporaneous with the
consummation of such transaction;
                    (E) directly or indirectly acquire or enter into, or permit
any Subsidiary to acquire or enter into, any interest in any Person, business or
joint venture (in each case, whether by a purchase of assets, purchase of stock,
merger or otherwise), except for acquisitions involving aggregate consideration
(whether payable in cash or otherwise) not to exceed $5,000,000 in the aggregate
if, at the time of any such acquisition, the Corporation and its Subsidiaries
have availability for draw-downs under the Senior Loan Agreement in an amount
equal to or exceeding $20,000,000 and the ratio of the aggregate Indebtedness of
the Corporation and its Subsidiaries as of the most recent month end to the
previous twelve-month EBITDA (as each such term is defined in the Senior Loan
Agreement, as in effect on the Effective Date) (such ratio, the “Leverage
Ratio”) after giving effect to such acquisition is less than 6:1;
                    (F) reclassify or recapitalize any securities of the
Corporation or any of its Subsidiaries, unless such reclassification or
recapitalization would result in a Change of Control and the Corporation pays to
the holders of the Series E Preferred, the Series F Preferred and the Series G
Preferred all amounts then due and owing under the Series E Preferred, the
Series F Preferred and the Series G Preferred (including the premium payable in
connection with any redemption relating to a Change of Control) prior to or
contemporaneous with the consummation of such reclassification or
recapitalization;
                    (G) enter into, or permit any Subsidiary to enter into, any
line of business other than the lines of business in which those entities are
currently engaged and other activities reasonably related thereto;
                    (H) enter into, amend, modify or supplement any agreement,
commitment or arrangement with any of the Corporation’s or any of its
Subsidiaries’ Affiliates, except for customary employment arrangements and
benefit

10



--------------------------------------------------------------------------------



 



programs on reasonable terms and except as otherwise expressly contemplated by
this Certificate of Designation, the Investor Rights Agreement or the Purchase
Agreement;
                    (I) create, incur, guarantee, assume or suffer to exist, or
permit any Subsidiary to create, incur, guarantee, assume or suffer to exist,
any Indebtedness, other than (1) Indebtedness pursuant to the Existing Loan
Agreement (and refinancings thereof in an aggregate principal amount not in
excess $100,000,000 on substantially similar terms), and (2) Indebtedness in an
aggregate amount not to exceed $10,000,000, provided that, in the case of this
subclause (2), such Indebtedness is created, incurred, guaranteed, assumed or
suffered to exist solely to satisfy the Corporation’s and its Subsidiaries’
working capital requirements and the interest rate per annum applicable to such
Indebtedness does not exceed 9% and the Leverage Ratio after giving effect to
such creation, incurrence, guaranty, assumption of sufferance does not exceed
3:1;
                    (J) (A) engage in any transaction that results in a Change
of Control unless the Corporation pays to the holders of the Series E Preferred,
the Series F Preferred and the Series G Preferred all amounts then due and owing
under the Series E Preferred, the Series F Preferred and the Series G Preferred
(including the premium payable in connection with any redemption relating to a
Change of Control) prior to or contemporaneous with the consummation of such
transaction, or (B) sell, lease or otherwise dispose of more than 2% of the
consolidated assets of the Corporation and its Subsidiaries (computed on the
basis of book value, determined in accordance with GAAP, or fair market value,
determined by the Board in its reasonable good faith judgment) in any
transaction or series of related transactions, other than (1) sales of inventory
in the ordinary course of business, (2) the arm’s length sale to a third Person
that is not an Affiliate of the Corporation or any of its Subsidiaries of the
real estate and manufacturing facilities of the Corporation that have been
previously identified to Trailer, and (3) in the event that such transaction
would result in a Change of Control and the Corporation pays to the holders of
the Series E Preferred, the Series F Preferred and the Series G Preferred all
amounts then due and owing under the Series E Preferred, the Series F Preferred
and the Series G Preferred (including the premium payable in connection with any
redemption relating to a Change of Control) prior to or contemporaneous with the
consummation of such transaction;
                    (K) become subject to any agreement or instrument which by
its terms would (under any circumstances) restrict (A) the right of any
Subsidiary to make loans or advances or pay dividends to, transfer property to,
or repay any Indebtedness owed to, the Corporation or any Subsidiary or
(B) restrict the Corporation’s or any of its Subsidiaries’ right or ability to
perform the provisions of this Certificate of Designation, the Investor Rights
Agreement or any of the other Transaction Documents or to conduct its business
as conducted as of the Effective Date;
                    (L) make any amendment to or rescind (including, in each
case, by merger or consolidation) any provision of the certificate of
incorporation, articles of incorporation, by-laws or similar organizational
documents of the Corporation or any of its Subsidiaries, or file any resolution
of the board of directors, board of managers or similar governing body with the
applicable secretary of state of the state of

11



--------------------------------------------------------------------------------



 



formation of the Corporation or any of its Subsidiaries which would increase the
number of authorized shares of Common Stock or Preferred Stock or adversely
affect or otherwise impair the rights of the Investors under the Transaction
Documents (including the relative preferences and priorities of the Series E
Preferred, the Series F Preferred or the Series G Preferred); or
                    (M) (1) increase the size of the Board or any Sub Board or
(2) create or change any committee of the Board or any Sub Board.
                    (ii) If the Corporation violates or is in breach of the
Financial Performance Levels, until the Preferred Expiration Date, the
Corporation and the Board shall not, and shall take all action possible to
ensure that each Subsidiary of the Corporation shall not, without the prior
written consent of the Majority Trailer Investors (which consent may be withheld
in their sole discretion) take any of the following actions or engage in any of
the following transactions:
                    (A) approve the annual budget of the Corporation and its
Subsidiaries for any fiscal year or deviate from any annual budget by more than
10% in the aggregate; or
                    (B) approve the employment or termination by the Board of
any member of senior management of the Corporation.
               (c) Affirmative Covenants. From and after the Effective Date
until the Preferred Expiration Date, the Corporation and the Board shall, and
shall take all action possible to ensure that each Subsidiary of the Corporation
shall, unless it has received the prior written consent of the Majority Trailer
Investors (which consent may be withheld in their sole discretion):
                    (i) at all times cause to be done all things necessary or
reasonably required to maintain, preserve and renew its corporate existence and
all material licenses, authorizations and permits necessary or reasonably
required to the conduct of its businesses;
                    (ii) maintain and keep its material properties in good
repair, working order and condition (normal wear and tear excepted), and from
time to time make all necessary or reasonably required repairs, renewals and
replacements so that its businesses may be properly and advantageously conducted
in all material respects at all times; provided that in no event shall this
Section 7(d)(ii) be deemed to require the making of capital expenditures in
excess of the amount approved by the Board;
                    (iii) pay and discharge when payable all taxes, assessments
and governmental charges imposed upon its properties or upon the income or
profits therefrom (in each case, before the same becomes delinquent and before
penalties accrue thereon) and all material claims for labor, materials or
supplies which if unpaid would by law become a Lien upon any of its property,
unless and to the extent that the same are being contested in good faith and by
appropriate proceedings and adequate reserves (as determined in accordance with

12



--------------------------------------------------------------------------------



 



generally accepted accounting principles, consistently applied) have been
established on its books and financial statements with respect thereto;
                    (iv) comply with all other material obligations which it
incurs pursuant to any Material Contract (as such term is defined in the
Purchase Agreement), as such obligations become due, unless and to the extent
that the same are being contested in good faith and by appropriate proceedings
and adequate reserves (as determined in accordance with generally accepted
accounting principles, consistently applied) have been established on its books
and financial statements with respect thereto;
                    (v) comply with all applicable laws, rules and regulations
of all governmental authorities in all material respects;
                    (vi) apply for and continue in force with reputable
insurance companies adequate insurance covering risks of such types and in such
amounts as are customary for companies of similar size as the Corporation and
its Subsidiaries and engaged in similar lines of business as the Corporation and
its Subsidiaries;
                    (vii) maintain proper books of record and account which
present fairly in all material respects its financial condition and results of
operations and make provisions on its financial statements for all such proper
reserves as in each case are required in accordance with GAAP; and
                    (viii) reserve and keep available out of the authorized but
unissued shares of Common Stock, solely for the purpose of providing for the
exercise of the Warrant, such number of shares of Common Stock as shall from
time to time equal the number of shares sufficient to permit the exercise of the
Warrant.
               (d) Information Rights.
                    (i) For so long as (x) the Preferred Investors hold at least
10% of the Preferred Stock issued pursuant to the Purchase Agreement or (y) the
Common Investors in the aggregate hold, or “beneficially own” (within the
meaning of Rule 13d-3 under the Exchange Act) at least 10% of the issued and
outstanding Common Stock of the Corporation, at any time that the Corporation is
not required to file periodic reports with the SEC, the Corporation shall
deliver to each Preferred Investor and/or Common Investor, as applicable:
                    (A) as soon as practicable, but in any event within ninety
days after the end of each fiscal year of the Corporation, for each of the
Corporation and each of its Subsidiaries, an income statement for such fiscal
year, a balance sheet, and statement of stockholder’s equity as of the end of
such fiscal year, and a statement of cash flows for such fiscal year, such
year-end financial reports to be in reasonable detail, prepared in accordance
with GAAP, and audited and certified by a nationally recognized accounting firm
selected by the Corporation and reasonably acceptable to the Majority Common
Investors;
                    (B) as soon as practicable, but in any event within thirty
days after the end of each of the first three quarters of each fiscal year of
the Corporation,

13



--------------------------------------------------------------------------------



 



for the Corporation and each of its Subsidiaries, an unaudited income statement
for such quarter, statement of cash flows for such quarter and an unaudited
balance sheet as of the end of such quarter;
                    (C) as promptly as practicable but in any event within
thirty days of the end of each month, an unaudited income statement and
statement of cash flows for such month, and a balance sheet for and as of the
end of such month, in reasonable detail;
                    (D) with respect to the financial statements called for in
subsections (B) and (C) of this Section 7(d)(i), an instrument executed by the
Chief Financial Officer or Chief Executive Officer of the Corporation and
certifying that such financial statements were prepared in accordance with GAAP
consistently applied with prior practice for earlier periods (with the exception
of footnotes that may be required by GAAP) and fairly present in all material
respects the financial condition of the Corporation and its Subsidiaries and its
results of operation for the period specified, subject to year-end audit
adjustment;
                    (E) notices of events that have had or could reasonably be
expected to have a material and adverse effect on the Corporation and its
Subsidiaries, taken as a whole, as soon as practicable following the occurrence
of any such event; and
                    (F) such other information relating to the financial
condition, business, prospects or corporate affairs of the Corporation and its
Subsidiaries as any Preferred Investor or Common Investor may from time to time
reasonably request.
                    (ii) Notwithstanding the foregoing, at all times, the
Corporation shall use commercially reasonable efforts to deliver the financial
statements listed Section 7(d)(i)(A), Section 7(d)(i)(B) and Section 7(d)(i)(C)
promptly after such statements are internally available.
                    (iii) For so long as (A) the Preferred Investors hold at
least 10% of the Preferred Stock issued pursuant to the Purchase Agreement or
(B) the Common Investors in the aggregate hold, or “beneficially own” (within
the meaning of Rule 13d-3 under the Exchange Act) at least 10% of the issued and
outstanding Common Stock of the Corporation, (a) the Corporation shall permit
each Preferred Investor and/or Common Investor, as applicable, together with
such Investor’s consultants and advisors, to visit and inspect the Corporation’s
and its Subsidiaries’ properties, to examine their respective books of account
and records and to discuss the Corporation’s and its Subsidiaries’ affairs,
finances and accounts with their respective officers and employees, all at such
reasonable times as may be requested by such Investor, and (b) the Corporation
shall, with reasonable promptness, provide to each Preferred Investor and/or
Common Investor, as applicable, such other information and financial data
concerning the Corporation and its Subsidiaries as such Investor may reasonably
request.
                    (iv) For so long as (A) the Trailer Investors hold at least
10% of the Preferred Stock issued pursuant to the Purchase Agreement or (B) the
Trailer Investors in the aggregate hold, or “beneficially own” (within the
meaning of Rule 13d-3 under the Exchange

14



--------------------------------------------------------------------------------



 



Act) at least 10% of the issued and outstanding Common Stock of the Corporation,
the Corporation shall pay the reasonable fees and expenses of any consultant or
professional advisor that the Majority Trailer Investors may engage in
connection with the Trailer Investors’ interests in the Corporation.
                    (v) For so long as (A) the Preferred Investors hold at least
10% of the Preferred Stock issued pursuant to the Purchase Agreement or (B) the
Common Investors in the aggregate hold, or “beneficially own” (within the
meaning of Rule 13d-3 under the Exchange Act) at least 10% of the issued and
outstanding Common Stock of the Corporation, the Corporation shall provide to
each Preferred Investor and/or Common Investor, as applicable, not later than
thirty days before the beginning of each fiscal year of the Corporation, but in
any event, ten days prior to presenting such budget to the Board, an annual
budget prepared on a monthly basis for the Corporation and its Subsidiaries for
such fiscal year (displaying anticipated statements of income and cash flows and
balance sheets), and promptly upon preparation thereof any other significant
budgets or forecasts prepared by the Corporation and any revisions of such
annual or other budgets or forecasts.
               (e) Right Of First Refusal.
                    (i) From and after the Closing Date until the Preferred
Expiration Date, the Trailer Investors shall have the right, at their election
in accordance with this Section 7(e), to participate in any Subsequent
Financing. The Trailer Investors may elect to provide all or any portion of the
Subsequent Financing.
                    (ii) At least forty-five days prior to the anticipated
consummation of any Subsequent Financing, the Corporation shall deliver a
written notice (each, a “Subsequent Financing Notice”) to each Trailer Investor.
The Subsequent Financing Notice shall disclose in reasonable detail the proposed
terms and conditions of the Subsequent Financing, the amount of proceeds
intended to be raised thereunder and the identity, and ownership of capital
stock of the Corporation (if applicable), of any other prospective participants
in such Subsequent Financing, and shall include a term sheet or similar document
relating thereto as an attachment. The Subsequent Financing Notice shall
constitute a binding offer to enter into the Subsequent Financing with each
Trailer Investor on the terms and conditions set forth in such Subsequent
Financing Notice.
                    (iii) Each Trailer Investor may elect to participate in such
Subsequent Financing and shall have the right, subject to Section 7(e)(v) below,
to fund all or any portion of the Subsequent Financing on the terms and subject
to the conditions specified in the Subsequent Financing Notice by delivering
written notice of such election to the Corporation within forty days after the
delivery of the Subsequent Financing Notice to the Trailer Investors (the
“Election Period”). If the Trailer Investors elect to participate in the
Subsequent Financing, then the closing of the Subsequent Financing shall occur
on the date specified in the Subsequent Financing Notice or on such other date
as otherwise may be agreed by the Corporation and the Trailer Investors
participating in such Subsequent Financing. If the Trailer Investors fail to
deliver such election notices prior to the end of the Election Period, then the
Trailer Investors shall be deemed to have notified the Corporation that they do
not elect to participate in such Subsequent Financing.

15



--------------------------------------------------------------------------------



 



                    (iv) If any Trailer Investor declines to participate in the
Subsequent Financing with respect to its full Pro Rata Portion, then each
Trailer Investor electing to purchase its full Pro Rata Portion shall have the
right to purchase up to (A) its Pro Rata Portion of the Subsequent Financing,
plus (B) a pro rata amount (based upon the relative amount of the participating
Trailer Investors’ respective Pro Rata Portions) of the aggregate unallocated
Pro Rata Portions of the other Trailer Investors. For purposes of clarity,
(1) in the event that there is any amount of a Subsequent Financing that is not
requested to be purchased by a Trailer Investor, then any other Trailer Investor
shall have the right to purchase such remaining amount of the Subsequent
Financing and (2) in no event shall the Trailer Investors have the right to
purchase more than 100% of the amount the Subsequent Financing described in any
Subsequent Financing Notice, in the aggregate. For purposes hereof, “Pro Rata
Portion” means a fraction, the numerator of which is the Total Value of
Securities held by a Trailer Investor participating under this Section 7(e)(iv),
and the denominator of which is the sum of the aggregate Total Value of
Securities held by all Trailer Investors participating under this
Section 7(e)(iv).
                    (v) If any portion of a Subsequent Financing is not funded
by the Trailer Investors or the Person identified in the Subsequent Financing
Notice within sixty days after the delivery of the relevant Subsequent Financing
Notice to the Trailer Investors on the same terms described in such Subsequent
Financing Notice, then prior to consummating any subsequent Subsequent
Financing, the Corporation must deliver a new Subsequent Financing Notice to the
Trailer Investors and otherwise follow the procedures set forth in this
Section 7(e) (and, for the avoidance of doubt, the Trailer Investors will again
have the right of participation set forth above in this Section 7(e)).
                    (vi) Notwithstanding any other provision in this Certificate
of Designation to the contrary, the Trailer Investors’ rights to participate in
any Subsequent Financing shall be subject to such participation not causing a
violation of the NYSE Limitation; provided, however, that the Corporation shall
use all commercially reasonable efforts to discuss and explore ways to enable
the Trailer Investors to participate in any Subsequent Financing in compliance
with the NYSE Limitation.
                    (vii) Upon reasonable prior notice, the Corporation shall
make available, during normal business hours, for inspection and review by the
Trailer Investors and the representatives of and advisors to the Trailer
Investors, all financial and other records, all SEC Filings and other filings
with the SEC, and all other corporate documents and properties of the
Corporation as may be reasonably necessary for the purpose of such review, and
cause the Corporation’s officers, directors and employees, within a reasonable
time period, to supply all such information reasonably requested by the Trailer
Investors or any such representative or advisor, in each case, for the sole
purpose of enabling the Trailer Investors and such representatives and advisors
and their respective accountants and attorneys to conduct due diligence with
respect to the Corporation in connection with such Subsequent Financing.
                    (viii) The Corporation shall not disclose material
non-public information to the Trailer Investors, or to advisors to or
representatives of the Trailer Investors, unless prior to disclosure of such
information the Corporation identifies such information as being material
non-public information and provides the Trailer Investors, such advisors and
representatives with the opportunity to accept or refuse to accept such material
non-public

16



--------------------------------------------------------------------------------



 



information for review and any Trailer Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Corporation with respect thereto; provided, however, that the foregoing shall
not restrict the Corporation from disclosing material non-public information to
any director or Board Observer, or to their advisors or representatives.
          Section 8. Events of Noncompliance.
               (a) Definition. An “Event of Noncompliance” shall have occurred
if:
                    (i) the Corporation fails to make any regular quarterly
payment of dividends in cash with respect to the Series F Preferred, beginning
with the September 30, 2011 Dividend Payment Date;
                    (ii) the Corporation fails to make any redemption payment
with respect to the Series F Preferred which it is required to make hereunder,
whether or not such payment is legally permissible or is prohibited by any
agreement to which the Corporation is subject;
                    (iii) the Corporation breaches or otherwise fails to perform
or observe any covenant or agreement set forth in Section 7 hereof or Article II
of the Investor Rights Agreement and, if such breach, failure or Event of
Noncompliance, as applicable, is capable of being cured, such breach or failure
continues for a period of thirty days or longer;
                    (iv) any representation or warranty contained in
Section 3.2, 3.3 or 3.4 of the Purchase Agreement was not true and correct in
all respects, at and as of the Issuance Date;
                    (v) the Corporation violates or is in breach of the
Financial Performance Levels (as defined in the Investor Rights Agreement) and
such violation continues for a period of one hundred eighty days or longer; or
                    (vi) the Corporation or any Subsidiary makes an assignment
for the benefit of creditors or admits in writing its inability to pay its debts
generally as they become due; or an order, judgment or decree is entered
adjudicating the Corporation or any of its Subsidiaries bankrupt or insolvent;
or any order for relief with respect to the Corporation or any of its
Subsidiaries is entered under the Federal Bankruptcy Code; or the Corporation or
any of its Subsidiaries petitions or applies to any tribunal for the appointment
of a custodian, trustee, receiver or liquidator of the Corporation or any of its
Subsidiaries or of any substantial part of the assets of the Corporation or any
of its Subsidiaries, or commences any proceeding (other than a proceeding for
the voluntary liquidation and dissolution of a Subsidiary of the Corporation)
relating to the Corporation or any of its Subsidiaries under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or any such petition or application is
filed, or any such proceeding is commenced, against the Corporation or any of
its Subsidiaries and either (A) the Corporation or any such Subsidiary by any
act indicates its approval thereof, consent thereto or acquiescence therein or
(B) such petition, application or proceeding is not dismissed within sixty days.

17



--------------------------------------------------------------------------------



 



          The foregoing shall constitute Events of Noncompliance whatever the
reason or cause for any such Event of Noncompliance and whether it is voluntary
or involuntary or is effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body and regardless of the effects of any
subordination provisions.
               (b) Consequences of Events of Noncompliance.
                    (i) If any Event of Noncompliance has occurred and is
continuing, then the dividend rate on the Series F Preferred from and after the
occurrence of such Event of Noncompliance shall increase immediately by an
additional 2.0% per annum, subject to applicable usury laws; provided, that if
the Event of Noncompliance is related to the non payment of the cash dividends
beginning with the September 30, 2011 Dividend Payment Date (whether or not the
Corporation is legally able to pay the dividends), the dividend rate shall
automatically increase to (A) the higher of (X) the then prevailing dividend
rate and (Y) the then prevailing LIBOR rate plus 14.7% plus 2.0% per annum. Any
increase of the dividend rate resulting from the operation of this subparagraph
shall terminate as of the close of business on the date on which no Event of
Noncompliance exists, subject to subsequent increases pursuant to this
paragraph.
                    (ii) If any Specified Event of Noncompliance has occurred
and is continuing, then the holder or holders of a majority of the Series F
Preferred then outstanding may demand (by written notice delivered to the
Corporation), subject to any limitations contained in the Senior Credit
Agreement, immediate redemption of all or any portion of the Series F Preferred
owned by such holder or holders at a price per Series F Preferred Share equal to
the sum of the Liquidation Value thereof and all accumulated, accrued and unpaid
dividends thereon (whether accrued with respect to the Liquidation Value or any
previously accrued dividends). The Corporation shall give prompt written notice
of such election to the other holders of Series F Preferred (but in any event
within five days after receipt of the initial demand for redemption), and each
such other holder may demand immediate redemption of all or any portion of such
holder’s Series F Preferred by giving written notice thereof to the Corporation
within seven days after receipt of the Corporation’s notice. The Corporation
shall redeem all Series F Preferred as to which rights under this paragraph have
been exercised within twenty days after receipt of the initial demand for
redemption.
                    (iii) If any Event of Noncompliance exists, each holder of
Series F Preferred shall also have any other rights which such holder is
entitled to under any contract or agreement at any time and any other rights
which such holder may have pursuant to applicable law.
          Section 9. Conversion. Holders of Series F Preferred shall have no
right to exchange or convert such shares into any other securities.
          Section 10. Voting Rights. Except as otherwise provided herein, in the
Investor Rights Agreement and as otherwise required by applicable law, the
Series F Preferred Shares shall have no voting rights; provided that each holder
of Series F Preferred shall be

18



--------------------------------------------------------------------------------



 



entitled to notice of all stockholders meetings at the same time and in the same
manner as notice is given to all stockholders entitled to vote at such meetings.
          Section 11. Amendment and Waiver. No amendment, modification or waiver
shall be binding or effective with respect to any provision of the Certificate
of Incorporation or the Bylaws that would alter or change the preferences or
special rights of the Series F Preferred Shares without the prior written
consent of the holders of a majority of the Series F Preferred Shares
outstanding at the time such action is taken; provided that no such action shall
change (a) the rate at which or the manner in which dividends on the Series F
Preferred accrue or the times at which such dividends become payable or the
amount payable on redemption of the Series F Preferred or the times at which
redemption of Series F Preferred is to occur, or (b) the percentage required to
approve any change described in this Section 10 without the prior written
consent of the holders of at least 75% of the Series F Preferred then
outstanding; and provided further that no amendment, modification, alteration,
repeal or waiver of the terms or relative priorities of the Series F Preferred
may be accomplished by the merger, consolidation or other transaction of the
Corporation with another corporation or entity unless the Corporation has
obtained the prior written consent of the holders of the applicable percentage
of the Series F Preferred then outstanding.
          Section 12. Registration of Transfer. The Corporation shall keep at
its principal office a register for the registration of Series F Preferred
Shares. Except in connection with Optional Redemption, Mandatory Redemption or
as otherwise set forth herein, upon the surrender of any certificate
representing Series F Preferred Shares at such place, the Corporation shall, at
the request of the record holder of such certificate, execute and deliver (at
the Corporation’s expense) a new certificate or certificates in exchange
therefor representing in the aggregate the number of shares of Series F
Preferred Shares represented by the surrendered certificate. Each such new
certificate shall be registered in such name and shall represent such number of
Series F Preferred Shares as is requested by the holder of the surrendered
certificate and shall be substantially identical in form to the surrendered
certificate, and dividends shall accrue on the Series F Preferred Shares
represented by such new certificate from the date to which dividends have been
fully paid on such Series F Preferred Shares represented by the surrendered
certificate.
          Section 13. Record Holders. To the fullest extent permitted by
applicable law, the Corporation and the transfer agent for Series F Preferred
may deem and treat the record holder of any share of Series F Preferred as the
true and lawful owner thereof for all purposes, and neither the Corporation nor
such transfer agent shall be affected by any notice to the contrary.
          Section 14. Replacement. Upon receipt of evidence reasonably
satisfactory to the Corporation (an affidavit of the registered holder shall be
satisfactory) of the ownership and the loss, theft, destruction or mutilation of
any certificate evidencing shares of Series F Preferred, and in the case of any
such loss, theft or destruction, upon receipt of indemnity reasonably
satisfactory to the Corporation (provided that if the holder is a financial
institution or other institutional investor its own agreement shall be
satisfactory), or, in the case of any such mutilation upon surrender of such
certificate, the Corporation shall (at its expense) execute and deliver in lieu
of such certificate a new certificate of like kind representing the number of
shares

19



--------------------------------------------------------------------------------



 



of Series F Preferred represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.
          Section 15. Redeemed or Otherwise Acquired Shares. Any shares of
Series F Preferred that are redeemed or otherwise acquired by the Corporation by
reason of repurchase, conversion or otherwise shall be automatically and
immediately canceled and shall revert to authorized but unissued shares of
Preferred Stock, provided, that any such cancelled shares of Series F Preferred
shall not be reissued, sold or transferred as shares of Series F Preferred. The
Corporation (without the need for stockholder action) may thereafter take such
appropriate action as may be necessary to reduce the authorized shares of
Series F Preferred accordingly.
          Section 16. Notices. Except as otherwise expressly provided hereunder,
all notices referred to herein shall be in writing and shall be delivered by
registered or certified mail, return receipt requested and postage prepaid, or
by reputable overnight courier service, charges prepaid, and shall be deemed to
have been given when so mailed or sent (a) to the Corporation, at its principal
executive offices, and (b) to any holder of Series F Preferred, at such holder’s
address as it from time to time appears in the stock records of the Corporation
(unless otherwise indicated by any such holder). Notwithstanding anything herein
to the contrary, if Series F Preferred is issued in book-entry form through The
Depository Trust Company or any similar facility, such notices may be given to
the holders of Series F Preferred in any manner permitted by such facility.
          Section 17. Specific Performance. The Corporation hereby acknowledges
and agrees that the failure of the Corporation to perform its obligations
hereunder, including its failure to pay dividends when due and payable, will
cause irreparable injury to the holder of the Series F Preferred, for which
damages, even if available, will not be an adequate remedy. Accordingly, the
Corporation hereby consents to the issuance of injunctive relief by any court of
competent jurisdiction to compel performance of the Corporation’s obligations
and to the granting by any court of the remedy of specific performance of its
obligations hereunder.
          Section 18. No Preemptive Rights. Except as set forth in the Investor
Rights Agreement, no share of Series F Preferred shall have any rights of
preemption whatsoever as to any securities of the Corporation, or any warrants,
rights or options issued or granted with respect thereto, regardless of how such
securities, or such warrants, rights or options, may be designated, issued or
granted.
          Section 19. Limitations under Senior Loan Agreement. Except for
payments for which there is an express provision herein for restrictions related
to the Senior Loan Agreement, in the event a payment is required to be made by
the Corporation hereunder and such payment (or a portion thereof) would not be
permitted to be paid pursuant to the terms of the Senior Loan Agreement, the
Corporation shall not be in default with respect to non-payment of such payment
or the portion thereof, in each case that is not so permitted (the “Deferred
Portion”). The Deferred Portion shall accrue and accumulate at an annual
interest rate equal to the JPMorgan Chase Prime rate (or that of another
nationally recognized financial institution if the JPMorgan Chase Prime rate is
not available) (unless another rate and method of calculation is provided for
herein) until paid and shall become immediately due and payable at the earliest
to

20



--------------------------------------------------------------------------------



 



occur of (a) when permitted by the Senior Loan Agreement and (b) when all loans
under the Senior Loan Agreement have been paid off.
          Section 20. Other Terms. Shares of Series F Preferred shall be subject
to the other terms, provisions and restrictions set forth in the Certificate of
Incorporation with respect to the shares of Preferred Stock of the Corporation.
          Section 21. Indemnity; Expenses.
               (a) The Corporation shall indemnify, exonerate and hold each of
the holders of Series F Preferred (each, an “Indemnified Person”) free and
harmless from and against any and all actions, causes of action, suits, claims,
liabilities, losses, damages and costs and out-of-pocket expenses in connection
therewith (including reasonable attorneys’ and accountants’ fees and expenses)
incurred by the Indemnified Persons or any of them before or after the Date of
Issuance (collectively, the “Indemnified Liabilities”), as a result of, arising
out of, or in any way relating to (i) the operations of the Corporation or any
of its Subsidiaries or (ii) its capacity as a stockholder or owner of securities
of the Corporation (including litigation related thereto); in each case
excluding any loss in value of any investment in the Corporation by any
Indemnified Person; provided that if and to the extent that the foregoing
undertaking may be unavailable or unenforceable for any reason, the Corporation
will make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law. The
rights of any Indemnified Person to indemnification hereunder will be in
addition to any other rights any such Person may have under any other agreement
or instrument referenced above or any other agreement or instrument to which
such Indemnified Person is or becomes a party or is or otherwise becomes a
beneficiary or under law or regulation. None of the Indemnified Persons shall in
any event be liable to the Corporation, any of its Subsidiaries, or any of their
respective affiliates for any act or omission suffered or taken by such
Indemnified Person.
               (b) All reasonable costs and expenses incurred by any holder of
Series F Preferred (i) in exercising or enforcing any rights afforded to such
holder under this Certificate of Designation or the other Transaction Documents,
(ii) in amending, modifying, or revising this Certificate of Designation or any
other Certificate of Designation, the Investor Rights Agreement or the Warrant,
or (iii) in connection with any transaction, claim, or event which such holder
reasonably believes affects the Corporation and as to which such holder seeks
the advice of counsel, shall be paid or reimbursed by the Corporation.
     B. Definitions.
     The following terms shall have the meanings specified:
          “Affiliate” means (i) with respect to the Corporation, (A) any other
Person (other than the Subsidiaries of the Corporation) which directly or
indirectly through one or more intermediaries Controls, is Controlled by, or is
under common Control with, such Person, (B) any Person that owns more than 5% of
the outstanding stock of the Corporation, and (C) any officer, director or
employee of the Corporation, its Subsidiaries or any Person described in
subclause (A) or (B) above with a base salary in excess of $100,000 per year or
with any

21



--------------------------------------------------------------------------------



 



individual related by blood, marriage or adoption to such officer, director or
employee, and (ii) with respect to any Person other than the Corporation, any
other Person which directly or indirectly through one or more intermediaries
Controls, is Controlled by, or is under common Control with, such first Person.
          “Audit Committee” has the meaning set forth in Article Third, Section
7(a)(ix) hereof.
          “Board” has the meaning set forth in Article Second hereof.
          “Board Observer” has the meaning set forth in Article Third, Section
7(a)(viii) hereof.
          “Business Day” means any day except Saturday, Sunday and any day on
which banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.
          “Bylaws” means the amended and restated bylaws of the Corporation, as
they may be amended from time to time.
          “Certificate of Incorporation” has the meaning set forth in Article
Second hereof.
          “Certificate of Designation” means this Certificate of Designation,
the Series E Certificate of Designation or the Series G Certificate of
Designation, as applicable, and “Certificates of Designation” means each of the
foregoing, collectively.
          “Change of Control” means (i) any sale or other disposition of all or
substantially all of the assets of the Corporation and its Subsidiaries on a
consolidated basis in any transaction or series of related transactions,
(ii) any sale, transfer or issuance or series of related sales, transfers and/or
issuance of shares of the Corporation’s capital stock by the Corporation or any
holder thereof which results in any single Person or group (as defined in Rule
13d-5 of the Exchange Act) other than Trailer or any of its Affiliates becoming
the beneficial owners of greater than 50.0% of the Corporation’s issued and
outstanding Common Stock, (iii) any merger or consolidation to which the
Corporation is a party unless after giving effect to such merger no single
Person or group (as defined in Rule 13d-5 of the Exchange Act) other than other
than Trailer or any of its Affiliates is beneficial owner of capital stock of
the Corporation possessing the voting power (under ordinary circumstances) to
elect a majority of the Board or the surviving Person’s board of directors (or
similar governing body) or becomes the beneficial owner of greater than 50.0% of
the Corporation’s or such surviving Person’s issued and outstanding Common
Stock, (iv) any sale, transfer, issuance or series of related sales, transfers
and/or issuances of shares of the Corporation’s capital stock by the Corporation
or any holder thereof which results in Trailer or any of its Affiliates
acquiring all of the Corporation’s issued and outstanding Common Stock (other
than any portion agreed by any holder of Common Stock to be rolled over or
invested in an Affiliate of Trailer in connection with such acquisition) or a
“going private” transaction of the Corporation that is led by Trailer or any of
its Affiliates, or (v) a merger or consolidation with or into another Person,
pursuant to which the holders of equity or equity linked instruments of the
Corporation at the time of the execution of the agreement to merge or
consolidate own less than 80% of the total equity of the Person surviving or
resulting

22



--------------------------------------------------------------------------------



 



from the merger or consolidation, or of a Person owning a majority of the total
equity of such surviving or resulting Person.
          “Change of Control Price” has the meaning set forth in Article Third,
Section 6(b)(i) hereof.
          “Common Expiration Date” means the date on which the Trailer Investors
cease to hold, or cease to “beneficially own” (within the meaning of Rule 13d-3
under the Exchange Act) at least 10% of the issued and outstanding Common Stock
of the Corporation.
          “Common Investors” means, collectively, (a) the Trailer Investors, to
the extent that the Trailer Investors then hold the Warrant and/or any
Registrable Securities, and (b) the Investors who beneficially own a number of
Registrable Securities (including, for this purpose, Registrable Securities
issuable upon exercise of a Warrant then held by each such Investor) equal to or
greater than one-third of the Registrable Securities that were issuable pursuant
to the Warrant on the Effective Date.
          “Common Stock” means, collectively, the shares of the Corporation’s
Common Stock, par value $0.01 per share.
          “Control” (including the terms “Controlling,” “Controlled by” or
“under common Control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
          “Corporation” has the meaning set forth in Article First hereof.
          “Dividend Payment Date” has the meaning set forth in Article Third,
Section 3(d) hereof.
          “Dividend Period” means the period from, and including, the initial
Issuance Date to, but not including, the first Dividend Payment Date following
the Issuance Date and thereafter, each quarterly period from, and including, the
Dividend Payment Date to, but not including, the next Dividend Payment Date.
          “Dividend Rate” has the meaning set forth in Article Third, Section
3(c) hereof.
          “Effective Date” means August [•], 2009.
          “Election Period” has the meaning set forth in Article Third, Section
7(f)(iii) hereof.
          “Event of Noncompliance” has the meaning set forth in Article Third,
Section 8(a) hereof.
          “Exchange Act” means the United States Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

23



--------------------------------------------------------------------------------



 



          “Existing Loan Agreement” has the meaning set forth in the definition
of Senior Loan Agreement.
          “Fair Market Value” means, for the purposes of valuing the Common
Stock, the average of the closing prices of the Common Stock on the New York
Stock Exchange reporting system or on the principal stock exchange where Common
Stock is traded (as reported in The Wall Street Journal) for a period of five
days consisting of, for the purposes of Article Third, Section 7(e), the date on
which the Subsequent Financing Notice is delivered and the four consecutive
trading days prior to such date; provided that if the Common Stock is not traded
on any exchange or over-the-counter market, then the Fair Market Value shall be
jointly determined in good faith by the Board and the Majority Common Investors.
          “Financial Performance Levels” means any financial covenant (as such
term is commonly understood with respect to credit agreements) as may be in
force from time to time under the Senior Loan Agreement after the relevant test
contained in such financial covenant has been modified by 5% in favor of the
Corporation and its Subsidiaries.
          “GAAP” means United States generally accepted accounting principles,
consistently applied, as in effect from time to time.
          “Governance Committee” has the meaning set forth in Article Third,
Section 7(a)(i) hereof.
          “Indebtedness” means, without duplication, all obligations (including
all obligations for principal, interest, premiums, penalties, fees, and breakage
costs) of the Corporation and its Subsidiaries (i) in respect of indebtedness
for money borrowed (whether current, short-term or long-term, secured or
unsecured, and including all overdrafts and negative cash balances) and
indebtedness evidenced by notes, debentures, bonds or other similar instruments
for the payment of which the Corporation or any of its Subsidiaries is
responsible or liable; (ii) issued or assumed as the deferred purchase price of
property or services, all conditional sale obligations and all obligations under
any title retention agreement (but excluding trade accounts payable and other
accrued current liabilities arising in the ordinary course of business);
(iii) under leases required to be capitalized in accordance with GAAP;
(iv) secured by a Lien against any of its property or assets; (v) for bankers’
acceptances or similar credit transactions issued for the account of the
Corporation or any of its Subsidiaries; (vi) under any currency or interest rate
swap, hedge or similar protection device; (vii) under any letters of credit,
performance bonds or surety obligations; (viii) under any capital debts,
deferred maintenance capital expenditures, distributions payable or income taxes
payable; and (ix) in respect of all obligations of other Persons of the type
referred to in clauses (i) through (viii) the payment of which the Corporation
or any of its Subsidiaries is responsible or liable, directly or indirectly, as
obligor, guarantor, surety or otherwise, including guarantees of such
obligations.
          “Indemnified Liabilities” has the meaning set forth in Article Third,
Section 20(a) hereof.
          “Indemnified Person” has the meaning set forth in Article Third,
Section 20(a) hereof.

24



--------------------------------------------------------------------------------



 



          “Investor Director Seats” has the meaning set forth in Article Third,
Section 7(a)(i) hereof.
          “Investor Directors” has the meaning set forth in Article Third,
Section 7(a)(i) hereof.
          “Investor Rights Agreement” means that certain Investor Rights
Agreement, dated as of the Effective Date, by and between the Corporation and
Trailer Investments, LLC, as such agreement may from time to time be amended,
supplemented or otherwise modified in accordance with its terms.
          “Investor” or “Investors” means, as applicable, Trailer and/or any of
its Permitted Transferees.
          “Issuance Date” has the meaning set forth in Article Third, Section
3(c) hereof.
          “Lien” means any mortgage, pledge, lien, deed of trust, conditional
sale or other title retention agreement, charge or other security interest or
encumbrance securing obligations for the payment of money.
          “Junior Stock” means, collectively, the Common Stock and any capital
stock or other equity security of the Corporation that (i) does not expressly
provide that it ranks senior in preference or priority to or on parity with the
Series F Preferred Shares, or (ii) was not approved by the holders of a majority
of the Series F Preferred Shares then outstanding, except for the Series E
Preferred, the Series F Preferred and the Series G Preferred.
          “Leverage Ratio” has the meaning set forth in Article Third, Section
7(b)(i)(E) hereof.
          “Liquidation Value” means, as of any particular date and with respect
to any Series F Preferred Share, an amount equal to $1,000.
          “Majority Common Investors” means the Common Investors from time to
time holding at least a majority, in the aggregate, of the Registrable
Securities then outstanding and the rights to acquire Registrable Securities.
          “Majority Trailer Investors” means the Trailer Investors from time to
time holding (i) at least a majority of the Series E Preferred, the Series F
Preferred and the Series G Preferred then held by all Trailer Investors or
(ii) at least a majority, in the aggregate, of the Registrable Securities then
held by all Trailer Investors and the rights to acquire Registrable Securities
then held by all Trailer Investors.
          “Mandatory Redemption” has the meaning set forth in Article Third,
Section 6(b)(i) hereof.
          “NYSE Limitation” means the maximum number of securities of the
Corporation that could be issued by the Corporation to the Trailer Investors
without triggering a requirement to obtain the approval of the Corporation’s
shareholders of such issuance pursuant to Section

25



--------------------------------------------------------------------------------



 



312.03 of the New York Stock Exchange Listed Corporation Manual, as in effect on
the date of issuance of such shares of Common Stock.
          “Optional Redemption” has the meaning set forth in Article Third,
Section 6(a)(i) hereof.
          “Optional Redemption Price” has the meaning set forth in
Article Third, Section 6(a)(ii) hereof.
          “Optional Redemption Price” has the meaning set forth in
Article Third, Section 6(a)(i) hereof.
          “Parity Stock” means the Series E Preferred, the Series F Preferred
and the Series G Preferred.
          “Permitted Transferee” means (i) with respect to the Series E
Preferred, the Series F Preferred and the Series G Preferred, any Person who
acquires all or any portion of the Series E Preferred, the Series F Preferred or
the Series G Preferred from Trailer (or any other Permitted Transferee) after
the Effective Date, and (ii) with respect to the Warrant or the Warrant Shares,
any Person who acquires all or any portion of the Warrant or the Registrable
Securities from Trailer (or any other Permitted Transferee) following the
Effective Date. Any such transferee shall become bound by the terms of the
Investor Rights Agreement as an additional Preferred Investor, Investor and/or
Common Investor (as each such term is defined in the Investor Rights Agreement),
as applicable, by executing and delivering to the Corporation a joinder
agreement in form and substance reasonably acceptable to the Corporation and
such transferee. The Corporation shall be furnished with at least three Business
Days’ prior written notice of the name and address of such transferee and the
securities being Transferred, the representation by the transferee that such
Transfer is being made in accordance with the applicable requirements of the
Investor Rights Agreement and with all laws applicable thereto. Following the
execution and delivery of such joinder agreement by the Corporation and such
transferee, such transferee shall constitute one of the Preferred Investors,
Investors and/or Common Investors, as applicable, referred to in the Investor
Rights Agreement and shall have all of the rights and obligations of a Preferred
Investor, Investor and/or Common Investor, as applicable, thereunder.
          “Person” means any individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization and governmental entity or department, agency or
political subdivision thereof.
          “Preferred Expiration Date” means the date on which the Trailer
Investors cease to hold at least a majority of the Series E Preferred, the
Series F Preferred and the Series G Preferred then outstanding.
          “Preferred Investors” means, collectively, the Investors from time to
time holding the shares of the Series F Preferred, the Series F Preferred and
the Series G Preferred then outstanding.
          “Preferred Stock” means, collectively, the Corporation’s preferred
stock, par value $0.01 per share, and any capital stock of any class of the
Corporation hereafter authorized

26



--------------------------------------------------------------------------------



 



which is limited to a fixed sum or percentage of par or stated value in respect
to the rights of the holders thereof to participate in dividends or in the
distribution of assets upon any liquidation, dissolution or winding up of the
Corporation.
          “Pro Rata Portion” has the meaning set forth in Article Third, Section
7(f)(iv) hereof.
          “Purchase Agreement” means that certain Securities Purchase Agreement,
dated as of July 17, 2009, by and between the Corporation and Trailer
Investments, LLC, as such agreement may from time to time be amended,
supplemented or modified in accordance with its terms.
          “Registrable Securities” means, collectively, (i) the Warrant Shares
and (ii) any other securities issued or issuable with respect to or in exchange
for Registrable Securities; provided that a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement (as
defined in the Investor Rights Agreement) or Rule 144 under the Securities Act,
or (B) such security becoming eligible for sale by the Investor pursuant to Rule
144(b)(i)(1).
          “Restricted Payment” means: (i) any dividend, other distribution,
repurchase or redemption, direct or indirect, on account of any shares of any
class of stock of the Corporation or any of its Subsidiaries now or hereafter
outstanding; (ii) any payment or prepayment of principal of, premium, if any, or
interest on, or any redemption, conversion, exchange, retirement, defeasance,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of the Corporation or any of
its Subsidiaries now or hereafter outstanding; (iii) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of stock of the Corporation or any of its
Subsidiaries now or hereafter outstanding; and (iv) any payment by the
Corporation or any of its Subsidiaries or of any management, consulting or any
fees to any Affiliate of the Corporation, whether pursuant to a management
agreement or otherwise, excluding customary compensation of employees of the
Corporation and its Subsidiaries.
          “SEC” means the United States Securities and Exchange Commission.
          “SEC Filings” means, collectively, all reports, schedules, forms,
statements and other documents required to be filed by the Corporation under the
Securities Act or the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the prior two-year period.
          “Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.
          “Senior Loan Agreement” means the Corporation’s Second Amended and
Restated Loan and Security Agreement, dated as of March 6, 2007, as amended by
the Credit Agreement Amendment, dated as of July 17, 2009 (as amended, modified
or otherwise restated from time to time) (the “Existing Loan Agreement”), and
any agreement relating to a refinancing, replacement or substitution of the
loans under the Existing Loan Agreement or any subsequent Senior Loan Agreement.

27



--------------------------------------------------------------------------------



 



          “Series E Certificate of Designation” means the Certificate of
Designation of Rights, Preferences, Privileges and Restrictions of Series E
Preferred.
          “Series E Preferred” means the Corporation’s Series E Redeemable
Preferred Stock, par value $0.01 per share.
          “Series F Preferred” has the meaning set forth in Article Third,
Section 1 hereof.
          “Series F Preferred Share” has the meaning set forth in Article Third,
Section 3(a) hereof.
          “Series G Certificate of Designation” means the Certificate of
Designation of Rights, Preferences, Privileges and Restrictions of Series G
Preferred.
          “Series G Preferred” means the Corporation’s Series G Redeemable
Preferred Stock, par value $0.01 per share.
          “Specified Event of Noncompliance” means any Event of Noncompliance
described in Section 8(a)(i), Section 8(a)(ii), Section 8(a)(iii) (provided
that, in the case of any Event of Default arising out of Section 7(b)(i),
Section 7(c) or Section 7(d) hereof, such Event of Default arose out of any
intentional or willful action or omission taken or suffered by the Corporation
or any of its Subsidiaries), Section 8(a)(iv), Section 8(a)(v) or
Section 8(a)(vi).
          “Sub Board” has the meaning set forth in Article Third, Section
7(a)(ix) hereof.
          “Subsequent Financing” means any private issuance of debt or equity
securities or other private financing transaction that, in each case, is
consummated by the Corporation (or any of its Subsidiaries, as applicable)
following the Effective Date; provided that any issuance of debt securities
pursuant to the Senior Loan Agreement shall not constitute a Subsequent
Financing under this Certificate of Designation.
          “Subsequent Financing Notice” has the meaning set forth in
Article Third, Section 7(f)(ii) hereof.
          “Subsidiary,” when used with respect to any Person, means any other
Person of which (i) in the case of a corporation, at least (A) a majority of the
equity and (B) a majority of the voting interests are owned or controlled,
directly or indirectly, by such first Person, by any one or more of its
Subsidiaries, or by such first Person and one or more of its Subsidiaries or
(ii) in the case of any Person other than a corporation, such first Person, one
or more of its Subsidiaries, or such first Person and one or more of its
Subsidiaries (A) owns a majority of the equity interests thereof and (B) has the
power to elect or direct the election of a majority of the members of the
governing body thereof.
          “Total Value” means, at any particular time and with respect to any
Investor, an amount equal to (i) the aggregate Fair Market Value of any Warrant
Shares held by such Investor at such time, plus (ii) the aggregate Fair Market
Value of any Warrant Shares issuable to such Investor upon exercise of the
Warrant by such Investor at such time, plus (iii) the aggregate

28



--------------------------------------------------------------------------------



 



liquidation value (plus accumulated, accrued and unpaid dividends) of the
Series E Preferred, Series F Preferred and Series G Preferred held by such
Investor at such time.
          “Trailer” means Trailer Investments, LLC, a Delaware limited liability
company.
          “Trailer Investors” means (i) Trailer and (ii) any other Person that
is a Permitted Transferee of Trailer that is an Affiliate of Trailer (including
for this purpose only any investor (and its Affiliates) in any investment fund
managed by Lincolnshire Management, Inc.).
          “Transaction Documents” means the Investor Rights Agreement, the
Certificates of Designation, the Warrant, the Purchase Agreement and all other
documents delivered or required to be delivered by any party hereto pursuant to
the Purchase Agreement.
          “Transfer” means any transfer, sale, assignment, pledge, conveyance,
loan, hypothecation or other encumbrance or disposition of the Warrant, the
Warrant Shares, the Series E Preferred, the Series F Preferred and/or the
Series G Preferred.
          “Warrant” means, collectively, (i) the Warrant to purchase shares of
Common Stock issued to Trailer pursuant to the Purchase Agreement on the
Effective Date, and (ii) any warrants issued in replacement or exchange, or in
connection with a Transfer, thereof.
          “Warrant Shares” means the shares of Common Stock issuable upon the
exercise of the Warrant.
          FOURTH: The Series F Preferred Stock shall be created upon filing this
Certificate of Designation.
[END OF PAGE]
[SIGNATURE PAGE FOLLOWS]

29



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned does hereby certify under
penalties of perjury that this Certificate of Designation to the Certificate of
Incorporation is the act and deed of the undersigned and the facts stated herein
are true and accordingly has hereunto set his hand as of August [•], 2009.

                  WABASH NATIONAL CORPORATION,         a Delaware corporation  
 
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        





--------------------------------------------------------------------------------



 



EXHIBIT E
[FORM OF] CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS
OF
SERIES G REDEEMABLE PREFERRED STOCK
OF
WABASH NATIONAL CORPORATION
*  *  *  *
Adopted in accordance with the provisions of Section 151(g) of the
General Corporation Law of the State of Delaware
*  *  *  *
          Richard J. Giromini, being the President and Chief Executive Officer
of Wabash National Corporation, a corporation duly organized and existing under
and by virtue of the General Corporation Law of the State of Delaware, DOES
HEREBY CERTIFY as follows:
          FIRST: The name of the corporation is Wabash National Corporation (the
“Corporation”).
          SECOND: The Certificate of Incorporation, as amended, of the
Corporation (the “Certificate of Incorporation”) authorizes the issuance of
25,000,000 shares of Preferred Stock, par value $0.01 per share, of the
Corporation and expressly vests in the Board of Directors of the Corporation
(the “Board”) the authority provided therein to issue all of said shares in one
or more series and by resolution or resolutions, the designation, number, full
or limited voting powers, or the denial of voting powers, preferences and
relative, participation, optional, or other special rights, qualifications,
limitations or restrictions of each series to be issued.
          THIRD: The Board, pursuant to the authority expressly vested by the
Certificate of Incorporation, as amended, has adopted the following resolution
creating Series G Redeemable Preferred Stock:

1



--------------------------------------------------------------------------------



 



     “Be it resolved, that the issuance of Series G Redeemable Preferred Stock,
par value $0.01 per share, of the Corporation is hereby authorized, and the
designation, voting powers, preferences and relative, participating, optional
and other special rights, and qualifications, limitations and restrictions
thereof, of the shares of such series, in addition to those set forth in the
Certificate of Incorporation of the Corporation, are hereby fixed as follows:
     A. Designation of Series G Preferred Stock
          Section 1. Designation. The distinctive serial designation of such
series is “Series G Redeemable Preferred Stock” (“Series G Preferred”). Each
share of Series G Preferred shall be identical in all respects to each other
share of Series G Preferred. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in Article B.
          Section 2. Number of Shares. The number of authorized shares of
Series G Preferred shall be 10,000. Such number may from time to time be
increased (but not in excess of the total number of authorized shares of
Preferred Stock less the number of shares of Preferred Stock then outstanding)
or decreased (but not below the number of shares of Series G Preferred then
outstanding) by the Board. Shares of Series G Preferred that are redeemed,
purchased or otherwise acquired by the Corporation, or converted into another
series of Preferred Stock, shall be canceled and shall revert to authorized but
unissued shares of Preferred Stock undesignated as to series.
          Section 3. Dividends.
               (a) General Obligation. The holders of the Series G Preferred
shall be entitled to receive preferential dividends, when and as declared by the
Board or any duly authorized committee thereof, out of funds legally available
for payment of dividends, as provided in this Section 3. Such dividends shall be
payable by the Corporation in an amount per share of Series G Preferred (each, a
“Series G Preferred Share”) determined by multiplying the Dividend Rate times a
fraction the numerator of which is the number of days in such Dividend Period
and the denominator of which is three hundred sixty-five.
               (b) Payment of Dividends. Dividends on the Series G Preferred
shall be paid in cash and until paid shall be accrued as set forth in
Section 3(d). All dividends paid pursuant to this Section 3(b) shall be paid in
equal pro rata proportions to the holders entitled thereto.
               (c) Dividend Rate. Except as otherwise provided herein, dividends
on each Series G Preferred Share shall accrue on a daily basis at the rate of
18.0% per annum (as adjusted from time to time in accordance with the terms
hereof, the “Dividend Rate”) of the sum of the Liquidation Value thereof and all
accumulated, accrued and unpaid dividends thereon (whether accrued with respect
to the Liquidation Value or any previously accrued dividends) from and including
the Issuance Date of such Series G Preferred Share. On August [• ], 2014 and on
the [• ] day of each third month thereafter, the Dividend Rate shall increase by
an additional

2



--------------------------------------------------------------------------------



 



0.5%, subject to applicable usury laws. Such dividends shall accrue whether or
not they have been declared and whether or not there are profits, surplus or
other funds of the Corporation legally available for the payment of dividends,
such dividends shall be cumulative and all accrued and unpaid dividends shall be
fully paid or declared with funds irrevocably set apart for payment before any
dividends, distributions, redemptions or other payments may be declared or paid
with respect to any Junior Stock (except as otherwise expressly provided
herein). The date on which the Corporation initially issues any Series G
Preferred Share shall be deemed to be its date of issuance (the “Issuance Date”)
regardless of the number of times transfer of such Series G Preferred Share is
made on the stock records maintained by or for the Corporation and regardless of
the number of certificates which may be issued to evidence such Series G
Preferred Share.
               (d) Dividend Payment Dates; Calculation of Dividend. Dividends
shall be payable in cash quarterly in arrears when and as declared by the Board,
or any duly authorized committee thereof, on March 31, June 30, September 30 and
December 31 of each year (each, a “Dividend Payment Date”), commencing on
September 30, 2009. If any Dividend Payment Date occurs on a day that is not a
Business Day, any accumulated and accrued dividends otherwise payable on such
Dividend Payment Date shall be paid on the next succeeding Business Day.
Dividends shall be paid to the holders of record of the Series G Preferred as
their names shall appear on the share register of the Corporation on the record
date for such dividend. Dividends payable in any Dividend Period which is less
than a full Dividend Period in length will be computed on the basis of a
ninety-day quarterly period and actual days elapsed in such Dividend Period.
Dividends on account of arrears for any past Dividend Periods may be declared
and paid at any time to holders of record on the record date therefor. For any
Dividend Period in which dividends are not paid in full in cash on the Dividend
Payment Date first succeeding the end of such Dividend Period, then on such
Dividend Payment Date such accrued and unpaid dividends shall be accumulated
effective at the beginning of the Dividend Period succeeding the Dividend Period
as to which such dividends were not paid and shall thereafter accrue additional
dividends in respect thereof at the Dividend Rate until such accumulated,
accrued and unpaid dividends (whether accrued with respect to the Liquidation
Value or any previously accrued dividends) have been paid in full .
               (e) Distribution of Partial Dividend Payments. For so long as any
share of Series G Preferred remains outstanding, in the event that full
dividends are not paid to the holders of all outstanding shares of Series G
Preferred or any Parity Stock with the same dividend payment date or with a
dividend payment date during a Dividend Period, and funds available for payment
of dividends shall be insufficient to permit payment in full to the holders of
Series G Preferred and holders of Parity Stock of the full preferential amounts
to which they are then entitled, then the entire amount available for payment of
dividends shall be distributed ratably among all such holders of Series G
Preferred and holders of Parity Stock in proportion to the full amount to which
they would otherwise be respectively entitled.
          Section 4. Priority of Series G Preferred Shares on Dividends and
Redemptions. So long as any shares of Series G Preferred remain outstanding,
without the prior written consent of the holders of a majority of the
outstanding Series G Preferred Shares, the Corporation shall not, nor shall it
permit any Subsidiary to, redeem, purchase or otherwise

3



--------------------------------------------------------------------------------



 



acquire directly or indirectly any Junior Stock, nor shall the Corporation
directly or indirectly pay or declare any dividend or make any distribution upon
any Junior Stock, other than:
               (a) subject to approval, to the extent required under the
Investor Rights Agreement, purchases, redemptions or other acquisitions of
shares of Junior Stock in connection with any employment contract, benefit plan
or other similar arrangement with or for the benefit of employees, officers,
directors or consultants; or
               (b) the payment of any dividends in respect of Junior Stock where
the dividend is in the form of the same stock as that on which the dividend is
being paid.
Subject to the provisions set forth above in Sections 3 and 4 and the
restrictions contained in the Investor Rights Agreement, dividends payable in
cash, stock or otherwise, as may be determined by the Board or any duly
authorized committee thereof, may be declared and paid on any Junior Stock and
Parity Stock from time to time out of any assets legally available for such
payment, and holders of Series G Preferred will not be entitled to participate
in those dividends.
          Section 5. Liquidation.
               (a) Liquidation. Upon any liquidation, dissolution or winding up
of the Corporation (whether voluntary or involuntary), each holder of Series G
Preferred shall be entitled to be paid, before any distribution or payment is
made upon any Junior Stock and subject to the rights of the holders of any
Parity Stock upon liquidation and the rights of the Corporation’s creditors, an
amount in cash equal to the aggregate Liquidation Value of all Series G
Preferred Shares held by such holder (plus all accumulated, accrued and unpaid
dividends thereon (whether accrued with respect to the Liquidation Value or any
previously accrued dividends)) and the holders of Series G Preferred shall not
be entitled to any further payment or have any further right or claim to the
Corporation’s assets. If, upon any such liquidation, dissolution or winding up
of the Corporation, the Corporation’s assets to be distributed among the holders
of Series G Preferred and all holders of any Parity Stock are insufficient to
permit payment to such holders of the aggregate amount which they are entitled
to be paid under this Section 5, then the entire assets available to be
distributed to the Corporation’s stockholders shall be distributed pro rata
among such holders of Series G Preferred and holders of Parity Stock in
proportion to the full amounts to which such holders would otherwise be
respectively entitled if all amounts thereon were paid in full. Not less than
thirty days prior to the payment date stated therein, the Corporation shall mail
written notice of any such liquidation, dissolution or winding up to each record
holder of Series G Preferred, setting forth in reasonable detail the amount of
proceeds to be paid with respect to each Series G Preferred Share in connection
with such liquidation, dissolution or winding up.
               (b) Residual Distributions. If the respective aggregate
liquidating distributions to which all holders of Series G Preferred and all
holders of any Parity Stock are entitled pursuant to Section 5(a) have been
paid, the holders of Junior Stock shall be entitled to receive all remaining
assets of the Corporation according to their respective rights and preferences.

4



--------------------------------------------------------------------------------



 



               (c) Merger, Consolidation and Sale of Assets Not Liquidation. For
purposes of this Section 5, the merger or consolidation of the Corporation with
any other corporation or other entity, including a merger or consolidation in
which the holders of Series G Preferred receive cash, securities or other
property for their shares, or the sale, lease or exchange (for cash, securities
or other property) of all or substantially all of the assets of the Corporation,
shall not constitute a liquidation, dissolution or winding up of the
Corporation.
          Section 6. Redemptions.
               (a) Optional Redemption.
                    (i) Except pursuant to Section 6(b), the Corporation may not
redeem the Series G Preferred prior to July [• ], 2010. From and after July [•
], 2010, the Corporation may at any time and from time to time redeem all or any
portion of the Series G Preferred Shares then outstanding pursuant to this
Section 6(a) (an “Optional Redemption”). Upon the consummation of any Optional
Redemption, the Corporation shall pay to each holder of Series G Preferred a
price per Series G Preferred Share (with respect to each Series G Preferred
Share to be redeemed in such Optional Redemption, the “Optional Redemption
Price”) equal to:

  (A)   if such redemption occurs at any time after July [•], 2010 but on or
prior to July [•], 2012, then 120% of the sum of the Liquidation Value thereof
and all accumulated, accrued and unpaid dividends thereon (whether accrued with
respect to the Liquidation Value or any previously accrued dividends);     (B)  
if such redemption occurs at any time after July [• ], 2012 but on or prior to
July [• ], 2014, then 115% of the sum of the Liquidation Value thereof and all
accumulated, accrued and unpaid dividends thereon (whether accrued with respect
to the Liquidation Value or any previously accrued dividends); and     (C)   if
such redemption occurs at any time after July [• ], 2014, then 100% of the sum
of the Liquidation Value thereof and all accumulated, accrued and unpaid
dividends thereon (whether accrued with respect to the Liquidation Value or any
previously accrued dividends);

provided that if a Change of Control occurs on or prior to the one-year
anniversary of the date on which an Optional Redemption is consummated pursuant
to this Section 6(a)(i), then the Corporation shall, simultaneously with or
prior to such Change of Control, pay to each holder of Series G Preferred an
amount per share, in cash, equal to the positive difference, if any, between
(1) the Change of Control Price that would have been payable had such prior
redemption been consummated as a Mandatory Redemption pursuant to Section 6(b),
and (2) the applicable Optional Redemption Price.

5



--------------------------------------------------------------------------------



 



                    (ii) The Corporation shall deliver notice of an Optional
Redemption to the holders of Series G Preferred at least fifteen days prior to
the date of such Optional Redemption (the “Optional Redemption Date”). Such
notice shall state the Optional Redemption Date, the Optional Redemption Price,
the number of shares of Series G Preferred to be redeemed, and the place or
places where certificates for shares of Series G Preferred are to be surrendered
to the Corporation for redemption by Series G Preferred holder, in the manner
and at the place designated.
                    (iii) The number of Series G Preferred Shares to be redeemed
from each holder thereof in an Optional Redemption pursuant to this Section 6(a)
shall be the number of Series G Preferred Shares determined by multiplying the
total number of Series G Preferred Shares to be redeemed times a fraction, the
numerator of which shall be the total number of Series G Preferred Shares then
held by such holder and the denominator of which shall be the total number of
Series G Preferred Shares then outstanding.
               (b) Mandatory Redemption.
                    (i) Immediately prior to or simultaneously with the
occurrence of a Change of Control or at such later time as may be specified in
writing by any holder of the Series G Preferred, the Corporation shall redeem
(such redemption, the “Mandatory Redemption”), upon election in writing by such
holder of Series G Preferred, all of the Series G Preferred then outstanding and
pay to each holder of Series G Preferred a price per Series G Preferred Share
(the “Change of Control Price”) equal to the Liquidation Value thereof (and the
accumulated, accrued and unpaid dividends thereon (whether accrued with respect
to the Liquidation Value or any previously accrued dividends)) plus a premium
equal to 225% of the sum of (A) the Liquidation Value thereof and (B) all
accumulated, accrued and unpaid dividends thereon (whether accrued with respect
to the Liquidation Value or any previously accrued dividends).
                    (ii) The Corporation shall provide each holder of Series G
Preferred with not less than fifteen days’ written notice prior to the
occurrence of a Change of Control (the date on which such Change of Control
occurs, the “Mandatory Redemption Date”) or entering into an agreement providing
for such Change of Control or, in the case of a Change of Control referred to in
clause (ii) of the definition thereof pursuant to a tender offer of which the
Corporation has no prior knowledge, promptly after the Corporation discovers
that the Change of Control will occur or has occurred. Such notice shall
describe in reasonable detail the material terms and the Mandatory Redemption
Date (or anticipated timing, in the case of an agreement) to each holder of
Series G Preferred, and the Corporation shall give each holder of Series G
Preferred prompt written notice of any material change in the terms or timing of
such transaction. Any such notice also shall state the Change of Control Price
and that the holder is to surrender to the Corporation, at the place or places
where certificates for shares of Series G Preferred are to be surrendered for
redemption, in the manner and at the price designated, the certificate or
certificates representing the shares of Series G Preferred to be redeemed.
               (c) Mechanics of Redemption. Upon receipt of payment of the
Optional Redemption Price (in the case of an Optional Redemption) or the Change
of Control Price (in the case of the Mandatory Redemption) with respect to each
Series G Preferred Share to

6



--------------------------------------------------------------------------------



 



be redeemed by the holders of Series G Preferred, each holder of Series G
Preferred will deliver the certificate(s) evidencing the Series G Preferred to
be redeemed by the Corporation, unless such holder is awaiting receipt of a new
certificate evidencing such shares from the Corporation pursuant to another
provision hereof.
               (d) Dividends After Redemption Date. No Series G Preferred Share
shall be entitled to any dividends accruing after the date on which Optional
Redemption Price (in the case of an Optional Redemption) or the Change of
Control Price (in the case of the Mandatory Redemption) of such Series G
Preferred Share is paid to the holder of such Series G Preferred Share. On such
date, all rights of the holder of such Series G Preferred Share shall cease, and
such Series G Preferred Share shall no longer be deemed to be issued and
outstanding.
          Section 7. Other Rights.
               (a) Board Representation.
                    (i) From and after the Effective Date until the Common
Expiration Date, the Majority Trailer Investors may nominate five directors
(collectively, the “Investor Directors”) to be elected to the Board. Any such
nominee for Investor Director shall be subject to (A) the reasonable approval of
the Board’s Nominating and Corporate Governance Committee (the “Governance
Committee”) (such approval not to be unreasonably withheld, conditioned or
delayed), and (B) satisfaction of all legal and governance requirements
regarding service as a director of the Corporation; provided that the
Corporation shall, at the reasonable request of the Majority Trailer Investors,
so long as such request is not inconsistent with applicable law or exchange
requirements, amend or modify any such requirements so as not to any way impede
the right of the Majority Trailer Investors to nominate directors. On the
Effective Date, the Corporation shall cause the five initial Investor Directors
who are named in Section 4.1 of the Investor Rights Agreement to be elected and
appointed to the Board. The Corporation from time to time shall take all actions
necessary or reasonably required such that the number of members on the Board
shall (1) except as otherwise provided herein, consist of no more than seven
non-Investor Directors, and (2) if necessary, be increased such that there are
sufficient seats on the Board for the Investor Directors to serve on the Board
and such vacancies (the “Investor Director Seats”) shall be filled by the
Investor Directors, effective as of the Effective Date (or, if later, then the
date that the Majority Trailer Investors determine to appoint such Investor
Directors). Each Investor Director appointed pursuant to this Section 7(a)(i)
shall continue to hold office until such Investor Director’s term expires,
subject, however, to prior death, resignation, retirement, disqualification or
termination of term of office as provided in Section 7(a)(iii).
                    (ii) Prior to the Common Expiration Date, at each meeting of
the Corporation’s stockholders at which the election of directors to the
Investor Director Seats is to be considered, the Corporation shall, subject to
the provisions of Section 7(a)(i) and Section 7(a)(iii), nominate the Investor
Director(s) designated by the Majority Trailer Investors for election to the
Board by the holders of voting capital stock and solicit proxies from the
Corporation’s stockholders in favor of the election of Investor Directors.
Subject to the provisions of Section 7(a)(i) and Section 7(a)(iii), the
Corporation shall use all reasonable best efforts to cause each Investor
Director to be elected to the Board (including voting all

7



--------------------------------------------------------------------------------



 



unrestricted proxies in favor of the election of such Investor Director and
including recommending approval of such Investor Director’s appointment to the
Board) and shall not take any action which would diminish the prospects of such
Investor Director(s) of being elected to the Board.
                    (iii) The right of the Majority Trailer Investors to
designate the Investor Directors pursuant to Section 7(a)(i) and
Section 7(a)(ii) shall terminate on the Common Expiration Date. If the right of
the Majority Trailer Investors to nominate Investor Directors terminates
pursuant to the immediately preceding sentence, then each Investor Director
shall promptly submit his or her resignation as a member of the Board and each
applicable Sub Board with immediate effect.
                    (iv) Any elected Investor Director may resign from the Board
at any time by giving written notice to the Board. The resignation is effective
without acceptance when the notice is given to the Board, unless a later
effective time is specified in the notice.
                    (v) So long as the Majority Trailer Investors retain the
right to designate Investor Directors, the Corporation shall use all reasonable
best efforts to remove any Investor Director only if so directed in writing by
the Majority Trailer Investors.
                    (vi) In the event of a vacancy on the Board resulting from
the death, disqualification, resignation, retirement or termination of term of
office of an Investor Director nominated by the Majority Trailer Investors, the
Corporation shall use all reasonable best efforts to fill such vacancy with a
representative designated by the Majority Trailer Investors as provided
hereunder, in either case, to serve until the next annual or special meeting of
the stockholders (and at such meeting, such representative, or another
representative designated by the Majority Trailer Investors, will be elected to
the Board in the manner set forth in Section 7(a)(ii)).
                    (vii) The Investor Directors and the Board Observer, if any,
shall be entitled to reimbursement of reasonable expenses incurred in such
capacities, but shall not otherwise be entitled to any compensation from the
Corporation in such capacities as Investor Directors or the Board Observer.
                    (viii) Until the Majority Trailer Investors cease to hold,
or cease to “beneficially own” (within the meaning of Rule 13d-3 under the
Exchange Act) at least 2% of the issued and outstanding Common Stock of the
Corporation, the Majority Trailer Investors shall have the right to designate
one non-compensated, non-voting observer (the “Board Observer”) to attend all
meetings of the Board as an observer. The Board Observer shall not attend
executive sessions or committee meetings without the consent of the majority of
the members of the Board or committee members; provided that the Board Observer
shall be entitled to attend all meetings of the Audit Committee. The Board
Observer shall be entitled to notice of all meetings of the Board and the Audit
Committee in the manner that notice is provided to members of the Board or the
Audit Committee, as applicable, shall be entitled to receive all materials
provided to members of the Board and the Audit Committee, shall be entitled to
attend (whether in person, by telephone, or otherwise), subject to the
restriction set forth in the

8



--------------------------------------------------------------------------------



 



immediately preceding sentence, all meetings of the Board and the Audit
Committee as a non-voting observer.
                    (ix) Subject to (A) the reasonable approval of the
Governance Committee (such approval not to be unreasonably withheld, conditioned
or delayed), and (B) satisfaction of all legal and governance requirements
regarding service as a director or member of any committee of the Corporation or
any of its Subsidiaries, at the request of the Majority Trailer Investors, the
Corporation shall cause the Investor Directors to have proportional
representation (relative to their percentage on the whole Board, but in no event
less than one representative) on the boards (or equivalent governing body) of
each Subsidiary (each, a “Sub Board”), and each committee of the Board (other
than the Audit Committee of the Board (the “Audit Committee”) to the extent
prohibited by applicable law or exchange requirements but shall allow one
representative to attend meetings of the Audit Committee as a non-voting
observer) and each Sub Board. The Corporation shall at the reasonable request of
the Majority Trailer Investors, so long as such request is not inconsistent with
applicable law or exchange requirements, amend or modify any requirements
regarding service as a director or member of any committee of the Corporation or
any of its Subsidiaries.
                    (x) The Corporation shall purchase and maintain directors’
and officers’ liability insurance policy covering each Investor Director
effective from the Effective Date (or such later date as such Investor Director
is appointed pursuant to Section 7(a)(i) or Section 7(a)(ii)) and shall purchase
and maintain for a period of not less than six years from the date of any
Investor Director’s death, resignation, retirement, disqualification or
termination of term of office as provided in Section 7(a)(iii), a directors’ and
officers’ liability insurance tail policy for such Investor Director.
               (b) Approval of the Majority Trailer Investors.
                    (i) From and after the Effective Date until the Preferred
Expiration Date, the Corporation and the Board shall not, and shall take all
action possible to ensure that each Subsidiary of the Corporation shall not,
without the prior written consent of the Majority Trailer Investors (which
consent may be withheld in their sole discretion) take any of the following
actions or engage in any of the following transactions:
                    (A) directly or indirectly declare or make any Restricted
Payment except for payments with respect to the Series E Preferred, Series F
Preferred or Series G Preferred (including, in each case, any redemption
thereof) as permitted by the Certificates of Designation;
                    (B) authorize, issue or enter into any agreement providing
for the issuance (contingent or otherwise) of (1) any notes or debt securities
containing equity or voting features (including any notes or debt securities
convertible into or exchangeable for capital stock or other equity securities,
issued in connection with the issuance of capital stock or other equity
securities or containing profit participation features) or (2) any capital
stock, other equity securities or equity-linked securities (or any securities
convertible into or exchangeable for any capital stock or other equity
securities), except for the issuance of the Registrable Securities;

9



--------------------------------------------------------------------------------



 



               (C) make any loans or advances to, guarantees for the benefit of,
or investments in, any Person (other than the Corporation or a wholly-owned
direct or indirect Subsidiary of the Corporation), except for (1) reasonable
advances to employees in the ordinary course of business consistent with past
practice, (2) investments having a stated maturity no greater than one year from
the date on which the Corporation or any of its Subsidiaries makes such
investment in (a) obligations of the United States government or any agency
thereof or obligations guaranteed by the United States government,
(b) certificates of deposit of commercial banks having combined capital and
surplus of at least $500 million and fully insured by the Federal Deposit
Insurance Corporation, or (c) commercial paper with a rating of at least
“Prime-1” by Moody’s Investors Service, Inc., and (3) investments expressly
permitted pursuant to Section 7(b)(i)(E);
               (D) liquidate, dissolve or effect a recapitalization or
reorganization in any form of transaction (including any reorganization into a
limited liability company, a partnership or any other non-corporate entity which
is treated as a partnership for federal income tax purposes), unless, in the
case of a recapitalization or reorganization, such transaction would result in a
Change of Control and the Corporation pays to the holders of the Series E
Preferred, the Series F Preferred and the Series G Preferred all amounts then
due and owing under the Series E Preferred, the Series F Preferred and the
Series G Preferred (including the premium payable in connection with any
redemption relating to a Change of Control) prior to or contemporaneous with the
consummation of such transaction;
               (E) directly or indirectly acquire or enter into, or permit any
Subsidiary to acquire or enter into, any interest in any Person, business or
joint venture (in each case, whether by a purchase of assets, purchase of stock,
merger or otherwise), except for acquisitions involving aggregate consideration
(whether payable in cash or otherwise) not to exceed $5,000,000 in the aggregate
if, at the time of any such acquisition, the Corporation and its Subsidiaries
have availability for draw-downs under the Senior Loan Agreement in an amount
equal to or exceeding $20,000,000 and the ratio of the aggregate Indebtedness of
the Corporation and its Subsidiaries as of the most recent month end to the
previous twelve-month EBITDA (as each such term is defined in the Senior Loan
Agreement, as in effect on the Effective Date) (such ratio, the “Leverage
Ratio”) after giving effect to such acquisition is less than 6:1;
               (F) reclassify or recapitalize any securities of the Corporation
or any of its Subsidiaries, unless such reclassification or recapitalization
would result in a Change of Control and the Corporation pays to the holders of
the Series E Preferred, the Series F Preferred and the Series G Preferred all
amounts then due and owing under the Series E Preferred, the Series F Preferred
and the Series G Preferred (including the premium payable in connection with any
redemption relating to a Change of Control) prior to or contemporaneous with the
consummation of such reclassification or recapitalization;

10



--------------------------------------------------------------------------------



 



               (G) enter into, or permit any Subsidiary to enter into, any line
of business other than the lines of business in which those entities are
currently engaged and other activities reasonably related thereto;
               (H) enter into, amend, modify or supplement any agreement,
commitment or arrangement with any of the Corporation’s or any of its
Subsidiaries’ Affiliates, except for customary employment arrangements and
benefit programs on reasonable terms and except as otherwise expressly
contemplated by this Certificate of Designation, the Investor Rights Agreement
or the Purchase Agreement;
               (I) create, incur, guarantee, assume or suffer to exist, or
permit any Subsidiary to create, incur, guarantee, assume or suffer to exist,
any Indebtedness, other than (1) Indebtedness pursuant to the Existing Loan
Agreement (and refinancings thereof in an aggregate principal amount not in
excess $100,000,000 on substantially similar terms), and (2) Indebtedness in an
aggregate amount not to exceed $10,000,000, provided that, in the case of this
subclause (2), such Indebtedness is created, incurred, guaranteed, assumed or
suffered to exist solely to satisfy the Corporation’s and its Subsidiaries’
working capital requirements and the interest rate per annum applicable to such
Indebtedness does not exceed 9% and the Leverage Ratio after giving effect to
such creation, incurrence, guaranty, assumption of sufferance does not exceed
3:1;
               (J) (A) engage in any transaction that results in a Change of
Control unless the Corporation pays to the holders of the Series E Preferred,
the Series F Preferred and the Series G Preferred all amounts then due and owing
under the Series E Preferred, the Series F Preferred and the Series G Preferred
(including the premium payable in connection with any redemption relating to a
Change of Control) prior to or contemporaneous with the consummation of such
transaction, or (B) sell, lease or otherwise dispose of more than 2% of the
consolidated assets of the Corporation and its Subsidiaries (computed on the
basis of book value, determined in accordance with GAAP, or fair market value,
determined by the Board in its reasonable good faith judgment) in any
transaction or series of related transactions, other than (1) sales of inventory
in the ordinary course of business, (2) the arm’s length sale to a third Person
that is not an Affiliate of the Corporation or any of its Subsidiaries of the
real estate and manufacturing facilities of the Corporation that have been
previously identified to Trailer, and (3) in the event that such transaction
would result in a Change of Control and the Corporation pays to the holders of
the Series E Preferred, the Series F Preferred and the Series G Preferred all
amounts then due and owing under the Series E Preferred, the Series F Preferred
and the Series G Preferred (including the premium payable in connection with any
redemption relating to a Change of Control) prior to or contemporaneous with the
consummation of such transaction;
               (K) become subject to any agreement or instrument which by its
terms would (under any circumstances) restrict (A) the right of any Subsidiary
to make loans or advances or pay dividends to, transfer property to, or repay
any Indebtedness owed to, the Corporation or any Subsidiary or (B) restrict the
Corporation’s or any of its Subsidiaries’ right or ability to perform the
provisions of this

11



--------------------------------------------------------------------------------



 



Certificate of Designation, the Investor Rights Agreement or any of the other
Transaction Documents or to conduct its business as conducted as of the
Effective Date;
               (L) make any amendment to or rescind (including, in each case, by
merger or consolidation) any provision of the certificate of incorporation,
articles of incorporation, by-laws or similar organizational documents of the
Corporation or any of its Subsidiaries, or file any resolution of the board of
directors, board of managers or similar governing body with the applicable
secretary of state of the state of formation of the Corporation or any of its
Subsidiaries which would increase the number of authorized shares of Common
Stock or Preferred Stock or adversely affect or otherwise impair the rights of
the Investors under the Transaction Documents (including the relative
preferences and priorities of the Series E Preferred, the Series F Preferred or
the Series G Preferred); or
               (M) (1) increase the size of the Board or any Sub Board or
(2) create or change any committee of the Board or any Sub Board.
               (ii) If the Corporation violates or is in breach of the Financial
Performance Levels, until the Preferred Expiration Date, the Corporation and the
Board shall not, and shall take all action possible to ensure that each
Subsidiary of the Corporation shall not, without the prior written consent of
the Majority Trailer Investors (which consent may be withheld in their sole
discretion) take any of the following actions or engage in any of the following
transactions:
               (A) approve the annual budget of the Corporation and its
Subsidiaries for any fiscal year or deviate from any annual budget by more than
10% in the aggregate; or
               (B) approve the employment or termination by the Board of any
member of senior management of the Corporation.
               (c) Affirmative Covenants. From and after the Effective Date
until the Preferred Expiration Date, the Corporation and the Board shall, and
shall take all action possible to ensure that each Subsidiary of the Corporation
shall, unless it has received the prior written consent of the Majority Trailer
Investors (which consent may be withheld in their sole discretion):
                    (i) at all times cause to be done all things necessary or
reasonably required to maintain, preserve and renew its corporate existence and
all material licenses, authorizations and permits necessary or reasonably
required to the conduct of its businesses;
                    (ii) maintain and keep its material properties in good
repair, working order and condition (normal wear and tear excepted), and from
time to time make all necessary or reasonably required repairs, renewals and
replacements so that its businesses may be properly and advantageously conducted
in all material respects at all times; provided that in no event shall this
Section 7(d)(ii) be deemed to require the making of capital expenditures in
excess of the amount approved by the Board;

12



--------------------------------------------------------------------------------



 



                    (iii) pay and discharge when payable all taxes, assessments
and governmental charges imposed upon its properties or upon the income or
profits therefrom (in each case, before the same becomes delinquent and before
penalties accrue thereon) and all material claims for labor, materials or
supplies which if unpaid would by law become a Lien upon any of its property,
unless and to the extent that the same are being contested in good faith and by
appropriate proceedings and adequate reserves (as determined in accordance with
generally accepted accounting principles, consistently applied) have been
established on its books and financial statements with respect thereto;
                    (iv) comply with all other material obligations which it
incurs pursuant to any Material Contract (as such term is defined in the
Purchase Agreement), as such obligations become due, unless and to the extent
that the same are being contested in good faith and by appropriate proceedings
and adequate reserves (as determined in accordance with generally accepted
accounting principles, consistently applied) have been established on its books
and financial statements with respect thereto;
                    (v) comply with all applicable laws, rules and regulations
of all governmental authorities in all material respects;
                    (vi) apply for and continue in force with reputable
insurance companies adequate insurance covering risks of such types and in such
amounts as are customary for companies of similar size as the Corporation and
its Subsidiaries and engaged in similar lines of business as the Corporation and
its Subsidiaries;
                    (vii) maintain proper books of record and account which
present fairly in all material respects its financial condition and results of
operations and make provisions on its financial statements for all such proper
reserves as in each case are required in accordance with GAAP; and
                    (viii) reserve and keep available out of the authorized but
unissued shares of Common Stock, solely for the purpose of providing for the
exercise of the Warrant, such number of shares of Common Stock as shall from
time to time equal the number of shares sufficient to permit the exercise of the
Warrant.
               (d) Information Rights.
                    (i) For so long as (x) the Preferred Investors hold at least
10% of the Preferred Stock issued pursuant to the Purchase Agreement or (y) the
Common Investors in the aggregate hold, or “beneficially own” (within the
meaning of Rule 13d-3 under the Exchange Act) at least 10% of the issued and
outstanding Common Stock of the Corporation, at any time that the Corporation is
not required to file periodic reports with the SEC, the Corporation shall
deliver to each Preferred Investor and/or Common Investor, as applicable:
                    (A) as soon as practicable, but in any event within ninety
days after the end of each fiscal year of the Corporation, for each of the
Corporation and each of its Subsidiaries, an income statement for such fiscal
year, a balance sheet, and statement of stockholder’s equity as of the end of
such fiscal year, and a statement of cash flows for such fiscal year, such
year-end financial reports to be in

13



--------------------------------------------------------------------------------



 



reasonable detail, prepared in accordance with GAAP, and audited and certified
by a nationally recognized accounting firm selected by the Corporation and
reasonably acceptable to the Majority Common Investors;
               (B) as soon as practicable, but in any event within thirty days
after the end of each of the first three quarters of each fiscal year of the
Corporation, for the Corporation and each of its Subsidiaries, an unaudited
income statement for such quarter, statement of cash flows for such quarter and
an unaudited balance sheet as of the end of such quarter;
               (C) as promptly as practicable but in any event within thirty
days of the end of each month, an unaudited income statement and statement of
cash flows for such month, and a balance sheet for and as of the end of such
month, in reasonable detail;
               (D) with respect to the financial statements called for in
subsections (B) and (C) of this Section 7(d)(i), an instrument executed by the
Chief Financial Officer or Chief Executive Officer of the Corporation and
certifying that such financial statements were prepared in accordance with GAAP
consistently applied with prior practice for earlier periods (with the exception
of footnotes that may be required by GAAP) and fairly present in all material
respects the financial condition of the Corporation and its Subsidiaries and its
results of operation for the period specified, subject to year-end audit
adjustment;
               (E) notices of events that have had or could reasonably be
expected to have a material and adverse effect on the Corporation and its
Subsidiaries, taken as a whole, as soon as practicable following the occurrence
of any such event; and
               (F) such other information relating to the financial condition,
business, prospects or corporate affairs of the Corporation and its Subsidiaries
as any Preferred Investor or Common Investor may from time to time reasonably
request.
               (ii) Notwithstanding the foregoing, at all times, the Corporation
shall use commercially reasonable efforts to deliver the financial statements
listed Section 7(d)(i)(A), Section 7(d)(i)(B) and Section 7(d)(i)(C) promptly
after such statements are internally available.
               (iii) For so long as (A) the Preferred Investors hold at least
10% of the Preferred Stock issued pursuant to the Purchase Agreement or (B) the
Common Investors in the aggregate hold, or “beneficially own” (within the
meaning of Rule 13d-3 under the Exchange Act) at least 10% of the issued and
outstanding Common Stock of the Corporation, (a) the Corporation shall permit
each Preferred Investor and/or Common Investor, as applicable, together with
such Investor’s consultants and advisors, to visit and inspect the Corporation’s
and its Subsidiaries’ properties, to examine their respective books of account
and records and to discuss the Corporation’s and its Subsidiaries’ affairs,
finances and accounts with their respective officers and employees, all at such
reasonable times as may be requested by such Investor, and (b) the Corporation
shall, with reasonable promptness, provide to each Preferred

14



--------------------------------------------------------------------------------



 



Investor and/or Common Investor, as applicable, such other information and
financial data concerning the Corporation and its Subsidiaries as such Investor
may reasonably request.
                    (iv) For so long as (A) the Trailer Investors hold at least
10% of the Preferred Stock issued pursuant to the Purchase Agreement or (B) the
Trailer Investors in the aggregate hold, or “beneficially own” (within the
meaning of Rule 13d-3 under the Exchange Act) at least 10% of the issued and
outstanding Common Stock of the Corporation, the Corporation shall pay the
reasonable fees and expenses of any consultant or professional advisor that the
Majority Trailer Investors may engage in connection with the Trailer Investors’
interests in the Corporation.
                    (v) For so long as (A) the Preferred Investors hold at least
10% of the Preferred Stock issued pursuant to the Purchase Agreement or (B) the
Common Investors in the aggregate hold, or “beneficially own” (within the
meaning of Rule 13d-3 under the Exchange Act) at least 10% of the issued and
outstanding Common Stock of the Corporation, the Corporation shall provide to
each Preferred Investor and/or Common Investor, as applicable, not later than
thirty days before the beginning of each fiscal year of the Corporation, but in
any event, ten days prior to presenting such budget to the Board, an annual
budget prepared on a monthly basis for the Corporation and its Subsidiaries for
such fiscal year (displaying anticipated statements of income and cash flows and
balance sheets), and promptly upon preparation thereof any other significant
budgets or forecasts prepared by the Corporation and any revisions of such
annual or other budgets or forecasts.
               (e) Right Of First Refusal.
                    (i) From and after the Closing Date until the Preferred
Expiration Date, the Trailer Investors shall have the right, at their election
in accordance with this Section 7(e), to participate in any Subsequent
Financing. The Trailer Investors may elect to provide all or any portion of the
Subsequent Financing.
                    (ii) At least forty-five days prior to the anticipated
consummation of any Subsequent Financing, the Corporation shall deliver a
written notice (each, a “Subsequent Financing Notice”) to each Trailer Investor.
The Subsequent Financing Notice shall disclose in reasonable detail the proposed
terms and conditions of the Subsequent Financing, the amount of proceeds
intended to be raised thereunder and the identity, and ownership of capital
stock of the Corporation (if applicable), of any other prospective participants
in such Subsequent Financing, and shall include a term sheet or similar document
relating thereto as an attachment. The Subsequent Financing Notice shall
constitute a binding offer to enter into the Subsequent Financing with each
Trailer Investor on the terms and conditions set forth in such Subsequent
Financing Notice.
                    (iii) Each Trailer Investor may elect to participate in such
Subsequent Financing and shall have the right, subject to Section 7(e)(v) below,
to fund all or any portion of the Subsequent Financing on the terms and subject
to the conditions specified in the Subsequent Financing Notice by delivering
written notice of such election to the Corporation within forty days after the
delivery of the Subsequent Financing Notice to the Trailer Investors (the
“Election Period”). If the Trailer Investors elect to participate in the
Subsequent Financing,

15



--------------------------------------------------------------------------------



 



then the closing of the Subsequent Financing shall occur on the date specified
in the Subsequent Financing Notice or on such other date as otherwise may be
agreed by the Corporation and the Trailer Investors participating in such
Subsequent Financing. If the Trailer Investors fail to deliver such election
notices prior to the end of the Election Period, then the Trailer Investors
shall be deemed to have notified the Corporation that they do not elect to
participate in such Subsequent Financing.
                    (iv) If any Trailer Investor declines to participate in the
Subsequent Financing with respect to its full Pro Rata Portion, then each
Trailer Investor electing to purchase its full Pro Rata Portion shall have the
right to purchase up to (A) its Pro Rata Portion of the Subsequent Financing,
plus (B) a pro rata amount (based upon the relative amount of the participating
Trailer Investors’ respective Pro Rata Portions) of the aggregate unallocated
Pro Rata Portions of the other Trailer Investors. For purposes of clarity,
(1) in the event that there is any amount of a Subsequent Financing that is not
requested to be purchased by a Trailer Investor, then any other Trailer Investor
shall have the right to purchase such remaining amount of the Subsequent
Financing and (2) in no event shall the Trailer Investors have the right to
purchase more than 100% of the amount the Subsequent Financing described in any
Subsequent Financing Notice, in the aggregate. For purposes hereof, “Pro Rata
Portion” means a fraction, the numerator of which is the Total Value of
Securities held by a Trailer Investor participating under this Section 7(e)(iv),
and the denominator of which is the sum of the aggregate Total Value of
Securities held by all Trailer Investors participating under this
Section 7(e)(iv).
                    (v) If any portion of a Subsequent Financing is not funded
by the Trailer Investors or the Person identified in the Subsequent Financing
Notice within sixty days after the delivery of the relevant Subsequent Financing
Notice to the Trailer Investors on the same terms described in such Subsequent
Financing Notice, then prior to consummating any subsequent Subsequent
Financing, the Corporation must deliver a new Subsequent Financing Notice to the
Trailer Investors and otherwise follow the procedures set forth in this
Section 7(e) (and, for the avoidance of doubt, the Trailer Investors will again
have the right of participation set forth above in this Section 7(e)).
                    (vi) Notwithstanding any other provision in this Certificate
of Designation to the contrary, the Trailer Investors’ rights to participate in
any Subsequent Financing shall be subject to such participation not causing a
violation of the NYSE Limitation; provided, however, that the Corporation shall
use all commercially reasonable efforts to discuss and explore ways to enable
the Trailer Investors to participate in any Subsequent Financing in compliance
with the NYSE Limitation.
                    (vii) Upon reasonable prior notice, the Corporation shall
make available, during normal business hours, for inspection and review by the
Trailer Investors and the representatives of and advisors to the Trailer
Investors, all financial and other records, all SEC Filings and other filings
with the SEC, and all other corporate documents and properties of the
Corporation as may be reasonably necessary for the purpose of such review, and
cause the Corporation’s officers, directors and employees, within a reasonable
time period, to supply all such information reasonably requested by the Trailer
Investors or any such representative or advisor, in each case, for the sole
purpose of enabling the Trailer Investors and such

16



--------------------------------------------------------------------------------



 



representatives and advisors and their respective accountants and attorneys to
conduct due diligence with respect to the Corporation in connection with such
Subsequent Financing.
                    (viii) The Corporation shall not disclose material
non-public information to the Trailer Investors, or to advisors to or
representatives of the Trailer Investors, unless prior to disclosure of such
information the Corporation identifies such information as being material
non-public information and provides the Trailer Investors, such advisors and
representatives with the opportunity to accept or refuse to accept such material
non-public information for review and any Trailer Investor wishing to obtain
such information enters into an appropriate confidentiality agreement with the
Corporation with respect thereto; provided, however, that the foregoing shall
not restrict the Corporation from disclosing material non-public information to
any director or Board Observer, or to their advisors or representatives.
          Section 8. Events of Noncompliance.
               (a) Definition. An “Event of Noncompliance” shall have occurred
if:
                    (i) the Corporation fails to make any regular quarterly
payment of dividends in cash with respect to the Series G Preferred, beginning
with the September 30, 2011 Dividend Payment Date;
                    (ii) the Corporation fails to make any redemption payment
with respect to the Series G Preferred which it is required to make hereunder,
whether or not such payment is legally permissible or is prohibited by any
agreement to which the Corporation is subject;
                    (iii) the Corporation breaches or otherwise fails to perform
or observe any covenant or agreement set forth in Section 7 hereof or Article II
of the Investor Rights Agreement and, if such breach, failure or Event of
Noncompliance, as applicable, is capable of being cured, such breach or failure
continues for a period of thirty days or longer;
                    (iv) any representation or warranty contained in
Section 3.2, 3.3 or 3.4 of the Purchase Agreement was not true and correct in
all respects, at and as of the Issuance Date;
                    (v) the Corporation violates or is in breach of the
Financial Performance Levels (as defined in the Investor Rights Agreement) and
such violation continues for a period of one hundred eighty days or longer; or
                    (vi) the Corporation or any Subsidiary makes an assignment
for the benefit of creditors or admits in writing its inability to pay its debts
generally as they become due; or an order, judgment or decree is entered
adjudicating the Corporation or any of its Subsidiaries bankrupt or insolvent;
or any order for relief with respect to the Corporation or any of its
Subsidiaries is entered under the Federal Bankruptcy Code; or the Corporation or
any of its Subsidiaries petitions or applies to any tribunal for the appointment
of a custodian, trustee, receiver or liquidator of the Corporation or any of its
Subsidiaries or of any substantial part of the assets of the Corporation or any
of its Subsidiaries, or commences any proceeding (other than a proceeding for
the voluntary liquidation and dissolution of a Subsidiary of the Corporation)

17



--------------------------------------------------------------------------------



 



relating to the Corporation or any of its Subsidiaries under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or any such petition or application is
filed, or any such proceeding is commenced, against the Corporation or any of
its Subsidiaries and either (A) the Corporation or any such Subsidiary by any
act indicates its approval thereof, consent thereto or acquiescence therein or
(B) such petition, application or proceeding is not dismissed within sixty days.
          The foregoing shall constitute Events of Noncompliance whatever the
reason or cause for any such Event of Noncompliance and whether it is voluntary
or involuntary or is effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body and regardless of the effects of any
subordination provisions.
               (b) Consequences of Events of Noncompliance.
                    (i) If any Event of Noncompliance has occurred and is
continuing, then the dividend rate on the Series G Preferred from and after the
occurrence of such Event of Noncompliance shall increase immediately by an
additional 2.0% per annum, subject to applicable usury laws; provided, that if
the Event of Noncompliance is related to the non payment of the cash dividends
beginning with the September 30, 2011 Dividend Payment Date (whether or not the
Corporation is legally able to pay the dividends), the dividend rate shall
automatically increase to (A) the higher of (X) the then prevailing dividend
rate and (Y) the then prevailing LIBOR rate plus 14.7% plus 2.0% per annum. Any
increase of the dividend rate resulting from the operation of this subparagraph
shall terminate as of the close of business on the date on which no Event of
Noncompliance exists, subject to subsequent increases pursuant to this
paragraph.
                    (ii) If any Specified Event of Noncompliance has occurred
and is continuing, then the holder or holders of a majority of the Series G
Preferred then outstanding may demand (by written notice delivered to the
Corporation), subject to any limitations contained in the Senior Credit
Agreement, immediate redemption of all or any portion of the Series G Preferred
owned by such holder or holders at a price per Series G Preferred Share equal to
the sum of the Liquidation Value thereof and all accumulated, accrued and unpaid
dividends thereon (whether accrued with respect to the Liquidation Value or any
previously accrued dividends). The Corporation shall give prompt written notice
of such election to the other holders of Series G Preferred (but in any event
within five days after receipt of the initial demand for redemption), and each
such other holder may demand immediate redemption of all or any portion of such
holder’s Series G Preferred by giving written notice thereof to the Corporation
within seven days after receipt of the Corporation’s notice. The Corporation
shall redeem all Series G Preferred as to which rights under this paragraph have
been exercised within twenty days after receipt of the initial demand for
redemption.
                    (iii) If any Event of Noncompliance exists, each holder of
Series G Preferred shall also have any other rights which such holder is
entitled to under any contract or agreement at any time and any other rights
which such holder may have pursuant to applicable law.

18



--------------------------------------------------------------------------------



 



          Section 9. Conversion. Holders of Series G Preferred shall have no
right to exchange or convert such shares into any other securities.
          Section 10. Voting Rights. Except as otherwise provided herein, in the
Investor Rights Agreement and as otherwise required by applicable law, the
Series G Preferred Shares shall have no voting rights; provided that each holder
of Series G Preferred shall be entitled to notice of all stockholders meetings
at the same time and in the same manner as notice is given to all stockholders
entitled to vote at such meetings.
          Section 11. Amendment and Waiver. No amendment, modification or waiver
shall be binding or effective with respect to any provision of the Certificate
of Incorporation or the Bylaws that would alter or change the preferences or
special rights of the Series G Preferred Shares without the prior written
consent of the holders of a majority of the Series G Preferred Shares
outstanding at the time such action is taken; provided that no such action shall
change (a) the rate at which or the manner in which dividends on the Series G
Preferred accrue or the times at which such dividends become payable or the
amount payable on redemption of the Series G Preferred or the times at which
redemption of Series G Preferred is to occur, or (b) the percentage required to
approve any change described in this Section 10 without the prior written
consent of the holders of at least 75% of the Series G Preferred then
outstanding; and provided further that no amendment, modification, alteration,
repeal or waiver of the terms or relative priorities of the Series G Preferred
may be accomplished by the merger, consolidation or other transaction of the
Corporation with another corporation or entity unless the Corporation has
obtained the prior written consent of the holders of the applicable percentage
of the Series G Preferred then outstanding.
          Section 12. Registration of Transfer. The Corporation shall keep at
its principal office a register for the registration of Series G Preferred
Shares. Except in connection with Optional Redemption, Mandatory Redemption or
as otherwise set forth herein, upon the surrender of any certificate
representing Series G Preferred Shares at such place, the Corporation shall, at
the request of the record holder of such certificate, execute and deliver (at
the Corporation’s expense) a new certificate or certificates in exchange
therefor representing in the aggregate the number of shares of Series G
Preferred Shares represented by the surrendered certificate. Each such new
certificate shall be registered in such name and shall represent such number of
Series G Preferred Shares as is requested by the holder of the surrendered
certificate and shall be substantially identical in form to the surrendered
certificate, and dividends shall accrue on the Series G Preferred Shares
represented by such new certificate from the date to which dividends have been
fully paid on such Series G Preferred Shares represented by the surrendered
certificate.
          Section 13. Record Holders. To the fullest extent permitted by
applicable law, the Corporation and the transfer agent for Series G Preferred
may deem and treat the record holder of any share of Series G Preferred as the
true and lawful owner thereof for all purposes, and neither the Corporation nor
such transfer agent shall be affected by any notice to the contrary.
          Section 14. Replacement. Upon receipt of evidence reasonably
satisfactory to the Corporation (an affidavit of the registered holder shall be
satisfactory) of the ownership and

19



--------------------------------------------------------------------------------



 



the loss, theft, destruction or mutilation of any certificate evidencing shares
of Series G Preferred, and in the case of any such loss, theft or destruction,
upon receipt of indemnity reasonably satisfactory to the Corporation (provided
that if the holder is a financial institution or other institutional investor
its own agreement shall be satisfactory), or, in the case of any such mutilation
upon surrender of such certificate, the Corporation shall (at its expense)
execute and deliver in lieu of such certificate a new certificate of like kind
representing the number of shares of Series G Preferred represented by such
lost, stolen, destroyed or mutilated certificate and dated the date of such
lost, stolen, destroyed or mutilated certificate.
          Section 15. Redeemed or Otherwise Acquired Shares. Any shares of
Series G Preferred that are redeemed or otherwise acquired by the Corporation by
reason of repurchase, conversion or otherwise shall be automatically and
immediately canceled and shall revert to authorized but unissued shares of
Preferred Stock, provided, that any such cancelled shares of Series G Preferred
shall not be reissued, sold or transferred as shares of Series G Preferred. The
Corporation (without the need for stockholder action) may thereafter take such
appropriate action as may be necessary to reduce the authorized shares of
Series G Preferred accordingly.
          Section 16. Notices. Except as otherwise expressly provided hereunder,
all notices referred to herein shall be in writing and shall be delivered by
registered or certified mail, return receipt requested and postage prepaid, or
by reputable overnight courier service, charges prepaid, and shall be deemed to
have been given when so mailed or sent (a) to the Corporation, at its principal
executive offices, and (b) to any holder of Series G Preferred, at such holder’s
address as it from time to time appears in the stock records of the Corporation
(unless otherwise indicated by any such holder). Notwithstanding anything herein
to the contrary, if Series G Preferred is issued in book-entry form through The
Depository Trust Company or any similar facility, such notices may be given to
the holders of Series G Preferred in any manner permitted by such facility.
          Section 17. Specific Performance. The Corporation hereby acknowledges
and agrees that the failure of the Corporation to perform its obligations
hereunder, including its failure to pay dividends when due and payable, will
cause irreparable injury to the holder of the Series G Preferred, for which
damages, even if available, will not be an adequate remedy. Accordingly, the
Corporation hereby consents to the issuance of injunctive relief by any court of
competent jurisdiction to compel performance of the Corporation’s obligations
and to the granting by any court of the remedy of specific performance of its
obligations hereunder.
          Section 18. No Preemptive Rights. Except as set forth in the Investor
Rights Agreement, no share of Series G Preferred shall have any rights of
preemption whatsoever as to any securities of the Corporation, or any warrants,
rights or options issued or granted with respect thereto, regardless of how such
securities, or such warrants, rights or options, may be designated, issued or
granted.
          Section 19. Limitations under Senior Loan Agreement. Except for
payments for which there is an express provision herein for restrictions related
to the Senior Loan Agreement, in the event a payment is required to be made by
the Corporation hereunder and such payment (or a portion thereof) would not be
permitted to be paid pursuant to the terms of the Senior Loan Agreement, the
Corporation shall not be in default with respect to non-payment of

20



--------------------------------------------------------------------------------



 



such payment or the portion thereof, in each case that is not so permitted (the
“Deferred Portion”). The Deferred Portion shall accrue and accumulate at an
annual interest rate equal to the JPMorgan Chase Prime rate (or that of another
nationally recognized financial institution if the JPMorgan Chase Prime rate is
not available) (unless another rate and method of calculation is provided for
herein) until paid and shall become immediately due and payable at the earliest
to occur of (a) when permitted by the Senior Loan Agreement and (b) when all
loans under the Senior Loan Agreement have been paid off.
          Section 20. Other Terms. Shares of Series G Preferred shall be subject
to the other terms, provisions and restrictions set forth in the Certificate of
Incorporation with respect to the shares of Preferred Stock of the Corporation.
          Section 21. Indemnity; Expenses.
               (a) The Corporation shall indemnify, exonerate and hold each of
the holders of Series G Preferred (each, an “Indemnified Person”) free and
harmless from and against any and all actions, causes of action, suits, claims,
liabilities, losses, damages and costs and out-of-pocket expenses in connection
therewith (including reasonable attorneys’ and accountants’ fees and expenses)
incurred by the Indemnified Persons or any of them before or after the Date of
Issuance (collectively, the “Indemnified Liabilities”), as a result of, arising
out of, or in any way relating to (i) the operations of the Corporation or any
of its Subsidiaries or (ii) its capacity as a stockholder or owner of securities
of the Corporation (including litigation related thereto); in each case
excluding any loss in value of any investment in the Corporation by any
Indemnified Person; provided that if and to the extent that the foregoing
undertaking may be unavailable or unenforceable for any reason, the Corporation
will make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law. The
rights of any Indemnified Person to indemnification hereunder will be in
addition to any other rights any such Person may have under any other agreement
or instrument referenced above or any other agreement or instrument to which
such Indemnified Person is or becomes a party or is or otherwise becomes a
beneficiary or under law or regulation. None of the Indemnified Persons shall in
any event be liable to the Corporation, any of its Subsidiaries, or any of their
respective affiliates for any act or omission suffered or taken by such
Indemnified Person.
               (b) All reasonable costs and expenses incurred by any holder of
Series G Preferred (i) in exercising or enforcing any rights afforded to such
holder under this Certificate of Designation or the other Transaction Documents,
(ii) in amending, modifying, or revising this Certificate of Designation or any
other Certificate of Designation, the Investor Rights Agreement or the Warrant,
or (iii) in connection with any transaction, claim, or event which such holder
reasonably believes affects the Corporation and as to which such holder seeks
the advice of counsel, shall be paid or reimbursed by the Corporation.
     B. Definitions.
     The following terms shall have the meanings specified:

21



--------------------------------------------------------------------------------



 



          “Affiliate” means (i) with respect to the Corporation, (A) any other
Person (other than the Subsidiaries of the Corporation) which directly or
indirectly through one or more intermediaries Controls, is Controlled by, or is
under common Control with, such Person, (B) any Person that owns more than 5% of
the outstanding stock of the Corporation, and (C) any officer, director or
employee of the Corporation, its Subsidiaries or any Person described in
subclause (A) or (B) above with a base salary in excess of $100,000 per year or
with any individual related by blood, marriage or adoption to such officer,
director or employee, and (ii) with respect to any Person other than the
Corporation, any other Person which directly or indirectly through one or more
intermediaries Controls, is Controlled by, or is under common Control with, such
first Person.
          “Audit Committee” has the meaning set forth in Article Third, Section
7(a)(ix) hereof.
          “Board” has the meaning set forth in Article Second hereof.
          “Board Observer” has the meaning set forth in Article Third, Section
7(a)(viii) hereof.
          “Business Day” means any day except Saturday, Sunday and any day on
which banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.
          “Bylaws” means the amended and restated bylaws of the Corporation, as
they may be amended from time to time.
          “Certificate of Incorporation” has the meaning set forth in Article
Second hereof.
          “Certificate of Designation” means this Certificate of Designation,
the Series E Certificate of Designation or the Series F Certificate of
Designation, as applicable, and “Certificates of Designation” means each of the
foregoing, collectively.
          “Change of Control” means (i) any sale or other disposition of all or
substantially all of the assets of the Corporation and its Subsidiaries on a
consolidated basis in any transaction or series of related transactions,
(ii) any sale, transfer or issuance or series of related sales, transfers and/or
issuance of shares of the Corporation’s capital stock by the Corporation or any
holder thereof which results in any single Person or group (as defined in Rule
13d-5 of the Exchange Act) other than Trailer or any of its Affiliates becoming
the beneficial owners of greater than 50.0% of the Corporation’s issued and
outstanding Common Stock, (iii) any merger or consolidation to which the
Corporation is a party unless after giving effect to such merger no single
Person or group (as defined in Rule 13d-5 of the Exchange Act) other than other
than Trailer or any of its Affiliates is beneficial owner of capital stock of
the Corporation possessing the voting power (under ordinary circumstances) to
elect a majority of the Board or the surviving Person’s board of directors (or
similar governing body) or becomes the beneficial owner of greater than 50.0% of
the Corporation’s or such surviving Person’s issued and outstanding Common
Stock, (iv) any sale, transfer, issuance or series of related sales, transfers
and/or issuances of shares of the Corporation’s capital stock by the Corporation
or any holder thereof which results in Trailer or any of its Affiliates
acquiring all of the Corporation’s issued and

22



--------------------------------------------------------------------------------



 



outstanding Common Stock (other than any portion agreed by any holder of Common
Stock to be rolled over or invested in an Affiliate of Trailer in connection
with such acquisition) or a “going private” transaction of the Corporation that
is led by Trailer or any of its Affiliates, or (v) a merger or consolidation
with or into another Person, pursuant to which the holders of equity or equity
linked instruments of the Corporation at the time of the execution of the
agreement to merge or consolidate own less than 80% of the total equity of the
Person surviving or resulting from the merger or consolidation, or of a Person
owning a majority of the total equity of such surviving or resulting Person.
          “Change of Control Price” has the meaning set forth in Article Third,
Section 6(b)(i) hereof.
          “Common Expiration Date” means the date on which the Trailer Investors
cease to hold, or cease to “beneficially own” (within the meaning of Rule 13d-3
under the Exchange Act) at least 10% of the issued and outstanding Common Stock
of the Corporation.
          “Common Investors” means, collectively, (a) the Trailer Investors, to
the extent that the Trailer Investors then hold the Warrant and/or any
Registrable Securities, and (b) the Investors who beneficially own a number of
Registrable Securities (including, for this purpose, Registrable Securities
issuable upon exercise of a Warrant then held by each such Investor) equal to or
greater than one-third of the Registrable Securities that were issuable pursuant
to the Warrant on the Effective Date.
          “Common Stock” means, collectively, the shares of the Corporation’s
Common Stock, par value $0.01 per share.
          “Control” (including the terms “Controlling,” “Controlled by” or
“under common Control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
          “Corporation” has the meaning set forth in Article First hereof.
          “Dividend Payment Date” has the meaning set forth in Article Third,
Section 3(d) hereof.
          “Dividend Period” means the period from, and including, the initial
Issuance Date to, but not including, the first Dividend Payment Date following
the Issuance Date and thereafter, each quarterly period from, and including, the
Dividend Payment Date to, but not including, the next Dividend Payment Date.
          “Dividend Rate” has the meaning set forth in Article Third, Section
3(c) hereof.
          “Effective Date” means August [• ], 2009.
          “Election Period” has the meaning set forth in Article Third, Section
7(f)(iii) hereof.

23



--------------------------------------------------------------------------------



 



          “Event of Noncompliance” has the meaning set forth in Article Third,
Section 8(a) hereof.
          “Exchange Act” means the United States Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.
          “Existing Loan Agreement” has the meaning set forth in the definition
of Senior Loan Agreement.
          “Fair Market Value” means, for the purposes of valuing the Common
Stock, the average of the closing prices of the Common Stock on the New York
Stock Exchange reporting system or on the principal stock exchange where Common
Stock is traded (as reported in The Wall Street Journal) for a period of five
days consisting of, for the purposes of Article Third, Section 7(e), the date on
which the Subsequent Financing Notice is delivered and the four consecutive
trading days prior to such date; provided that if the Common Stock is not traded
on any exchange or over-the-counter market, then the Fair Market Value shall be
jointly determined in good faith by the Board and the Majority Common Investors.
          “Financial Performance Levels” means any financial covenant (as such
term is commonly understood with respect to credit agreements) as may be in
force from time to time under the Senior Loan Agreement after the relevant test
contained in such financial covenant has been modified by 5% in favor of the
Corporation and its Subsidiaries.
          “GAAP” means United States generally accepted accounting principles,
consistently applied, as in effect from time to time.
          “Governance Committee” has the meaning set forth in Article Third,
Section 7(a)(i) hereof.
          “Indebtedness” means, without duplication, all obligations (including
all obligations for principal, interest, premiums, penalties, fees, and breakage
costs) of the Corporation and its Subsidiaries (i) in respect of indebtedness
for money borrowed (whether current, short-term or long-term, secured or
unsecured, and including all overdrafts and negative cash balances) and
indebtedness evidenced by notes, debentures, bonds or other similar instruments
for the payment of which the Corporation or any of its Subsidiaries is
responsible or liable; (ii) issued or assumed as the deferred purchase price of
property or services, all conditional sale obligations and all obligations under
any title retention agreement (but excluding trade accounts payable and other
accrued current liabilities arising in the ordinary course of business);
(iii) under leases required to be capitalized in accordance with GAAP;
(iv) secured by a Lien against any of its property or assets; (v) for bankers’
acceptances or similar credit transactions issued for the account of the
Corporation or any of its Subsidiaries; (vi) under any currency or interest rate
swap, hedge or similar protection device; (vii) under any letters of credit,
performance bonds or surety obligations; (viii) under any capital debts,
deferred maintenance capital expenditures, distributions payable or income taxes
payable; and (ix) in respect of all obligations of other Persons of the type
referred to in clauses (i) through (viii) the payment of which the Corporation
or any of its Subsidiaries is responsible or liable, directly or indirectly, as
obligor, guarantor, surety or otherwise, including guarantees of such
obligations.

24



--------------------------------------------------------------------------------



 



          “Indemnified Liabilities” has the meaning set forth in Article Third,
Section 20(a) hereof.
          “Indemnified Person” has the meaning set forth in Article Third,
Section 20(a) hereof.
          “Investor Director Seats” has the meaning set forth in Article Third,
Section 7(a)(i) hereof.
          “Investor Directors” has the meaning set forth in Article Third,
Section 7(a)(i) hereof.
          “Investor Rights Agreement” means that certain Investor Rights
Agreement, dated as of the Effective Date, by and between the Corporation and
Trailer Investments, LLC, as such agreement may from time to time be amended,
supplemented or otherwise modified in accordance with its terms.
          “Investor” or “Investors” means, as applicable, Trailer and/or any of
its Permitted Transferees.
          “Issuance Date” has the meaning set forth in Article Third, Section
3(c) hereof.
          “Lien” means any mortgage, pledge, lien, deed of trust, conditional
sale or other title retention agreement, charge or other security interest or
encumbrance securing obligations for the payment of money.
          “Junior Stock” means, collectively, the Common Stock and any capital
stock or other equity security of the Corporation that (i) does not expressly
provide that it ranks senior in preference or priority to or on parity with the
Series G Preferred Shares, or (ii) was not approved by the holders of a majority
of the Series G Preferred Shares then outstanding, except for the Series E
Preferred, the Series F Preferred and the Series G Preferred.
          “Leverage Ratio” has the meaning set forth in Article Third, Section
7(b)(i)(E) hereof.
          “Liquidation Value” means, as of any particular date and with respect
to any Series G Preferred Share, an amount equal to $1,000.
          “Majority Common Investors” means the Common Investors from time to
time holding at least a majority, in the aggregate, of the Registrable
Securities then outstanding and the rights to acquire Registrable Securities.
          “Majority Trailer Investors” means the Trailer Investors from time to
time holding (i) at least a majority of the Series E Preferred, the Series F
Preferred and the Series G Preferred then held by all Trailer Investors or
(ii) at least a majority, in the aggregate, of the Registrable Securities then
held by all Trailer Investors and the rights to acquire Registrable Securities
then held by all Trailer Investors.

25



--------------------------------------------------------------------------------



 



          “Mandatory Redemption” has the meaning set forth in Article Third,
Section 6(b)(i) hereof.
          “NYSE Limitation” means the maximum number of securities of the
Corporation that could be issued by the Corporation to the Trailer Investors
without triggering a requirement to obtain the approval of the Corporation’s
shareholders of such issuance pursuant to Section 312.03 of the New York Stock
Exchange Listed Corporation Manual, as in effect on the date of issuance of such
shares of Common Stock.
          “Optional Redemption” has the meaning set forth in Article Third,
Section 6(a)(i) hereof.
          “Optional Redemption Price” has the meaning set forth in
Article Third, Section 6(a)(ii) hereof.
          “Optional Redemption Price” has the meaning set forth in
Article Third, Section 6(a)(i) hereof.
          “Parity Stock” means the Series E Preferred, the Series F Preferred
and the Series G Preferred.
          “Permitted Transferee” means (i) with respect to the Series E
Preferred, the Series F Preferred and the Series G Preferred, any Person who
acquires all or any portion of the Series E Preferred, the Series F Preferred or
the Series G Preferred from Trailer (or any other Permitted Transferee) after
the Effective Date, and (ii) with respect to the Warrant or the Warrant Shares,
any Person who acquires all or any portion of the Warrant or the Registrable
Securities from Trailer (or any other Permitted Transferee) following the
Effective Date. Any such transferee shall become bound by the terms of the
Investor Rights Agreement as an additional Preferred Investor, Investor and/or
Common Investor (as each such term is defined in the Investor Rights Agreement),
as applicable, by executing and delivering to the Corporation a joinder
agreement in form and substance reasonably acceptable to the Corporation and
such transferee. The Corporation shall be furnished with at least three Business
Days’ prior written notice of the name and address of such transferee and the
securities being Transferred, the representation by the transferee that such
Transfer is being made in accordance with the applicable requirements of the
Investor Rights Agreement and with all laws applicable thereto. Following the
execution and delivery of such joinder agreement by the Corporation and such
transferee, such transferee shall constitute one of the Preferred Investors,
Investors and/or Common Investors, as applicable, referred to in the Investor
Rights Agreement and shall have all of the rights and obligations of a Preferred
Investor, Investor and/or Common Investor, as applicable, thereunder.
          “Person” means any individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization and governmental entity or department, agency or
political subdivision thereof.
          “Preferred Expiration Date” means the date on which the Trailer
Investors cease to hold at least a majority of the Series E Preferred, the
Series F Preferred and the Series G Preferred then outstanding.

26



--------------------------------------------------------------------------------



 



          “Preferred Investors” means, collectively, the Investors from time to
time holding the shares of the Series G Preferred, the Series F Preferred and
the Series G Preferred then outstanding.
          “Preferred Stock” means, collectively, the Corporation’s preferred
stock, par value $0.01 per share, and any capital stock of any class of the
Corporation hereafter authorized which is limited to a fixed sum or percentage
of par or stated value in respect to the rights of the holders thereof to
participate in dividends or in the distribution of assets upon any liquidation,
dissolution or winding up of the Corporation.
          “Pro Rata Portion” has the meaning set forth in Article Third, Section
7(f)(iv) hereof.
          “Purchase Agreement” means that certain Securities Purchase Agreement,
dated as of July 17, 2009, by and between the Corporation and Trailer
Investments, LLC, as such agreement may from time to time be amended,
supplemented or modified in accordance with its terms.
          “Registrable Securities” means, collectively, (i) the Warrant Shares
and (ii) any other securities issued or issuable with respect to or in exchange
for Registrable Securities; provided that a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement (as
defined in the Investor Rights Agreement) or Rule 144 under the Securities Act,
or (B) such security becoming eligible for sale by the Investor pursuant to Rule
144(b)(i)(1).
          “Restricted Payment” means: (i) any dividend, other distribution,
repurchase or redemption, direct or indirect, on account of any shares of any
class of stock of the Corporation or any of its Subsidiaries now or hereafter
outstanding; (ii) any payment or prepayment of principal of, premium, if any, or
interest on, or any redemption, conversion, exchange, retirement, defeasance,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of the Corporation or any of
its Subsidiaries now or hereafter outstanding; (iii) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of stock of the Corporation or any of its
Subsidiaries now or hereafter outstanding; and (iv) any payment by the
Corporation or any of its Subsidiaries or of any management, consulting or any
fees to any Affiliate of the Corporation, whether pursuant to a management
agreement or otherwise, excluding customary compensation of employees of the
Corporation and its Subsidiaries.
          “SEC” means the United States Securities and Exchange Commission.
          “SEC Filings” means, collectively, all reports, schedules, forms,
statements and other documents required to be filed by the Corporation under the
Securities Act or the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the prior two-year period.
          “Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

27



--------------------------------------------------------------------------------



 



          “Senior Loan Agreement” means the Corporation’s Second Amended and
Restated Loan and Security Agreement, dated as of March 6, 2007, as amended by
the Credit Agreement Amendment, dated as of July 17 2009 (as amended, modified
or otherwise restated from time to time) (the “Existing Loan Agreement”), and
any agreement relating to a refinancing, replacement or substitution of the
loans under the Existing Loan Agreement or any subsequent Senior Loan Agreement.
          “Series E Certificate of Designation” means the Certificate of
Designation of Rights, Preferences, Privileges and Restrictions of Series E
Preferred.
          “Series E Preferred” means the Corporation’s Series E Redeemable
Preferred Stock, par value $0.01 per share.
          “Series F Certificate of Designation” means the Certificate of
Designation of Rights, Preferences, Privileges and Restrictions of Series F
Preferred.
          “Series F Preferred” means the Corporation’s Series F Redeemable
Preferred Stock, par value $0.01 per share.
          “Series G Preferred” has the meaning set forth in Article Third,
Section 1 hereof.
          “Series G Preferred Share” has the meaning set forth in Article Third,
Section 3(a) hereof.
          “Specified Event of Noncompliance” means any Event of Noncompliance
described in Section 8(a)(i), Section 8(a)(ii), Section 8(a)(iii) (provided
that, in the case of any Event of Default arising out of Section 7(b)(i),
Section 7(c) or Section 7(d) hereof, such Event of Default arose out of any
intentional or willful action or omission taken or suffered by the Corporation
or any of its Subsidiaries), Section 8(a)(iv), Section 8(a)(v) or
Section 8(a)(vi).
          “Sub Board” has the meaning set forth in Article Third, Section
7(a)(ix) hereof.
          “Subsequent Financing” means any private issuance of debt or equity
securities or other private financing transaction that, in each case, is
consummated by the Corporation (or any of its Subsidiaries, as applicable)
following the Effective Date; provided that any issuance of debt securities
pursuant to the Senior Loan Agreement shall not constitute a Subsequent
Financing under this Certificate of Designation.
          “Subsequent Financing Notice” has the meaning set forth in
Article Third, Section 7(f)(ii) hereof.
          “Subsidiary,” when used with respect to any Person, means any other
Person of which (i) in the case of a corporation, at least (A) a majority of the
equity and (B) a majority of the voting interests are owned or controlled,
directly or indirectly, by such first Person, by any one or more of its
Subsidiaries, or by such first Person and one or more of its Subsidiaries or
(ii) in the case of any Person other than a corporation, such first Person, one
or more of its Subsidiaries, or such first Person and one or more of its
Subsidiaries (A) owns a majority of the

28



--------------------------------------------------------------------------------



 



equity interests thereof and (B) has the power to elect or direct the election
of a majority of the members of the governing body thereof.
          “Total Value” means, at any particular time and with respect to any
Investor, an amount equal to (i) the aggregate Fair Market Value of any Warrant
Shares held by such Investor at such time, plus (ii) the aggregate Fair Market
Value of any Warrant Shares issuable to such Investor upon exercise of the
Warrant by such Investor at such time, plus (iii) the aggregate liquidation
value (plus accumulated, accrued and unpaid dividends) of the Series E
Preferred, Series F Preferred and Series G Preferred held by such Investor at
such time.
          “Trailer” means Trailer Investments, LLC, a Delaware limited liability
company.
          “Trailer Investors” means (i) Trailer and (ii) any other Person that
is a Permitted Transferee of Trailer that is an Affiliate of Trailer (including
for this purpose only any investor (and its Affiliates) in any investment fund
managed by Lincolnshire Management, Inc.).
          “Transaction Documents” means the Investor Rights Agreement, the
Certificates of Designation, the Warrant, the Purchase Agreement and all other
documents delivered or required to be delivered by any party hereto pursuant to
the Purchase Agreement.
          “Transfer” means any transfer, sale, assignment, pledge, conveyance,
loan, hypothecation or other encumbrance or disposition of the Warrant, the
Warrant Shares, the Series E Preferred, the Series F Preferred and/or the
Series G Preferred.
          “Warrant” means, collectively, (i) the Warrant to purchase shares of
Common Stock issued to Trailer pursuant to the Purchase Agreement on the
Effective Date, and (ii) any warrants issued in replacement or exchange, or in
connection with a Transfer, thereof.
          “Warrant Shares” means the shares of Common Stock issuable upon the
exercise of the Warrant.
          FOURTH: The Series G Preferred Stock shall be created upon filing this
Certificate of Designation.
[END OF PAGE]
[SIGNATURE PAGE FOLLOWS]

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned does hereby certify under penalties of
perjury that this Certificate of Designation to the Certificate of Incorporation
is the act and deed of the undersigned and the facts stated herein are true and
accordingly has hereunto set his hand as of August [•], 2009.

            WABASH NATIONAL CORPORATION,
a Delaware corporation
      By:         Name:         Title:        

30



--------------------------------------------------------------------------------



 



EXHIBIT F
July __, 2009
Trailer Investments, LLC
c/o Lincolnshire Management, Inc.
780 Third Avenue
New York, NY 10017
Re: Wabash National Corporation
Ladies and Gentlemen:
This firm has acted as counsel to Wabash National Corporation, Delaware
corporation (the “Company”), in connection with the Securities Purchase
Agreement, dated as of July 17, 2009 (the “Agreement”), by and between the
Company and Trailer Investments, LLC (“Trailer Investments”), the execution and
delivery pursuant to the Agreement of the Investor Rights Agreement dated as of
July ___, 2009 (the “IRA”) by and between the Company and Trailer Investments,
the issuance and sale by the Company to Trailer Investments pursuant to the
Agreement of 20,000 shares of the Company’s Series E Redeemable Preferred Stock,
par value $0.01 per share, (the “Series E Preferred Shares”), the issuance and
sale by the Company to Trailer Investments pursuant to the Agreement of 5,000
shares of the Company’s Series F Redeemable Preferred Stock, (the “Series F
Preferred Shares”), the issuance and sale by the Company to Trailer Investments
pursuant to the Agreement of 10,000 shares of the Company’s Series G Redeemable
Preferred Stock (the “Series G Preferred Shares” and, together with the Series E
Preferred and the Series F Preferred, the “Preferred Shares”) and the issuance
by the Company to Trailer Investments pursuant to the Agreement of the warrant
(the “Warrant” and, together with the Agreement and the IRA, the “Transaction
Agreements”) to purchase up to
                                                    shares (the “Warrant Shares”
and, together with the Preferred Stock and the Warrant, the “Securities”) of the
common stock of the Company, $0.01 par value per share (the “Common Stock”).
This opinion letter is furnished to you pursuant to the requirements set forth
in Section 2.2(a)(D) of the Agreement in connection with the Closing thereunder
on the date hereof. Capitalized terms used herein which are defined in the
Agreement shall have the meanings set forth in the Agreement, unless otherwise
defined herein (including in Schedule 1 attached hereto). Certain other
capitalized terms used herein are defined in Schedule 1 attached hereto.
For purposes of this opinion letter, we have examined copies of the documents
listed on Schedule 1 attached hereto (the “Documents”).

 



--------------------------------------------------------------------------------



 



Trailer Investments, LLC
July ___, 2009
Page 2
In our examination of the Transaction Agreements and the other Documents, we
have assumed the genuineness of all signatures, the legal capacity of all
natural persons, the accuracy and completeness of all of the Documents, the
authenticity of all originals of the Documents and the conformity to authentic
originals of all of the Documents submitted to us as copies (including
telecopies). As to all matters of fact relevant to the opinions expressed and
other statements made herein, we have relied on the representations and
statements of fact made in the Documents, we have not independently established
the facts so relied on, and we have not made any investigation or inquiry other
than our examination of the Documents. This opinion letter is given, and all
statements herein are made, in the context of the foregoing.
As used in this opinion letter, the phrase “to our knowledge” means the actual
knowledge (that is, the conscious awareness of facts or other information) of
lawyers currently in the firm who have given substantive legal attention to
representation of the Company in connection with the Transaction Agreements.
For purposes of this opinion letter, we have assumed that (i) Trailer
Investments has all requisite power and authority under all applicable laws,
regulations and governing documents to execute, deliver and perform its
obligations under the Transaction Agreements, and Trailer Investments has
complied with all legal requirements pertaining to its status as such status
relates to its rights to enforce the Transaction Agreements against the Company,
(ii) Trailer Investments has duly authorized, executed and delivered the
Transaction Agreements, (iii) each party to the Transaction Agreements is
validly existing and in good standing in all necessary jurisdictions (except for
the Company in the State of Delaware), (iv) the Transaction Agreements
constitute a valid and binding obligation, enforceable against Trailer
Investments in accordance with its terms, (v) there has been no mutual mistake
of fact or misunderstanding, or fraud, duress or undue influence, in connection
with the negotiation, execution or delivery of the Agreement, and the conduct of
all parties to the Agreement has complied with any requirements of good faith,
fair dealing and conscionability, and (vi) there are and have been no agreements
or understandings among the parties, written or oral, and there is and has been
no usage of trade or course of prior dealing among the parties, that would, in
either case, define, supplement or qualify the terms of the Agreement. We have
also assumed the validity and constitutionality of each relevant statute, rule,
regulation and agency action covered by this opinion letter.
For purposes of the opinions set forth in paragraphs (d) and (e) below, we have
made the following further assumptions: (i) that all orders, judgments, decrees,
agreements and contracts would be enforced as written; (ii) that the Company
will not in the future take any discretionary action (including a decision not
to act)

 



--------------------------------------------------------------------------------



 



Trailer Investments, LLC
July ___, 2009
Page 3
permitted under the Transaction Agreements that would result in a violation of
law or constitute a breach or default under any order, judgment, decree,
agreement or contract; (iii) that the Company will obtain all permits, consents,
and governmental approvals required in the future, and take all actions
required, which are relevant to subsequent consummation of the transactions
contemplated under the Agreement or performance of the Agreement; and (iv) that
all parties to the Agreement will act in accordance with, and will refrain from
taking any action that is forbidden by, the terms and conditions of the
Agreement.
This opinion letter is based as to matters of law solely on applicable
provisions of the following, as currently in effect: (i) as to the opinions
expressed in paragraphs (a), (b), (c)(i), (d)(i)-(ii) and (f), the General
Corporation Law of the State of Delaware (the “Corporation Act”), (ii) as to the
opinions expressed in paragraphs (c), (d)(iii)-(iv) and (e), subject to the
exclusions and limitations set forth in this opinion letter, internal New York
law (“Applicable State Law”), (iii) as to the opinions expressed in paragraphs
(d)(iii) and (e), subject to the exclusions and limitations set forth in this
opinion letter, federal statutes and regulations (“Applicable Federal Law”),
(v) as to the opinions expressed in paragraph (g), the Securities Act of 1933
and the regulations promulgated thereunder.
Based upon, subject to and limited by the assumptions, qualifications,
exceptions, and limitations set forth in this opinion letter, we are of the
opinion that:

  (a)   The Company is validly existing as a corporation and in good standing as
of the date of hereof under the laws of the State of Delaware.     (b)   The
Company has the corporate power to execute, deliver and perform the Transaction
Agreements. The execution, delivery and performance by the Company of the
Transaction Agreements have been duly authorized by all necessary corporate
action of the Company.     (c)   The Transaction Agreements (i) have been duly
executed and delivered by the Company and (ii) constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms.     (d)   The execution, delivery and performance by the Company of
the Transaction Agreements do not (i) require any approval of its shareholders,
(ii) violate the Corporation Act or the Company Charter or Company Bylaws,
(iii) violate any provision of Applicable Federal Law or any provision of
Applicable State Law, or (iv) breach or constitute a default under any of the
Company Contracts (except that

 



--------------------------------------------------------------------------------



 



Trailer Investments, LLC
July ___, 2009
Page 4

      we express no opinion with respect any matters that would require a
mathematical calculation or a financial or accounting determination).     (e)  
No approval or consent of, or registration or filing with, any federal
governmental agency or New York State governmental agency is required to be
obtained or made by the Company under Applicable Federal Law or Applicable State
Law in connection with the execution, delivery and performance by the Company of
the Transaction Agreements.     (f)   The Preferred Shares have been duly
authorized and, when issued in accordance with the provisions of the Agreement,
will be validly issued, fully paid and non-assessable. The Warrant has been duly
authorized and, when issued in accordance with the provisions of the Agreement,
will be validly issued. The Board of Directors has adopted resolutions reserving
the Warrant Shares for issuance upon exercise of the Warrants. The Warrant
Shares have been duly authorized, and, when issued in accordance with the
provisions of the Warrant, will be validly issued, fully paid and
non-assessable. No holder of outstanding shares of Common Stock has any
statutory preemptive right under the Delaware Corporation Law, and, to our
knowledge, no holder of outstanding shares of Common Stock, individual or entity
has any contractual right to subscribe for any of the Securities.     (g)  
Based upon and assuming the accuracy of the representations and warranties, and
assuming compliance with the covenants and agreements, of Trailer Investments
and the Company contained in the Agreement, the offer, sale and delivery of the
Preferred Shares and Warrants by the Company to Trailer Investments in
accordance with the Agreement are not required to be registered under the
Securities Act of 1933; it being understood that no opinion is expressed herein
as to any reoffer or resale of the Preferred Shares or Warrants subsequent to
such offer, sale and delivery thereof by the Company to Trailer Investments.

Based solely upon the Company Officers’ Certificate and a review of this firm’s
litigation docket, we are not representing the Company in any pending litigation
in which it is a named defendant that challenges the validity or enforceability
of, or seeks to enjoin the performance of, the Transaction Agreements.
The opinion expressed in paragraph (c) above shall be understood to mean only
that if there is a default in performance of an obligation, (i) if a failure to
pay or other damage can be shown and (ii) if the defaulting party can be brought
into a court

 



--------------------------------------------------------------------------------



 



Trailer Investments, LLC
July ___, 2009
Page 5
which will hear the case and apply the governing law, then, subject to the
availability of defenses, and to the exceptions elsewhere set forth in this
opinion letter, the court will provide a money damage (or perhaps injunctive or
specific performance) remedy.
In addition to the assumptions, qualifications, exceptions and limitations
elsewhere set forth in this opinion letter, our opinions expressed above are
also subject to the effect of: (1) bankruptcy, insolvency, reorganization,
receivership, moratorium and other laws affecting creditors’ rights (including,
without limitation, the effect of statutory and other law regarding fraudulent
conveyances, fraudulent transfers and preferential transfers); and (2) the
exercise of judicial discretion and the application of principles of equity,
good faith, fair dealing, reasonableness, conscionability and materiality
(regardless of whether the applicable agreements are considered in a proceeding
in equity or at law).
Nothing herein shall be construed to cause us to be considered “experts” within
the meaning of Section 11 of the Securities Act of 1933, as amended.
We express no opinion in this letter as to any other laws and regulations not
specifically identified above as being covered hereby (and in particular, we
express no opinion as to any effect that such other laws and regulations may
have on the opinions expressed herein). We express no opinion in this letter as
to federal or state securities laws or regulations (except to the extent stated
in paragraph (g)), antitrust, unfair competition, banking, or tax laws or
regulations, or laws or regulations of any political subdivision below the state
level. The opinions set forth in paragraphs (c), (d), and (e) above are based
upon a review of only those laws and regulations (not otherwise excluded in this
letter) that, in our experience, are generally recognized as applicable to
transactions of the type contemplated in the Transaction Agreements.
We assume no obligation to advise you of any changes in the foregoing subsequent
to the delivery of this opinion letter. This opinion letter has been prepared
solely for your use in connection with the closing under the Agreement on the
date hereof, and should not be quoted in whole or in part or otherwise be
referred to, and should not be filed with or furnished to any governmental
agency or other person or entity, without the prior written consent of this
firm.
Very truly yours,

 



--------------------------------------------------------------------------------



 



Schedule 1

  1.   Executed copy of the Agreement.     2.   Executed copy of the IRA.     3.
  Executed Copy of the Warrant.     4.   The Certificate of Incorporation of the
Company with amendments and certificates of designations thereto, as certified
by the Secretary of State of the State of Delaware on ___ ___, 2009 and as
certified by the Secretary of the Company on the date hereof as being complete,
accurate and in effect (the “Company Charter”).     5.   The bylaws of the
Company, as certified by the Secretary of the Company on the date hereof as
being complete, accurate and in effect (the “Company Bylaws”).     6.   A
certificate telecopy of good standing of the Company issued by the Secretary of
State of the State of Delaware dated ___ ___, 2009.     7.   Certain resolutions
of the Board of Directors of the Company adopted at a meeting held on ___ ___,
2009, as certified by the Secretary of the Company on the date hereof as being
complete, accurate and in effect, relating to, among other things, authorization
of the Agreement, IRA, issuance of the Preferred Shares, issuance of the Warrant
and arrangements in connection therewith.     8.   A certificate of certain
officers of the Company, dated the date hereof, as to certain facts relating to
the Company (the “Company Officers’ Certificate”).     9.   A certificate of the
Secretary of the Company, dated ___ ___, 2009, as to the incumbency and
signatures of certain officers of the Company.     10.   The following
agreements and contracts of the Company and waivers, consents, and approvals
related thereto (the “Company Contracts”):         The agreements and contracts
to which the Company is a party, and the waivers, consents, and approvals
related thereto, filed as exhibits to the Company’s Annual Report on Form 10-K
for the Fiscal Year ended December 31, 2008

 



--------------------------------------------------------------------------------



 



  11.   [Firm] litigation docket.     12.   [TO COME]

2